EXECUTION VERSION




$800,000,000
SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
dated as of December 13, 2019
by and among
KAMAN CORPORATION,
as the Company and a Borrower,
RWG GERMANY GmbH,
KAMAN LUX HOLDING, S.à r.l.
and
certain subsidiaries of the Company from time to time party hereto,
as Subsidiary Borrowers,
Certain subsidiaries of the Company from time to time party hereto,
as Guarantor Subsidiaries,
The Lenders from time to time party hereto,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent,
BANK OF AMERICA, N.A.
and
CITIZENS BANK, N.A.,
as Syndication Agents,
and
FIFTH THIRD BANK, NATIONAL ASSOCIATION,
KEYBANK NATIONAL ASSOCIATION,
TRUIST BANK
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Documentation Agents
_____________________________________________
JPMORGAN CHASE BANK, N.A.,
BOFA SECURITIES, INC.
and
CITIZENS BANK, N.A.,
as Joint Lead Arrangers and Joint Bookrunners,





--------------------------------------------------------------------------------




TABLE OF CONTENTS
    
 
 
 
Page


SECTION 1.


 
DEFINITIONS AND INTERPRETATION
2


1.1


 
Definitions
2


1.2


 
Accounting Terms
61


1.3


 
Interpretation, etc
62


1.4


 
Certifications
62


1.5


 
Limited Condition Acquisitions
62


1.6


 
Currency Conversion and Fluctuations
63


1.7


 
Divisions
64


1.8


 
Interest Rates; LIBOR Notifications
64


1.9


 
German Terms
65


1.1


 
Luxembourg Terms
65


SECTION 2.


 
LOANS AND LETTERS OF CREDIT
66


2.1


 
[Reserved]
66


2.2


 
Revolving Loans
66


2.3


 
Swing Line Loans
67


2.4


 
Letters of Credit
70


2.5


 
Pro Rata Shares; Availability of Funds
76


2.6


 
Use of Proceeds
76


2.7


 
Evidence of Debt; Register; Disqualified Lender List; Notes
77


2.8


 
Interest on Loans
77


2.9


 
Conversion/Continuation
79


2.10


 
Default Interest
80


2.11


 
Fees
81


2.12


 
[Reserved]
82


2.13


 
Voluntary Prepayments/Commitment Reductions
82


2.14


 
Mandatory Prepayments
83


2.15


 
Application of Prepayments/Reductions
83


2.16


 
General Provisions Regarding Payments
84


2.17


 
Ratable Sharing
85


2.18


 
Making or Maintaining Eurocurrency Rate Loans
86


2.19


 
Increased Costs; Capital Adequacy
89


2.20


 
Taxes; Withholding, etc.
90


2.21


 
Obligation to Mitigate
94


2.22


 
Defaulting Lenders
95


2.23


 
Removal or Replacement of a Lender
97


2.24


 
Incremental Facilities
98


2.25


 
Designation of Subsidiary Borrowers
100


SECTION 3.


 
CONDITIONS PRECEDENT.
100


3.1


 
Closing Date
100


3.2


 
Conditions to Certain Credit Extensions After the Closing Date
103


3.3


 
Designation of a Subsidiary Borrower
104





i

--------------------------------------------------------------------------------



SECTION 4.


 
REPRESENTATIONS AND WARRANTIES
105


4.1


 
Organization; Requisite Power and Authority; Qualification
105


4.2


 
Due Authorization
105


4.3


 
No Conflict; Government Consents
106


4.4


 
Binding Obligation
106


4.5


 
Historical Financial Statements
106


4.6


 
Projections
106


4.7


 
No Material Adverse Effect
106


4.8


 
Adverse Proceedings
107


4.9


 
Payment of Taxes
107


4.10


 
Ownership of Material Property
107


4.11


 
Environmental Matters
107


4.12


 
Investment Company Regulation
108


4.13


 
Margin Stock
108


4.14


 
EEA Financial Institutions
108


4.15


 
ERISA Compliance
108


4.16


 
Solvency
109


4.17


 
Compliance with Laws
109


4.18


 
Disclosure
109


4.19


 
Perfection of Security Interests in the Collateral
110


4.20


 
Use of Proceeds
110


4.21


 
Representation as to Foreign Subsidiaries
110


SECTION 5.


 
AFFIRMATIVE COVENANTS
111


5.1


 
Financial Statements; Notices and Other Reports
111


5.2


 
Existence
115


5.3


 
Payment of Taxes and Indebtedness
116


5.4


 
Maintenance of Properties
116


5.5


 
Insurance
116


5.6


 
Books and Records; Inspections
116


5.7


 
Compliance with Laws
117


5.8


 
Sanctions and Anti-Corruption Laws
117


5.9


 
Environmental
117


5.10


 
Additional Subsidiaries
118


5.11


 
Additional Collateral
119


5.12


 
Further Assurances
119


5.13


 
Designation of Subsidiaries and Unrestricted Subsidiaries
120


5.14


 
Use of Proceeds
120


5.15


 
Permitted Supplier Financing Arrangements
120


5.16


 
Post-Closing Matters
 
SECTION 6.


 
NEGATIVE COVENANTS
120


6.1


 
Indebtedness
120


6.2


 
Liens
125


6.3


 
No Further Negative Pledges
129


6.4


 
Restricted Debt Payments
130


6.5


 
Restrictions on Subsidiary Distributions
132





ii

--------------------------------------------------------------------------------



6.6


 
Investments
133


6.7


 
Financial Covenants
136


6.8


 
Fundamental Changes; Disposition of Assets
137


6.9


 
Transactions with Affiliates
138


6.10


 
Conduct of Business
139


6.11


 
Certain Amendments or Waivers
130


6.12


 
Fiscal Year
130


SECTION 7.


 
GUARANTY
140


7.1


 
Guaranty of the Obligations
140


7.2


 
Contribution by Guarantors
140


7.3


 
Liability of Guarantors Absolute
141


7.4


 
Waivers by Guarantors
142


7.5


 
Guarantors' Rights of Subrogation, Contribution, etc
143


7.6


 
Subordination of Other Obligations
143


7.7


 
Continuing Guaranty
144


7.8


 
Authority of Guarantors or the Company
144


7.9


 
Financial Condition of the Company
144


7.10


 
Bankruptcy, etc
144


7.11


 
Discharge of Guaranty upon Sale of Guarantor
145


7.12


 
General Limitation on Guarantee Obligations
145


7.13


 
Keepwell
145


SECTION 8.


 
EVENTS OF DEFAULT
146


8.1


 
Events of Default
146


8.2


 
Remedies upon an Event of Default
148


8.3


 
Application of Proceeds
149


SECTION 9.


 
AGENTS
150


9.1


 
Appointment and Duties
150


9.2


 
Binding Effect
152


9.3


 
Use of Discretion
152


9.4


 
Delegation of Rights and Duties
153


9.5


 
Reliance and Liability
153


9.6


 
Agent Individually
154


9.7


 
Lender Credit Decision
155


9.8


 
Expenses; Indemnities; Withholding
156


9.9


 
Resignation of Administrative Agent, Collateral Agent or Issuing Bank
157


9.10


 
Release of Collateral or Guarantors
158


9.11


 
Certain ERISA Matters
160


9.12


 
Joint Lead Arrangers and Joint Bookrunners
161


9.13


 
Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim
161


9.14


 
Matters of Foreign Law
162


SECTION 10.


 
MISCELLANEOUS
163


10.1


 
Notices
163


10.2


 
Expenses
165


10.3


 
Indemnity; Certain Waivers
166





iii

--------------------------------------------------------------------------------



10.4


 
Set-Off
167


10.5


 
Amendments and Waivers
167


10.6


 
Successors and Assigns; Participations
173


10.7


 
Independence of Covenants; Interpretation
178


10.8


 
Survival of Representations, Warranties and Agreements
178


10.9


 
No Waivers; Remedies Cumulative
178


10.10


 
Marshalling; Payments Set Aside
178


10.11


 
Severability
179


10.12


 
Obligations Several; Independent Nature of the Lenders' Rights
179


10.13


 
Headings
179


10.14


 
Applicable Law
179


10.15


 
Consent to Jurisdiction
179


10.16


 
WAIVER OF JURY TRIAL
180


10.17


 
Confidentiality; Tombstones; Etc
180


10.18


 
Usury Savings Clause
182


10.19


 
Counterparts
182


10.20


 
No Strict Construction
182


10.21


 
Effectiveness; Entire Agreement
182


10.22


 
No Fiduciary Duty
182


10.23


 
No Third Parties Benefit
183


10.24


 
PATRIOT Act
183


10.25


 
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
183


10.26


 
Acknowledgement Regarding any Supported OFCs
184


10.27


 
Judgment Currency
185


10.28


 
Amendment and Restatement
185





iv

--------------------------------------------------------------------------------



Appendices
 
 
 
 
 
Appendix A
 
Revolving Credit Commitments
Appendix B
 
Notices Addresses
 
 
 
Schedules
 
 
 
 
 
Schedule 1.1(a)
 
Existing Letters of Credit
Schedule 1.1(b)
 
Existing Permitted Supplier Financing Arrangements
Schedule 4.10(b)
 
Capital Stock and Ownership
Schedule 5.16
 
Post-Closing Matters
Schedule 6.1
 
Indebtedness
Schedule 6.2
 
Liens
Schedule 6.3
 
No Further Negative Pledges
Schedule 6.6
 
Investments
Schedule 6.9
 
Affiliate Transactions
 
 
 
Exhibits
 
 
 
 
 
Exhibit A-1
 
Forms of Funding Notice
Exhibit A-2
 
Form of Conversion/Continuation Notice
Exhibit A-3
 
Form of Issuance Notice
Exhibit B-1
 
Form of Revolving Loan Note
Exhibit B-2
 
Form of Swing Line Note
Exhibit C
 
Form of Compliance Certificate
Exhibit D
 
Form of Solvency Certificate
Exhibit E
 
Form of Assignment and Assumption
Exhibit F
 
Form of U.S. Tax Compliance Certificates
Exhibit G
 
Form of Closing Date Certificate
Exhibit H
 
Form of Counterpart Agreement
Exhibit I-1
 
Form of Amended and Restated Security Agreement
Exhibit I-2
 
Form of Amended and Restated Securities Security Agreement
Exhibit J
 
Form of Perfection Certificate
Exhibit K-1
 
Form of Subsidiary Borrower Agreement
Exhibit K-2
 
Form of Subsidiary Borrower Termination
Exhibit L
 
Form of Permitted Supplier Financing Arrangement Documentation











v

--------------------------------------------------------------------------------





SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
This SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT, dated as of
December 13, 2019 (the “Agreement”), is entered into by and among KAMAN
CORPORATION, a Connecticut corporation (the “Company”), RWG GERMANY GmbH, a
company organized under the laws of Germany (“RWG Germany”), KAMAN LUX HOLDINGS
S.à r.l., a private limited liability company (société à responsabilité limitée)
organized under the laws of the Grand Duchy of Luxembourg, having its registered
office at 5, rue de Bonnevoie, L-1260 Luxembourg and registered with the
Luxembourg register under number B200.366 (“Kaman Lux”), the other Subsidiary
Borrowers from time to time party hereto, the Guarantor Subsidiaries from time
to time party hereto, the Lenders from time to time party hereto, and JPMORGAN
CHASE BANK, N.A., as administrative agent (together with its permitted
successors in such capacity, the “Administrative Agent”) and as collateral agent
(together with its permitted successors in such capacity, the “Collateral
Agent”).
RECITALS:
WHEREAS, capitalized terms used in these recitals will have the respective
meanings set forth for such terms in Section 1.1;
WHEREAS, the Company, RWG Germany, Kaman Lux, certain other Subsidiary
Borrowers, the Administrative Agent, the Collateral Agent and certain Lenders
are party to that certain Credit Agreement, originally dated as of November 20,
2012 (the “Original Credit Agreement”), as amended and restated as of May 6,
2015 and as further amended by that certain Amendment No. 1, dated as of May 8,
2017, that certain Amendment No. 2, dated as of December 15, 2017, that certain
Amendment No. 3, dated as of February 16, 2018 and that certain Amendment No. 4,
dated as of July 24, 2019 (and as may be further amended, restated, amended and
restated, modified and/or supplemented from time to time prior to the date
hereof, the “Existing Credit Agreement”);
WHEREAS, on the Closing Date immediately prior to the effectiveness of this
Agreement, (i) no Revolving Loans (as defined in the Existing Credit Agreement)
are outstanding under the Existing Credit Agreement, (ii) Letters of Credit (as
defined in the Existing Credit Agreement) issued and outstanding under and in
accordance with the Existing Credit Agreement (the “Existing Letters of Credit”)
will be rolled-over and deemed issued and outstanding hereunder, and (iii) no
term loans are outstanding under the Existing Credit Agreement;
WHEREAS, the Lenders have agreed to extend certain first lien credit facilities
to the Company and the Subsidiary Borrowers consisting of $800,000,000 in
aggregate principal amount of Revolving Credit Commitments;
WHEREAS, on the Closing Date the Existing Letters of Credit will remain
outstanding and will be deemed to be issued and outstanding under this
Agreement;
WHEREAS, Kaman Composites - UK Holdings Limited, a company organized under the
laws of England and Wales and a wholly-owned Subsidiary of the Company (“Kaman
UK”), was a “Subsidiary Borrower” under the Existing Credit Agreement but, upon
the effectiveness of this Agreement, will be irrevocably released as such a
“Subsidiary Borrower” and shall not constitute a Subsidiary Borrower hereunder
and the mortgage over the Capital Stock of Kaman UK pursuant to that certain
English law Equitable Share Mortgage, dated as of 5 February 2013 (the “Kaman UK
Share Mortgage”), by and between Kaman Aerospace Group, Inc., as mortgagor, and
JPMorgan Chase Bank, N.A., as administrative agent under the Existing Credit
Agreement, will be irrevocably released and


1

--------------------------------------------------------------------------------




terminated in connection therewith (without prejudice to any pledge of any
Capital Stock in Kaman UK by Kaman Aerospace Group, Inc. pursuant to the Amended
and Restated Securities Pledge Agreement);
WHEREAS, each of the Company and the Subsidiary Borrowers has agreed to secure
all of its Obligations by granting to the Collateral Agent, for the benefit of
the Secured Parties, a Lien on substantially all of its assets subject to
certain exceptions set forth herein and in the Amended and Restated Security
Agreement and the Amended and Restated Securities Pledge Agreement; and
WHEREAS, the Guarantors have agreed to guarantee the obligations of the Company
and the Subsidiary Borrowers hereunder and to secure their respective
Obligations by granting to the Collateral Agent, for the benefit of the Secured
Parties, a Lien on substantially all of their respective assets subject to
certain exceptions as set forth herein and in the Amended and Restated Security
Agreement and the Amended and Restated Securities Pledge Agreement.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION 1.DEFINITIONS AND INTERPRETATION


1.1Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, will have the following meanings:


“Additional Lender” means, at any time, any bank, other financial institution or
institutional investor that, in any case, is not an existing Lender and that
agrees to provide any portion of any Incremental Loan in accordance with
Section 2.24; provided that each Additional Lender (other than any Person that
is a Lender, an Affiliate of a Lender or an Approved Fund of a Lender at such
time) will be subject to the approval of the Administrative Agent, each Issuing
Bank and/or the Swing Line Lender (such approval not to be unreasonably
withheld, conditioned or delayed), in each case to the extent any such consent
would be required from the Administrative Agent, each Issuing Bank and/or the
Swing Line Lender under Section 10.6(c), respectively, for an assignment of
Loans to such Additional Lender.


“Additional Letter of Credit Currencies” means any currency (other than Dollars
and Alternative Currencies) in which Letters of Credit may be issued hereunder
as agreed by the Administrative Agent, the Company and each applicable Issuing
Bank (which, for avoidance of doubt, may be a subset of the Issuing Banks).


“Adjusted Covenant Period” as defined in Section 6.7(a).


“Administrative Agent” as defined in the preamble hereto.


“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of the Company or any Subsidiary) at law or in equity,
or before or by any Governmental Authority, domestic or foreign (including any
Environmental Claims), whether pending or, to the knowledge of any Responsible
Officer of the Company, threatened against or affecting the Company or any
Subsidiary or any property of the Company or any Subsidiary.


“Affected Lender” as defined in Section 2.18(b).


“Affected Loans” as defined in Section 2.18(b).


2

--------------------------------------------------------------------------------




“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise. For the avoidance of doubt, none of the Agents or
their respective lender affiliates shall be deemed to be an Affiliate of the
Company, any Subsidiary or any Unrestricted Subsidiary.


“Agency Fee Letter” means that certain Agency Fee Letter, dated October 22,
2012, by and between the Company and JPMorgan (provided that the only fees
pursuant thereto that are applicable as of and after the Closing Date are those
set forth in clause (ii) of the second paragraph thereof).


“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
each Syndication Agent, each Documentation Agent, each Joint Bookrunner and each
Joint Lead Arranger.


“Aggregate Amounts Due” as defined in Section 2.17.


“Aggregate Payments” as defined in Section 7.2.


“Agreement” as defined in the preamble hereto.


“All or Substantially All” means, with respect to any sale, lease, exchange or
other disposition of assets in any transaction or series of related transactions
(each, a “Specified Transaction”), such Specified Transaction that would leave
the Company and its Subsidiaries, when taken as a whole, without a significant
continuing business activity. For the purposes of this Agreement, the Company
and its Subsidiaries, when taken as a whole, shall be deemed to have retained a
significant continuing business activity after giving effect to a Specified
Transaction if, following such Specified Transaction, the Company and its
Subsidiaries, when taken as a whole, either (a) retain assets having a book
value of at least 25% of Consolidated Total Assets of the Company and its
Subsidiaries or (b) retain assets and operations that generate at least the
greater of (i) at least 25% of the Consolidated Adjusted EBITDA of the Company
and its Subsidiaries and (ii) at least 25% of the annual consolidated revenues
of the Company and its Subsidiaries, in the case of each of subclause (a) and
(b), as reflected in the most recent financial statements delivered pursuant to
Section 5.1(a) prior to the date of such Specified Transaction (or, at any time
prior to the first date after the Closing Date that financial statements have
been delivered or are required to be delivered pursuant to Section 5.1(a), as
reflected in the Historical Audited Financial Statements for the Fiscal Year
ended December 31, 2018).


“Alternative Currencies” means (a) euro, (b) Pounds Sterling, (c) Japanese Yen,
(d) Swiss Francs, (e) such other currencies from time to time agreed by the
Company, the Administrative Agent, each of the Revolving Lenders, the Swing Line
Lender and the Issuing Banks; provided that, in the case of this clause (e),
(i) such currency is readily available and convertible into Dollars in the
international interbank market and as to which a Dollar Equivalent is readily
calculable and (ii) a LIBO Screen Rate is available for such currency in the
Administrative Agent’s reasonable discretion and (f) solely with respect to
Letters of Credit, Additional Letter of Credit Currencies. With respect to any
Alternative Currency, if (x) currency control or other exchange regulations are
imposed in the country in which such currency is issued with the result that
different types of such currency are introduced, (y) such currency is, in the
reasonable determination of the Administrative Agent, no longer readily
available or freely traded or (z) in the reasonable determination of the
Administrative Agent, a Dollar Equivalent amount of such currency is not readily
calculable, the Administrative Agent shall promptly notify the Company, and such
currency shall no longer be available as an Alternative Currency for additional
borrowings or extensions


3

--------------------------------------------------------------------------------




of credit until such time as the Administrative Agent agrees to reinstate such
currency as an Alternative Currency.


“Alternative Currency L/C Exposure” means, at any time, the sum of (a) the
Dollar Equivalent of the aggregate undrawn and unexpired amount of all
outstanding Alternative Currency Letters of Credit at such time plus (b) the
aggregate principal Dollar Equivalent of all L/C Disbursements in respect of
Alternative Currency Letters of Credit that have not yet been reimbursed at such
time


“Alternative Currency Letter of Credit” means a Letter of Credit denominated in
an Alternative Currency.


“Alternative Currency Sub-limit” means $400,000,000; provided that such sublimit
may be increased in connection with any Incremental Facility as agreed by the
Administrative Agent and the Company (such increase not to exceed the aggregate
amount of commitments in respect of each such Incremental Facility).


“Alternative Interest Rate Election Event” as defined in Section 2.18(c).


“Amended and Restated Securities Pledge Agreement” means the Securities Pledge
Agreement, originally dated as of November 20, 2012, by and among the Company
and certain of its Domestic Subsidiaries from time to time party thereto, as
pledgors, and JPMorgan, as administrative agent, as the same is amended and
restated as of the date hereof in the form of Exhibit I-2.


“Amended and Restated Security Agreement” means the Security Agreement,
originally dated as of November 20, 2012, by and among the Company and certain
of its Domestic Subsidiaries from time to time party thereto, as grantors, and
JPMorgan, as administrative agent, as the same is amended and restated as of the
date hereof in the form of Exhibit I-1.
“Anti-Corruption Laws” means Laws relating to anti-bribery or anti-corruption
(governmental or commercial) which apply to the Credit Parties, their
Subsidiaries or their Unrestricted Subsidiaries, including Laws that prohibit
the corrupt payment, offer, promise, or authorization of the payment or transfer
of anything of value (including gifts or entertainment), directly or indirectly,
to any Government Official, any foreign government employee or commercial entity
in order to obtain an improper business advantage; including the FCPA, the
United Kingdom Bribery Act of 2010, and all national and international Laws
enacted to implement the OECD Convention on Combating Bribery of Foreign
Officials in International Business Transactions to the extent they apply to the
applicable Credit Party.


“Applicable Commitment Fee Rate” means, for any day, initially a percentage per
annum equal to 0.175%; provided that from and after the third Business Day after
the date on which the Administrative Agent shall have received the applicable
financial statements and a Compliance Certificate pursuant to Section 5.1(e)
calculating the Senior Secured Net Leverage Ratio in respect of the Q2-2020 Test
Period, the “Applicable Commitment Fee Rate” for the Revolving Credit
Commitments shall be the applicable percentage per annum set forth below under
the caption “Commitment Fee Rate” based upon the Senior Secured Net Leverage
Ratio as of the last day of the most recent Test Period as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 5.1(e):


4

--------------------------------------------------------------------------------




Level
Senior Secured Net Leverage Ratio
Commitment Fee Rate
I
≤ 0.50 to 1.00
0.150%
II
> 0.50 to 1.00 but
≤ 1.50 to 1.00
0.175%
III
> 1.50 to 1.00 but
≤ 2.50 to 1.00
0.200%
IV
> 2.50 to 1.00 but
≤ 3.50 to 1.00
0.225%
V
> 3.50 to 1.00
0.250%

No change in the Applicable Commitment Fee Rate shall be effective until three
(3) Business Days after the date on which the Administrative Agent shall have
received the applicable financial statements and a Compliance Certificate
pursuant to Section 5.1(e) calculating the Senior Secured Net Leverage Ratio (it
being understood and agreed that each change in Level shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next succeeding change). If at
any time the Company has failed to deliver to the Administrative Agent the
applicable information as and when required under Section 5.1(e), the Applicable
Commitment Fee Rate shall be deemed to be set at Level V commencing on the date
that is three (3) Business Days after the required date of delivery of such
information and ending on the date that is three (3) Business Days after actual
delivery of such information, after which the applicable Level shall be
determined in accordance with the table above and the applicable Compliance
Certificate. Within one (1) Business Day of receipt of the applicable
information under Section 5.1(e), the Administrative Agent shall give each
Lender telefacsimile or telephonic notice (confirmed in writing) of the
Applicable Commitment Fee Rate in effect from such date. In the event that any
financial statement or certificate delivered pursuant to Section 5.1 is
determined to be inaccurate (at a time prior to the satisfaction of the
Termination Conditions), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Commitment Fee Rate for any period (a
“Commitment Fee Rate Applicable Period”) than the Applicable Commitment Fee Rate
applied for such Commitment Fee Rate Applicable Period, then (x) the Borrower
shall promptly (and in any event within five (5) Business Days) following such
determination deliver to the Administrative Agent correct financial statements
and certificates required by Section 5.1 for such Commitment Fee Rate Applicable
Period, (y) the Applicable Commitment Fee Rate for such Commitment Fee Rate
Applicable Period shall be determined as if the Senior Secured Net Leverage
Ratio were determined based on the amounts set forth in such corrected financial
statements and certificates and (z) the Borrower shall promptly (and in any
event within ten (10) Business Days) following delivery of such corrected
financial statements and certificates pay to the Administrative Agent for the
benefit of the applicable Lenders the accrued additional interest owing as a
result of such increased Applicable Commitment Fee Rate for such Commitment Fee
Rate Applicable Period. Nothing in this paragraph shall limit the right of the
Administrative Agent or any Lender under Section 2.10 or Article IX.
Notwithstanding anything to the contrary set forth herein, the provisions of
this paragraph (which for the avoidance of doubt, shall not include the grid
immediately above) may be amended or waived with the consent of only the
Borrower and the Required Lenders.
“Applicable Margin” means, for any day, with respect to any Eurocurrency Rate
Loan or any Base Rate Loan, initially a percentage per annum equal to (i) for
Eurocurrency Rate Loans, 1.250% and


5

--------------------------------------------------------------------------------




(ii) for Base Rate Loans, 0.250%; provided that from and after the third
Business Day after the date on which the Administrative Agent shall have
received the applicable financial statements and a Compliance Certificate
pursuant to Section 5.1(e) calculating the Senior Secured Net Leverage Ratio in
respect of the Q2-2020 Test Period, the “Applicable Margin” for the Revolving
Loans shall be the applicable percentage per annum set forth below under the
caption “Eurocurrency Rate Margin” or “Base Rate Margin”, respectively, based
upon the Senior Secured Net Leverage Ratio as of the last day of the most recent
Test Period as set forth in the most recent Compliance Certificate received by
the Administrative Agent pursuant to Section 5.1(e):
Level
Senior Secured Net Leverage Ratio
Eurocurrency Rate Margin
Base Rate Margin
I
≤ 0.50 to 1.00
1.125%
0.125%
II
> 0.50 to 1.00 but
≤ 1.50 to 1.00
1.250%
0.250%
III
> 1.50 to 1.00 but
≤ 2.50 to 1.00
1.375%
0.375%
IV
> 2.50 to 1.00 but
≤ 3.50 to 1.00
1.500%
0.500%
V
> 3.50 to 1.00
1.625%
0.625%

No change in the Applicable Margin for Revolving Loans shall be effective until
three (3) Business Days after the date on which the Administrative Agent shall
have received the applicable financial statements and a Compliance Certificate
pursuant to Section 5.1(e) calculating the Senior Secured Net Leverage Ratio (it
being understood and agreed that each change in Level shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next succeeding change). If at
any time the Company has failed to deliver to the Administrative Agent the
applicable information as and when required under Section 5.1(e), the Applicable
Margin for Revolving Loans shall be deemed to be set at Level V commencing on
the date that is three (3) Business Days after the required date of delivery of
such information and ending on the date that is three (3) Business Days after
actual delivery of such information, after which the applicable Level shall be
determined in accordance with the table above and the applicable Compliance
Certificate. Within one (1) Business Day of receipt of the applicable
information under Section 5.1(e), the Administrative Agent shall give each
Lender holding Revolving Loans, as applicable, telefacsimile or telephonic
notice (confirmed in writing) of the Applicable Margin for Revolving Loans in
effect from such date. In the event that any financial statement or certificate
delivered pursuant to Section 5.1 is determined to be inaccurate (at a time
prior to the satisfaction of the Termination Conditions), and such inaccuracy,
if corrected, would have led to the application of a higher Applicable Margin
for Revolving Loans for any period (a “Margin Applicable Period”) than the
Applicable Margin for Revolving Loans applied for such Margin Applicable Period,
then (x) the Borrower shall promptly (and in any event within five (5) Business
Days) following such determination deliver to the Administrative Agent correct
financial statements and certificates required by Section 5.1 for such Margin
Applicable Period, (y) the Applicable Margin for Revolving Loans for such Margin
Applicable Period shall be determined as if the Senior Secured Net Leverage
Ratio were determined based on the amounts set forth in such corrected financial
statements and certificates and (z) the Borrower shall promptly (and in any
event within ten (10) Business Days) following delivery of such corrected
financial statements and certificates pay to the


6

--------------------------------------------------------------------------------




Administrative Agent for the benefit of the applicable Lenders the accrued
additional interest owing as a result of such increased Applicable Margin for
Revolving Loans for such Margin Applicable Period. Nothing in this paragraph
shall limit the right of the Administrative Agent or any Lender under Section
2.10 or Article IX. Notwithstanding anything to the contrary set forth herein,
the provisions of this paragraph (which for the avoidance of doubt, shall not
include the grid immediately above) may be amended or waived with the consent of
only the Borrower and the Required Lenders.
“Application” means an application, in such form as the applicable Issuing Bank
may specify from time to time, requesting such Issuing Bank to open a Letter of
Credit.


“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to the
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to the Administrative Agent or to the
Lenders by means of electronic communications pursuant to Section 10.1(d).


“Approved Fund” means any investment company, fund, securitization vehicle,
trust or conduit that is engaged in making, purchasing, holding or investing in
commercial loans and similar extensions of credit in the ordinary course of its
business that is (a) an Affiliate of any Lender, (b) administered or managed by
a Lender or an Affiliate of a Lender or (c) an entity or Affiliate of an entity
that administers or manages a Lender.


“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
lease-back, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property with
(each, a “disposition”), any Person in one transaction or a series of related
transactions, of all or any part of the Company’s or any Subsidiary’s assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, leased or licensed,
including the Capital Stock of any Subsidiary, other than:


(a)dispositions of inventory, goods or other assets in the ordinary course of
business;


(b)dispositions of used, worn-out, obsolete, used or surplus property and
property no longer used or useful in the Business;


(c)dispositions of assets that are made subject to a Capital Lease or Purchase
Money Indebtedness within 365 days after the acquisition, construction, lease or
improvement of the asset financed;


(d)dispositions of property that constitutes a Casualty Event;


(e)dispositions of cash or Cash Equivalents (or Investments that were cash or
Cash Equivalents when made);


(f)dispositions of equipment, Real Estate Assets or any fixtures affixed to any
improvements on any Real Estate Asset to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the net cash proceeds of such disposition are applied within 365 days of
the receipt thereof to the purchase price of replacement property;


(g)dispositions or discounts by the Company or any Subsidiary of accounts,
receivables or notes receivable arising in the ordinary course of business or in
connection with the collection or


7

--------------------------------------------------------------------------------




compromise thereof, including supplier financing arrangements without recourse
to the Company or any Subsidiary that accelerate collection of receivables from
clients or customers;


(h)(i) licenses or sub-licenses of Intellectual Property in the ordinary course
of business and (ii) the abandonment or other disposition of Intellectual
Property that is in the reasonable good faith judgment of the Company, no longer
economically practicable to maintain or useful in the conduct of the business of
the Credit Parties taken as a whole;


(i)leases, subleases, licenses or sub-licenses of real property or personal
property (other than Intellectual Property) in the ordinary course of business;


(j)dispositions of any business, asset or property between or among the Company
and the Subsidiaries; provided that any such disposition outside the ordinary
course of business (A) by any Subsidiary that is not a Guarantor Subsidiary to
the Company or to another Guarantor Subsidiary or (B) by the Company or any
Guarantor Subsidiary to a Subsidiary that is not a Guarantor Subsidiary is on
terms that are, taken as a whole, at least as favorable to the Company or such
Guarantor Subsidiary, as the case may be, as the terms of an arm’s length
disposition of such business, asset or property, taken as a whole, between
unaffiliated Persons (as determined by the Company in good faith);


(k)dispositions of other assets for aggregate consideration not to exceed (i)
$5,000,000 in the case of any single transaction or series of related
transactions or (ii) $10,000,000 in the aggregate during any Fiscal Year;


(l)dispositions of non-core assets acquired in a Permitted Investment disposed
of within eighteen (18) months following the consummation of such Permitted
Investment and in the aggregate amount not to exceed 25% of the cash purchase
consideration paid in respect of such Permitted Investment;


(m)dispositions of real property and related assets in connection with
relocation of officers or employees of the Company or any Subsidiary;


(n)unwinding of Rate Contracts;


(o)issuance or sale of Capital Stock of an Unrestricted Subsidiary, sale of
Indebtedness of an Unrestricted Subsidiary owing to any Credit Party or any of
their Subsidiaries, or sale of other securities of an Unrestricted Subsidiary;


(p)Sale Leaseback Transactions with respect to real property located in any
foreign jurisdiction;


(q)Conversions of intercompany Indebtedness held by the Company or any
Subsidiary into Capital Stock in any Subsidiary permitted pursuant to Section
6.4; and


(r)to the extent constituting dispositions, Liens permitted by Section 6.2,
Restricted Debt Payments permitted by Section 6.4 and Investments permitted by
Section 6.6.


“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by the Administrative Agent.


“Assignment Effective Date” as defined in Section 10.6(b).




8

--------------------------------------------------------------------------------




“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
chief operating officer, chief financial officer, president, vice president,
treasurer and any other officer having substantially the same authority and
responsibility as any of the foregoing.


“Available Amount” means, as at any date of determination, an amount equal to:


(a)the sum (and, in the case of clauses (ii) through (ix) below, received or
retained, as applicable, after the Closing Date and prior to such date of
determination), without duplication, of:


(i)$37,500,000;


(ii)50% of cumulative Consolidated Net Income for the period commencing January
1, 2019 through the most recent balance sheet date reflected in the financial
statements most recently delivered by the Company to the Administrative Agent
pursuant to Section 5.1(a) or 5.1(b), as applicable; provided that when
measuring such amount (A) Consolidated Net Income will be deemed not to be less
than zero in any Fiscal Year or Fiscal Quarter and (B) Consolidated Net Income
for any Fiscal Quarter or any Fiscal Year will be deemed to be zero until the
financial statements required to be delivered pursuant to Section 5.1(a) for
such Fiscal Year or Section 5.1(b) for such Fiscal Quarter, and the related
Compliance Certificate required to be delivered pursuant to Section 5.1(e) for
such Fiscal Year or Fiscal Quarter, have been received by the Administrative
Agent;


(iii)the aggregate amount of capital contributions to the capital of the Company
made in cash or Cash Equivalents (other than with respect to Disqualified
Capital Stock or to the extent such proceeds have been previously utilized in
accordance with the terms of this Agreement);


(iv)the net cash proceeds received by the Company after the Closing Date (and
prior to such date of determination) from issuances or sales of its Capital
Stock (that is not Disqualified Capital Stock), other than with respect to the
extent such proceeds have been previously utilized in accordance with the terms
of this Agreement;


(v)[reserved];


(vi)(x) the aggregate amount of all cash dividends and other cash distributions
received by the Company or any Subsidiary from any Joint Ventures or
Unrestricted Subsidiaries during the period from and including the Business Day
immediately following the Closing Date through and including the date of
determination in respect of Investments in such Unrestricted Subsidiary or Joint
Venture made by the Company or any Subsidiary made in reliance on the Available
Amount and (y) the net cash proceeds received by the Company or any Subsidiary
in connection with the sale, transfer or other disposition of its ownership
interest in any Joint Ventures or Unrestricted Subsidiaries, or in connection
with any dividends or other distributions by any Joint Venture or Unrestricted
Subsidiary, during the period from and including the Business Day immediately
following the Closing Date through and including the date of determination in
respect of Investments in such Unrestricted Subsidiary or Joint Venture, in each
case, to the extent that the original Investments in such Unrestricted
Subsidiary or Joint Venture were made in reliance on the Available Amount
(except to the extent such proceeds have been previously utilized to increase
the amount of aggregate consideration permitted to make Permitted Acquisitions
of Persons that do not become Guarantor Subsidiaries (or to purchase assets that
are acquired directly by Non-Credit Parties));




9

--------------------------------------------------------------------------------




(vii)the Investments of the Company or any Subsidiary made in reliance on the
Available Amount in any Unrestricted Subsidiary that has been re-designated as a
Subsidiary or that has been merged or consolidated with or into the Company or
any Subsidiary (up to the lesser of (A) the fair market value (as determined in
good faith by the Company) of the investments of the Company or any Subsidiary
in such Unrestricted Subsidiary at the time of such re-designation or merger or
consolidation and (B) the fair market value (as determined in good faith by the
Company) of the original investments by the Company or any Subsidiary in such
Unrestricted Subsidiary made in reliance on the Available Amount);


(viii)the returns (including repayments of principal and payments of interest),
profits, distributions, returns of capital and similar amounts received in cash
or Cash Equivalents by the Company or any Subsidiary on Investments made by the
Company or any Subsidiary in reliance on the Available Amount pursuant to
Section 6.6(l) (including as a result of any termination or unwinding of such
Investments); and


(ix)the aggregate amount of Indebtedness (other than Indebtedness owing to any
Parent, the Company or any Subsidiary) that has been converted into or exchanged
for equity interests (other than Disqualified Capital Stock) of the Company or
any Parent;
minus
(b)the sum, without duplication, of:


(i)the aggregate amount of Restricted Debt Payments made after the Closing Date
(and prior to such date of determination) pursuant to Section 6.4(e); and


(ii)the aggregate amount of Investments made after the Closing Date (and prior
to such date of determination) pursuant to Section 6.6(l), with each such
Investment measured as of the date made and without giving effect to subsequent
changes in value.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“BANA” means Bank of America, N.A.


“Bank Product Agreement” means any agreement evidencing Bank Product
Obligations.


“Bank Product Obligations” means all obligations of every nature of the Company
or any Subsidiary from time to time owed to any Bank Product Provider in
connection with any Bank Product, whether for principal, interest (including
interest which, but for the filing of a petition in bankruptcy with respect to
the Company or such Subsidiary, would have accrued on any Bank Product
Obligation, whether or not a claim is allowed against the Company or such
Subsidiary for such interest in the related bankruptcy proceeding),
reimbursement, fees, expenses, indemnification or otherwise.


“Bank Product Provider” means a Lender or Agent, or any Affiliate of a Lender or
Agent, in its capacity as such, that in each case that provides Bank Products to
the Company or any Subsidiary (or a


10

--------------------------------------------------------------------------------




Person who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Bank Product Agreement), whether or not such Person subsequently
ceases to be a Lender, an Agent or an Affiliate of a Lender or Agent, in any
case, that has executed and delivered to the Administrative Agent a letter
agreement in form and substance reasonably acceptable to the Administrative
Agent pursuant to which such Lender, Agent or Affiliate of such Lender or Agent
appoints the Administrative Agent and the Collateral Agent as agents under the
applicable Credit Documents.


“Bank Products” means all facilities or services related to (a) cash management
and related services, including automated clearinghouse of funds, treasury,
depository, overdraft, electronic funds transfer, cash pooling, controlled
disbursements and other cash management arrangements, (b) commercial credit card
and merchant card services, credit or debit cards, stored value cards and
purchase cards and the processing of related sales or receipts and (c)
E-payables and comparable services.


“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.


“Bankruptcy Proceeding” as defined in Section 10.6.


“Base Rate” means, for any day, the highest of (a) the rate last quoted by The
Wall Street Journal (or another national publication selected by the
Administrative Agent) as the U.S. “Prime Rate,” (b) the NYFRB Rate plus 0.50%
per annum and (c) the one‑month Eurocurrency Rate for Dollars plus 1.00% per
annum. Any change in the Base Rate due to a change in any of the foregoing will
be effective on the effective date of such change in the “prime” rate, the NYFRB
Rate or Eurocurrency Rate for an Interest Period of one month. If the Base Rate
is being used as an alternate rate of interest pursuant to Section 2.18 (for the
avoidance of doubt, only until any amendment to this Agreement has become
effective pursuant to Section 2.18(c)), then the Base Rate shall be the greater
of clause (a) and clause (b) of this definition and shall be determined without
reference to clause (c) of this definition.


“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate. For the avoidance of doubt, only Loans denominated in Dollars
may be Base Rate Loans and only the Company and any Subsidiary Borrower that is
a Domestic Subsidiary may borrow Base Rate Loans.


“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Company giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the Eurocurrency Rate for multi‑currency syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement;
provided further that any such Benchmark Replacement shall be administratively
feasible as determined by the Administrative Agent in its reasonable discretion.


“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Company giving due consideration to (i) any selection or recommendation of a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the Eurocurrency Rate with the applicable
Unadjusted Benchmark Replacement by the Relevant Governmental Body and/or (ii)
any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such


11

--------------------------------------------------------------------------------




spread adjustment, for the replacement of the Eurocurrency Rate with the
applicable Unadjusted Benchmark Replacement for multi‑currency syndicated credit
facilities at such time.


“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides in its
reasonable discretion (in good faith and in consultation with the Company) may
be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent reasonably decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
reasonably determines that no market practice for the administration of the
Benchmark Replacement exists, in such other manner of administration as the
Administrative Agent decides is reasonably necessary (in good faith and in
consultation with the Company) in connection with the administration of this
Agreement).


“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Eurocurrency Rate:


(a) in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (x) the date of the public statement or publication of
information referenced therein and (y) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or


(b) in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.


“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Eurocurrency Rate:


(a) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;


(b) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case which states that the administrator of the LIBO Screen Rate
has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or


(c) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.


“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event stated in such public statement or publication of information (or
if the expected date of


12

--------------------------------------------------------------------------------




such prospective event is fewer than 90 days after such statement or
publication, the date of such statement or publication) and (b) in the case of
an Early Opt-in Election, the date determined by the Administrative Agent or the
Required Lenders, as applicable, and specified by notice to the Company, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.


“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the
Eurocurrency Rate and solely to the extent that the Eurocurrency Rate has not
been replaced with a Benchmark Replacement, the period (x) beginning at the time
that such Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Eurocurrency Rate for all purposes hereunder in
accordance with Section 2.18(c) and (y) ending at the time that a Benchmark
Replacement has replaced the Eurocurrency Rate for all purposes hereunder
pursuant to Section 2.18(c).


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Blocked Person” means any Person: (a) listed in the annex to, or otherwise
subject to the provisions of, Executive Order No. 13224; (b) listed in any
sanctions-related list of designated Persons maintained by the United States
(including, but not limited to, OFAC Lists), the United Nations Security
Council, the European Union or any of its member states, Her Majesty’s Treasury
of the United Kingdom, or any other relevant sanctions authority; (c) fifty
percent (50%) or more, individually or in the aggregate, owned by any Person or
Persons described in paragraphs (a) or (b) hereof; (d) with which any Lender is
prohibited from dealing or otherwise engaging in any transaction by any
Sanctions; (e) that commits, threatens or conspires to commit or supports
“terrorism” as defined in Executive Order No. 13224; (f) that is the government
of a Sanctioned Country; (g) that is operating, organized or resident in a
Sanctioned Country; or (h) otherwise the object or target of Sanctions.


“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.


“Borrowers” means, collectively, the Company and the Subsidiary Borrowers, and
“Borrower” means any one of them.


“Business” means, at any time, a collective reference to (a) the business
activities engaged in or proposed to be engaged in by the Company and the
Subsidiaries on the Closing Date, after giving effect to the Transactions, (b)
all business activities that are similar, ancillary, incidental, complementary
or related to the business activities identified in clause (a), and (c) all
business activities that are a reasonable or logical extension of the business
activities identified in clauses (a) and (b).
“Business Day” means (a) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (b) with respect to all notices,
determinations, fundings and payments in connection with the Eurocurrency Rate
or any Eurocurrency Rate Loans, the term “Business Day” means any day which is a
Business Day described in clause (a) and which is also a day for trading by and
between banks in Dollar deposits in the London interbank market and (c) with
respect to any Eurocurrency Rate Loan denominated in an Alternative Currency,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in such Alternative Currency in the applicable offshore
interbank market for such Alternative Currency (and, if the Credit Extension or
L/C Disbursements which are the subject of a borrowing,


13

--------------------------------------------------------------------------------




drawing, payment, reimbursement or rate selection are denominated in euro, the
term “Business Day” shall also exclude any day on which the TARGET2 payment
system is not open for the settlement of payments in euro).


“Calculation Date” means (a) the last Business Day of each Fiscal Quarter, (b)
the date of issuance, amendment, renewal or extension of any Alternative
Currency Letter of Credit, and (c) any other date selected by the Administrative
Agent in its sole discretion at any time that an Event of Default has occurred
and is continuing.


“Cap” means, with respect to any provision of this Agreement as of any date of
determination, any limitation based on a fixed Dollar amount or percentage of
Consolidated Total Assets or of TTM Consolidated Adjusted EBITDA (or if both
apply to such provision, whichever is higher determined as of such date);
provided that, for the avoidance of doubt, Cap shall not include any limitation
based on a ratio.


“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP as in effect on December 31, 2018, is or should be accounted for as a
capital lease on the balance sheet of that Person; provided that for all
purposes hereunder the amount of obligations under any Capital Lease shall be
the amount thereof accounted for as a liability in accordance with GAAP as in
effect on December 31, 2018 (i.e., prior to the adoption by the Company of
FASB’s ASU 2016-02 “Leases (Topic 842)”).


“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing; provided that no Indebtedness of the Company will constitute Capital
Stock by virtue of being convertible or exchangeable into Capital Stock prior to
such conversion or exchange.


“Captive Insurance Subsidiary” means any Subsidiary that is subject to
regulation as an insurance company (or any Subsidiary thereof).


“Cash Equivalents” means, as at any date of determination:


(a)Dollars and each Alternative Currency;


(b)local currencies held by the Company or any Subsidiary from time to time in
the ordinary course of business or consistent with past practice and not for
speculation;


(c)marketable securities (i) issued or directly and unconditionally guaranteed
or insured as to interest and principal by the United States Government or (ii)
issued by any agency or instrumentality of the United States the obligations of
which are backed by the full faith and credit of the United States, in each case
maturing within one year after such date;


(d)marketable direct obligations issued by any state, commonwealth or territory
of the United States of America or any political subdivision of any such state,
commonwealth or territory or any public instrumentality thereof, in each case
maturing within one year after such date and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s;


(e)commercial paper maturing no more than one year from the date of creation
thereof and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from


14

--------------------------------------------------------------------------------




Moody’s (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another nationally recognized statistical
rating agency);


(f)certificates of deposit, time deposits or bankers’ acceptances maturing
within one year after such date and issued or accepted (x) by any Lender or (y)
by any commercial bank (or any principal banking subsidiary of a bank holding
company) organized under the laws of the United States of America, any State or
Commonwealth thereof or the District of Columbia and is a member of the Federal
Reserve System that (i) is at least “adequately capitalized” (as defined in the
regulations of its primary federal banking regulator) and (ii) has Tier 1
capital (as defined in such regulations) of not less than $100,000,000;


(g)marketable short-term money market and similar highly liquid funds having a
rating of at least P-1 or A-1 from either Moody’s or S&P, respectively (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);
and


(h)investment funds investing substantially all of their assets in securities of
the types described in clauses (a) through (g) above.


In the case of Investments by any Foreign Subsidiary or Investments made in a
jurisdiction outside the United States of America, Cash Equivalents shall also
include (i) investments of the type and maturity described in clauses (a)
through (h) above of foreign obligors, which Investments or obligors (or the
parents of such obligors) have ratings described in such clauses or equivalent
ratings from comparable foreign rating agencies and (ii) other short-term
investments in accordance with normal investment practices for cash management
in investments analogous to the foregoing investments in clauses (a) through (h)
and in this paragraph.
“Casualty Event” means any event that gives rise to the receipt by the Company
or any Subsidiary of any insurance proceeds or condemnation awards in respect of
any equipment, fixed assets or real property.


“Change of Control” means the occurrence either of the following:


(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act, but excluding any employee benefit plan of
such person or its Subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of 40% or more of the
equity securities of the Company entitled to vote for members of the board of
directors or equivalent governing body of the Company on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right); or


(b)    any “change of control” or similar event under the definitive
documentation evidencing any Material Indebtedness of a type referred to in
clause (a), (b) or (g) of the definition of “Indebtedness” (but excluding any
such “change of control” or similar event under any Permitted Convertible
Indebtedness or other Indebtedness that is exchangeable into Capital Stock, in
each case that, if triggered, would not result in an automatic (i) Event of
Default thereunder, (ii) acceleration of the maturity thereof or (iii)
requirement to make a prepayment of, or offer to purchase for, the principal
amount thereof).


    


15

--------------------------------------------------------------------------------




“Citizens” means Citizens Bank, N.A.


“Claim” as defined in Section 10.6.


“Class” means (a) with respect to the Lenders, the Lenders having Revolving
Credit Exposure (including the Swing Line Lender), and (b) with respect to
Loans, Revolving Loans (including Swing Line Loans).


“Closing Date” means December 13, 2019.


“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit G


“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are granted or purported to be granted
pursuant to the Collateral Documents as collateral security for the Obligations;
provided that Collateral shall not include any Excluded Assets or any other
property or assets specifically excluded from the scope of any grant clause
under any other Collateral Document unless (as to any Credit Party) such Credit
Party hereafter agrees in writing that any such Excluded Asset, asset or
property shall constitute Collateral hereunder.


“Collateral Agent” as defined in the preamble hereto.


“Collateral Documents” means the Amended and Restated Security Agreement, the
Amended and Restated Securities Pledge Agreement and all other instruments,
documents and agreements delivered by any Credit Party pursuant to this
Agreement or any of the other Credit Documents in order to grant to, as the case
may be, the Collateral Agent or the Administrative Agent, for the benefit of the
Secured Parties, a Lien on any real, personal or mixed property of that Credit
Party as security for the Obligations. For the avoidance of doubt, the Kaman UK
Share Mortgage is terminated as of the Closing Date and shall not constitute a
Collateral Document.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


“Company” as defined in the preamble hereto.


“Compliance Certificate” means a Compliance Certificate of the Company
substantially in the form of Exhibit C.


“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:


(a)    the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:


(b)    if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (a) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion


16

--------------------------------------------------------------------------------




are substantially consistent with any evolving or then-prevailing market
convention for determining compounded SOFR for multi-currency syndicated credit
facilities at such time;


provided further, that if the Administrative Agent reasonably decides that any
such rate, methodology or convention determined in accordance with clause (a) or
clause (b) is not administratively feasible for the Administrative Agent, then
Compounded SOFR will be deemed unable to be determined for purposes of the
definition of “Benchmark Replacement.”


“Consolidated Adjusted EBITDA” means for any Test Period, an amount determined
for the Company and its Subsidiaries on a consolidated basis and without
duplication equal to:


(a)Consolidated Net Income for such period, plus


(b)the sum of, in each case, to the extent deducted (and not added back or
excluded) in the calculation of Consolidated Net Income (other than in the case
of clauses (xiii) and (xxiii)) but without duplication:


(i)interest expense of such Person and its Subsidiaries on a consolidated basis
for such Test Period, including (A) payments made in respect of hedging
obligations or other derivative instruments entered into for the purpose of
hedging interest rate risk and (B) amortization and write-offs of deferred
financing fees, debt issuance costs, commissions, fees and expenses and
expensing of bridge, commitment or financing fees;


(ii)taxes based on gross receipts, income, profits or capital, franchise, excise
or similar taxes, and foreign withholding taxes, of such Person for such Test
Period, including (A) penalties and interest and (B) tax distributions made to
any direct or indirect holders of equity interests of such Person in respect of
any such taxes;


(iii)amortization of such Person for such Test Period;


(iv)depreciation expense of such Person for such Test Period;


(v)non-cash items of such Person for such Test Period; provided that if any such
non-cash item represents an accrual or reserve for potential cash items in any
future period, (A) the Company may determine not to add back such non-cash item
in the current Test Period and (B) to the extent the Company decides to add back
such non-cash item, the cash payment in respect thereof in such future period
will be subtracted from Consolidated Adjusted EBITDA in such future period);


(vi)(A) expenses in connection with, or resulting from, stock option plans,
employee benefit plans or post-employment benefit plans, or grants or sales of
stock, stock appreciation or similar rights, stock options, restricted stock,
preferred stock or other similar rights, (B) currency translation losses related
to changes in currency exchange rates (including re-measurements of Indebtedness
and any net loss resulting from hedge agreements for currency exchange risk),
(C) losses, expenses or charges attributable to the movement in the
mark-to-market valuation of hedge agreements or other derivative instruments,
including the effect of FASB Accounting Standard Certification 815 (or successor
FASB Standard or guidance or IFRS equivalent), (D) charges for deferred tax
asset valuation allowances, (E) any impairment charge or asset write-off or
write-down related to intangible assets (including goodwill), long-lived assets,
and Investments in debt and equity securities, and (F) all losses from
Investments recorded using the equity method;




17

--------------------------------------------------------------------------------




(vii)extraordinary, unusual or non-recurring fees, charges and other expenses;


(viii)(A) contract termination costs, (B) excess pension charges, (C) start-up,
closure or transition costs, (D) expenses related to any reconstruction,
decommissioning, recommissioning or reconfiguration of fixed assets for
alternative uses, (E) expenses associated with strategic initiatives, facilities
shutdown and opening costs, (F) signing, retention and completion bonuses not
incurred in the ordinary course of business, (G) relocation or recruiting
expenses not incurred in the ordinary course of business, (H) transition,
consolidation and closing costs for facilities, including, for the avoidance of
doubt, duplicative lease expenses, (I) business optimization expenses (including
costs and expenses relating to business optimization programs), (J) new systems
design and implementation costs, (K) any restructuring charges or reserves,
whether or not classified as such under GAAP, (L) severance payments and (M)
charges and expenses incurred (other than such charges and expenses incurred in
the ordinary course of business) in connection with litigation (including
threatened litigation), any investigation or proceeding (or any threatened
investigation or proceeding) by a regulatory, governmental or law enforcement
body (including any attorney general);


(ix)all (A) costs, fees and expenses relating to the Transactions, and (B)
costs, fees and expenses incurred in connection with equity issuances,
Investments, restricted payments, acquisitions, dispositions, recapitalizations,
mergers, option buyouts and the incurrence, modification or repayment of
Indebtedness (including transactions proposed but not consummated);


(x)items reducing Consolidated Net Income of such Person for such Test Period to
the extent (A) covered by a binding indemnification or refunding obligation from
a third party, (B) paid (directly or indirectly) by a third party (except to the
extent such payment gives rise to reimbursement obligations) or with the
proceeds of a contribution to equity capital of such Person or (C) such Person
is directly or indirectly, reimbursed for such item by a third party; provided
that with respect to clause (a), so long as the Company has made a determination
that there exists reasonable evidence that such amount will be reimbursed by
such third party and only to the extent that such amount is (a) not denied by
such third party in writing and (b) in fact reimbursed within 180 days of the
date of such determination (with a deduction for any amount so added back to the
extent not so reimbursed within 180 days);


(xi)the amount of management, monitoring, consulting and advisory fees
(including termination fees) and related indemnities and expenses paid, payable
or accrued, in each case in connection with a Permitted Investment, in such Test
Period by such Person to the extent permitted to be paid or accrued under the
Credit Documents;


(xii)the effects of purchase accounting, fair value accounting or
recapitalization accounting (including the effects of adjustments pushed down to
such Person and its Subsidiaries) and the amortization, write-down or write-off
of any such amount, in each case, with respect to such Person for such Test
Period thereof;


(xiii)expenses, revenue and lost profits of such Person for such Test Period
with respect to liability or casualty events or business interruption, in each
case, to the extent that any such amount is covered by insurance which either
has been reimbursed or as to which the Company has made a determination that
there exists reasonable evidence that such amount will be reimbursed by the
insurer and only to the extent that such amount is (a) not denied by the
applicable insurance carrier in writing and (b) in fact reimbursed within 180
days of the date of


18

--------------------------------------------------------------------------------




such determination (with a deduction for any amount so added back to the extent
not so reimbursed within 180 days);


(xiv)minority interest expense of such Person for such Test Period, including
expense or deduction attributable to minority equity interests of third parties
in any Subsidiary;


(xv)all charges, costs, expenses, accruals or reserves in connection with the
rollover, acceleration or payout of equity interests held by officers or
employees and all losses, charges and expenses related to payments made to
holders of options or other derivative equity interests of such Person or any
direct or indirect parent thereof in connection with, or as a result of, any
distribution being made to equity holders of such Person or any direct or
indirect parent thereof, including (A) payments made to compensate such holders
as though they were equity holders at the time of, and entitled to share in,
such distribution, and (B) all dividend equivalent rights owed pursuant to any
compensation or equity arrangement;


(xvi)earn-outs and contingent consideration obligations, bonuses and other
compensation, payments in respect of dissenting shares, and purchase price
adjustments (other than earn-outs), made by such Person during such Test Period,
in each case, in connection with a Permitted Investment;


(xvii)to the extent included in Consolidated Net Income of such Person for such
Test Period, the amount of any non-cash losses from abandoned, closed or
discontinued operations or operations that are anticipated to become abandoned,
closed or discontinued;


(xviii)fees, expenses or charges relating to curtailments or modifications to
pension and post-retirement employee benefit plans, costs or expenses (including
any payroll taxes) incurred pursuant to any management equity plan, profits
interest or stock option plan or any other management or employee benefit plan
or agreement or any stock subscription, stockholders or partnership agreement
and any payments in the nature of compensation or expense reimbursement made to
independent board members, in each case not incurred in the ordinary course of
business;


(xix)non-cash losses or discounts on a sale of receivables, securitization
assets and related assets to any securitization subsidiary in connection with a
securitization transaction;


(xx)the cumulative effect of a change in accounting principles in accordance
with GAAP;


(xxi)pro forma adjustments reflected in the model delivered by the Company to
the Joint Lead Arrangers prior to the Closing Date;


(xxii)losses resulting from changes in the fair value of earn-out obligations
for such period in accordance with FASB ASC 805 (or successor FASB Standard or
guidance or IFRS equivalent);


(xxiii)the amount of “run rate” savings, operating expense reductions and
synergies that are projected by the Company in good faith to be realized within
18 months after the end of such Test Period from actions taken or committed
prior to the end of such Test Period to be taken no later than 18 months after
the end of such Test Period (which amounts will be determined by the Company in
good faith and are directly attributable to such actions set forth above in this
clause (xxiii), reasonably identifiable and quantifiable (as identified on a
schedule provided to the


19

--------------------------------------------------------------------------------




Administrative Agent and certified by a financial officer of the Company in an
officer’s certificate) calculated on a Pro Forma Basis as though such amounts
had been realized on the first day of the Test Period for which Consolidated
Adjusted EBITDA is being determined), net of the amount of actual benefits
realized during such Test Period from such actions; and


(xxiv)solely for purposes of calculating Consolidated Adjusted EBITDA for any
Test Period that includes the Fiscal Quarter ending December 31, 2019, the
amount of any bonus or incentive arrangements for directors, officers and other
employees of the Company or any Subsidiary accrued as an expense by the Company
in the Fiscal Year ending December 31, 2019 (regardless of when such amounts are
actually paid); provided, however, that the aggregate amount added back pursuant
to this cause (xxiv) in respect of any Test Period shall not exceed $25,000,000;
minus


(c)the sum of, in each case, to the extent included (and not deducted) in the
calculation of Consolidated Net Income but without duplication:


(i)any non-cash items increasing Consolidated Net Income of such Person for such
Test Period, excluding any gains that represent the reversal of any accrual of,
or cash reserve for, anticipated cash charges in any prior period (other than
such cash charges that have been added back to Consolidated Net Income in
calculating Consolidated Adjusted EBITDA in accordance with this definition);


(ii)federal, state, local and foreign income tax benefits of the Company and the
Subsidiaries for such period;


(iii)extraordinary, unusual or non-recurring gains of such Person for such Test
Period increasing Consolidated Net Income; and


(iv)any net income from disposed or discontinued operations (excluding held for
sale discontinued operations until actually disposed of);


provided, however, that the aggregate amount of all items added back pursuant to
any one or more of clauses (viii)(E), (viii)(I), (viii)(J), (viii)(K) and clause
(xxiii) above in respect of any Test Period shall not exceed $75,000,000 in the
aggregate from the Closing Date through the term of this Agreement.


To the extent the determination of Consolidated Adjusted EBITDA of any other
Person is required in connection with any Specified Transaction or Pro Forma
calculations with respect thereto, the Company shall determine the Consolidated
Adjusted EBITDA of such Person in a manner consistent with this definition but
substituting such other Person and its Subsidiaries therein.


“Consolidated Interest Expense” means for any Test Period, the sum, without
duplication, of (x) all interest, premium payments, debt discount, fees, charges
and related expenses in connection with borrowed money and debt securities or in
connection with the deferred purchase price of assets, in each case, to the
extent paid or payable in cash (including capitalized interest) but solely to
the extent treated as interest in accordance with GAAP, of or by the Company and
its Subsidiaries on a consolidated basis for the most recently completed Test
Period, plus (y) the portion of rent expense under Capital Leases of the Company
and its Subsidiaries on a consolidated basis for the most recently completed
Test Period, but excluding, for the avoidance of doubt:


20

--------------------------------------------------------------------------------




(a)amortization of deferred financing costs, debt issuance costs, commissions,
fees and expenses and any other amounts of non-cash interest (including as a
result of the effects of acquisition method accounting or pushdown accounting),


(b)non-cash interest expense attributable to the movement of the mark-to-market
valuation of obligations under hedging agreements or other derivative
instruments pursuant to International Accounting Standard No. 39,


(c)any one-time cash costs associated with breakage in respect of hedging
agreements for interest rates,


(d)any “additional interest” owing pursuant to a registration rights agreement
with respect to any securities,


(e)any payments with respect to make-whole premiums or other breakage costs of
any Indebtedness, including, without limitation, any Indebtedness issued in
connection with the Transactions,


(f)penalties and interest relating to taxes,


(g)accretion or accrual of discounted liabilities not constituting Indebtedness,


(h)interest expense attributable to a direct or indirect parent entity resulting
from push down accounting,


(i)any expense resulting from the discounting of Indebtedness in connection with
the application of recapitalization or purchase accounting, and


(j)any interest expense attributable to the exercise of appraisal rights and the
settlement of any claims or actions (whether actual, contingent or potential)
with respect thereto and with respect to any Permitted Acquisition or similar
Investment permitted hereunder.
For the avoidance of doubt, interest expense shall be determined after giving
effect to any net payments made or received by the Company and its Subsidiaries
in respect of Rate Contracts relating to interest rate protection, and
Consolidated Interest Expense shall not include interest, if any, that may be
attributable to operating leases, contingent liabilities and contractual
indemnities.
“Consolidated Net Income” means, for any Test Period an amount determined for
the Company and the Subsidiaries on a consolidated basis and without duplication
equal to:


(a)the net income (or loss) of the Company and the Subsidiaries on a
consolidated basis for such Test Period taken as a single accounting period
determined in conformity with GAAP, plus


(b)the income (or loss) of any Joint Venture or Unrestricted Subsidiary of the
Company or any Subsidiary, solely, in the case of any income, to the extent of
the amount of dividends or other distributions actually paid to the Company or
any Subsidiary by such Joint Venture or Unrestricted Subsidiary during such Test
Period, minus


(c)to the extent included in clause (a) above, an amount equal to the sum of
(without duplication):




21

--------------------------------------------------------------------------------




(i)solely with respect to calculating Available Amount, with respect to any
Person that is not a wholly-owned Subsidiary of the Company but whose net income
is consolidated in whole or in part with the net income of the Company, the
income (or loss) of such Person solely to the extent attributable to that
portion of the Capital Stock in such Person that is not owned, directly or
indirectly, by the Company during such Test Period; provided that the Company’s
equity in the net income in such Person will be included in Consolidated Net
Income up to the amount of dividends, distributions or other payments in respect
of such equity that are paid in cash (or to the extent converted into cash) by
such Person to the Company or any Subsidiary (and the Company’s equity in the
net loss of such Person shall be included to the extent of the aggregate
Investment of the Company or any Subsidiary in such Person);


(ii)solely with respect to calculating Available Amount, with respect to any
Person that is not a wholly-owned Subsidiary of the Company but whose net income
is consolidated in whole or in part with the net income of the Company, the
income of such Person solely to the extent that the declaration or payment of
dividends or similar distributions by such Person of that income is not
permitted by operation of the terms of its Organizational Documents or any
agreement, instrument or requirement of Law applicable to such Person during
such Test Period; provided that Consolidated Net Income shall be increased by
the amount of dividends or distributions or other payments that are actually
paid by such Person to the Company or any Subsidiary in respect of such Test
Period;


(iii)the income (or loss) of any Person accrued prior to the date (x) such
Person becomes a Subsidiary of the Company or is merged into or consolidated
with the Company or any Subsidiary or (y) such Person’s assets are acquired by
the Company or any Subsidiary;


(iv)any after-tax gains or losses attributable dispositions of property;


(v)earnings (or losses), including any non-cash impairment charge, resulting
from any reappraisal, revaluation or write-up (or write-down) of assets during
such Test Period;


(vi)(A) unrealized gains and losses with respect to Rate Contracts for such Test
Period and the application of Accounting Standards Codification 815 (Derivatives
and Hedging) and (B) any after-tax effect of income (or losses) for such Test
Period that result from the early extinguishment of (x) Indebtedness, (y)
obligations under any Rate Contracts or (z) other derivative instruments;


(vii)gains and losses due solely to fluctuations in currency values and the
related tax effects determined in accordance with GAAP for such Test Period, and


(viii)the effects of adjustments (including the effects of such adjustments
pushed down to such Person and its Subsidiaries) in the inventory, property and
equipment, software, goodwill, other intangible assets, in-process research and
development, deferred revenue, debt and unfavorable or favorable lease line
items in such Person’s consolidated financial statements pursuant to GAAP for
such Test Period resulting from the application of purchase accounting in
relation to the Transactions or any acquisition consummated prior to the Closing
Date and any Permitted Acquisition or other Investment or the amortization or
write-off of any amounts thereof, net of taxes, for such Test Period.


To the extent the determination of Consolidated Net Income of any other Person
is required in connection with any Specified Transaction or Pro Forma
calculations with respect thereto, the Company shall


22

--------------------------------------------------------------------------------




determine the Consolidated Net Income of such Person in a manner consistent with
this definition but substituting such other Person and its Subsidiaries therein.
“Consolidated Total Assets” shall mean at any date of determination, for any
Person, the total assets of such Person and its Subsidiaries determined in
accordance with GAAP on a consolidated basis as of such date.
“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of the Company and the
Subsidiaries referred to in the following clauses of the definition of
“Indebtedness”: clauses (a), (b), (c), (f) (but only to the extent that any
letter of credit or any performance, surety, statutory, appeal or similar bond
has been drawn and not reimbursed (provided that any unreimbursed amount under
commercial letters of credit and performance, surety, statutory, appeal or
similar bonds shall not be counted as Consolidated Total Debt until three (3)
Business Days after such amount is drawn (it being understood that any
borrowing, whether automatic or otherwise, to fund such reimbursement shall be
counted)), (h) (without duplication of the foregoing clauses and only to the
extent relating to Indebtedness of the type described in clauses (a), (b), (c)
and (f) of the definition thereof) and (i) (to the extent relating to
Indebtedness of the type described in clauses (a), (b), (c) and (f) of the
definition thereof), in each case determined on a consolidated basis in
accordance with GAAP; provided that Consolidated Total Debt shall not include
(i) Indebtedness in respect of obligations under Rate Contracts, (ii) operating
leases, (iii) contingent liabilities (except for contingent liabilities of the
type referred to in clause (h) of the definition of Indebtedness (but only to
the extent relating to Indebtedness of the type referred to in clauses (a), (b),
(c) and (f) of the definition thereof)), and (iv) contractual indemnities.


“Contractual Obligation” means, as applied to any Person, any provision of any
of the Securities issued by that Person or of any indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.


“Contributing Guarantors” as defined in Section 7.2.


“Controlled Account” means any deposit account, securities account or similar
account maintained by the Company or any Subsidiary with any Agent or any
Lender, or with any Affiliate of an Agent or a Lender; provided that such
account shall not be required to be subject to any control agreement.


“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.
“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2


“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the Eurocurrency Rate


“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H.


“Credit Date” means the date of a Credit Extension


    


23

--------------------------------------------------------------------------------




“Credit Document” means any of (i) this Agreement, (ii) each Subsidiary Borrower
Agreement, (iii) each Subsidiary Borrower Termination, (iv) the Notes, if any,
(v) the Collateral Documents, (vi) each Fee Letter, (vii) any documents or
certificates executed by the Company in favor of an Issuing Bank relating to
Letters of Credit, (viii) any Intercreditor Agreement, any Subordination
Agreement or any other intercreditor or subordination agreement entered into
pursuant to the terms hereof and (ix) any Incremental Amendment or Extension
Amendment.


“Credit Extension” means the making of a Loan or the Issuing of a Letter of
Credit.


“Credit Party” means the Company, each Subsidiary Borrower and each Guarantor
Subsidiary.


“Current Assets” has the meaning ascribed to such term as provided for and
reflected on the balance sheet included in the consolidated financial statements
delivered pursuant to Section 5.1(a) or (b) (or, if prior to the Closing Date,
the most recent balance sheet referred to in Section 4.4).


“Debt Representative” means, with respect to any series of Pari Passu Lien
Indebtedness, Junior Lien Indebtedness or other Indebtedness secured by a Lien
permitted under Section 6.1, the administrative agent, trustee, collateral
agent, security agent or similar agent under the credit agreement, indenture,
note purchase agreement or similar agreement or instrument pursuant to which
such Indebtedness is incurred, issued or otherwise obtained, as the case may be,
and each of their successors in such capacities.


“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.


“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Loans of all of the Lenders (calculated as if all Defaulting
Lenders (including such Defaulting Lender) had funded all of their respective
Defaulted Loans) over the aggregate outstanding principal amount of all Loans of
such Defaulting Lender.


“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default and ending on the
earliest of the following dates: (a) the date on which all Revolving Credit
Commitments are cancelled or terminated and/or the Obligations are declared or
become immediately due and payable, (b) with respect to any Funding Default
(other than any such Funding Default arising pursuant to clause (e) of the
definition of “Defaulting Lender”), the date on which (i) the Default Excess
with respect to such Defaulting Lender will have been reduced to zero (whether
by the funding by such Defaulting Lender of any Defaulted Loans of such
Defaulting Lender or by the non-pro rata application of any voluntary
prepayments of the Loans in accordance with the terms of Section 2.13) and (ii)
such Defaulting Lender will have delivered to the Company and the Administrative
Agent a written reaffirmation of its intention to honor its obligations
hereunder with respect to its Revolving Credit Commitments, and (c) the date on
which the Company, the Administrative Agent and the Required Lenders waive all
Funding Defaults of such Defaulting Lender in writing.


“Defaulted Loan” as defined in Section 2.22.


“Defaulting Lender” will mean any Lender that has (a) failed to fund its portion
of any Loan, or any portion of its participation in any Letter of Credit or
Swing Line Loan within two (2) Business Days of the date on which it will have
been required to fund the same, unless such Lender notifies the Company that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, will be specifically identified in such writing)
has not been satisfied, (b) notified the Company, the Administrative Agent, any


24

--------------------------------------------------------------------------------




Issuing Bank, the Swing Line Lender or any other Lender in writing that it does
not intend to comply with any of its funding obligations under this Agreement or
has made a public statement to the effect that it does not intend to comply with
its funding obligations under this Agreement or under agreements in which it
commits to extend credit generally unless such Lender notifies the Company that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, will be specifically identified in such writing)
has not been satisfied, (c) failed, within three (3) Business Days after written
request by the Administrative Agent or the Company, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans (unless such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, will be specifically
identified in writing to the Company prior to such failure) cannot be satisfied)
and participations in then outstanding Letters of Credit and Swing Line Loans;
provided that any such Lender will cease to be a Defaulting Lender under this
clause (c) upon receipt of such confirmation by the Administrative Agent and the
Company, (d) otherwise failed to pay over to the Company, the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within one (1) Business Day of the date when due, (e) has become the subject of
a Bail-In Action or is a Covered Party (as defined in Section 10.26 that has
become subject to a proceeding under a U.S. Special Resolution Regime (as
defined in Section 10.26) or (f)(i) been adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Lender or its
properties or assets to be, insolvent or (ii) become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian, appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, unless, in
the case of any Lender referred to in this clause (f), the Company, the
Administrative Agent, the Swing Line Lender and each Issuing Bank will be
satisfied that such Lender intends, and has all approvals required to enable it,
to continue to perform its obligations as a Lender hereunder. For the avoidance
of doubt, a Lender will not be deemed to be a Defaulting Lender solely by virtue
of the Undisclosed Administration of such Lender or its parent or of the
ownership or acquisition of any Capital Stock in such Lender or its parent by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender; provided that, as of any date of determination, the determination of
whether any Lender is a Defaulting Lender hereunder will not take into account,
and will not otherwise impair, any amounts funded by such Lender which have been
assigned by such Lender to an SPC pursuant to Section 10.6. Any determination by
the Administrative Agent that a Lender is a Defaulting Lender under any one or
more of clauses (a) through (f) above will be conclusive and binding absent
manifest error, and such Lender will be deemed to be a Defaulting Lender upon
delivery of written notice of such determination by the Administrative Agent to
the Company and each other Lender.


“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely in exchange for
Capital Stock that is not otherwise Disqualified Capital Stock), pursuant to a
sinking fund obligation or otherwise, (b) is redeemable at the option of the
holder thereof (other than solely in exchange for Capital Stock that is not
otherwise Disqualified Capital Stock), in whole or in part, (c) provides for the
scheduled payment of dividends in cash, or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Capital Stock that would constitute
Disqualified Capital Stock, in each case, prior to the date that is ninety-one
(91) days after the Revolving Credit Commitment Termination Date, except, in the
case of clauses (a) and (b), if as a result of a change of control or asset
sale, so long as any rights of the holders thereof upon the occurrence of such a
change of control or asset


25

--------------------------------------------------------------------------------




sale event are subject to the prior payment in full in cash of all Obligations,
the cancellation or expiration of all Letters of Credit and the termination of
the Revolving Credit Commitments; provided, if such Capital Stock is issued
pursuant to a plan for the benefit of future, current or former employees,
directors or officers of the Company or any Subsidiary or by any such plan to
such employees, directors or officers, such Capital Stock will not constitute
Disqualified Capital Stock solely because the Company or any Subsidiary may be
required to repurchase such Capital Stock in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s,
director’s or officer’s termination, death or disability.


“Disqualified Lender” means (i) those particular banks, financial institutions
and other institutional lenders or other Persons identified in writing by the
Company to (x) the Joint Lead Arrangers prior to the Closing Date or (y) the
Administrative Agent from time to time on or after the Closing Date and
consented to by the Administrative Agent and (ii) any reasonably identifiable
(on the basis of its name or as identified in writing by the Company) affiliate
of, or fund managed or advised by, the entities described in the preceding
clause (i) that are identified on the basis of its name or identified as such in
writing by the Company to the Administrative Agent from time to time (in each
case other than bona fide debt funds or investment vehicles that are engaged in
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit in the ordinary course of business); provided
that any Person that is a Lender and subsequently becomes a Disqualified Lender
(but was not a Disqualified Lender on or prior to the Closing Date or at the
time it became a Lender) will be deemed to not be a Disqualified Lender
hereunder. To the extent the Company and the Administrative Agent agree to add
any entities as Disqualified Lenders on or after the Closing Date, the
Administrative Agent shall make such designations available to the Lenders not
later than two (2) Business Days after such designation. Notwithstanding
anything herein to the contrary, in no event shall any such designation on or
after the Closing Date apply retroactively to disqualify any Eligible Assignee
that has previously acquired (or has previously entered into a binding
commitment to acquire) an assignment or participation interest in the Loans or
Revolving Credit Commitments that was otherwise permitted hereunder at such time
and such assignment or participation (or binding commitment to acquire such
assignment or participation) was effective prior to the delivery of such
supplemental designation by the Administrative Agent to the Lenders.


“Division” has the meaning set forth in Section 1.7.


“Documentation Agents” means Fifth Third Bank, National Association, KeyBank
National Association, Truist Bank and Wells Fargo Bank, National Association,
each in its capacity as documentation agent under this Agreement.


“Dollar Equivalent” means, at any time as to any amount denominated in any
Alternative Currency, the equivalent amount in Dollars as determined by the
Administrative Agent at such time on the basis of the Exchange Rate for the
purchase of Dollars with such Alternative Currency, on the most recent
Calculation Date for such currency.


“Dollars” and “$” mean the lawful money of the United States of America.


“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State or Commonwealth thereof or the District of
Columbia.


“E-Fax” means any system used to receive or transmit faxes electronically.


“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an


26

--------------------------------------------------------------------------------




abbreviation of the name of the party transmitting the Electronic Transmission)
with the intent to sign, authenticate or accept such Electronic Transmission.


“E-System” means any electronic system approved by the Administrative Agent,
including IntraLinks® and ClearPar® and any other Internet or extranet-based
site, whether such electronic system is owned, operated or hosted by the
Administrative Agent, any of its Related Persons or any other Person, providing
for access to data protected by passcodes or other security system.


“Early Opt-in Election” means the occurrence of:


(a) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Company)
that the Required Lenders have determined, in either case, that multi-currency
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 2.18 are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the Eurocurrency Rate, and


(b) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders, in either such case, to declare that an Early Opt-in Election
has occurred due to the occurrence of an event described in clause (a) above and
the provision, as applicable, by the Administrative Agent of written notice of
such election to the Company and the Lenders or by the Required Lenders of
written notice of such election to the Administrative Agent.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, Norway and the United Kingdom.


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System.


“Eligible Assignee” means, in each case, subject to the proviso at the end of
this definition, (a) any Lender and any Affiliate of any Lender, (b) any Person
(other than a Natural Person or the Company or any of its Affiliates) in
compliance with Section 10.6(c)(ii) or (c) any Approved Fund; provided that in
no event will (i) a Disqualified Lender be an Eligible Assignee without the
Company’s consent, (ii) any Defaulting Lender or any Subsidiary of a Defaulting
Lender, or any Person who, upon becoming a Lender hereunder, would constitute
any of the foregoing Persons in this clause (ii) and (iii) the Company or any of
its Affiliates, be an Eligible Assignee.


“Eligible Subsidiary” means any Subsidiary that is approved from time to time by
the Administrative Agent and each of the Lenders.


27

--------------------------------------------------------------------------------






“Environmental Claim” means any notice, notice of violation, claim, action,
suit, proceeding, demand, abatement order or other order or directive
(conditional or otherwise), by any Governmental Authority or any other Person,
arising (a) pursuant to or in connection with any actual or alleged
Environmental Liability or violation of any applicable Environmental Law; (b) in
connection with any Hazardous Material or any actual or alleged Hazardous
Materials Activity; or (c) in connection with any actual or alleged damage,
injury, threat or harm to health, safety, natural resources or the environment.


“Environmental Laws” means any and all current and future foreign or domestic,
federal or state (or any subdivision of either of them) Laws, Governmental
Authorizations, or any other requirements of Governmental Authorities relating
to (a) the environment, natural resources and environmental matters, including
those relating to any Hazardous Materials Activity; (b) the generation, use,
storage, transportation or disposal of Hazardous Materials; or (c) occupational
health and safety, land use or the protection of human, plant or animal health
or welfare, in any such case, as of any date of determination, then in force and
in any manner applicable to the Company or any of its Subsidiaries or any
Facility.


“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies, including the cost of environmental consultants and
attorneys’ costs) that may be imposed on, incurred by or asserted against any
Credit Party or any Subsidiary of any Credit Party as a result of, or related
to, (a) any actual or alleged violation of any applicable Environmental Law; (b)
any Release or threatened Release; (c) any Remedial Action or Hazardous
Materials Activity; or (d) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.


“ERISA” means the Employee Retirement Income Security Act of 1974 and all rules
and regulations promulgated pursuant thereto, as the same may from time to time
be supplemented or amended.


“ERISA Affiliate” means, with respect to any Borrower, any trade or business
(whether or not incorporated) under common control with such Borrower within the
meaning of Section 414(b), (c), (m) or (o) of the Internal Revenue Code.


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company, any Borrower or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company, any Borrower or any
ERISA Affiliate from a Multiemployer Plan; (d) the filing of a notice of intent
to terminate, the treatment of a Plan amendment as a termination under Section
4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to
terminate a Pension Plan or Multiemployer Plan; (e) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (f) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Company, any Borrower or any ERISA Affiliate.


“Establishment” means, in respect of any Person, any place of operations where
such Person carries out a non-transitory economic activity with human means and
goods, assets or services.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.




28

--------------------------------------------------------------------------------




“EU Insolvency Regulation” means the Council of the European Union Regulations
No. 2015/848 on Insolvency Proceedings.


“EU Treaty” means the Treaty on European Union.


“euro” and “€” mean the single common currency of the Participating Member
States.


“Eurocurrency Rate” means, for any Interest Period and for any currency, the
LIBO Screen Rate for such currency at approximately 11:00 a.m. (London time) on
the day which is two (2) Business Days prior to the first day of such Interest
Period, as adjusted for Statutory Reserves; provided that if the LIBO Screen
Rate shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) with respect to the applicable currency then the Eurocurrency
Rate shall be the Interpolated Rate.


“Eurocurrency Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Eurocurrency Rate.


“Event of Default” as defined in Section 8.1.


“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.


“Exchange Rate” means, on any day, for purposes of determining the Dollar
Equivalent of any Alternative Currency, the rate at which such other currency
may be exchanged into Dollars, as set forth at approximately 11:00 a.m., Local
Time, on such date on the Reuters World Currency Page for such Alternative
Currency. If such rate does not appear on any Reuters World Currency Page, the
Exchange Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be selected by the Administrative
Agent, or, in the event no such service is selected, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
such time as the Administrative Agent shall elect after determining that such
rates shall be the basis for determining the Exchange Rate, on such date for the
purchase of Dollars for delivery two Business Days later; provided that, if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent, after consultation with the Company, may use
any reasonable method it deems in good faith appropriate to determine such rate,
and such determination shall be presumed correct absent manifest error.
“Excluded Assets” means (a) any Real Estate Asset; (b) any asset (including, to
the extent applicable, any Equipment or Inventory owned by a Credit Party that
is subject to a Lien permitted under Section 6.2(d)), lease, license, franchise,
charter, authorization, contract or agreement to which any Credit Party is a
party, together with any rights or interest thereunder, in each case, if and to
the extent security interests therein (i) are prohibited by or in violation of
any applicable Law, (ii) require any governmental consent that has not been
obtained or consent of a third party that is not a Credit Party that has not
been obtained pursuant to any contract or agreement binding on such asset at the
time of its acquisition and not entered into in contemplation of such
acquisition or (iii) is prohibited by or in violation of a term, provision or
condition of any lease, license, franchise, charter, authorization, contract or
agreement to which a Credit Party is a party, except, in the case of each of the
foregoing clauses (i), (ii) and (iii), to the extent that such prohibition or
restriction would be rendered ineffective under the UCC or other applicable Law
or principle of equity; provided, however, that, notwithstanding the foregoing,
the Collateral shall include (and the Lien securing the Obligations shall
attach), at such time as the contractual or legal prohibition shall no longer be
applicable and to the extent severable, shall attach to


29

--------------------------------------------------------------------------------




any portion of such asset, lease, license, franchise, charter, authorization,
contract or agreement not subject to the prohibitions specified in clauses (i),
(ii) or (iii) above (in each case, after giving effect to the applicable
anti-assignment provisions of the UCC or other applicable law); (c) the Excluded
Equity Interests and any assets of any Excluded Subsidiary; (d) any
“intent-to-use” trademark applications; (e) (i) as extracted collateral, (ii)
timber to be cut, (iii) farm products, (iv) manufactured homes and (v)
healthcare insurance receivables; (f) any particular asset, if the pledge
thereof or the security interest therein would result in material adverse tax
consequences to any Grantor as reasonably determined by the Company in good
faith in consultation with the Administrative Agent; (g) any specifically
identified asset with respect to which the Administrative Agent has determined
(in its reasonable judgment in consultation with the Company) that the costs of
obtaining, perfecting or maintaining a security interest or pledge in such asset
exceed the fair market value thereof (as determined by the Company in its
reasonable judgment) or the practical benefit to the Secured Parties afforded
thereby; (h) Letter of Credit rights to the extent a security interest therein
cannot be perfected by the filing of UCC-1 financing statements and all
commercial tort claims; and (i) motor vehicles, aircraft and other assets
subject to certificates of title or ownership (including, without limitation,
aircraft, airframes, aircraft engines or helicopters, or any equipment or other
assets constituting a part thereof and rolling stock) in each case, to the
extent a security interest therein cannot be perfected by the filing of a UCC-1
financing statement in the jurisdiction of organization of the applicable Credit
Party. Each other term used in this definition but not defined in this Agreement
that is defined in the UCC shall have the meaning specified in the UCC.


“Excluded Equity Interests” means: (a) any Capital Stock of any Domestic
Subsidiary or Foreign Subsidiary, in each case that is an Immaterial Subsidiary;
(b) any Capital Stock in excess of 66% of the issued and outstanding Voting
Capital Stock of (1) each Subsidiary that is a Foreign Subsidiary and (2) each
Subsidiary that is a Foreign Subsidiary Holding Company; (c) any Capital Stock
of (1) any Person that is not a direct wholly-owned Subsidiary of a Credit Party
or (2) any other Person (other than a direct or indirect wholly-owned Subsidiary
of a Credit Party), in each case to the extent (x) the Organizational Documents
or other agreements with respect to such Capital Stock with other equity holders
prohibits or restricts the pledge of such Capital Stock, (y) the pledge of such
Capital Stock is otherwise prohibited or restricted by (i) applicable law, rule
or regulation, which would require governmental (including regulatory) consent,
approval, license or authorization to be pledged or that would require consent
under any contractual obligation existing on the Closing Date or on the date any
subsidiary is acquired (so long as, in respect of such contractual obligation,
such prohibition is not incurred in contemplation of such acquisition and except
to the extent such prohibition is overridden by anti-assignment provisions of
the Uniform Commercial Code) or (ii) any agreement with a third party (other
than a Credit Party or any Subsidiary) or (z) would result in a change of
control, repurchase obligation or other adverse consequence (in each case,
except to the extent that any such prohibition or restriction would be rendered
ineffective under the UCC or other applicable Law or principle of equity); (d)
any margin stock; (e) any Capital Stock, if the pledge thereof or the security
interest therein would result in material adverse tax consequences to any Credit
Party as reasonably determined by the Company in good faith (in consultation
with the Administrative Agent); (f) Capital Stock in any Excluded Subsidiary
(other than a Foreign Subsidiary); and (g) any Capital Stock with respect to
which the Administrative Agent has determined (in its reasonable judgment) in
consultation with the Company that the costs of pledging, perfecting or
maintaining the pledge in respect of such Capital Stock hereunder exceeds the
fair market value thereof or the practical benefit to the Secured Parties
afforded (or proposed to be afforded) thereby.


“Excluded Subsidiary” means (a) each Immaterial Subsidiary, (b) each
Unrestricted Subsidiary, (c) each Foreign Subsidiary, (d) each Foreign
Subsidiary Holding Company, (e) each Domestic Subsidiary that is a direct or
indirect Subsidiary of a Foreign Subsidiary, (f) each Subsidiary to the extent
that such Subsidiary is prohibited by any applicable Law from guaranteeing the
Obligations, (g) each Subsidiary if, and for so long as, the guarantee of the
Obligations by such Subsidiary would require the


30

--------------------------------------------------------------------------------




consent, approval, license or authorization of a Governmental Authority or under
any binding Contractual Obligation with any Person other than the Company or any
Subsidiary existing on the Closing Date (or, if later, the date such Subsidiary
is acquired (so long as such Contractual Obligation is not incurred in
contemplation of making such Subsidiary an Excluded Subsidiary), except to the
extent such consent, approval, license or authorization has actually been
obtained, (h) each Subsidiary that is not a wholly-owned Subsidiary of the
Company or a Guarantor, (i) [reserved], (j) each Subsidiary that is a
not-for-profit organization, (k) each Captive Insurance Subsidiary, (l) each
Subsidiary with respect to which, as reasonably determined by the Company in
good faith (in consultation with, and notified in writing to, the Administrative
Agent), the guarantee by such Subsidiary would reasonably be expected to result
in material adverse tax consequences to the Company or any Subsidiary, and (m)
each Subsidiary with respect to which, as reasonably determined by the Company
in good faith (in consultation with, and notified in writing to, the
Administrative Agent) the cost of providing a guarantee is excessive in view of
the benefits to be obtained by the Lenders; in each case of this definition,
unless such Subsidiary is designated as a Guarantor pursuant to the definition
of “Guarantor Subsidiaries.”


“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” (determined after giving effect to any
applicable keep well, support or other agreement for the benefit of such
Guarantor and any and all guarantees of such Guarantor’s Swap Obligations by
other Credit Parties) as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to Section 7.13) at the
time the Guaranty of such Guarantor, or a grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion will apply only to the portion of such Swap Obligation that is
attributable to swaps for which the Guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.


“Excluded Tax” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient (a) Taxes imposed on or measured by net income (however denominated,
and including branch profits Taxes) and Taxes imposed in lieu of net income
Taxes including franchise Taxes, in each case (i) imposed as a result of such
Recipient being organized under the Laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) imposed on any Recipient as a result of a present or former connection
between such Recipient and the jurisdiction of the Governmental Authority
imposing such Tax or any political subdivision or taxing authority thereof or
therein (other than such connection arising solely from any such Recipient
having executed, delivered or performed its obligations or received a payment
under, received or perfected a security interest under, or enforced, any Credit
Document); (b) U.S. federal withholding Taxes imposed on amounts payable to or
for the account of such Recipient with respect to an applicable interest in a
Loan or Revolving Credit Commitment pursuant to a Law in effect on the date on
which such Recipient (i) acquires such interest in the Loan or Revolving Credit
Commitment or otherwise becomes a party to this Agreement (other than, with
respect to a Lender, pursuant to an assignment request by the Company under
Section 2.23) or (ii) changes its lending office, except in each case, to the
extent that, pursuant to Section 2.20, amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office;
(c) Taxes that are attributable to the failure by any Recipient to deliver the
documentation required to be delivered pursuant to Section 2.20(f) or Section
2.20(g); and (d) any withholding Taxes imposed under FATCA.




31

--------------------------------------------------------------------------------




“Executive Order No. 13224” means Executive Order No. 13224 of September 23,
2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten To Commit, or Support Terrorism.


“Existing Credit Agreement” as defined in the recitals hereto.


“Existing Letters of Credit” as defined in the recitals hereto and specified on
Schedule 1.1(a).


“Existing Permitted Supplier Financing Arrangements” means those supplier
financing arrangements that constituted “Permitted Supplier Financing
Arrangements” (as defined in the Existing Credit Agreement) under the Existing
Credit Agreement and specified on Schedule 1.1(b).


“Export Controls” means any applicable laws, regulations, and orders related to
the regulation of imports, exports or re-exports, including the Export
Administration Regulations (15 C.F.R. § 730-774), the Arms Export Control Act
(22 U.S.C. § 2778), the International Traffic in Arms Regulations (22 C.F.R. §
120-130), the Tariff Act of 1930 and regulations administered and enforced by
U.S. Customs and Border Protection and U.S. Immigration and Customs Enforcement,
and any other laws, regulations, and orders of a similar nature.


“Extended Revolving Credit Commitment” as defined in Section 10.5(g).


“Extension” as defined in Section 10.5(g).


“Extension Amendment” as defined in Section 10.5(g).


“Extension Offer” as defined in Section 10.5(g).


“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by the Company, any Subsidiary or any of their respective
predecessors or Affiliates.


“Fair Share” as defined in Section 7.2.


“Fair Share Contribution Amount” as defined in Section 7.2.


“FASB Standards” means the standards established by the Financial Accounting
Standards Board, as in effect from time to time.


“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, treaty or convention among
Governmental Authorities and implementing such Sections of the Internal Revenue
Code.


“FCPA” means the U.S. Foreign Corrupt Practices Act (15 U.S.C. §§78dd-1 et
seq.).


“Federal Funds Rate” means for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depositary institutions, as
determined in such manner as shall be set forth on the Federal Reserve Bank of
New York’s Website from time to time, and published on the next


32

--------------------------------------------------------------------------------




succeeding Business Day by the NYFRB as the effective federal funds rate;
provided, however, that if such rate shall be less than zero, then such rate
shall be deemed to be zero for all purposes of this Agreement.


“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org or any successor source.


“Fee Letters” means, collectively, (a) the Agency Fee Letter, (b) that certain
Fee Letter, dated as of November 1, 2019, by and between the Company and
JPMorgan and (c) that certain Fee Letter, dated as of November 12, 2019, by and
between the Company, JPMorgan, BofA Securities, Inc. and Citizens.


“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer, treasurer, controller or other officer with equivalent
duties of the Company that such financial statements fairly present, in all
material respects, the financial condition of the Company and the Subsidiaries
as at the dates indicated and the results of their operations and their cash
flows for the periods indicated, subject to changes resulting from audit and
normal year-end adjustments and the absence of footnotes.


“Financial Covenants” means the (a) maximum Total Net Leverage Ratio covenant
set forth in Section 6.7(a), (b) minimum Interest Coverage Ratio covenant set
forth in Section 6.7(b) and (c) minimum Liquidity covenant set forth in Section
6.7(c).


“Fiscal Quarter” means, with respect to any Person, the fiscal quarter of such
Person. In the case of the Company, Fiscal Quarter means a fiscal quarter of any
Fiscal Year of the Company. A Fiscal Quarter of the Company may be designated by
reference to the last day thereof (i.e., the “December 31, 2019 Fiscal Quarter”
refers to the Fiscal Quarter ended on December 31, 2019, the last day of the
Company’s fourth Fiscal Quarter for Fiscal Year 2019) or by reference to the
applicable Fiscal Quarter of a Fiscal Year (i.e., the “Q4-2019 Fiscal Quarter”
also refers to the Company’s fourth Fiscal Quarter for Fiscal Year 2019). To the
extent that the Fiscal Quarters of any Person (other than the Company) are
different than the Fiscal Quarters of the Company, the Company shall determine
in good faith a methodology to align such other Person’s Fiscal Quarters with
the corresponding Fiscal Quarters of the Company. For purposes of this
Agreement, except to the extent expressly stated otherwise, references to any
“Fiscal Quarter” will mean a Fiscal Quarter of the Company. For the avoidance of
doubt, while the Company’s Fiscal Year ends on December 31 of each calendar
year, the Company’s first three Fiscal Quarters of each Fiscal Year follow a
13-week convention, with each such Fiscal Quarter ending on a Friday.


“Fiscal Year” means, with respect to any Person, the fiscal year of such Person.
A Fiscal Year of the Company may be designated by reference to the last day
thereof (i.e., the “December 31, 2019 Fiscal Year” refers to the Fiscal Year
ended on December 31, 2019) or by reference to the calendar year in which such
Fiscal Year ends (i.e., the “Fiscal Year 2019” also refers to the Fiscal Year
ended on December 31, 2019). To the extent that the Fiscal Years of any Person
(other than the Company) are different than the Fiscal Years of the Company, the
Company shall determine in good faith a methodology to align such other Person’s
Fiscal Years with the corresponding Fiscal Years of the Company. For purposes of
this Agreement, except to the extent expressly stated otherwise, references to
any “Fiscal Year” will mean a Fiscal Year of the Company. For the avoidance of
doubt, as of the Closing Date the Company’s Fiscal Year ends on December 31 of
each calendar year.


“Foreign Government Scheme or Arrangement” as defined in Section 4.15(d).


“Foreign Plan” as defined in Section 4.15(d).




33

--------------------------------------------------------------------------------




“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.


“Foreign Subsidiary Holding Company” means any Subsidiary that has no material
assets other than the Capital Stock (or Capital Stock and Indebtedness) of one
or more Foreign Subsidiaries or other Foreign Subsidiary Holding Companies.


“Funding Default” as defined in Section 2.22.


“Funding Guarantor” as defined in Section 7.2.


“Funding Notice” means a notice substantially in the form of Exhibit A-1.


“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2 and in the definition of Capital Lease, United States generally
accepted accounting principles in effect as of the date of determination
thereof.


“Government Official” means (a) any official, officer, employee or
representative of, or any Person acting in an official capacity for or on behalf
of, any Governmental Entity, (b) any political party or party official or
candidate for political office or (c) any official, officer, employee, or any
Person acting in an official capacity for or on behalf of, any company,
business, enterprise or other entity owned (in whole or in substantial part) or
controlled by a Governmental Entity.


“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.


“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government in a jurisdiction where the Company
and the Subsidiaries operate the Business, including any supra-national bodies
(such as the European Union or the European Central Bank).


“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.


“Governmental Entity” means any (a) international, multinational, foreign,
federal, state, local, municipal, or other government or political subdivision,
(b) governmental or quasi‑governmental entity of any nature (including any
governmental agency, branch, department, commission, board, bureau, official, or
entity and any court or other tribunal) or (c) body exercising, or entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory, or taxing authority or power of any nature, including any arbitral
tribunal.


“Granting Lender” as defined in Section 10.6(i).


“Grantor” as defined in the Amended and Restated Security Agreement.


“Guaranteed Obligations” means all Obligations; provided that, with respect to
any Guarantor, “Guaranteed Obligations” shall exclude all Excluded Swap
Obligations of such Guarantor.




34

--------------------------------------------------------------------------------




“Guarantor” means the Company (solely with respect to the Guaranteed Obligations
in respect of (x) Obligations hereunder incurred by the Subsidiary Borrowers and
(y) any Bank Product Agreement or any Secured Rate Contract entered into by any
other Credit Party, and not with respect to its direct Obligations as a primary
obligor under the Credit Documents) and each Guarantor Subsidiary, and, in each
case, their respective successors and assigns.


“Guarantor Subsidiary” means each Domestic Subsidiary of the Company (other than
an Excluded Subsidiary). The Company may, in its sole discretion, cause any
Subsidiary that is not required to be a Guarantor to guarantee the Obligations
by causing such Subsidiary to execute a Counterpart Agreement, and any such
Subsidiary shall be a Guarantor hereunder for all purposes; provided that with
respect to any such election by the Company with respect to any Excluded
Subsidiary of the type described in clauses (c), (d), (e) and (l) of the
definition of “Excluded Subsidiary”, the Administrative Agent shall have
consented (in its sole discretion) to such Subsidiary as a Guarantor taking into
account the local laws and regulations in the jurisdiction of such Subsidiary’s
organization and operations, and the availability and enforceability of
guarantees and security to be provided by such Subsidiary, and all documentation
of such guarantees and security and related filings (if applicable) shall be in
form and substance reasonably satisfactory to the Administrative Agent and
Collateral Agent.


“Guaranty” means the guaranty of each Guarantor set forth in Section 7.


“Hazardous Materials” means any chemical, material, substance or waste, exposure
to which, or the Release of which, either is prohibited, limited or regulated by
any Governmental Authority or may give rise to Environmental Liability.


“Hazardous Materials Activity” means any activity, event or occurrence involving
any Hazardous Materials, including the use, manufacture, possession, storage,
holding, presence, existence, location, Release, threatened Release, discharge,
placement, generation, transportation, processing, construction, treatment,
abatement, removal, remediation, disposal, disposition or handling of any
Hazardous Materials, and any corrective action or response action with respect
to any of the foregoing.


“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum non-usurious interest rate than
applicable laws now allow.


“Historical Audited Financial Statements” means the audited consolidated balance
sheets, and related audited consolidated statements of operations, comprehensive
income, shareholders’ equity and cash flows of the Company and its Subsidiaries
as of and for the Fiscal Year ended December 31, 2018.


“Historical Financial Statements” means, collectively, the Historical Audited
Financial Statements and the Historical Unaudited Financial Statements.


“Historical Unaudited Financial Statements” means the unaudited condensed
consolidated balance sheets, and related unaudited condensed consolidated
statements of operations, comprehensive income and cash flows of the Company and
its Subsidiaries as of and for the nine months ended September 27, 2019.


“IFRS” means the International Financial Reporting Standards, as promulgated by
the International Accounting Standards Board and in effect from time to time.




35

--------------------------------------------------------------------------------




“Immaterial Subsidiary” means on any date, any Subsidiary of the Company that
has less than 2.5% of Consolidated Total Assets of the Company and the
Subsidiaries as reflected in the most recent financial statements delivered
pursuant to Section 5.1(a) prior to such date (or, at any time prior to the
first date after the Closing Date that financial statements have been delivered
or are required to be delivered pursuant to Section 5.1(a), as reflected in the
Historical Audited Financial Statements for the Fiscal Year ended December 31,
2018); provided that if, at any time and from time to time after the Closing
Date (or such longer period as the Administrative Agent may agree in its sole
discretion), Domestic Subsidiaries that are not Guarantors solely because they
meet the threshold set forth above comprise in the aggregate more than (when
taken together with the Consolidated Total Assets of the Subsidiaries of such
Domestic Subsidiaries at the last day of the most recent Test Period) 5.0% of
Consolidated Total Assets of the Company and the Subsidiaries as of the end of
the most recently ended Test Period, then the Company shall, not later than
forty-five (45) days after the date by which financial statements for such Test
Period were required to be delivered pursuant to this Agreement (or such longer
period as the Administrative Agent may agree in its reasonable discretion),
cause one or more Domestic Subsidiaries to comply with the provisions of
Section 5.10 with respect to any such Subsidiaries so that the foregoing
condition ceases to be true. All of the calculations set forth in this
definition shall be on a Pro Forma Basis.


“Impacted Interest Period” has the meaning assigned to it in the definition of
“Eurocurrency Rate.”


“Increased Cost Lender” as defined in Section 2.23.
    
“Incremental Amendment” as defined in Section 2.24(e).


“Incremental Amount” means $200,000,000.


“Incremental Facilities” as defined in Section 2.24(a).


“Incremental Loans” as defined in Section 2.24(a).


“Indebtedness” means, as applied to any Person and without duplication, (a) all
indebtedness for borrowed money; (b) all obligations evidenced by bonds,
debentures, notes or similar instruments (excluding performance, surety,
statutory, appeal or similar bonds) which (in the case of such similar
instruments only) are held by financial institutions; (c) that portion of
obligations with respect to Capital Leases that is properly classified as a
liability on a balance sheet in conformity with GAAP as in effect on December
31, 2018; (d) any obligation owed for all or any part of the deferred purchase
price of property or services, which purchase price is (A) due more than six
months from the date of incurrence of the obligation in respect thereof or (B)
evidenced by a note or similar written instrument (excluding (i) any such
obligations incurred under ERISA, (ii) accounts payable, payroll and other
liabilities and accrued expenses incurred in the ordinary course of business
that are not overdue by more than one hundred eighty (180) from the date of
incurrence of the obligations in respect thereof, (iii) accruals for payroll and
other liabilities in the ordinary course of business and (iv) earn-outs,
escrows, hold-backs and similar obligations incurred in connection with
Permitted Acquisitions and other permitted Investments on market terms (as
reasonably determined by the Company)); (e) contingent obligations in respect of
the purchase price of property and services (excluding earn-outs, escrows,
hold-backs and similar obligations incurred in connection with Permitted
Acquisitions and other permitted Investments on market terms (as reasonably
determined by the Company)); (f) the face amount of any letter of credit and
performance, surety, statutory, appeal or similar bonds issued for the account
of that Person or as to which that Person is otherwise liable for reimbursement
of drawings; (g) Disqualified Capital Stock; (h) the direct or indirect guaranty
of obligations, of the type in clauses (a)-(g) of this definition, of any other
Person; (i)


36

--------------------------------------------------------------------------------




obligations, of the type in clauses (a)-(g) of this definition, that are secured
by a Lien on any property or asset owned or held by that Person regardless of
whether such obligations are owed by or recourse to such Person; and (j)
obligations of such Person in respect of any derivative transaction, including
any Rate Contract, whether entered into for hedging or speculative purposes.
Notwithstanding the foregoing, for all purposes of this Agreement: (1)
Indebtedness of any Person will (A) include the Indebtedness of any partnership
or joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which such Person is a general partner or a joint
venturer, except to the extent such Person’s liability for such Indebtedness is
otherwise limited and only to the extent such Indebtedness would be included in
the calculation of Consolidated Total Debt and (B) in the case of Non-Credit
Parties, exclude loans and advances made by Credit Parties having a term not
exceeding 364 days (inclusive of any roll over or extensions of terms) and made
in the ordinary course of business solely to the extent the aggregate principal
amount of all such loans and advances at any time outstanding does not exceed
$10,000,000 solely to the extent that such intercompany loans and advances are
evidenced by one or more notes in form and substance reasonably satisfactory to
the Administrative Agent and pledged as Collateral; (2) with respect to clause
(f) above, to the extent any letter of credit or bond issued for the benefit of
the Company or any Subsidiary (a “Primary LC”) is supported (including any
“back-to-back” arrangement) by a another letter of credit or bond (including any
Letter of Credit hereunder) also issued for the benefit of the Company or any
Subsidiary (the “Supporting LC”), to the extent that both such Primary LC and
the relevant Supporting LC would constitute “Indebtedness” for any purpose under
this Agreement, then the Primary LC and the relevant Supporting LC shall be
deemed to be a single obligation in an amount equal to the amount of
Indebtedness attributable to the Primary LC (and any corresponding amount of the
Supporting LC that also would then constitute “Indebtedness” will be
disregarded); (3) with respect to clause (i) above, the amount of Indebtedness
of any Person will be deemed to be equal to the lesser of (x) the aggregate
unpaid amount of such Indebtedness and (y) the fair market value (as determined
by such Person in good faith) of the property encumbered thereby as determined
by such Person in good faith; and (4) with respect to clause (j) above, in no
event will obligations under any Rate Contract be deemed “Indebtedness” for the
purpose of calculating any ratio contemplated by this Agreement. Notwithstanding
anything to the contrary in the foregoing, any Permitted Bond Hedge Transaction
and any Permitted Warrant Transaction, in each case, shall not constitute
Indebtedness.


“Indemnified Liabilities” means, collectively, any and all liabilities
(including Environmental Liabilities), obligations, losses, damages (including
natural resource damages), penalties, claims (including Environmental Claims),
actions, judgments, suits, costs (including the costs of any Remedial Action),
expenses and disbursements of any kind or nature whatsoever (including the
reasonable and documented in reasonable detail fees and disbursements of counsel
for Indemnitees in connection with any investigative, administrative or judicial
proceeding or hearing commenced or threatened by any Person, whether or not any
such Indemnitee will be designated as a party or a potential party thereto, and
any fees or expenses incurred by Indemnitees in enforcing this indemnity),
whether direct, indirect or consequential and whether based on any federal,
state or foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and applicable Environmental
Laws), on common law or equitable cause or on contract or otherwise, that may be
imposed on, incurred by, or asserted against any such Indemnitee, in any manner
relating to or arising out of (a) this Agreement or the other Credit Documents
or the transactions contemplated hereby or thereby (including the Lenders’
agreement to make Credit Extensions or the use or intended use of the proceeds
thereof, or any enforcement of any of the Credit Documents (including any sale
of, collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty)); (b) any Fee Letter and any Contractual Obligation
entered into in connection with any Approved Electronic Communications; (c) any
Environmental Claim or any Hazardous Materials Activity relating to or arising
from, directly or indirectly, any past or present activity, operation, land
ownership, or practice of the Company or any Subsidiary; or (d) any actual or
prospective investigation, litigation or other proceeding relating to any of the
foregoing, whether or not brought by any such Indemnitee or any of its Related
Persons, any holders


37

--------------------------------------------------------------------------------




of securities or creditors (and including attorneys’ fees in any case), whether
or not any such Indemnitee, Related Person, holder or creditor is a party
thereto, and whether or not based on any securities or commercial law or
regulation or any other Law or theory thereof, including common law, equity,
contract, tort or otherwise.


“Indemnified Taxes” means (a) all Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document, and (b) to the extent not otherwise
described in (a), Other Taxes.


“Indemnitee” as defined in Section 10.3.


“Initial Credit Extension” as defined in Section 3.1.


“Initial Revolving Borrowing” means one or more borrowings of Revolving Loans on
the Closing Date.


“Initial Revolving Commitment” means the commitment of a Lender set forth on
Appendix A to make or otherwise fund any Revolving Loan and to acquire
participations in Letters of Credit and Swing Line Loans hereunder, and “Initial
Revolving Commitments” means such commitments of all of the Lenders in the
aggregate. The amount of each Lender’s Initial Revolving Commitment, if any, is
subject to any adjustment or reduction pursuant to the terms and conditions
hereof. The aggregate amount of the Initial Revolving Commitments as of the
Closing Date is $800,000,000.


“Intellectual Property” shall mean all rights, priorities and privileges
relating to intellectual property, whether arising under United States of
America, state, multinational or foreign laws or otherwise, including, without
limitation: copyrights (including copyrights in software) whether registered or
unregistered and all applications therefor, patents and certificates of
invention, or similar industrial property rights, and applications therefor,
software, trademarks (whether registered or unregistered and applications
therefor), service-marks, technology, know-how and processes, formulas, trade
secrets and all rights to sue at law or in equity for any infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom.


“Intercreditor Agreement” means any Pari Passu Lien Intercreditor Agreement and
any Junior Lien Intercreditor Agreement.


“Interest Coverage Ratio” means, as of any date, the ratio of (a) Consolidated
Adjusted EBITDA to (b) Consolidated Interest Expense, in each case for the most
recently ended Test Period as of such date, all of the foregoing determined on a
Pro Forma Basis.


“Interest Payment Date” means with respect to (a) any Base Rate Loan, the last
Business Day of each calendar quarter, commencing on the first such date to
occur after the borrowing of such Loan and the final maturity date or conversion
date of such Loan; and (b) any Eurocurrency Rate Loan, the last day of each
Interest Period applicable to such Loan; provided that in the case of each
Interest Period of longer than three months “Interest Payment Date” will also
include each date that is three months, or an integral multiple thereof, after
the commencement of such Interest Period.


“Interest Period” means, in connection with a Eurocurrency Rate Loan, an
interest period of one-, two-, three- or six-months (or, if available,
twelve-months or shorter periods, in each case, with the consent of each
applicable Lender), as selected by the Company in the applicable Funding Notice
or Conversion/Continuation Notice, (a) initially, commencing on the Credit Date
or Conversion/Continuation Date thereof, as the case may be; and (b) thereafter,
commencing on the day on


38

--------------------------------------------------------------------------------




which the immediately preceding Interest Period expires; provided that (i) if an
Interest Period would otherwise expire on a day that is not a Business Day, such
Interest Period will expire on the next succeeding Business Day unless no
further Business Day occurs in such month, in which case such Interest Period
will expire on the immediately preceding Business Day; (ii) any Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) will, subject to clauses (iii) and (iv) of this
definition, end on the last Business Day of a calendar month; and (iii) no
Interest Period with respect to any portion of the Revolving Loans will extend
beyond the Revolving Credit Commitment Termination Date applicable to such
Revolving Loans.


“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first day of such Interest
Period.


“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, and
any successor statute.


“Interpolated Rate” means, at any time, for any Impacted Interest Period, the
rate per annum (rounded to the same number of decimal places as the LIBO Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Screen Rate
for the longest period (for which the LIBO Screen Rate is available for the
applicable currency) that is shorter than such Impacted Interest Period; and (b)
the LIBO Screen Rate for the shortest period (for which that LIBO Screen Rate is
available for the applicable currency) that exceeds such Impacted Interest
Period, in each case, at such time; provided that if the Interpolated Rate as so
determined for any Impacted Interest Period would be less than zero, such rate
for such period shall be deemed to zero for purposes of this Agreement.


“Investment” means (a) any direct or indirect purchase or other acquisition by
the Company or any Subsidiary, or of a beneficial interest in, any of the
Securities of any other Person; (b) any direct or indirect redemption,
retirement, purchase or other acquisition for value, by any Subsidiary from any
Person, of any Capital Stock of such Person; (c) any direct or indirect loan,
advance or capital contribution by the Company or any Subsidiary to any other
Person, including all indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business and (d) any acquisition, whether by
purchase, merger or otherwise, of all or substantially all of the assets of, or
a division, unit, business line or product line of, any other Person. The amount
of any Investment will be the original cost of such Investment plus the cost of
all additions thereto, without any adjustments for increases or decreases in
value, or write-ups, write-downs or write-offs with respect to such Investment.
Notwithstanding anything to the contrary in the foregoing, any Permitted Bond
Hedge Transaction and any Permitted Warrant Transaction, in each case, shall not
constitute Investments.


“IRS” means the United States Internal Revenue Service.


“Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit A-3.


“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing. The terms
“Issued” and “Issuance” have correlative meanings.




39

--------------------------------------------------------------------------------




“Issuing Bank” means each of (a) JPMorgan, BANA, Citizens and Wells Fargo, each
in its capacity as an issuer of Letters of Credit hereunder, and (b) any (i)
Lender, (ii) Affiliate of a Lender and (iii) other bank or legally authorized
Person, in each case under this clause (b), that agrees to act in such capacity
and reasonably acceptable to the Company and the Administrative Agent, in such
Person’s capacity as an issuer of Letters of Credit hereunder, in each case with
their respective permitted successors and assigns.
“Japanese Yen” means the lawful currency of Japan.
“Joint Bookrunners” means JPMorgan, BofA Securities, Inc. and Citizens, in their
capacity as Joint Bookrunners.
“Joint Lead Arrangers” means JPMorgan, BofA Securities, Inc. and Citizens, in
their capacity as Joint Lead Arrangers.
“Joint Venture” means (a) any Person which would constitute an “equity method
investee” of the Company or any Subsidiary and (b) any Person in whom the
Company or any of the Subsidiaries beneficially owns any Capital Stock that is
not a Subsidiary (other than an Unrestricted Subsidiary); provided that in no
event will any Subsidiary of any Person be considered a Joint Venture of such
Person.


“Joint Venture Subsidiary” means any Subsidiary that is not wholly-owned,
directly or indirectly, by the Company and the business and management thereof
is jointly controlled by the holders of the Capital Stock in such Subsidiary
pursuant to customary joint venture arrangements; provided that such Subsidiary
does not have and is not liable in respect of any Indebtedness other than
Indebtedness of such Subsidiary that is not recourse to the Company or any
Subsidiary.


“JPMorgan” means JPMorgan Chase Bank, N.A.


“Judgment Currency” as defined in Section 10.26(a).


“Junior Financing” means any Junior Lien Indebtedness and any Subordinated Debt.
For the avoidance of doubt, any Permitted Convertible Indebtedness shall not
constitute Junior Financing.


“Junior Lien Indebtedness” means any Indebtedness of any Credit Party that is
secured by Liens on Collateral that rank junior in priority to the Liens that
secure the Obligations.


“Junior Lien Intercreditor Agreement” means an intercreditor agreement, in form
and substance reasonably acceptable to the Company, the Collateral Agent, the
Required Lenders and the applicable Debt Representatives for Junior Lien
Indebtedness permitted hereunder.


“Kaman Lux” as defined in the preamble hereto.


“L/C Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.


“L/C Reimbursement Agreement” as defined in Section 2.4(a).


“Laws” means, with respect to any Person, (a) the common law and any federal,
state, local, foreign, multinational or international statutes, laws, treaties,
judicial decisions, standards, rules and regulations, guidances, guidelines,
ordinances, rules, judgments, writs, orders, decrees, codes, plans, injunctions,
permits, concessions, grants, franchises, governmental agreements and
governmental restrictions (including administrative or judicial precedents or
authorities), in each case whether now or


40

--------------------------------------------------------------------------------




hereafter in effect, and (b) the interpretation or administration thereof by,
and other determinations, directives, requirements or requests of, any
Governmental Authority, in each case whether or not having the force of law and
that are applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.


“LCA Election” as defined in Section 1.5.


“LCA Test Date” as defined in Section 1.5.


“Lender” means, collectively, (a) each Person listed on the signature pages
hereto as a Lender holding a Revolving Credit Commitment or a Loan on the
Closing Date and (b) any other Person (other than a Natural Person) that becomes
a party hereto pursuant to an Assignment Agreement and holds a Revolving Credit
Commitment or a Loan. Unless the context clearly indicates otherwise, the term
“Lenders” will include the Swing Line Lender. Notwithstanding the foregoing, any
Disqualified Lender that purports to become a Lender hereunder, and to which the
Company has not consented in writing to allow to become a Lender hereunder,
shall be deemed for all purposes to be a Defaulting Lender (except for purposes
of cash collateralization to the extent required by Section 2.22) until such
time as such Disqualified Lender no longer owns any Loans or Revolving Credit
Commitments and shall not be entitled to receive confidential information or
attend Lender meetings.


“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” beneath its name on Appendix B
hereto or in the administrative questionnaire delivered by such Lender to the
Company and the Administrative Agent, or, in each case, such other office or
offices of such Lender as it may from time to time notify the Company and the
Administrative Agent.


“Letter of Credit” means a commercial, trade or standby letter of credit Issued
or to be Issued by an Issuing Bank pursuant to this Agreement.


“Letter of Credit Obligations” means all outstanding obligations incurred by any
Issuing Bank or any Lender at the request of the Company, whether direct or
indirect, contingent or otherwise, due or not due, in connection with the
Issuance or any other amendment to Letters of Credit by any Issuing Bank or the
purchase of a participation as set forth in Section 2.4(e) with respect to any
Letter of Credit. The amount of such Letter of Credit Obligations will equal the
maximum amount that may be payable by the Issuing Banks and the Lenders
thereupon or pursuant thereto; provided that such calculation will, with respect
to Alternative Currency Letters of Credit, be made using the Dollar Equivalent
of such Alternative Currency Letters of Credit (or obligations owing with
respect thereto).


“Letter of Credit Sub-limit” means, as of any date of determination, an amount
equal to (a) the lower of (i) $375,000,000 and (ii) the aggregate amount of the
Revolving Credit Commitments as of such date minus (b) the Total Utilization of
Revolving Credit Commitments as of such date, minus (c) the aggregate face
amount of all letters of credit issued for the account of the Company or any
Subsidiary in reliance on Section 6.1(n).
“Letter of Credit Usage” means, as at any date of determination, the sum of (a)
the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding, and (b) the
aggregate amount of all drawings under Letters of Credit honored by the Issuing
Banks and not theretofore reimbursed by or on behalf of the Company; provided
that such calculation will, with respect to Alternative Currency Letters of
Credit, be made using the Dollar Equivalent of such Alternative Currency Letters
of Credit (or amounts owing with respect thereto).




41

--------------------------------------------------------------------------------




“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, Taxes, commissions, charges, disbursements and expenses (including those
incurred upon any appeal or in connection with the preparation for and/or
response to any subpoena or request for document production relating thereto),
in each case of any kind or nature (including interest accrued thereon or as a
result thereto and fees, charges and disbursements of financial, legal and other
advisors and consultants), whether joint or several, whether or not indirect,
contingent, consequential, actual, punitive, treble or otherwise.


“LIBO Screen Rate” means, for any day and time, with respect to any Eurocurrency
Rate Loan for any applicable currency and for any Interest Period, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) for the relevant
currency for a period equal in length to such Interest Period as displayed on
such day and time on pages LIBOR01 or LIBOR02 of the Reuters screen that
displays such rate (or, in the event such rate does not appear on a Reuters page
or screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion); provided that if the LIBO Screen Rate as so
determined would be less than zero, such rate shall be deemed to zero for the
purposes of this Agreement.


“Lien” means (a) any lien, mortgage, pledge, assignment, hypothecation, security
interest, charge or encumbrance of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, and
any lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing and (b) in the
case of Securities, any purchase option, call or similar right of a third party
with respect to such Securities provided that in no event shall an operating
lease in and of itself be deemed a Lien. For the avoidance of doubt, any
Permitted Convertible Indebtedness, Permitted Bond Hedge Transaction or
Permitted Warrant Transaction, in each case, shall not constitute Liens.


“Limited Condition Acquisition” means any Permitted Investment by the Company
and/or one or more Subsidiaries the consummation of which is not conditioned on
the availability of, or on obtaining, third party financing.


“Liquidity” means, as of any date of determination, the sum of (a) the aggregate
amount of all Unrestricted and Unencumbered Cash as of such date plus (b) an
amount equal to the amount by which (i) the aggregate Revolving Credit
Commitments outstanding as of such date exceed (ii) the Total Utilization of
Revolving Credit Commitments as of such date; provided that the aggregate amount
pursuant to this clause (b) shall not exceed the maximum additional amount that
the Company could borrow under the Revolving Credit Commitments while
maintaining Pro Forma compliance with the Total Net Leverage Ratio in Section
6.7(a).


“Loan” means a Revolving Loan (including any Incremental Loan) or a Swing Line
Loan


“Local Time” means (a) New York City time in the case of a Loan, Credit
Extension or L/C Disbursement denominated in Dollars and (b) local time in the
case of a Loan, Credit Extension or L/C Disbursement denominated in an
Alternative Currency (it being understood that such local time shall mean
London, England time unless otherwise notified by the Administrative Agent).


“Margin Stock” means “margin stock” as such term is defined in Regulation U of
the Board of Governors as in effect from time to time.




42

--------------------------------------------------------------------------------




“Material Adverse Effect” means any of the following: (a) any materially adverse
effect on the business, operations, properties, assets or financial condition of
the Company and the Subsidiaries, taken as a whole; (b) any material impairment
of the ability of the Credit Parties, when taken as a whole, to fully and timely
perform their respective Obligations; (c) any material impairment of the
legality, validity, binding effect or enforceability against a Credit Party of a
Credit Document to which it is a party; or (d) any material impairment of the
rights, remedies and benefits available to, or conferred upon, any Agent and any
Lender or any Secured Party under any Credit Document.


“Material Indebtedness” means Indebtedness of the Company or any of its
Subsidiaries with an aggregate principal amount (including undrawn commitments)
in excess of $25,000,000.


“Material Permitted Investment” means any Permitted Investment for which the
aggregate consideration paid or to be paid exceeds $125,000,000; provided that
if the consideration for such Permitted Investment (a) is denominated in any
currency other than Dollars, then for purposes of this definition the amount
thereof shall be converted by the Company to Dollars based on the relevant
currency exchange rate in effect on the date the definitive agreement for such
Permitted Investment was effective and (b) includes any deferred, contingent or
earn-out consideration, then such deferred, contingent or earn-out portion of
the consideration shall be included in the determination of Permitted Investment
to the extent it would appear as a liability on a balance prepared in accordance
with GAAP as of any applicable date of determination.


“Maximum Refinancing Amount” means, with respect to any Permitted Refinancing or
other refinancing, the principal amount (including interest paid in kind or
otherwise capitalized to principal) and/or undrawn commitments, as applicable,
of such Refinanced Indebtedness plus the sum of (i) the amount of all accrued
and unpaid interest on such Refinanced Indebtedness, (ii) the amount of any
premiums (including tender premiums), make-whole amounts or penalties on such
Refinanced Indebtedness, (iii) the amount of all fees (including any exit
consent fees) on such Refinanced Indebtedness, (iv) the amount of all fees
(including arrangement, commitment, structuring, underwriting, ticking,
amendment, closing and other similar fees), commissions, costs, expenses and
other amounts associated with such Refinancing Indebtedness and (v) the amount
of all original issue discount and upfront fees associated with such Refinancing
Indebtedness (“Refinancing Amount”); provided that (1) to the extent on the date
of such Permitted Refinancing the Company has capacity under the clause of
Section 6.1 pursuant to which such Refinanced Indebtedness was initially
incurred (or to which such Refinanced Indebtedness at such time has been
classified, as applicable) to incur an additional principal amount of
Indebtedness of the same type as the Refinanced Indebtedness (“Additional
Incurrence Capacity”), then the Company and the Subsidiaries may incur
Refinancing Indebtedness in an aggregate principal amount not to exceed the
maximum Additional Incurrence Capacity if greater than the Refinancing Amount;
provided further, that the amount of Refinancing Indebtedness incurred in
reliance on the Additional Incurrence Capacity will be considered to have been
incurred under the clause of Section 6.1 pursuant to which such Refinanced
Indebtedness was initially incurred (or to which such Refinanced Indebtedness at
such time has been classified, as applicable).


“Moody’s” means Moody’s Investor Services, Inc.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company, any other Borrower or any
ERISA Affiliate makes or is obligated to make contributions, or during the
preceding six plan years, has made or been obligated to make contributions.


“NAIC” means The National Association of Insurance Commissioners and any
successor thereto.


    


43

--------------------------------------------------------------------------------




“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a customary (for the syndicated loan market)
summary narrative report describing the results of operations and financial
condition of the Company and the Subsidiaries in the form prepared for
presentation to senior management thereof for the applicable Fiscal Quarter or
Fiscal Year and for the period from the beginning of the Fiscal Year in which
such Fiscal Quarter occurs to the end of such Fiscal Quarter.


“Natural Person” means a natural person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person.
    
“Net Cash Proceeds” means:


(a)with respect to any Asset Sale or Casualty Event, an amount equal to: (i)
cash payments (including any cash received by way of release from escrow or
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) received by the Company or any
Subsidiary from such Asset Sale, minus (ii) any bona fide direct costs incurred
in connection with such Asset Sale, including (A) Taxes payable in connection
with such Asset Sale (including Taxes imposed on the distribution or
repatriation of such Net Cash Proceeds), (B) payment of the outstanding
principal amount of, premium or penalty, if any, interest and breakage costs on
any Indebtedness (other than the Revolving Loans) that is secured by a Lien on
the stock or assets in question (and, to the extent such stock or assets
constitute Collateral, which Lien is senior to the Lien of Agent or is pari
passu with the Lien of Agent to the extent permitted hereunder) and that is
required to be repaid under the terms thereof as a result of such Asset Sale,
(C) a reserve for any purchase price adjustment or indemnification payments
(fixed or contingent) established in accordance with GAAP or attributable to
seller’s indemnities and representations and warranties to purchaser in respect
of such Asset Sale undertaken by the Company or any Subsidiary in connection
with such Asset Sale, (D) the out-of-pocket expenses, costs and fees (including
with respect to legal, investment banking, brokerage, advisor and accounting and
other professional fees, sales commissions and disbursements, survey costs,
title insurance premiums and related search and recording charges, transfer
Taxes and deed or mortgage recording Taxes or following a Casualty Event,
restoration costs) in each case actually incurred in connection with such sale
or disposition and payable to a Person that is not an Affiliate of the Company,
(E) in the case of any Asset Sale or Casualty Event by a non-wholly-owned
Subsidiary, the pro rata portion of the Net Cash Proceeds thereof attributable
to minority interests and not available for distribution to or for the account
of the Company as a result thereof and (F) any reserve for adjustment in respect
of (x) the sale price of such asset or assets established in accordance with
GAAP and (y) any liabilities associated with such asset or assets and retained
by the Company or any Subsidiary after such sale or other disposition thereof,
including pension and other post-employment benefit liabilities and liabilities
related to environmental matters or against any indemnification obligations
associated with such transaction, it being understood that “Net Cash Proceeds”
shall include the amount of any reversal (without the satisfaction of any
applicable liabilities in cash in a corresponding amount) of any reserve
described in this subclause (F)); and


(b)with respect to the sale, incurrence or issuance of any Indebtedness by the
Company or any Subsidiary, the excess, if any, of (A) the sum of all cash and
Cash Equivalents received in connection with such incurrence or issuance, over
(B) the sum of all Taxes paid or reasonably estimated to be payable as a result
thereof, all fees (including investment banking fees, attorneys’ fees,
accountants’ fees, underwriting fees and discounts), commissions, costs and
other out-of-pocket expenses and all other customary expenses, in each case
incurred by the Company or such Subsidiary in connection with such sale,
incurrence or issuance.


“Non-Consenting Lender” as defined in Section 2.23.


    


44

--------------------------------------------------------------------------------




“Non-Credit Party” means any Subsidiary that is not a Credit Party.


“Non-Guarantor Investment Cap” means, as of any date of determination, the
greater of (a) $22,500,000 and (b) 15% of TTM Consolidated Adjusted EBITDA
(calculated as of the end of the Fiscal Quarter for which financial statements
were most recently delivered pursuant to Section 5.1(a) or (b) or, if prior to
the first to occur of (x) the date for delivery of the first financial
statements to be delivered pursuant to such Sections and (y) the date of actual
delivery of such first financial statements, the most recent financial
statements referred to in Section 4.4).


“Non-U.S. Lender” means a Lender (including any Issuing Bank) that is not a
United States person as defined in Section 7701(a)(30) of the Internal Revenue
Code.


“Nonpublic Information” means material information with respect to the Company,
or any Subsidiary or their respective securities which has not been disseminated
in a manner making it available to investors generally, within the meaning of
Regulation FD.


“Note” means a Revolving Loan Note or a Swing Line Note.


“Notice” means a Funding Notice, an Application, an Issuance Notice or a
Conversion/Continuation Notice.


“Notice of Intent to Cure” as defined in Section 5.1(e).


“NYFRB” means the Federal Reserve Bank of New York.


“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or, for any day that is not a Business Day, for the immediately preceding
Business Day); provided, however, that, if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
Federal funds transaction quoted at 11:00 a.m., New York City time, on such day
to the Administrative Agent from a federal funds broker of recognized standing
selected by it; provided further, however, that if any of the aforesaid rates
shall be less than zero, then such rate shall be deemed to be zero for all
purposes of this Agreement.


“Obligations” means all obligations of every nature of each Credit Party from
time to time owed to any Agent (including any former Agent), any Lender, any
Issuing Bank, any Indemnitee or any other Secured Party under any Credit
Document (including, without limitation, Letter of Credit Obligations), any
obligations owed to any Secured Swap Provider under any Secured Rate Contract,
or any obligations owed to any Bank Product Provider in respect of Bank Product
Obligations under any Bank Product Agreement, in each case, whether for
principal, premium, interest (including interest premiums, fees and other
amounts incurred during the pendency of any bankruptcy, insolvency, receivership
or similar proceeding, whether or not due and payable and whether or not allowed
or allowable in such proceeding), reimbursement of amounts drawn under Letters
of Credit payments for early termination of Secured Rate Contracts, fees,
expenses, indemnification or otherwise.


“Obligee Guarantor” as defined in Section 7.6.


“OFAC” means the U.S. Department of Treasury’s Office of Foreign Assets Control.




45

--------------------------------------------------------------------------------




“OFAC Lists” means, collectively, the SDN List and/or any other list of
terrorists or other restricted Persons maintained pursuant to any of the rules
and regulations of OFAC or pursuant to any applicable executive orders.


“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (c) with respect to any general partnership, its partnership
agreement, as amended, and (d) with respect to any limited liability company,
its articles of organization or articles of association, as applicable, as
amended, and its operating agreement, as amended. In the event any term or
condition of this Agreement or any other Credit Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” will
only be to a document of a type customarily certified by such governmental
official.


“Original Credit Agreement” as defined in the recitals hereto.


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are imposed as
a result of a present or former connection between a Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document or sold or assigned an interest in any Loan or Credit Document)
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.23).


“Overnight Bank Funding Rate” means, for any date, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depositary institutions, as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York’s
Website from time to time, and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate.


“Parent” means, with respect to any Company, any Person (a) of which the Company
is a direct or indirect Subsidiary and (b) which does not own directly any
Subsidiaries other than (i) the Company or (ii) any other Parent of the Company.


“Pari Passu Lien Indebtedness” means any Indebtedness of a type referred to in
clauses (a), (b) or (h) (solely to the extent relating to clause (a) or (b) of
the definition of Inedebtedness) of the definition thereof (and specifically
excluding any Indebtedness of a type referred to in clause (c) of the definition
thereof) permitted by this Agreement, in each case of any Credit Party that is
secured by Liens on Collateral that rank pari passu in priority with the Liens
on Collateral that secure the Initial Revolving Commitments.


“Pari Passu Lien Intercreditor Agreement” means an intercreditor agreement among
the Collateral Agent and one or more Debt Representatives for Pari Passu Lien
Indebtedness permitted hereunder, and acknowledged by the Company and the
Guarantors, in form and substance reasonably acceptable to the Company, the
Collateral Agent and the applicable Debt Representatives for such Pari Passu
Lien Indebtedness.


“Participant Register” as defined in Section 10.6(g).




46

--------------------------------------------------------------------------------




“Participating Member State” means any member state of the European Union that
adopts or has adopted the single common currency of the European Union as its
lawful currency in accordance with legislation of the European Union relating to
economic and monetary union.


“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001, as amended from time to time.


“Payment Office” means the office of the Administrative Agent set forth on
Appendix B hereto, or such other office or Person as the Administrative Agent
may hereafter designate in writing as such to the other parties hereto.


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date as to such Pension Plan of the Pension Protection
Act of 2006, Section 412 of the Internal Revenue Code and Section 302 of ERISA
each as in effect prior to the Pension Protection Act of 2006 and, thereafter,
Sections 412 and 430 of the Internal Revenue Code and Sections 302 and 303 of
ERISA.


“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company, any
other Borrower or any ERISA Affiliate or to which the Company, any other
Borrower or any ERISA Affiliate contributes or has an obligation to contribute,
or in the case of a multiple employer or other plan described in Section 4064(a)
of ERISA, has made contributions at any time during the immediately preceding
six plan years.


“Perfection Certificate” shall mean a certificate in the form of Exhibit J or
any other form approved by the Administrative Agent, as the same shall be
supplemented from time to time.


“Permitted Acquisition” means the purchase or other acquisition of property and
assets or Business of any Person or of assets constituting a business unit, a
line of business or division of such Person, a facility or Capital Stock in a
Joint Venture or other Capital Stock in another Person that, upon the
consummation thereof, will be a Subsidiary (including as a result of a merger or
consolidation) or, in the case of a purchase or acquisition of assets (other
than Capital Stock), will be owned by the Company and/or any one or more
Subsidiaries; provided that:
(a)subject to the provisions of Section 1.5 to the extent an LCA Election has
been made with respect to such acquisition, immediately prior to and after
giving effect thereto, no Event of Default has occurred and is continuing;


(b)the Person, assets or division acquired are in the same business as the
Business engaged in by the Company and the Subsidiaries on the Closing Date,
after giving effect to the Transactions, or other similar, ancillary or related
business, or reasonable or logical extensions of such Business;


(c)subject to the provisions of Section 1.5 to the extent an LCA Election has
been made with respect to such acquisition, immediately prior to and after
giving Pro Forma effect thereto, the Company is in compliance with the Financial
Covenants as of the last day of the most recently ended Test Period;




47

--------------------------------------------------------------------------------




(d)to the extent any acquired Person is required to become a Guarantor, the
Company takes all actions required by Sections 5.10 and 5.11, as applicable;
provided that the Company and the Guarantor Subsidiaries shall not make
Permitted Acquisitions of Persons that do not become Guarantor Subsidiaries (or
pay for the purchase of assets that are acquired directly by Non-Credit Parties)
for aggregate consideration (determined as of the date of making any such
Investment, and (x) after giving effect to clause (1) in the last paragraph of
Section 6.6 and (y) as reduced by the aggregate Net Cash Proceeds received by
the Credit Parties (including to the extent received by any Non-Credit Party and
distributed to any Credit Party) from any Asset Sales of the Capital Stock of
any Non-Credit Party so acquired or of assets owned by Non-Credit Parties so
acquired, including in reliance on Section 6.8(l)) in excess of the
Non-Guarantor Investment Cap; and


(e)such Permitted Acquisition has been approved by (i) a majority of the Persons
comprising the board of directors or equivalent governing body of the Person
selling such assets (in the case of an asset acquisition), (ii) the Persons
representing a majority of the Voting Capital Stock of the Person being acquired
(in the case of an acquisition of Capital Stock) or (iii) to the extent required
by applicable Law or such Person’s Organizational Documents, the Persons
specified in both of the foregoing clauses (i) and (ii).


“Permitted Bond Hedge Transaction” means (a) each Specified Bond Hedge
Transaction and (b) any other call or capped call option (or substantively
equivalent derivative transaction) relating to the Company’s common stock (or
other Capital Stock, securities or property following a merger event or other
change of the common stock of the Company) purchased by the Company in
connection with the issuance of any Permitted Convertible Indebtedness; provided
that the sum of (x) the purchase price for such Permitted Bond Hedge Transaction
minus (y) the proceeds received by the Company from the sale of any related
Permitted Warrant Transaction, does not exceed the net proceeds received by the
Company from the issuance of such Permitted Convertible Indebtedness in
connection with such Permitted Bond Hedge Transaction.


“Permitted Convertible Indebtedness” means (a) any Specified Convertible Notes
and (b) any other Indebtedness of the Company that is convertible into common
stock of the Company (or other Capital Stock, securities or property following a
merger event or other change of the common stock of the Company), cash or any
combination thereof (with the amount of such cash or such combination determined
by reference to the market price of such common stock or such other securities);
provided that (i) the terms, conditions and covenants of such Indebtedness shall
be customary for convertible Indebtedness of such type (as determined by the
Company in good faith); (ii) such Indebtedness is an unsecured obligation of the
Company that is not guaranteed by any Subsidiary; and (iii) such Indebtedness
has a maturity date that is not prior to the date specified in clause (a) of the
definition of Revolving Credit Commitment Termination Date.


“Permitted Investment” means any Permitted Acquisition or other similar
acquisition or Investment permitted under the Credit Documents.


“Permitted Liens” as defined in Section 6.2.


“Permitted Refinancing” means, with respect to any specified Indebtedness of any
Person (“Refinanced Indebtedness”), any modification, refinancing, refunding,
replacement, renewal, extension, defeasance or discharge (the Indebtedness
incurred to effect such modification, refinancing, refunding, replacement,
renewal, extension, defeasance or discharge, “Refinancing Indebtedness”) of such
Refinanced Indebtedness; provided that:






48

--------------------------------------------------------------------------------




(a)the principal amount (and/or undrawn commitments, as applicable) of such
Refinancing Indebtedness is not greater than the Maximum Refinancing Amount;


(b)except with respect to Indebtedness of the Company and the Subsidiaries
incurred pursuant to Section 6.1(c) or (d), has a scheduled final maturity that
is no sooner than, and a Weighted Average Life to Maturity that is no shorter
than, the final scheduled final maturity date and Weighted Average Life to
Maturity of such Refinanced Indebtedness;


(c)the only obligors in respect of such Refinancing Indebtedness are the
obligors on such Refinanced Indebtedness; provided that, in the case of a
Permitted Refinancing that occurs in connection with a Permitted Investment,
additional Persons that are created or acquired as part of such Permitted
Investment may be added as obligors to the Refinancing Indebtedness;


(d)the other terms applicable to such new Indebtedness are either (i)
substantially identical to, or (taken as a whole as determined by the Company in
good faith) no more favorable to the lenders or holders providing such
Indebtedness than, those applicable to such Refinanced Indebtedness or (ii)
otherwise on customary market terms (taken as a whole as determined by the
Company in its reasonable judgment), including with respect to high yield debt
securities to the extent applicable; provided that the Company will promptly
deliver to the Administrative Agent final copies of the definitive credit
documentation relating to such Indebtedness (unless the Company or applicable
Subsidiary is bound by a confidentiality obligation with respect thereto, in
which case the Company will deliver a reasonably detailed description of the
material terms and conditions of such Indebtedness in lieu thereof);


(e)to the extent such Refinanced Indebtedness is Subordinated Debt, such
Refinancing Indebtedness is Subordinated Debt; and


(f)to the extent such Refinanced Indebtedness is secured by Liens on any
property or assets of the Company or any Subsidiary, such Refinancing
Indebtedness is either (i) secured by Liens on property and assets that are not
Collateral or (ii) secured by Liens on Collateral; provided that (x) if such
Refinanced Indebtedness is Junior Lien Indebtedness, the Refinancing
Indebtedness also is Junior Lien Indebtedness on intercreditor terms at least as
favorable to the Lenders as those contained in the intercreditor documentation
governing the Refinanced Indebtedness and (y) if such Refinanced Indebtedness is
Pari Passu Lien Indebtedness, the Refinancing Indebtedness is either Pari Passu
Lien Indebtedness on intercreditor terms at least as favorable to the Lenders as
those contained in the intercreditor documentation governing the Refinanced
Indebtedness (as reasonably determined by the Company in good faith) or Junior
Lien Indebtedness subject to a Junior Lien Intercreditor Agreement;


provided further, in the case of clauses (d), (e) and (f) of this definition, a
certificate of the Company delivered to the Administrative Agent at least four
(4) Business Days prior to the incurrence of such Refinancing Indebtedness (or
such shorter period as may be agreed by the Administrative Agent), together with
a reasonably detailed description of the material covenants and events of
default of such Refinancing Indebtedness or drafts of the documentation relating
thereto, stating that the Company has reasonably determined in good faith that
such terms and conditions satisfy the requirements of such clause shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirements unless the Administrative Agent notifies the Company within such
four (4) Business Day period that it disagrees with such determination
(including a reasonably detailed description of the basis upon which it
disagrees).
“Permitted Supplier Financing Arrangement” means (1) the Existing Permitted
Supplier Financing Arrangements and (2) any other transaction or transactions
whereby the Company or any of its Subsidiaries sells a portion of its accounts
receivable owing by a customer of the Company or such


49

--------------------------------------------------------------------------------




Subsidiary at the request of such customer (and, for the avoidance of doubt, not
with respect to accounts receivable of the Company or any of its Subsidiaries
generally) and:
(a)the Company or such Subsidiary, prior to entering into such transaction,
shall have provided the Administrative Agent with copies of all documentation
regarding such Permitted Supplier Financing Arrangements and, to the extent such
documentation is not in form and substance substantially similar to the
documentation attached hereto as Exhibit L, such documentation shall otherwise
be in form and substance satisfactory to the Administrative Agent;


(b)all or substantially all of the proceeds of such transaction are received in
cash;


(c)the aggregate amount of the accounts receivable sold pursuant to all such
transactions shall not exceed $62,500,000 during any Fiscal Quarter and
$250,000,000 during any Fiscal Year;


(d)such transaction shall be without recourse to the Company and its
Subsidiaries other than customary recourse terms provided for in the applicable
documentation (in connection with customary representations made with respect to
the applicable receivables);


(e)any discount rate applicable to such transaction shall be reasonable and
customary based on market terms at such time; and


(f)prior to and after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing.


“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) relating to the
Company’s common stock (or other Capital Stock, securities or property following
a merger event or other change of the common stock of the Company) and/or cash
(in an amount determined by reference to the price of such common stock) sold by
the Company substantially concurrently with any purchase by the Company of a
related Permitted Bond Hedge Transaction.
“Person” means and includes Natural Persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.


“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established, maintained or contributed to by the Company or any
other Borrower or, with respect to any such plan that is subject to the Pension
Funding Rules, any ERISA Affiliate.


“Platform” as defined in Section 5.1(n).


“Pledgor” as defined in the Amended and Restated Securities Pledge Agreement.


“Pounds Sterling” or “£” means the lawful currency of the United Kingdom.


“Pro Forma” or “Pro Forma Basis” means, with respect to the calculation the
Senior Secured Net Leverage Ratio, the Total Net Leverage Ratio, the Interest
Coverage Ratio, any Financial Covenant or for any other pro forma calculation
called for by this Agreement to be made Pro Forma or on a Pro Forma


50

--------------------------------------------------------------------------------




Basis, as of any time, that pro forma effect will be given to the Transactions,
any Permitted Investment, or any other Specified Transaction (including any such
transaction prior to the Closing Date), as follows:


(a)with respect to any incurrence, assumption, guarantee, redemption or
permanent repayment of Indebtedness, such ratio will be calculated giving pro
forma effect thereto as if such incurrence, assumption, guarantee, redemption or
permanent repayment of indebtedness had occurred on the first day of such Test
Period;


(b)with respect to the Transactions, acquisitions prior to the Closing Date, any
Permitted Investment or other permitted Investment or the redesignation of an
Unrestricted Subsidiary, such ratio or other calculation will be calculated
giving pro forma effect thereto as if such action occurred on the first day of
such Test Period in a manner consistent, where applicable, with the pro forma
adjustments (along with the limitations pertaining thereto) set forth in the
definition of “Consolidated Adjusted EBITDA” (including for the amount of
“run-rate” cost savings, operating expense reductions and synergies (in the
manner set forth therein) in connection with the Transactions and acquisitions
that occurred prior to the Closing Date, in each case, which cost savings,
operating expense reductions and synergies will be calculated as though such
cost savings, operating expense reductions and synergies had been realized on
the first day of the Test Period for which Consolidated Adjusted EBITDA is being
determined);


(c)with respect to any merger, sale, transfer or other disposition, and the
designation of an “Unrestricted Subsidiary,” such ratio will be calculated
giving pro forma effect thereto as if such action had occurred on the first day
of such Test Period; and


(d)all Indebtedness assumed to be outstanding pursuant to preceding clause (a)
shall be deemed to have borne interest at (i) in the case of fixed rate
indebtedness, the rate applicable thereto, or (ii) in the case of floating rate
Indebtedness, (x) with respect to any portion of the relevant Test Period that
such Indebtedness was outstanding, the actual rates applicable thereto and (y)
with respect to any portion of the relevant Test Period that such Indebtedness
was not in fact outstanding (or if such Indebtedness was not outstanding at any
time during the relevant Test Period), the rate applicable thereto as of the
applicable date of determination as if such rate had been the applicable rate
for such portion of the Test Period (or the entire Test Period), in any such
case under this clause (ii), after giving effect to the operation of any Rate
Contracts applicable to such floating rate Indebtedness).
For purposes of the calculation of Total Net Leverage Ratio as used in Section
6.7(a), such calculation shall be made on the last day of the applicable Test
Period, and no Pro Forma effect shall be given to any Specified Transaction that
is consummated after the last day of such Test Period.
“Pro Rata Share” means with respect to all payments, computations and other
matters relating to the Revolving Credit Commitment or Revolving Loans of any
Lender or any Letters of Credit Issued or participations purchased therein by
any Lender or any participations in any Swing Line Loans purchased by any
Lender, the percentage obtained by dividing (i) the Revolving Credit Exposure of
that Lender by (ii) the aggregate Revolving Credit Exposure of all of the
Lenders. For all other purposes with respect to each Lender, “Pro Rata Share”
means the percentage obtained by dividing (A) an amount equal to the Revolving
Credit Exposure of that Lender, by (B) an amount equal to the aggregate
Revolving Credit Exposure of all of the Lenders. Notwithstanding the foregoing,
with respect to any payment by the Company upon exercise of its option in
Section 2.22(e), such payment shall be made to the Administrative Agent for
further payment only to the applicable Defaulting Lender, and no other Lender or
Secured Party shall be entitled to a Pro Rata Share of such payment.


“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


51

--------------------------------------------------------------------------------






“Public Lender” as defined in Section 5.1(n).


“Purchase Money Indebtedness” means Indebtedness of the Company or any
Subsidiary incurred for the purpose of financing all or any part of the purchase
price or cost of acquisition, repair, construction or improvement of property or
assets used or useful in the business of the Company and the Subsidiaries, taken
as a whole.


“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has assets exceeding $10,000,000 at the time the relevant Guaranty or
grant of the relevant security interest becomes effective with respect to such
Swap Obligation or such other Person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Rate Contracts” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, interest rate
options, commodity swaps, commodity options, forward commodity contracts, equity
or equity index swaps or options, bond or bond price or bond index swaps or
options or forward bond or forward bond price or forward bond index
transactions, forward foreign exchange transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, derivative
transactions, insurance transactions, cap transactions, floor transactions,
collar transactions, spot contracts, or any other similar transactions or any
combination of any of the foregoing whether relating to interest rates,
commodities, investments, securities, currencies or any other reference measure
(including any options to enter into any of the foregoing), whether or not any
such transaction is governed by or subject to any master agreement, and (b) any
and all transactions of any kind, and the related confirmations, which are
subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement. Notwithstanding anything to the contrary in the foregoing, any
Permitted Bond Hedge Transaction and any Permitted Warrant Transaction, in each
case, shall not constitute Rate Contracts of the Company.


“Real Estate Asset” means, at any time of determination, (a) any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property and
(b) any improvements on any real property described in the preceding clause (a).


“Recipient” means (a) the Administrative Agent or (b) any Lender, as applicable.


“Refinanced Indebtedness” means, (a) with respect to any Permitted Refinancing,
as defined in the definition thereof and (b) with respect to any other
refinancing, the obligations being refinanced.


“Refinancing Indebtedness” means, (a) with respect to any Permitted Refinancing,
as defined in the definition thereof and (b) with respect to any other
refinancing, the new obligations being incurred the proceeds of which will be
used to refinance other obligations.


“Refunded Swing Line Loans” as defined in Section 2.3(b)(iv).


“Register” as defined in Section 2.7(b).


“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.


52

--------------------------------------------------------------------------------






“Regulation FD” means Regulation FD as promulgated by the U.S. Securities and
Exchange Commission under the Securities Act and Exchange Act as in effect from
time to time.


“Reimbursement Date” as defined in Section 2.4(d).


“Related Person” means, with respect to any Person, each Affiliate of such
Person, and each director, officer, employee, partner, agent, trustee or other
representative of or to such Person or any of its Affiliates.


“Relevant Governmental Body” means the Board of Governors and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Board of Governors and/or the Federal Reserve Bank of New York or, in each case,
any successor thereto.


“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material).


“Remedial Action” means all actions required pursuant to applicable
Environmental Laws to (a) clean up, remove, treat or in any other way address
any Hazardous Material in the indoor or outdoor environment, (b) prevent or
minimize any Release so that a Hazardous Material does not migrate or endanger
or threaten to endanger public health or welfare or the indoor or outdoor
environment or (c) perform pre-remedial studies and investigations and
post-remedial monitoring and care with respect to any Hazardous Material.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.


“Required Lenders” means, as of any date of determination, Revolving Lenders
having or holding more than 50% of the aggregate Revolving Credit Exposure of
all Revolving Lenders; provided that the Revolving Credit Exposure of or held by
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders; provided further if at any time there are two or more
unaffiliated Revolving Lenders, then “Required Lenders” shall include at least
two such unaffiliated Revolving Lenders.


“Reset Date” as defined in Section 1.6(c).


“Responsible Officer” means the chief executive officer, president or chief
financial officer of the Company.


“Restricted Debt Payment” means any payment of principal of, or any payment of
any premium, if any, or interest on, or fees on, or indemnities or expenses
owing to any holder of, or redemption, purchase, retirement, defeasance
(including in substance or legal defeasance), sinking fund or similar payment,
in each case prior to the stated maturity or due date thereof, with respect to
any Junior Financing.
    
“Restricted Lender” as defined in Section 5.7.


“Revolving Credit Commitment” means (a) the Initial Revolving Commitments and
(b) each additional commitment of a Lender to make or otherwise fund any
Revolving Loan (including any Incremental Loan) and to acquire participations in
Letters of Credit and Swing Line Loans hereunder, and


53

--------------------------------------------------------------------------------




“Revolving Credit Commitments” means such commitments of all of the Lenders in
the aggregate. The amount of each Lender’s Revolving Credit Commitment is set
forth on Appendix A, in the applicable Assignment Agreement, if applicable, or
in the Incremental Amendment evidencing an Incremental Facility, if applicable,
and in each case is subject to any adjustment or reduction pursuant to the terms
and conditions hereof.


“Revolving Credit Commitment Period” means the period from and including the
Closing Date to but excluding the Revolving Credit Commitment Termination Date.


“Revolving Credit Commitment Termination Date” means the earliest to occur of
(a) the fifth anniversary of the Closing Date, as extended in accordance with
this Agreement from time to time solely with respect to any Extended Revolving
Credit Commitments, as applicable, (b) the date the Revolving Credit Commitments
are permanently reduced to zero pursuant to Section 2.13(b), and (c) the date of
the termination of the Revolving Credit Commitments pursuant to Section 8.2(a).


“Revolving Credit Exposure” means, with respect to any Lender as of any date of
determination, (a) prior to the termination of the Revolving Credit Commitments,
that Lender’s Revolving Credit Commitment; and (b) after the termination of the
Revolving Credit Commitments, the sum of (i) the aggregate outstanding principal
amount of the Revolving Loans of that Lender, (ii) in the case of an Issuing
Bank, the aggregate Letter of Credit Usage in respect of all Letters of Credit
Issued by that Lender (net of any participations by the Lenders in such Letters
of Credit), (iii) the aggregate amount of all participations by that Lender in
any outstanding Letters of Credit or any unreimbursed drawing under any Letter
of Credit (it being understood that such calculation will, with respect to
Alternative Currency Letters of Credit, be made using the Dollar Equivalent of
any such amounts), (iv) in the case of the Swing Line Lender, the aggregate
outstanding principal amount of all Swing Line Loans (net of any participations
therein by the Lenders), and (v) the aggregate amount of all participations
therein by that Lender in any outstanding Swing Line Loans.


“Revolving Credit Limit” means, as of any date of determination, the aggregate
amount of the Revolving Credit Commitments as of such date.


“Revolving Lender” means a Lender that has a Revolving Credit Commitment or,
after the termination thereof, Revolving Credit Exposure.


“Revolving Loan” means a Loan made by a Lender to any Borrower pursuant to
Section 2.2(a).


“Revolving Loan Note” means a promissory note in the form of Exhibit B-1, as it
may be amended, supplemented or otherwise modified from time to time.


“RWG Germany” as defined in the preamble hereto.


“S&P” means Standard & Poor’s Ratings Services, or any successor entity thereto.


“Sale Leaseback Transaction” means an arrangement relating to real property now
owned or hereafter acquired by the Company or a Subsidiary whereby the Company
or such Subsidiary transfers such real property to a Person and the Company or
such Subsidiary leases it from such Person, other than leases between the
Company and a Subsidiary or between Subsidiaries.


“Sanctioned Country” means, at any time, any country or territory, or whose
government is, the subject or target of any Sanctions (including as of the
Closing Date, but not limited to, the Crimea region of Ukraine, Cuba, Iran,
North Korea, Sudan and Syria).


54

--------------------------------------------------------------------------------




“Sanctions” means any of the Laws relating to terrorism, economic sanctions,
export controls or money laundering implemented pursuant to (i) Executive Order
No. 13224, (ii) the PATRIOT Act, (iii) the Laws comprising or implementing the
Bank Secrecy Act, or (iv) the export controls and economic and financial
sanctions or trade embargoes enacted, imposed, administered and enforced from
time to time by (a) the U.S. government, including those administered by OFAC,
the U.S. Department of State or the U.S. Department of Commerce, (b) the
European Union or any of its member states, (c) Her Majesty’s Treasury of the
United Kingdom or (d) any other relevant sanctions authority of a jurisdiction
where the Company and the Subsidiaries operate the Business.


“SDN List” means the Specially Designated Nationals and Blocked Persons List
maintained by OFAC.


“Secured Party” means the Administrative Agent, the Collateral Agent, each other
Agent (including any former Agent), each Lender, each Issuing Bank, each other
Indemnitee solely to the extent of any outstanding claim under Section 10.2 or
for Indemnified Liabilities of such Indemnitee pursuant to and in accordance
with Section 10.3, each Secured Swap Provider and each Bank Product Provider.


“Secured Rate Contract” means any Rate Contract between the Company and/or any
Subsidiary, on the one hand, and a Secured Swap Provider, as the counterparty
thereto, that is entered into not for speculative purposes.


“Secured Swap Provider” means (a) an Agent or a Lender or an Affiliate of an
Agent or a Lender, (b) any Person who was an Agent or a Lender or an Affiliate
of an Agent or a Lender at the time of execution and delivery of the applicable
Rate Contract, or (c) any assignee of any of the foregoing.


“Securities” means any Capital Stock, voting trust certificates, certificates of
interest or participation in any profit-sharing agreement or arrangement, bonds,
debentures, notes, or other evidences of indebtedness, secured or unsecured,
convertible, subordinated or otherwise, or in general any instruments commonly
known as “securities” or any certificates of interest, shares or participations
in temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.


“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.


“Senior Secured Net Leverage Ratio” means, as of any date, the ratio of (a)(i)
Consolidated Total Debt that is secured by a Lien on any asset or property of
the Company or any of its Subsidiaries outstanding as of the last day of the
most recently ended Test Period, minus (ii) all Unrestricted and Unencumbered
Cash in excess of $25,000,000 that is in a Controlled Account as of the last day
of the most recently ended Test Period to (b) Consolidated Adjusted EBITDA for
the most recently ended Test Period, all of the foregoing determined on a Pro
Forma Basis.


“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator), on the Federal
Reserve Bank of New York’s Website.


“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.


“Solvent” means, with respect to any Person, that as of the date of
determination, (a) the fair value of the assets of the Company and the
Subsidiaries, on a consolidated basis, exceeds their debts and liabilities,
subordinated, contingent or otherwise, on a consolidated basis, (b) the present
fair saleable


55

--------------------------------------------------------------------------------




value of the property of the Company and the Subsidiaries, on a consolidated
basis, is greater than the amount that will be required to pay the probable
liability, on a consolidated basis, of their debts and other liabilities,
subordinated, contingent or otherwise, on a consolidated basis, as such debts
and other liabilities become absolute and matured, (c) the Company and the
Subsidiaries, on a consolidated basis, are able to pay their debts and
liabilities, subordinated, contingent or otherwise, on a consolidated basis, as
such liabilities become absolute and matured, and (d) the Company and the
Subsidiaries, on a consolidated basis, are not engaged in, and are not about to
engage in, business for which they have unreasonably small capital.


“SPC” as defined in Section 10.6(i).
    
“Specified Bond Hedge Transactions” means each capped call transaction entered
into by the Company and (i) Bank of America, N.A, dated May 8, 2017, (ii) Bank
of America, N.A, dated May 22, 2017, (iii) JPMorgan Chase Bank, National
Association, London Branch, dated May 8, 2017, (iv) JPMorgan Chase Bank,
National Association, London Branch, dated May 22, 2017, (v) UBS AG, London
Branch, dated May 8, 2017, and (vi) UBS AG, London Branch, dated May 22, 2017.


“Specified Convertible Notes” means the Company’s 3.25% Convertible Senior Notes
due May 1, 2024 issued pursuant to that certain Indenture, dated as of May 12,
2017, by and between the Company and U.S. Bank National Association, as trustee.


“Specified Representations” means the representations and warranties set forth
in Sections 4.1(a), 4.1(b)(ii), 4.2, 4.3(a)(i)(1), 4.4, 4.12, 4.13, 4.16,
4.17(b) (generally, with respect to Patriot Act and anti-money laundering laws,
and otherwise, solely to the extent of the use of proceeds of the applicable
Credit Extension) and 4.19.


“Specified Transaction” means any Permitted Investment or other acquisition
(including acquisition of a book of business) or Investment, any issuance,
incurrence, assumption, guarantee, redemption or permanent repayment of
indebtedness (including indebtedness issued, incurred or assumed as a result of,
or to finance, any relevant transaction), the creation of any Lien, any
designation or re-designation of an “Unrestricted Subsidiary,” any merger or
other fundamental change, all sales, transfers and other dispositions or
discontinuance of any Subsidiary, line of business or division, any Restricted
Debt Payment to the extent otherwise permitted under this Agreement.


“Statutory Reserves” means, for any day during any Interest Period for any
Eurocurrency Rate Loan, the aggregate maximum rate (expressed as a decimal) at
which reserves (including any marginal, supplemental, special or emergency
reserves) are required to be maintained with respect thereto during such
Interest Period under regulations issued by the Board of Governors against
Eurocurrency funding liabilities (currently referred to as “Eurocurrency
liabilities” (as such term is used in Regulation D)). Such reserves shall
include those imposed under Regulation D. Eurocurrency Rate Loans will be deemed
to constitute “Eurocurrency Liabilities” (as defined in Regulation D) and to be
subject to such reserve requirements without benefit of or credit for proration,
exceptions or offsets which may be available from time to time to any Lender
under Regulation D.


“Subordinated Debt” means, collectively, any Indebtedness permitted to be
incurred hereunder that is subject to a Subordination Agreement made by the
holders or lenders of such Indebtedness (or a Debt Representative with respect
thereto) in favor of the Obligations. For the avoidance of doubt, (x) no
Indebtedness will be construed to be Subordinated Debt due to the fact that such
Indebtedness is unsecured or secured by Liens that rank junior in priority to
any other Liens and (y) no Permitted Convertible Indebtedness will be construed
to be Subordinated Debt unless such Permitted Convertible


56

--------------------------------------------------------------------------------




Indebtedness is expressly subordinated in right of payment to the Obligations
pursuant to the terms of the documentation governing such Permitted Convertible
Indebtedness.


“Subordination Agreement” means, collectively, each agreement with respect to
Indebtedness (other than the Obligations) that provides that such Indebtedness
is expressly subordinated in right of payment to the payment of the Obligations,
the terms of which must be reasonably satisfactory to the Required Lenders. For
the avoidance of doubt, neither the subordination of the priority of any Lien
securing any Indebtedness (other than the Obligations), nor the fact that any
Indebtedness is unsecured, shall be construed to be the subordination of such
Indebtedness in right of payment to the Obligations.


“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided that in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a “qualifying share” of the former Person will be deemed to be outstanding. For
purposes of this Agreement, except to the extent expressly stated otherwise, (a)
references to any “Subsidiary” will mean a Subsidiary of the Company and (b)
with respect to the Company or any of their respective direct or indirect
subsidiaries, references to “Subsidiary” will not include any Unrestricted
Subsidiary.


“Subsidiary Borrower” means, collectively, (i) RWG Germany, (ii) Kaman Lux, and
(iii) any other Eligible Subsidiary that becomes a Subsidiary Borrower pursuant
to Section 2.25 and, in each case, that has not ceased to be a Subsidiary
Borrower pursuant to Section 2.25.


“Subsidiary Borrower Agreement” means a Subsidiary Borrower Agreement
substantially in the form of Exhibit K-1.


“Subsidiary Borrower Termination” means a Subsidiary Borrower Termination
substantially in the form of Exhibit K-2.


“Successor Reference Rate” as defined in Section 2.18(c).


“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
Notwithstanding anything to the contrary in the foregoing, any Permitted Bond
Hedge Transaction and any Permitted Warrant Transaction, in each case, shall not
constitute Swap Obligations of the Borrower.


“Swing Line Lender” means BANA, in its capacity as Swing Line Lender hereunder,
or, upon the resignation of BANA as the Swing Line Lender hereunder, any Lender
(or Affiliate or Approved Fund of any Lender) that agrees, with the approval of
the Administrative Agent (or, if there is no such successor Administrative
Agent, the Required Lenders) and the Company, to act as the Swing Line Lender
hereunder or any replacement Swing Line Lender in accordance with Section
2.3(c).


“Swing Line Loan” means a Loan made by the Swing Line Lender to any Borrower
pursuant to Section 2.3.




57

--------------------------------------------------------------------------------




“Swing Line Loan Outstandings” means, at any time of calculation, the then
existing aggregate outstanding principal amount of Swing Line Loans.
    
“Swing Line Note” means a promissory note in the form of Exhibit B-2, as it may
be amended, supplemented or otherwise modified from time to time.


“Swing Line Refunding Notice” as defined in Section 2.3(b)(iv).


“Swing Line Sub-limit” means, as of any date of determination, the lower of the
following amounts: (a) $50,000,000 and (b) the aggregate amount of the Revolving
Credit Commitments as of such date minus the Total Utilization of Revolving
Credit Commitments as of such date.


“Swiss Francs” means the lawful currency of Switzerland.


“Syndication Agents” means Bank of America, N.A. and Citizens Bank, N.A., each
in its capacity as syndication agent under this Agreement.


“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding (including backup withholding) of any nature and
whatever called, levied, collected, withheld or assessed by any Governmental
Authority, together with any interest thereon, additions to tax or penalties
imposed with respect thereto.


“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
    
“Terminated Lender” as defined in Section 2.23.


“Termination Conditions” means that the Revolving Credit Commitments have been
terminated, the principal of and interest on each Loan, all fees and all other
expenses or amounts payable under any Credit Document (other than amounts in
respect of indemnification, expense reimbursement, yield protection or Tax
gross-up and contingent obligations, in each case that are not then owing or
with respect to which no claim has been made) have been paid in full and all
Letters of Credit have been cancelled, or have expired or have been cash
collateralized or otherwise backstopped in a manner satisfactory to the
applicable Issuing Bank.


“Test Period” in effect at any time means the most recent period of four
consecutive Fiscal Quarters of the Company ended on or prior to such time (taken
as one accounting period) in respect of which financial statements for each
Fiscal Quarter (or the Fiscal Year) in such period have been delivered or are
required to have been delivered pursuant to Section 5.1(a) or (b), as
applicable; provided that, prior to the first date after the Closing Date that
any such financial statements have been delivered or are required to have been
delivered, the Test Period in effect will be the period of four consecutive
Fiscal Quarters of the Company ended September 27, 2019 (with “TTM Consolidated
Adjusted EBITDA” determined as set forth in the definition thereof). A Test
Period may be designated by reference to the last day thereof (i.e., the
“September 27, 2019 Test Period” refers to the period of four consecutive Fiscal
Quarters ended on September 27, 2019) or by reference to the applicable fiscal
period (i.e., references to the “Q4-2019 Test Period” and the “Fiscal Year 2019
Test Period” also both refer to the period of four consecutive Fiscal Quarters
ended on December 31, 2019), and a Test Period will be deemed to end on the last
day thereof.




58

--------------------------------------------------------------------------------




“Total Leverage Ratio” means, as of any date, the ratio of (a) Consolidated
Total Debt outstanding as of the last day of the most recently ended Test Period
to (b) Consolidated Adjusted EBITDA for the most recently ended Test Period, all
of the foregoing determined on a Pro Forma Basis.


“Total Net Leverage Ratio” means, as of any date, the ratio of (a)(i)
Consolidated Total Debt outstanding as of the last day of the most recently
ended Test Period, minus (ii) all Unrestricted and Unencumbered Cash in excess
of $25,000,000 that is in a Controlled Account as of the last day of the most
recently ended Test Period to (b) Consolidated Adjusted EBITDA for the most
recently ended Test Period, all of the foregoing determined on a Pro Forma
Basis.


“Total Utilization of Revolving Credit Commitments” means, as at any date of
determination, the sum of (a) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loan or reimbursing the applicable Issuing Bank for any
amount drawn under any Letter of Credit, but not yet so applied), (b) the
aggregate principal amount of all outstanding Swing Line Loans, and (c) the
Letter of Credit Usage.


“Transaction Costs” means the fees, costs and expenses paid or payable by the
Company, the Subsidiary Borrowers or the other Subsidiaries in connection with
the Transactions paid on or about the Closing Date.


“Transactions” means the Initial Credit Extension, the deemed reissuance of
Existing Letters of Credit as Letters of Credit hereunder, the payment of the
Transaction Costs, and the other transactions consummated (or to be consummated)
on or about the Closing Date.


“TTM Consolidated Adjusted EBITDA” means, as of any date of determination, the
Consolidated Adjusted EBITDA for the four consecutive Fiscal Quarters most
recently ended prior to such date for which financial statements have been
delivered or were required to have been delivered pursuant to Section 5.1(a) or
(b) (or, in the case of a determination date that occurs prior to the first such
delivery pursuant after the Closing Date, for the four consecutive Fiscal
Quarters ended as of September 27, 2019 as set forth in the definition of
“Consolidated Adjusted EBITDA”), on a Pro Forma Basis.


“Type of Loan” means (a) with respect to Revolving Loans, a Base Rate Loan or a
Eurocurrency Rate Loan, and (b) with respect to Swing Line Loans, a Base Rate
Loan.


“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if by reason of mandatory provisions of law,
the perfection, the effect of perfection or non-perfection or the priority of
the security interests of the Collateral Agent in any Collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than New York,
the term “UCC” means the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority.


“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.


“Undisclosed Administration” means the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official by a supervisory authority or regulator with respect to a
Lender or its direct or indirect parent under or pursuant to the law in the
country where such Lender or parent is subject to home jurisdiction supervision,
if applicable law requires that such appointment is not to be publicly
disclosed.


59

--------------------------------------------------------------------------------




“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to the Pension Funding Rules for the
applicable plan year.


“Unrestricted and Unencumbered Cash” means the sum of the aggregate amount of
cash and Cash Equivalents held in accounts of the Company and the Subsidiaries
reflected in the combined consolidated balance sheet of the Company and the
Subsidiaries to the extent that (a) it would not appear as “restricted” on the
combined consolidated balance sheet of the Company and the Subsidiaries (unless
such appearance is related to the Credit Documents (or the Liens created
thereunder)), (b) it is not subject to any Lien other than (i) Liens in favor of
the Collateral Agent for the benefit of the Secured Parties, (ii) Permitted
Liens arising in the ordinary course of business (including those of a type
described in Section 6.2(i), (l), (n), (o), (p), (x), (z) and (aa)), or (iii)
Liens in favor of any other Person the priority of which is subordinated to the
priority of the Liens securing the Obligations pursuant to a Junior Lien
Intercreditor Agreement, and (c) for purposes of calculating any of the Senior
Secured Net Leverage Ratio or the Total Net Leverage Ratio, it does not
represent the cash proceeds of any Indebtedness then being incurred.


“Unrestricted Subsidiary” means, as of any date, collectively and individually,
any direct or indirect subsidiary (determined in accordance with the definition
of “Subsidiary” but without giving effect to clause (b) of the last sentence
thereof) of the Company identified by the Company in writing to the
Administrative Agent as being an “Unrestricted Subsidiary” pursuant to Section
5.13; provided that (a) except to the extent provided in Section 5.13, no
Subsidiary may be designated (or re-designated) as an Unrestricted Subsidiary,
(b) no Person may be designated as an “Unrestricted Subsidiary” if such Person
is not an “Unrestricted Subsidiary” or is a “Guarantor” under any agreement,
document or instrument evidencing any Material Indebtedness, or any Permitted
Refinancing in respect of the foregoing, or has otherwise guaranteed or given
assurances of payment or performance under or in respect of any such
Indebtedness. For purposes of calculating Investments permitted under Section
6.6, (i) the designation of any Subsidiary as an “Unrestricted Subsidiary” will
constitute an Investment in an amount equal to the fair market value of such
Subsidiary, determined as of the date of such designation by the Company in its
good faith and reasonable business judgment, (ii) the aggregate amount of all
Investments permitted to be made in all “Unrestricted Subsidiaries” will be
limited as provided in Section 6.6 and (iii) the designation of any Unrestricted
Subsidiary as a Subsidiary shall constitute the incurrence of any Indebtedness
and Liens and the making of any Investments of such Subsidiary existing at such
time and shall constitute a return on any Investment by the Company in such
Subsidiary in an amount equal to the fair market value at the date of such
designation of the Company’s or its Subsidiary’s (as applicable) Investment in
such Subsidiary; and (c) no Person may be designated as an “Unrestricted
Subsidiary” or thereafter continue to constitute an Unrestricted Subsidiary if
such Person proposed to be designated as an Unrestricted Subsidiary owns,
licenses or holds other rights in any Intellectual Property that is material to
the business of the Company and its other Subsidiaries taken as a whole. On the
Closing Date, immediately after giving effect to the Transactions, there are no
Unrestricted Subsidiaries.


“U.S.” or “United States” means United States of America.


“U.S. Lender” means each Lender (including any Issuing Bank) that is a United
States person as defined in Section 7701(a)(30) of the Internal Revenue Code.


“Voting Capital Stock” means, with respect to any Person, shares of such
Person’s Capital Stock having the right to vote for the election of directors of
such Person and any other Capital Stock of such Person treated as voting stock
for purposes of Treasury Regulation Section 1.956-2(c)(2).




60

--------------------------------------------------------------------------------




“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness; provided that for purposes of determining the Weighted Average
Life to Maturity of (i) any Refinanced Indebtedness or (ii) any Indebtedness
that is being modified, refinanced, refunded, renewed, replaced or extended (in
any such case, the “Applicable Indebtedness”), the effects of any amortization
payments or other prepayments made on such Applicable Indebtedness (including
the effect of any prepayment on remaining scheduled amortization) prior to the
date of the applicable modification, refinancing, refunding, renewal,
replacement, extension or incurrence shall be disregarded.


“Wells Fargo” means Wells Fargo Bank, National Association.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


1.2Accounting Terms. Except as otherwise expressly provided herein (including as
set forth in the definition of Capital Lease), all accounting terms not
otherwise defined herein will have the meanings assigned to them in conformity
with GAAP. Financial statements and other information required to be delivered
by the Company to the Lenders pursuant to Sections 5.1(a) and 5.1(b) will be
prepared in accordance with GAAP as in effect at the time of such preparation
(and delivered together with the reconciliation statements provided for in
Section 5.1(f), if applicable). If at any time any change in GAAP would affect
the computation of any financial ratio or financial requirement, or compliance
with any covenant, set forth in any Credit Document, and either the Company or
the Required Lenders will so request, the Administrative Agent, the Lenders and
the Company will negotiate in good faith to amend such ratio, requirement or
covenant to preserve the original intent thereof in light of such change in GAAP
(subject to the approval of the Required Lenders); provided that until so
amended, (a) such ratio, requirement or covenant will continue to be computed in
accordance with GAAP prior to such change therein and (b) the Company will
provide to the Administrative Agent and the Lenders reconciliation statements to
the extent provided in Section 5.1(f), if applicable. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein will be construed, and all computations of amounts and ratios referred to
in Section 5 and Section 6 will be made, without giving effect to (a) any
election under FASB Accounting Standards Codification 825-10 (or successor FASB
Standard or IFRS equivalent, in each case having a similar result or effect) to
value any Indebtedness or other Liabilities of any Credit Party or any
Subsidiary of any Credit Party at “fair value” and (b) any treatment of
Indebtedness in respect of convertible debt instruments under FASB Accounting
Standards Codification 470-20 (or any successor FASB Standard or IFRS
equivalent, in each case having a similar result or effect) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof. For the avoidance of doubt, and without limitation of the foregoing,
Permitted Convertible Indebtedness shall at all times be valued at the full
stated principal amount thereof and shall not include any reduction or
appreciation in value of the shares deliverable upon conversion thereof. Subject
to the foregoing, calculations in connection with the definitions, covenants and
other provisions hereof may utilize accounting principles and policies in
conformity with those used to prepare the Historical Financial Statements.






61

--------------------------------------------------------------------------------




1.3Interpretation, etc. Any of the terms defined herein may, unless the context
otherwise requires, be used in the singular or the plural, depending on the
reference. References to “hereof” or “herein” mean of or in this Agreement, as
applicable. References herein to any Section, Appendix, Schedule or Exhibit will
be to a Section, an Appendix, a Schedule or an Exhibit, as the case may be,
hereof unless otherwise specifically provided. The use herein of the word
“include” or “including,” when following any general statement, term or matter,
will not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather will be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter. The terms lease and license will include sub-lease and sub-license, as
applicable. Unless the context requires otherwise, any definition of or
reference to any agreement, instrument or other document (including any
Organizational Document) will be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Credit Document). Any
reference herein to any Person will be construed to include such Person’s
successors and permitted assigns. The words “asset” and “property” will be
construed to have the same meaning and effect. The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Any reference
to any law or regulation will (i) include all statutory and regulatory
provisions consolidating, replacing or interpreting or supplementing such law or
regulation and (ii) unless otherwise specified, refer to such law or regulation
as amended, modified or supplemented from time to time. This Section 1.3 will
apply, mutatis mutandis, to all Credit Documents.


1.4Certifications. Any certificate or other writing required hereunder or under
any other Credit Document to be certified by any officer or other authorized
representative of any Person will be deemed to be executed and delivered by such
officer or other authorized representative solely in such individual’s capacity
as an officer or other authorized representative of such Person and not in such
officer’s or other authorized representative’s individual capacity.


1.5Limited Condition Acquisitions. Notwithstanding anything in this Agreement or
any Credit Document to the contrary, when (a)(i) calculating any applicable
ratio (other than the Total Net Leverage Ratio required by Section 6.7(a) or the
Interest Coverage Ratio required by Section 6.7(b)) or the use of any basket,
(ii) determining the accuracy of the representations and warranties set forth in
Section 4 hereof or in any other Credit Document or (iii) determining
satisfaction of any conditions precedent (other than compliance with the Total
Net Leverage Ratio required by Section 6.7(a) or the Interest Coverage Ratio
required by Section 6.7(b)), in the case of each of clause (i), (ii) and (iii),
in connection with any Specified Transaction or (b) determining compliance with
any provision that requires that no Default or Event of Default has occurred is
continuing or would result therefrom (other than a Default or Event of Default
resulting from non-compliance with the Total Net Leverage Ratio required by
Section 6.7(a) or the Interest Coverage Ratio required by Section 6.7(b)), in
each case of (a) and (b) in connection with a Limited Condition Acquisition, the
date of determination of such ratio and determination of such compliance will,
at the option of the Company (the Company’s election to exercise such option in
connection with any Limited Condition Acquisition, an “LCA Election”), be deemed
to be the date the definitive agreements for such Limited Condition Acquisition
are entered into (the “LCA Test Date”). If on a Pro Forma Basis after giving
effect to such Limited Condition Acquisition and the other Specified
Transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) determined as if
such Limited Condition Acquisition or other transactions had occurred at the
beginning of the most recently ended Test Period ending prior to the LCA Test
Date for which financial statements are delivered (or were required to have been
delivered), the Company could have taken such action on the relevant LCA Test
Date in compliance with the applicable ratios and other conditions, then such
provisions will be deemed to have been complied with,


62

--------------------------------------------------------------------------------




unless an Event of Default pursuant to Section 8.1(a), (f) or (g) will be
continuing on the date such Limited Condition Acquisition is consummated. For
the avoidance of doubt, (i) if any of such ratios are exceeded or conditions are
not satisfied as a result of fluctuations in such ratio or for any other reason
(other than an Event of Default pursuant to Section 8.1(a), (f) or (g))
(including due to fluctuations in Consolidated Adjusted EBITDA) at or prior to
the consummation of the relevant Limited Condition Acquisition, such ratios and
other provisions will not be deemed to have been exceeded as a result of such
fluctuations solely for purposes of determining whether the Limited Condition
Acquisition is permitted hereunder and (ii) such ratios and compliance with such
conditions will not be tested at the time of consummation of such Limited
Condition Acquisition or related Specified Transactions, unless on such date an
Event of Default pursuant to Section 8.1(a), (f) or (g) will be continuing. If
the Company has made an LCA Election for any Limited Condition Acquisition, then
in connection with any subsequent calculation of any ratio or basket
availability with respect to any other Specified Transaction on or following the
relevant LCA Test Date and prior to the earlier of the date on which such
Limited Condition Acquisition is consummated or the date that the definitive
agreement for such Limited Condition Acquisition is terminated or expires
without consummation of such Limited Condition Acquisition, any such ratio or
basket will be calculated on a Pro Forma Basis assuming such Limited Condition
Acquisition and other transactions in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof and the use of cash
which would have otherwise constituted Unrestricted and Unencumbered Cash for
the purpose of calculating any applicable ratio) have been consummated until
such time as the applicable Limited Condition Acquisition has actually closed or
the definitive agreement with respect thereto has been terminated or expires.


1.6Currency Conversion and Fluctuations.


(a)If more than one currency or currency unit are at the same time recognized by
the central bank of any country as the lawful currency of that country, then (i)
any reference in the Credit Documents to, and any obligations arising under the
Credit Documents in, the currency of that country shall be translated into or
paid in the currency or currency unit of that country designated by the
Administrative Agent and (ii) any translation from one currency or currency unit
to another shall be at the official rate of exchange recognized by the central
bank for conversion of that currency or currency unit into the other, rounded up
or down (to the next 1/16 of 1%) by the Administrative Agent as it deems
appropriate.


(b)If a change in any currency of a country occurs, this Agreement shall be
amended (and each party hereto agrees to enter into any supplemental agreement
necessary to effect any such amendment) to the extent that the Administrative
Agent determines such amendment to be necessary to reflect the change in
currency and to put the Lenders in the same position, so far as possible, that
they would have been in if no change in currency had occurred.


(c)No later than 11:00 a.m. London time on each Calculation Date, the
Administrative Agent shall determine the Exchange Rate as of such Calculation
Date with respect to each applicable currency; provided that, upon receipt of an
Application or Issuance Notice for an Alternative Currency Letter of Credit
pursuant to Section 2.4(b), the Administrative Agent shall determine the
Exchange Rate with respect to the relevant currency on the related Calculation
Date (it being acknowledged and agreed that the Administrative Agent shall use
such Exchange Rate for the purposes of determining compliance with Section
2.4(a) with respect to such Application). The Exchange Rates so determined shall
become effective on the relevant Calculation Date (a “Reset Date”), shall remain
effective until the next succeeding Reset Date and shall for all purposes of
this Agreement (other than Section 10.26 and any other provision expressly
requiring the use of a current Exchange Rate) be the Exchange Rates employed in
converting any amounts between Dollars and any other currency. For


63

--------------------------------------------------------------------------------




purposes of 2.4(g), the Alternative Currency L/C Exposure shall be calculated
using the applicable Exchange Rate on the date notice demanding cash
collateralization is delivered to the Company.


(d)No later than 11:00 a.m. London time on each Reset Date, the Administrative
Agent shall determine the aggregate amount of the Dollar Equivalents of (i) all
Loans and (ii) all Letter of Credit Obligations, in each case then outstanding
that are denominated in an Alternative Currency, and shall promptly notify the
Company and the Issuing Banks of such amounts.


(e)The Administrative Agent shall promptly notify the Company of each
determination of an Exchange Rate hereunder.


(f)Any amount specified in this Agreement (other than in Section 2 and Section
10) or any of the other Credit Documents to be in Dollars shall also include the
equivalent of such amount in any currency other than Dollars, such equivalent
amount thereof in the applicable currency to be determined by the Administrative
Agent at such time on the basis of the Spot Rate for the purchase of such
currency with Dollars. The “Spot Rate” for a currency means the rate determined
by Administrative Agent to be the rate quoted by the Person acting in such
capacity as the spot rate for the purchase by such Person of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two (2) Business Days prior to the date of
such determination; provided that Administrative Agent may obtain such spot rate
from another financial institution designated by Administrative Agent if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency.


(g)Except as otherwise specified, wherever in this Agreement in connection with
a Credit Extension, a conversion, continuation or prepayment of a Loan, an
amount, such as, without limitation, a required minimum or multiple, is
expressed in Dollars, but such Loan is denominated in an Alternative Currency,
such amount shall be the equivalent amount thereof in such Alternative Currency
as determined by the Administrative Agent at such time on the basis of the Spot
Rate for the purchase of such Alternative Currency with Dollars of such Dollar
amount (rounded to the nearest unit of such Alternative Currency, with 0.5 and
greater of a unit being rounded upward), as determined by Administrative Agent.


(h)For the avoidance of doubt, in the case of a Loan denominated in an
Alternative Currency, all interest shall accrue and be payable thereon based on
the actual amount outstanding in such Alternative Currency (without any
translation into the Dollar Equivalent thereof).


1.7Divisions. For all purposes under the Credit Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws) (a “Division”): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Capital Stock
at such time.


1.8Interest Rates; LIBOR Notification. The interest rate on Eurocurrency Rate
Loans is determined by reference to the Eurocurrency Rate, which is derived from
the London interbank offered rate. The London interbank offered rate is intended
to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the


64

--------------------------------------------------------------------------------




London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Eurocurrency Rate Loans. In light of this eventuality, public
and private sector industry initiatives are currently underway to identify new
or alternative reference rates to be used in place of the London interbank
offered rate. Upon the occurrence of a Benchmark Transition Event or an Early
Opt-In Election, Section 2.18(c) provides a mechanism for determining an
alternative rate of interest. The Administrative Agent will promptly notify the
Company, pursuant to Section 2.18(c), of any change to the reference rate upon
which the interest rate on Eurocurrency Rate Loans is based. However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “Eurocurrency Rate” or with respect to any alternative or
successor rate thereto, or replacement rate thereof (including, without
limitation, (i) any such alternative, successor or replacement rate implemented
pursuant to Section 2.18(c), whether upon the occurrence of a Benchmark
Transition Event or an Early Opt-in Election, and (ii) the implementation of any
Benchmark Replacement Conforming Changes pursuant to Section 2.18(c)), including
without limitation, whether the composition or characteristics of any such
alternative, successor or replacement reference rate will be similar to, or
produce the same value or economic equivalence of, the Eurocurrency Rate or have
the same volume or liquidity as did the London interbank offered rate prior to
its discontinuance or unavailability.


1.9German Terms. In this Agreement, where it relates to a German entity, a
reference to: (a) "Organizational Documents" shall include (if applicable) a
copy of an up-to-date commercial register extract (Handelsregisterausdruck), its
articles of association (Satzung) or partnership agreement
(Gesellschaftsvertrag), copies of any by-laws, a list of shareholders
(Gesellschafterliste) and (b) "Resolutions of the board of directors or similar
governing body" shall include a copy of a resolution signed by all the holders
of the issued shares of such entity and (if applicable) a resolution of the
supervisory board (Aufsichtsrat) and/or advisory board (Beirat) of such entity,
approving the terms of, and the transactions contemplated by the Credit
Documents.


1.10Luxembourg Terms. Without prejudice to the generality of any provision of
this Agreement, in this Agreement where it relates to a Credit Party
incorporated or established in Luxembourg, a reference to:


(a)a winding-up, administration or dissolution includes, without limitation,
bankruptcy (faillite), insolvency, liquidation, composition with creditors
(concordat préventif de la faillite), moratorium or suspension of payments
(sursis de paiement), controlled management (gestion contrôlée), fraudulent
conveyance (action paulienne), general settlement with creditors, reorganization
or similar laws affecting the rights of creditors generally;


(b)a receiver, administrative receiver, administrator, trustee, custodian,
sequestrator, conservator or similar officer includes, without limitation, a
juge délégué, commissaire, juge-commissaire, mandataire ad hoc, administrateur
provisoire, liquidateur or curateur;


(c)a lien or security interest includes any hypothèque, nantissement, gage,
privilège, sûreté réelle, droit de rétention, and any type of security in rem
(sûreté réelle) or agreement or arrangement having a similar effect and any
transfer of title by way of security;


(d)creditors process means an executory attachment (saisie exécutoire) or a
conservatory attachment (saisie conservatoire); and




65

--------------------------------------------------------------------------------




(e)a person being unable to pay its debts includes that person being in a state
of cessation de paiements.


SECTION 2.LOANS AND LETTERS OF CREDIT


2.1[Reserved].


2.2Revolving Loans.


(a)Revolving Credit Commitments. Subject to the terms and conditions hereof,
each Revolving Lender severally agrees to make Revolving Loans denominated in
Dollars or in one or more Alternative Currencies to the Borrowers during the
Revolving Credit Commitment Period in an aggregate amount up to but not
exceeding such Lender’s Revolving Credit Commitment; provided that after giving
effect to each making of Revolving Loans (i) the Dollar Equivalent of the Total
Utilization of Revolving Credit Commitments does not exceed the Revolving Credit
Limit and (ii) if such borrowing is denominated in an Alternative Currency, the
Dollar Equivalent of the Total Utilization of Revolving Credit Commitments
denominated in Alternative Currencies then outstanding does not exceed the
Alternative Currency Sub-limit. Amounts borrowed pursuant to this Section 2.2(a)
may be repaid and reborrowed during the Revolving Credit Commitment Period;
provided that amounts borrowed in an Alternative Currency must be repaid in the
applicable Alternative Currency. Each Lender’s Revolving Credit Commitment will
expire on the Revolving Credit Commitment Termination Date and all Revolving
Loans and all other amounts owed hereunder with respect to the Revolving Loans
and the Revolving Credit Commitments will be paid in full no later than such
date.


(b)Borrowing Mechanics for Revolving Loans.


(i)Revolving Loans that are Base Rate Loans will be made in an aggregate minimum
amount of $1,000,000 and integral multiples of $500,000 in excess of that
amount, and Revolving Loans that are Eurocurrency Rate Loans will be in an
aggregate minimum amount of $1,000,000 and integral multiples of $500,000 in
excess of that amount. For the avoidance of doubt, Revolving Loans denominated
in an Alternative Currency shall be Eurocurrency Rate Loans. Notwithstanding the
foregoing, with respect to Loans denominated in an Alternative Currency, at the
commencement of each Interest Period for any Eurocurrency Rate Loan, such Loans
shall be in an aggregate amount that is an integral multiple of $500,000 (or, if
such Loan is denominated in (i) Japanese Yen, ¥50,000,000 and (ii) an
Alternative Currency other than Japanese Yen, 500,000 units of such currency)
and not less than $1,000,000 (or, if such Loan is denominated in (i) Japanese
Yen, ¥100,000,000 and (ii) an Alternative Currency other than Japanese Yen,
1,000,000 units of such currency); provided that the Company and the
Administrative Agent may agree other minimum amounts and integral multiples in
excess thereof for specific Alternative Currencies.


(ii)Whenever a Borrower desires that the Lenders make Revolving Loans, such
Borrower will deliver to the Administrative Agent by Electronic Transmission a
fully executed and delivered Funding Notice no later than 11:00 a.m. (New York
City time) on the Business Day of the proposed Credit Date in the case of a
Revolving Loan that is a Base Rate Loan, and 11:00 a.m. (Local Time) at least
three (3) Business Days in advance of the proposed Credit Date in the case of a
Eurocurrency Rate Loan; provided that any such notice of a Base Rate Loan to
finance the reimbursement of an L/C Disbursement as contemplated by Section
2.4(d) may be given not later than 10:00 a.m., New York City time, on the date
of the proposed Credit Extension. Except with respect


66

--------------------------------------------------------------------------------




to a Funding Notice for borrowings of Revolving Loans on the Closing Date (which
may be conditional on consummation of the Closing Date) and as otherwise
provided herein, a Funding Notice for a Revolving Loan that is a Eurocurrency
Rate Loan will be irrevocable on and after the related Interest Rate
Determination Date, and the applicable Borrower will be bound to make a
borrowing in accordance therewith.


(iii)Notice of receipt of each Funding Notice in respect of Revolving Loans,
together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, will be provided by the
Administrative Agent to each applicable Lender by Electronic Transmission with
reasonable promptness.


(iv)Each Lender will make the amount of its Revolving Loan available to the
Administrative Agent (A) in the case of Loans denominated in Dollars, not later
than 12:00 noon (New York City time) on the applicable Credit Date by wire
transfer of same day funds in Dollars at the Payment Office, (B) in the case of
Loans denominated in Alternative Currencies (other than Swiss Francs), by 12:00
noon, Local Time, in the city of the Administrative Agent’s Eurocurrency Payment
Office for such currency and at such Eurocurrency Payment Office for such
currency and (C) in the case of each Loan denominated in Swiss Francs, by 8:00
a.m., Local Time, in the city of the Administrative Agent’s Eurocurrency Payment
Office for such currency and at such Eurocurrency Payment Office for such
currency; provided that Swingline Loans shall be made as provided in Section
2.3. Except as provided herein, upon satisfaction or waiver of the applicable
conditions precedent specified herein, the Administrative Agent will make the
proceeds of such Revolving Loans available to the Borrowers on the applicable
Credit Date by causing an amount of same day funds equal to the proceeds of all
such Revolving Loans received by the Administrative Agent from the Lenders to be
credited to the account of the applicable Borrower at the Payment Office or such
other account as may be designated in writing to the Administrative Agent by
applicable Borrower. Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
applicable Borrower to repay such Loan in accordance with the terms of this
Agreement.


2.3Swing Line Loans.


(a)Swing Line Loans Commitments. During the Revolving Credit Commitment Period,
subject to the terms and conditions hereof, the Swing Line Lender hereby agrees
to make Swing Line Loans to the Company in Dollars; provided that after giving
effect to the making of any Swing Line Loan, in no event will (i) the Swing Line
Loan Outstandings exceed the Swing Line Sub-limit then in effect or (ii) the
Dollar Equivalent of the Total Utilization of Revolving Credit Commitments
exceeds the Revolving Credit Limit. Amounts borrowed pursuant to this Section
2.3 may be repaid and reborrowed during the Revolving Credit Commitment Period.
The Company hereby unconditionally promises to pay the unpaid principal amount
of each Swing Line Loan on the earlier of the Revolving Credit Commitment
Termination Date and the first date after such Swing Line Loan is made that is
the 15th or last day of a calendar month (or, if such date is not a Business
Day, on the next succeeding Business Day) and is at least five (5) Business Days
after such Swing Line Loan is made; provided that, on each date that a Revolving
Loan is made, the Company will repay all Swing Line Loans that were outstanding
on the date such Loan was requested to be made. The Swing Line Lender’s
Revolving Credit Commitment will expire on the Revolving Credit Commitment
Termination Date and all Swing Line Loans and all other amounts owed hereunder
with respect to the Swing Line Loans and the Revolving Credit Commitments will
be paid in full no later than such date.




67

--------------------------------------------------------------------------------




(b)Borrowing Mechanics for Swing Line Loans.


(i)Swing Line Loans will be made in an aggregate minimum amount of $200,000 and
integral multiples of $100,000 in excess of that amount.


(ii)Whenever the Company desires that the Swing Line Lender make a Swing Line
Loan, the Company will deliver to the Administrative Agent by Electronic
Transmission a Funding Notice no later than 12:00 noon (New York City time) on
the proposed Credit Date.


(iii)The Swing Line Lender will fund each Swing Line Loan by 3:00 p.m. (New York
City time) on the applicable Credit Date by wire transfer of same day funds in
Dollars at the Payment Office. Except as provided herein, upon satisfaction or
waiver of the conditions precedent specified herein, the Administrative Agent
will make the proceeds of such Swing Line Loans available to the Company on the
applicable Credit Date by causing an amount of same day funds in Dollars equal
to the proceeds of all such Swing Line Loans received by the Administrative
Agent from the Swing Line Lender to be credited to the account of the Company at
the Payment Office, or to such other account as may be designated in writing to
the Administrative Agent by the Company.


(iv)With respect to any Swing Line Loans which have not been voluntarily prepaid
by the Company pursuant to Section 2.13, the Swing Line Lender may at any time
in its sole and absolute discretion, deliver to the Administrative Agent (with a
copy to the Company), no later than 10:00 a.m. (New York City time) at least one
(1) Business Day in advance of the proposed Credit Date, a notice (which will be
deemed to be a Funding Notice given by the Company, a “Swing Line Refunding
Notice”) requesting that each Revolving Lender make Revolving Loans that are
Base Rate Loans to the Company on such Credit Date in an amount equal to the
amount of such Swing Line Loans (the “Refunded Swing Line Loans”) outstanding on
the date such notice is given which the Swing Line Lender requests the Lenders
to prepay. Anything contained in this Agreement to the contrary notwithstanding,
(1) the proceeds of such Revolving Loans made by the Lenders other than the
Swing Line Lender will be immediately delivered by the Administrative Agent to
the Swing Line Lender (and not to the Company) and applied to repay a
corresponding portion of the Refunded Swing Line Loans and (2) on the day such
Revolving Loans are made, the Swing Line Lender’s Pro Rata Share of the Refunded
Swing Line Loans will be deemed to be paid with the proceeds of a Revolving Loan
made by the Swing Line Lender to the Company (in its capacity as a Revolving
Lender), and such portion of the Swing Line Loans deemed to be so paid will no
longer be outstanding as Swing Line Loans and will no longer be due under the
Swing Line Note of the Swing Line Lender but will instead constitute part of the
Swing Line Lender’s (in its capacity as a Revolving Lender) outstanding
Revolving Loans to the Company and will be due under the Revolving Loan Note
issued by the Company to the Swing Line Lender (in its capacity as a Revolving
Lender). The Company hereby authorizes the Administrative Agent and the Swing
Line Lender to charge the Company’s accounts with the Administrative Agent and
the Swing Line Lender (up to the amount available in each such account) in order
to immediately pay the Swing Line Lender the amount of the Refunded Swing Line
Loans to the extent the proceeds of such Revolving Loans made by the Lenders,
including the Revolving Loans deemed to be made by the Swing Line Lender (in its
capacity as a Revolving Lender), are not sufficient to repay in full the
Refunded Swing Line Loans. If any portion of any


68

--------------------------------------------------------------------------------




such amount paid (or deemed to be paid) to the Swing Line Lender should be
recovered by or on behalf of the Company from the Swing Line Lender in
bankruptcy, by assignment for the benefit of creditors or otherwise, the loss of
the amount so recovered will be ratably shared among all of the Lenders in the
manner contemplated by Section 2.17.


(v)If for any reason Revolving Loans are not made pursuant to Section 2.3(b)(iv)
in an amount sufficient to repay any amounts owed to the Swing Line Lender in
respect of any outstanding Swing Line Loans on or before the third Business Day
after demand by the Swing Line Lender for such Revolving Loans, each Revolving
Lender will be deemed to, and hereby agrees to, have purchased a participation
in such outstanding Swing Line Loans, and in an amount equal to its Pro Rata
Share of the applicable unpaid amount together with accrued interest thereon.
Upon one (1) Business Days’ notice from the Swing Line Lender, each Revolving
Lender will deliver to the Swing Line Lender an amount equal to its respective
participation in the applicable unpaid amount in same day funds at the Payment
Office of the Swing Line Lender. In order to evidence such participation each
Revolving Lender agrees to enter into a participation agreement at the request
of the Swing Line Lender in form and substance reasonably satisfactory to the
Swing Line Lender. In the event any Revolving Lender fails to make available to
the Swing Line Lender the amount of such Lender’s participation as provided in
this paragraph, the Swing Line Lender will be entitled to recover such amount on
demand from such Lender together with interest thereon for three (3) Business
Days at the rate customarily used by the Swing Line Lender for the correction of
errors among banks and thereafter at the Base Rate, as applicable.


(vi)Notwithstanding anything contained herein to the contrary, (1) each
Revolving Lender’s obligation to make Revolving Loans for the purpose of
repaying any Refunded Swing Line Loans pursuant to Section 2.3(b)(iv) and each
Revolving Lender’s obligation to purchase a participation in any unpaid Swing
Line Loans pursuant to Section 2.3(b)(v) will be absolute and unconditional and
will not be affected by any circumstance, including without limitation (A) any
set-off, counterclaim, recoupment, defense or other right which such Lender may
have against the Swing Line Lender, any Credit Party or any other Person for any
reason whatsoever; (B) the occurrence or continuation of a Default or Event of
Default; (C) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Credit Party; (D) any
breach of this Agreement or any other Credit Document by any party thereto; or
(E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; and (2) the Swing Line Lender will not be
obligated to make any Swing Line Loans (A) if it has elected not to do so after
the occurrence and during the continuation of a Default or Event of Default or
(B) so long as any Revolving Lender is a Defaulting Lender, unless the Swing
Line Lender has entered into arrangements satisfactory to it and the Company to
eliminate the Swing Line Lender’s risk with respect to the Defaulting Lender’s
participation in such Swing Line Loan, including by cash collateralizing such
Defaulting Lender’s Pro Rata Share of the outstanding Swing Line Loans and
participating interests in any such Swing Line Loan will be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.22 (and Defaulting
Lenders will not participate therein).


(c)Resignation or Removal of the Swing Line Lender. The Swing Line Lender may
resign as the Swing Line Lender hereunder at any time upon at least 30 days’
prior written notice to the Revolving Lenders, the Administrative Agent and the
Company. Following such notice of resignation,


69

--------------------------------------------------------------------------------




the Swing Line Lender may be replaced at any time by written agreement among the
Company, the Administrative Agent and the successor Swing Line Lender. In
addition, the Administrative Agent may at any time replace the Swing Line Lender
(to the extent the Swing Line Lender is not the Lender then acting as the
Administrative Agent) with the Lender then acting as the Administrative Agent by
providing not less than ten (10) Business Days’ written notice to the Company
and the Lender then acting as the Swing Line Lender of such replacement. In any
such case, the Administrative Agent will notify the Revolving Lenders of any
such replacement of the Swing Line Lender. At the time any such resignation or
replacement will become effective, the Company will pay all unpaid fees accrued
for the account of the replaced Swing Line Lender. From and after the effective
date of any such resignation or replacement, (i) the successor Swing Line Lender
will have all the rights and obligations of the Swing Line Lender under this
Agreement with respect to Swing Line Loans to be made by it thereafter and (ii)
references herein and in the other Credit Documents to the term “Swing Line
Lender” will be deemed to refer to such successor or to any previous Swing Line
Lender, or to such successor and all previous Swing Line Lenders, as the context
may require. After the resignation or replacement of the Swing Line Lender
hereunder, the replaced Swing Line Lender will remain a party hereto and will
continue to have all the rights and obligations of the Swing Line Lender under
this Agreement with respect to Swing Line Loans made by it prior to such
resignation or replacement, but will not be required to make additional Swing
Line Loans.


2.4Letters of Credit.


(a)Letters of Credit. From time to time on any Business Day from the Closing
Date through the earlier of the Revolving Credit Commitment Termination Date and
the fifth Business Day prior to the date specified in clause (a) of the
definition of “Revolving Credit Commitment Termination Date,” subject to the
terms and conditions hereof, each Issuing Bank agrees to Issue, in accordance
with such Issuing Bank’s usual and customary business practices, Letters of
Credit for the account of the Company (which, at the Company’s discretion, may
be issued on behalf of the Company or any Domestic Subsidiary) in the aggregate
amount the Dollar Equivalent of which does not exceed the Letter of Credit
Sub-limit; provided that the Revolving Credit Exposure does not exceed the
Revolving Credit Limit; and provided further, that (i) each Letter of Credit
will be denominated in Dollars or in one or more Alternative Currencies
(including any Additional Letter of Credit Currency agreed to by the applicable
Issuing Bank); (ii) the stated amount of each Letter of Credit will not be less
than $10,000 (or the Dollar Equivalent thereof in the case of any Letter of
Credit denominated in an Alternative Currency), or such lesser amount as is
acceptable to such applicable Issuing Bank; (iii) after giving effect to such
Issuance, in no event will the Total Utilization of Revolving Credit Commitments
exceed the Revolving Credit Limit then in effect; (iv) after giving effect to
such Issuance, in no event will the Letter of Credit Usage exceed the Letter of
Credit Sub-limit then in effect; and (v) in no event will any Letter of Credit
have an expiration date that is not a Business Day or is later than the earlier
of (1) the fifth Business Day prior to the date specified in clause (a) of the
definition of “Revolving Credit Commitment Termination Date” and (2) the date
which is one year from the date of Issuance of such Letter of Credit or such
later date as is acceptable to such applicable Issuing Bank in its sole and
absolute discretion (which shall in no event extend beyond the date referred to
in clause (1) above unless, at least five Business Days prior to the Revolving
Credit Commitment Termination Date, the Company shall cash collateralize the
outstanding Letter of Credit Usage with respect to such Letter of Credit as set
forth in Section 2.4(h)). Notwithstanding anything herein to the contrary, the
Dollar Equivalent of the aggregate face amount of Letters of Credit issued by
(w) JPMorgan shall not exceed $100,000,000 at any time, (x) BANA shall not
exceed $100,000,000 at any time, (y) Citizens shall not exceed $100,000,000 at
any time, and (z) Wells Fargo shall not exceed $75,000,000 at any time. Subject
to the foregoing, each Issuing Bank may agree that a Letter of Credit will
automatically be extended for one or more successive periods not to exceed one
year each (and in any event not to exceed the period prescribed in clause (v)(1)
above); provided that no Issuing Bank will Issue any Letter of Credit if (A) any
fee due in connection with, and on or prior to,


70

--------------------------------------------------------------------------------




the Issuance of such Letter of Credit has not been paid, (B) such Letter of
Credit is requested to be Issued in a form that is not acceptable to such
Issuing Bank or (C) such Issuing Bank will not have received, each in form and
substance reasonably acceptable to it and duly executed by the Company, the
documents that such Issuing Bank generally uses in the ordinary course of
business for the Issuance of letters of credit of the type of such Letter of
Credit (collectively, the “L/C Reimbursement Agreement”); provided further, that
so long as any Revolving Lender is a Defaulting Lender, such Issuing Bank will
not be required to Issue any Letter of Credit unless the provisions of Section
2.22(c) have been satisfied. No Issuing Bank shall be under any obligation to
issue Letters of Credit if the issuance of such Letter of Credit would violate
one or more policies of such Issuing Bank applicable to letters of credit
generally.


(b)Notice of Issuance. Whenever the Company desires the Issuance of a Letter of
Credit, it will deliver in a writing or Electronic Transmission to the
applicable Issuing Bank and the Administrative Agent an Application or an
Issuance Notice no later than 12:00 noon (New York City time) at least three (3)
Business Days, or such shorter period as may be agreed to by the applicable
Issuing Bank in any particular instance, in advance of the proposed date of
Issuance. For each Issuance, the applicable Issuing Bank may, but will not be
required to, determine that, or take notice whether, the conditions precedent
set forth in Section 3.2 have been satisfied or waived in connection with the
Issuance of any Letter of Credit; provided, however, that no Letters of Credit
will be Issued during the period starting on the first Business Day after the
receipt by such Issuing Bank of notice from the Administrative Agent or the
Lenders holding more than 50% of the aggregate Revolving Credit Exposure of all
Lenders that any condition precedent contained in Section 3.2 is not satisfied
and ending on the date all such conditions are satisfied or duly waived. Upon
receipt by the applicable Issuing Bank of the L/C Reimbursement Agreement, in
form and substance reasonably acceptable to such Issuing Bank and duly executed
by the Company, the applicable Issuing Bank will Issue the requested Letter of
Credit only in accordance with such Issuing Bank’s standard operating
procedures. Upon the Issuance of any Letter of Credit or amendment or
modification to a Letter of Credit, such Issuing Bank will promptly notify the
Administrative Agent, which will in turn promptly notify each Revolving Lender
of such Issuance, which notice will be accompanied by a copy of such Letter of
Credit or amendment or modification to a Letter of Credit and the amount of such
Lender’s respective participation in such Letter of Credit pursuant to Section
2.4(e). Each Issuing Bank further agrees to provide the Administrative Agent, in
form and substance satisfactory to the Administrative Agent, upon the request of
the Administrative Agent (or any Revolving Lender through the Administrative
Agent), copies of any Letter of Credit Issued by such Issuing Bank and any
related L/C Reimbursement Agreement and such other documents and information as
may reasonably be requested by the Administrative Agent. To the extent that any
provision of any Application related to any Letter of Credit is inconsistent
with the provisions of this Section 2.4, the provisions of this Section 2.4
shall control.


(c)Responsibility of the Issuing Banks With Respect to Requests for Drawings and
Payments. In determining whether to honor any drawing under any Letter of Credit
by the beneficiary thereof, the applicable Issuing Bank will be responsible only
to examine the documents delivered under such Letter of Credit with reasonable
care so as to determine whether they appear on their face to be in accordance
with the terms and conditions of such Letter of Credit. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the applicable Issuing Bank (as determined by a court of
competent jurisdiction in a final non-appealable order) with respect to such a
determination, such Issuing Bank will be deemed to have exercised reasonable
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, any Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit. As between the Company


71

--------------------------------------------------------------------------------




and the Issuing Banks, the Company assumes all risks of the acts and omissions
of, or misuse of the Letters of Credit Issued by the Issuing Banks, by the
respective beneficiaries of such Letters of Credit. In furtherance and not in
limitation of the foregoing, the Issuing Banks will not be responsible for: (i)
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for and
Issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, email, cable, telex
or otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Banks, including any Governmental Acts; none of the above will affect or impair,
or prevent the vesting of, any of the Issuing Banks’ rights or powers hereunder.
Without limiting the foregoing and in furtherance thereof, any action taken or
omitted by the Issuing Banks under or in connection with the Letters of Credit
or any documents and certificates delivered thereunder, if taken or omitted in
good faith, will not give rise to any liability on the part of the Issuing Banks
to the Company. Notwithstanding anything to the contrary contained in this
Section 2.4(c), the Company will retain any and all rights it may have against
the applicable Issuing Bank for any liability arising solely out of the gross
negligence or willful misconduct of such Issuing Bank as determined by a court
of competent jurisdiction in a final non-appealable order.


(d)Reimbursement by the Company of Amounts Drawn or Paid Under Letters of
Credit. In the event any Issuing Bank has determined to honor a drawing under a
Letter of Credit, it will immediately notify the Company and the Administrative
Agent, and the Company will reimburse the applicable Issuing Bank, or the
Administrative Agent for the benefit of such Issuing Bank, on or before the
Business Day immediately following the date on which such drawing is honored
(the “Reimbursement Date”) in an amount in Dollars (or, in the case of an
Alternative Currency Letter of Credit, in the applicable Alternative Currency)
and in same day funds equal to the amount of such honored drawing; provided that
anything contained herein to the contrary notwithstanding, (i) unless the
Company will have notified the Administrative Agent and the applicable Issuing
Bank prior to 10:00 a.m. (Local Time) on the date such drawing is honored that
the Company intends to reimburse the applicable Issuing Bank for the amount of
such honored drawing with funds other than the proceeds of Revolving Loans, the
Company will be deemed to have given a timely Funding Notice to the
Administrative Agent requesting each Revolving Lender to make Revolving Loans
that are Base Rate Loans on the Reimbursement Date in an amount in Dollars equal
to the amount of such honored drawing (or, in the case of an Alternative
Currency Letter of Credit, Revolving Loans that are Eurocurrency Rate Loans on
the Reimbursement Date in an amount in the applicable Alternative Currency equal
to the amount of such honored drawing; provided that if the L/C Disbursement was
made in an Additional Letter of Credit Currency, then such deemed Funding Notice
shall be for Revolving Loans denominated in Dollars in an aggregate amount equal
to the Dollar Equivalent of such L/C Disbursement determined by reference to the
Exchange Rate for the date on which such payment is required to be made), and
(ii) without regard to the satisfaction of the conditions specified in Section
3.2 (each of which conditions precedent the Revolving Lenders hereby irrevocably
waive), each Revolving Lender will, on the Reimbursement Date, make Revolving
Loans that are Base Rate Loans in the amount in Dollars of such honored drawing
(or, in the case of an Alternative Currency Letter of Credit, Revolving Loans
that are Eurocurrency Rate Loans in an amount in the applicable Alternative
Currency of such honored drawing; provided that if the L/C Disbursement was made
in an Additional Letter of Credit Currency, then the Revolving Lenders shall


72

--------------------------------------------------------------------------------




make such Revolving Loans in Dollars in an amount equal to the Dollar Equivalent
of such L/C Disbursement determined by reference to the Exchange Rate for the
date on which such Revolving Loan is required to be made), the proceeds of which
will be applied directly by the Administrative Agent to reimburse the applicable
Issuing Bank for the amount of such honored drawing; and provided further, if
for any reason proceeds of Revolving Loans are not received by the applicable
Issuing Bank on the Reimbursement Date in an amount equal to the amount of such
honored drawing, the Company will reimburse such Issuing Bank, on demand, in an
amount in same day funds equal to the excess of the amount of such honored
drawing over the aggregate amount of such Revolving Loans, if any, which are so
received. Nothing in this Section 2.4(d) will be deemed to relieve any Revolving
Lender from its obligation to make Revolving Loans on the terms and conditions
set forth herein, and the Company will retain any and all rights it may have
against any Lender resulting from the failure of such Lender to make such
Revolving Loans under this Section 2.4(d). If the Company’s reimbursement of, or
obligation to reimburse, any amounts in any Alternative Currency would subject
the Administrative Agent, the applicable Issuing Bank or any Lender to any stamp
duty, ad valorem charge or similar Tax that would not be payable if such
reimbursement were made or required to be made in Dollars, then the Company
shall, at its option, either (x) pay the amount of any such Tax requested by the
Administrative Agent, the applicable Issuing Bank or the applicable Lender(s) or
(y) reimburse each L/C Disbursement made in such Alternative Currency in
Dollars, in an amount equal to the Dollar Equivalent (calculated using the
applicable Exchange Rate on the date such L/C Disbursement is made) of such L/C
Disbursement.


(e)Lenders’ Purchase of Participations in Letters of Credit. Immediately upon
the Issuance of each Letter of Credit, each Revolving Lender will be deemed to
have purchased, in each case, without recourse or warranty, and hereby agrees to
irrevocably purchase, from the applicable Issuing Bank a participation in such
Letter of Credit and any drawings honored thereunder in an amount equal to such
Revolving Lender’s Pro Rata Share (with respect to the Revolving Credit
Commitments) of the maximum amount which is or at any time may become available
to be drawn thereunder. In the event that the Company will fail for any reason
to reimburse the applicable Issuing Bank as provided in Section 2.4(d), the
applicable Issuing Bank will promptly notify the Administrative Agent on behalf
of each Revolving Lender of the unreimbursed amount of such honored drawing (and
if such amount is payable in respect of an Alternative Currency Letter of Credit
denominated in an Additional Letter of Credit Currency, such amount shall be
converted to Dollars based on the Dollar Equivalent thereof) and of such
Lender’s respective participation therein based on such Revolving Lender’s Pro
Rata Share of the Revolving Credit Commitments. Each Revolving Lender will make
available to the Administrative Agent on behalf of the applicable Issuing Bank
an amount equal to its respective participation, in Dollars and in same day
funds, at the office of the Issuing Bank specified in such notice, not later
than 12:00 noon (New York City time) on the first Business Day (under the laws
of the jurisdiction in which such office of such Issuing Bank is located) after
the date notified by such Issuing Bank. In the event that any Revolving Lender
fails to make available to the applicable Issuing Bank on such Business Day the
amount of such Lender’s participation in such Letter of Credit as provided in
this Section 2.4(e), such Issuing Bank will be entitled to recover such amount
on demand from such Lender together with interest thereon for three (3) Business
Days at the rate customarily used by such Issuing Bank for the correction of
errors among banks and thereafter at the Base Rate. Nothing in this Section
2.4(e) will be deemed to prejudice the right of any Revolving Lender to recover
from such Issuing Bank any amounts made available by such Lender to such Issuing
Bank pursuant to this Section in the event that it is determined that the
payment with respect to a Letter of Credit in respect of which payment was made
by such Lender constituted gross negligence or willful misconduct on the part of
such Issuing Bank as determined by a court of competent jurisdiction in a final
non-appealable order. In the event such Issuing Bank will have been reimbursed
by other Lenders pursuant to this Section 2.4(e) for all or any portion of any
drawing honored by such Issuing Bank under a Letter of Credit, such Issuing Bank
will distribute to the Administrative Agent, which will in turn distribute to
each Revolving Lender which has paid all amounts payable by it under this
Section 2.4(e) with respect to such honored drawing, such Lender’s Pro Rata


73

--------------------------------------------------------------------------------




Share of all payments subsequently received by such Issuing Bank from the
Company in reimbursement of such honored drawing when such payments are
received. Any such distribution will be made to a Lender at its primary address
set forth below its name on Appendix B, in the administrative questionnaire
delivered by such Lender to the Company and the Administrative Agent or at such
other address as such Lender may request.


(f)Obligations Absolute. The obligation of the Company to reimburse the Issuing
Banks for drawings honored under the Letters of Credit Issued by it and to repay
any Revolving Loans made by the Lenders pursuant to Section 2.4(d) and the
obligations of the Lenders under Section 2.4(e) will be unconditional and
irrevocable and will be performed strictly in accordance with the terms hereof
under all circumstances including any of the following circumstances: (i) any
lack of validity or enforceability of any Letter of Credit, any document
transferring or purporting to transfer any Letter of Credit, any Credit Document
(including the sufficiency of any such instrument), or any modification to any
provision of any of the foregoing; (ii) the existence of any claim, set-off,
defense, abatement, recoupment or other right which the Company or any Lender
may have at any time against a beneficiary or any transferee of any Letter of
Credit (or any Persons for whom any such transferee may be acting), the Issuing
Banks, Lender or any other Person or, in the case of a Lender, against the
Company, whether in connection herewith, the transactions contemplated herein or
any transaction (including any underlying transaction between the Company or the
Subsidiaries and the beneficiary for which any Letter of Credit was procured);
(iii) any draft or other document presented under any Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; (iv) payment by the
applicable Issuing Bank under any Letter of Credit against presentation of a
draft or other document which does not substantially comply with the terms of
such Letter of Credit; (v) any adverse change in the business, operations,
properties, assets, condition (financial or otherwise) or prospects of the
Company or any Subsidiary; (vi) any breach hereof or any other Credit Document
by any party thereto; (vii) any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing; (viii) the fact that an Event of
Default or a Default will have occurred and be continuing; or (ix) solely with
respect to the obligations of the Lenders under Section 2.4(c), the failure of
any condition precedent set forth in Section 3.2 to be satisfied (each of which
conditions precedent the Revolving Lenders hereby irrevocably waive); provided
that, in each case, that payment by the applicable Issuing Bank under the
applicable Letter of Credit will not have constituted gross negligence or
willful misconduct of such Issuing Bank as determined by a court of competent
jurisdiction in a final non-appealable order under the circumstances in
question.


(g)Indemnification. Without duplication of any obligation of the Company under
Section 10.2 or Section 10.3, in addition to amounts payable as provided herein,
the Company hereby agrees to protect, indemnify, pay and save harmless the
Issuing Banks from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable fees,
expenses and disbursements of counsel and allocated costs of internal counsel)
which the Issuing Banks may incur or be subject to as a consequence, direct or
indirect, of (i) the Issuance of any Letter of Credit by an Issuing Bank, other
than as a result of (1) the gross negligence or willful misconduct of such
Issuing Bank as determined by a court of competent jurisdiction in a final
non-appealable order or (2) the failure by such Issuing Bank to exercise
reasonable care when determining whether a proper demand for payment is made
under any Letter of Credit Issued by it, or (ii) the failure of an Issuing Bank
to honor a drawing under any such Letter of Credit as a result of any
Governmental Act. For the avoidance of doubt, this Section 2.4(g) will not apply
with respect to Taxes other than any Taxes that represent losses, claims, or
damages arising from any non-Tax claim.


(h)Cash Collateralization of Letters of Credit. In the event that any Letter of
Credit is outstanding at the time that the Company prepays, or is required to
repay, the Obligations, the Revolving Credit Commitments are terminated or the
Company requests, and an Issuing Bank agrees in


74

--------------------------------------------------------------------------------




its sole and absolute discretion, that a Letter of Credit expire on a date after
the Revolving Credit Commitment Termination Date, the Company will (i) deposit
with the Administrative Agent, for the benefit of all Lenders having Revolving
Credit Exposure, cash or Cash Equivalents in an amount equal to one hundred and
three percent (103%) of the aggregate outstanding Letter of Credit Usage to be
available to Administrative Agent, for its benefit and the benefit of Issuing
Banks, to reimburse payments of drafts drawn under such Letters of Credit and
pay any fees and expenses related thereto and (ii) prepay the fee payable under
Section 2.11(a)(ii) with respect to such Letters of Credit for the full
remaining terms of such Letters of Credit. All deposits made pursuant to
preceding clause shall be made in Dollars or, with respect to Alternative
Currency Letters of Credit, in the applicable Alternative Currency or as the
applicable Issuing Bank may otherwise agree. Upon termination of any such Letter
of Credit and provided no Event of Default will have occurred and be continuing,
the unearned portion of such prepaid fee attributable to such Letter of Credit
will be refunded to the Company, together with the deposit described in the
preceding clause (i) to the extent not previously applied by the Administrative
Agent in the manner described herein.


(i)Issuing Bank Agreements. Each Issuing Bank agrees that, unless otherwise
requested by the Administrative Agent, such Issuing Bank shall report in writing
to the Administrative Agent (i) on the first Business Day of each week, the
daily activity (set forth by day) in respect of Letters of Credit during the
immediately preceding week, including all issuances, extensions, amendments and
renewals, all expirations and cancellations and all disbursements and
reimbursements, (ii) on or prior to each Business Day on which such Issuing Bank
expects to issue, amend, renew or extend any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the aggregate face amount of the
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), it being understood
that such Issuing Bank shall not permit any issuance, renewal, extension or
amendment resulting in the issuance of a new Letter of Credit or an increase in
the amount of any Letter of Credit to occur without first obtaining written
confirmation from the Administrative Agent that it is then permitted under this
Agreement, (iii) on each Business Day on which such Issuing Bank makes any L/C
Disbursement, the date of such L/C Disbursement and the amount of such L/C
Disbursement, (iv) on any Business Day on which the Company fails to reimburse
an L/C Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount and currency of such L/C Disbursement
and (v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request.


(j)Replacement of Issuing Banks. Any Issuing Bank may be replaced at any time by
written agreement among the Company, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Revolving Lenders of any such replacement of any Issuing Bank. At the
time any such replacement shall become effective, the Company shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
by such successor Issuing Bank thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit then outstanding and issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.


(k)Existing Letters of Credit. Notwithstanding anything to the contrary in this
Agreement or in any other Credit Document, each Existing Letter of Credit
outstanding on the Closing Date shall be, and is, deemed to be a Letter of
Credit issued and outstanding hereunder on the Closing


75

--------------------------------------------------------------------------------




Date automatically without any further action by the Company, any Subsidiary
Borrower, any Agent or any Issuing Bank.


2.5Pro Rata Shares; Availability of Funds.


(a)Pro Rata Shares. All Loans will be made, and all participations will be
purchased, by the Lenders simultaneously and proportionately to their respective
Pro Rata Shares. No Lender will be responsible for any default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder or
purchase a participation required hereby nor will any Revolving Credit
Commitment of any Lender be increased or decreased as a result of a default by
any other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase a participation required hereby.


(b)Availability of Funds. Unless the Administrative Agent will have been
notified by any Lender prior to the applicable Credit Date that such Lender does
not intend to make available to the Administrative Agent the amount of such
Lender’s Loan requested on such Credit Date, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent on
such Credit Date and the Administrative Agent may, in its sole discretion, but
will not be obligated to, make available to the Company a corresponding amount
on such Credit Date. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender, the Administrative Agent will be
entitled to recover such corresponding amount on demand from such Lender
together with interest thereon, for each day from such Credit Date until the
date such amount is paid to the Administrative Agent, at the customary rate set
by the Administrative Agent for the correction of errors among banks for three
(3) Business Days and thereafter at the Base Rate. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent will promptly notify the Company and the
Company will immediately pay such corresponding amount to the Administrative
Agent together with interest thereon, for each day from such Credit Date until
the date such amount is paid to the Administrative Agent, at the rate payable
hereunder for Base Rate Loans for such Class of Loans. Nothing in this Section
2.5(b) will be deemed to relieve any Lender from its obligation to fulfill its
Revolving Credit Commitments hereunder or to prejudice any rights that the
Company may have against any Lender as a result of any default by such Lender
hereunder.


2.6Use of Proceeds.


(a)The proceeds of the Initial Revolving Borrowing will be used to consummate
the Transactions and for working capital purposes of the Company and the
Subsidiaries.


(b)The proceeds of Revolving Loans, Letters of Credit and Swing Line Loans made
after the Closing Date will be applied by the Borrowers for working capital and
general corporate purposes of the Borrowers and the Subsidiaries, including for
Permitted Investments, capital expenditures, Restricted Debt Payments and other
transactions not prohibited under the terms of this Agreement.


(c)No portion of the proceeds of or draws related to any Credit Extension will
be used in any manner that causes or might cause such Credit Extension or the
application of such proceeds to violate Regulation T, Regulation U or Regulation
X of the Board of Governors or any other regulation thereof or to violate the
Exchange Act.


(d)None of the Company, its Subsidiaries or any of their respective directors
and officers, will directly or indirectly use any part of any proceeds of any
Credit Extension or lend,


76

--------------------------------------------------------------------------------




contribute, or otherwise make available such proceeds to any Person (i) to fund
or facilitate any activities or business of or with any Person that, at the time
of such funding or facilitation, is the subject or the target of any Sanctions,
(ii) to fund or facilitate any activities or business of or in any Sanctioned
Country or (iii) in any other manner that will result in a violation by any
Person of any applicable Sanctions. No part of the proceeds of any Credit
Extension will be used, directly or indirectly for any payments to any
government official or employee, political party, official of a political party,
candidate for political office, or anyone else acting in an official capacity,
in order to obtain, retain or direct business or obtain any improper advantage,
in violation of any applicable Sanctions.


2.7Evidence of Debt; Register; Disqualified Lender List; Notes.


(a)Evidence of Debt. Each Lender will maintain on its internal records an
account or accounts evidencing the Indebtedness of the Company to such Lender,
including the amounts of the Loans made by it and each repayment and prepayment
in respect thereof. Any such recordation will be conclusive and binding on the
Company, absent manifest error; provided that failure to make any such
recordation, or any error in such recordation, will not affect any Lender’s
Revolving Credit Commitments or the Company’s Obligations in respect of any
applicable Loans; and provided further, in the event of any inconsistency
between the Register and any Lender’s records, the recordations in the Register
will govern.


(b)Register. The Administrative Agent will maintain a register for the
recordation of the names and addresses of the Lenders and the Revolving Credit
Commitments and the Loans of each Lender from time to time (the “Register”). The
Register will be available for inspection by the Company or any Lender (with
respect to any entry relating to such Lender’s Loans) at any reasonable time
from time to time upon reasonable prior notice. The Administrative Agent will
record in the Register the Revolving Credit Commitments and the Loans, the
currency and principal amounts (and stated interest) of the Loans owing to, each
Lender pursuant to the terms hereof from to time and each repayment or
prepayment in respect of the principal amount of the Loans, and any such
recordation will be conclusive and binding on the Company and each Lender,
absent manifest error; provided that failure to make any such recordation, or
any error in such recordation, will not affect any Lender’s Revolving Credit
Commitments or the Company’s Obligations in respect of any Loan. The Company
hereby designates the Administrative Agent to serve as the Company’s
non-fiduciary agent solely for tax purposes and solely for the purpose of
maintaining the Register as provided in this Section 2.7.


(c)Disqualified Lender List. The list of Disqualified Lenders will be available
to the Lenders, other Agents and Issuing Banks upon written request to the
Company and the Administrative Agent. The parties to this Agreement hereby
acknowledge and agree that the Administrative Agent will not be deemed to be in
default under this Agreement or to have any duty or responsibility or to incur
any liabilities as a result of a breach of this Section 2.7(c), nor will the
Administrative Agent have any duty, responsibility or liability to monitor or
enforce assignments, participations or other actions in respect of Disqualified
Lenders, or otherwise take (or omit to take) any action with respect thereto.


(d)Notes. If so requested by any Lender by written notice to the Company at
least three (3) Business Days prior to the Closing Date, or at any time prior
thereto, the Company will execute and deliver to such Lender (and/or, if
applicable and if so specified in such notice, to any Person who is an assignee
of such Lender pursuant to Section 10.6) on the Closing Date (or, if such notice
is delivered after the date that is three (3) Business Days prior to the Closing
Date, subsequent to the Closing Date but in any case promptly after the
Company’s receipt of such notice) a Note or Notes to evidence such Lender’s
Revolving Loan or Swing Line Loan as the case may be.


2.8Interest on Loans.


77

--------------------------------------------------------------------------------






(a)Except as otherwise set forth herein, each Class of Loan will bear interest
on the unpaid principal amount thereof from the date made through repayment
(whether by acceleration or otherwise) thereof as follows:
Class of Loans
Interest
Revolving Loans that are Base Rate Loans
Base Rate plus the Applicable Margin
Revolving Loans that are Eurocurrency Rate Loans
Eurocurrency Rate plus the Applicable Margin
Swing Line Loans
Base Rate plus the Applicable Margin



(b)The basis for determining the rate of interest with respect to any Loan
(except a Swing Line Loan which can be made and maintained as Base Rate Loans
only) and the Interest Period with respect to any Eurocurrency Rate Loan will be
selected by the Company and notified to the Administrative Agent and the Lenders
pursuant to the applicable Funding Notice or Conversion/Continuation Notice, as
the case may be. If on any day a Loan denominated in Dollars is outstanding with
respect to which a Funding Notice or Conversion/Continuation Notice has not been
delivered to the Administrative Agent in accordance with the terms hereof
specifying the applicable basis for determining the rate of interest, then for
that day such Loan will be a Base Rate Loan.


(c)In connection with Eurocurrency Rate Loans there will be no more than ten
(10) Interest Periods outstanding at any time with respect to any currency
(unless otherwise agreed by the Administrative Agent). In the event the Company
fails to specify between a Base Rate Loan or a Eurocurrency Rate Loan in the
applicable Funding Notice or Conversion/Continuation Notice, such Loan (if
denominated in Dollars, made to the Company or a Subsidiary Borrower that is a
Domestic Subsidiary and outstanding as a Eurocurrency Rate Loan) will be
automatically converted into a Base Rate Loan on the last day of the
then-current Interest Period for such Loan (or if outstanding as a Base Rate
Loan will remain as, or (if not then outstanding) will be made as, a Base Rate
Loan). In the event the Company fails to specify an Interest Period for any
Eurocurrency Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, the Company will be deemed to have selected an
Interest Period of one month. Promptly after 10:00 a.m. (New York City time) on
each Interest Rate Determination Date, the Administrative Agent will determine
(which determination will, absent manifest error, be final, conclusive and
binding upon all parties) the interest rate that will apply to the Eurocurrency
Rate Loans for which an interest rate is then being determined for the
applicable Interest Period and will promptly give notice thereof (in writing,
electronically or by telephone confirmed in writing or electronically) to the
Company and each Lender.


(d)Interest payable pursuant to Section 2.8(a) will be computed (i) in the case
of Base Rate Loans on the basis of a 365-day year (or 366-day year, in the case
of a leap year), (ii) in the case of Eurocurrency Rate Loans denominated in
Pounds Sterling, on the basis of a 365-day year, and (iii) in the case of
Eurocurrency Rate Loans denominated in Dollars or in any Alternative Currency
other than Pounds Sterling, on the basis of a 360-day year, in each case for the
actual number of days elapsed in the period during which it accrues. In
computing interest on any Loan, the date of the making of such Loan or the first
day of an Interest Period applicable to such Loan or, with respect to a Base
Rate Loan denominated in Dollars being converted from a Eurocurrency Rate Loan,
the date of conversion of such Eurocurrency Rate Loan to such Base Rate Loan, as
the case may be, will be included, and the date of payment of such Loan or the
expiration date of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted to a Eurocurrency Rate Loan, the date of
conversion of such Base


78

--------------------------------------------------------------------------------




Rate Loan to such Eurocurrency Rate Loan, as the case may be, will be excluded;
provided that if a Loan is repaid on the same day on which it is made, one day’s
interest will be paid on that Loan.


(e)Except as otherwise set forth herein, interest on each Loan will accrue on a
daily basis and be payable in arrears (i) on each Interest Payment Date
applicable to that Loan; (ii) any prepayment of that Loan, whether voluntary or
mandatory, to the extent accrued on the amount being prepaid; and (iii) at
maturity, including final maturity (or, in the case of Revolving Loans, such
earlier date on which the Revolving Credit Commitments are terminated) and,
after such maturity (or termination), on each date on which demand for payment
is made; provided, however, that, with respect to any voluntary prepayment of a
Revolving Loan outstanding as a Base Rate Loan, accrued interest will instead be
payable on the applicable Interest Payment Date.


(f)The Company agrees to pay to the applicable Issuing Bank, with respect to
drawings honored under any Letter of Credit, interest on the amount paid by such
Issuing Bank in respect of each such honored drawing from the date such drawing
is honored to but excluding the date such amount is reimbursed by or on behalf
of the Company at a rate equal to (i) for the period from the date such drawing
is honored to but excluding the applicable Reimbursement Date, the rate of
interest otherwise payable hereunder with respect to Revolving Loans that are
Base Rate Loans, and (ii) thereafter, a rate which is 2.00% per annum in excess
of the rate of interest otherwise payable hereunder with respect to Revolving
Loans that are Base Rate Loans.


(g)Interest payable pursuant to Section 2.8(f) will be computed on the basis of
a 365/366-day year for the actual number of days elapsed in the period during
which it accrues, and will be payable on demand or, if no demand is made, on the
date on which the related drawing under a Letter of Credit is reimbursed in
full. Promptly upon receipt by an Issuing Bank of any payment of interest
pursuant to Section 2.8(f), such Issuing Bank will distribute to the
Administrative Agent, which will in turn distribute to each Lender, out of the
interest received by such Issuing Bank in respect of the period from the date
such drawing is honored to but excluding the date on which such Issuing Bank is
reimbursed for the amount of such drawing (including any such reimbursement out
of the proceeds of any Revolving Loans), the amount that such Lender would have
been entitled to receive in respect of the letter of credit fee that would have
been payable in respect of such Letter of Credit for such period if no drawing
had been honored under such Letter of Credit. In the event an Issuing Bank will
have been reimbursed by the Lenders for all or any portion of such honored
drawing, such Issuing Bank will distribute to each Lender which has paid all
amounts payable by it under Section 2.4(e) with respect to such honored drawing
such Lender’s Pro Rata Share of any interest received by such Issuing Bank in
respect of that portion of such honored drawing so reimbursed by the Lenders for
the period from the date on which such Issuing Bank was so reimbursed by the
Lenders to but excluding the date on which such portion of such honored drawing
is reimbursed by the Company.


2.9Conversion/Continuation.


(a)Subject to Section 2.18 (and, in the case of Loans denominated in Dollars, so
long as no Default or Event of Default will have occurred and then be
continuing), the Company will have the option:


(i)to convert at any time all or any part of any Revolving Loan denominated in
Dollars equal to the corresponding minimum and integral multiple Dollar amount
set forth in Section 2.2(b)(i) from one Type of Loan to another Type of Loan;
provided that a Eurocurrency Rate Loan denominated in Dollars may only be
converted on the expiration of the Interest Period applicable to such
Eurocurrency Rate


79

--------------------------------------------------------------------------------




Loan unless the Company will pay all amounts due under Section 2.18 in
connection with any such conversion; or


(ii)upon the expiration of any Interest Period applicable to any Eurocurrency
Rate Loan denominated in (A) Dollars, to continue all or any portion of such
Loan equal to the corresponding minimum and integral multiple Dollar amount set
forth in Section 2.2(b)(i) as a Eurocurrency Rate Loan and (B) any Alternative
Currency, to continue all or any portion of such Revolving Loan equal to the
corresponding minimum and integral multiple for such Alternative Currency set
forth in Section 2.2(b)(i).


(b)The Company will deliver a Conversion/Continuation Notice to the
Administrative Agent by Electronic Transmission no later than 11:00 a.m. (New
York City time) at least one (1) Business Day in advance of the proposed
conversion date (in the case of a conversion to a Base Rate Loan) and at least
three (3) Business Days in advance of the proposed conversion/continuation date
(in the case of a conversion to, or a continuation of, a Eurocurrency Rate
Loan). Except as otherwise provided herein, a Conversion/Continuation Notice for
conversion to, or continuation of, any Eurocurrency Rate Loans will be
irrevocable on and after the related Interest Rate Determination Date, and the
Company will be bound to effect a conversion or continuation in accordance
therewith.


2.10Default Interest.


(a)Upon the occurrence and during the continuance of an Event of Default under
Section 8.1(a), 8.1(f) or 8.1(g), the overdue principal amount of any Loans and,
to the extent permitted by applicable law and due and owing, any overdue
interest payments on the Loans and any other overdue fees and other overdue
amounts, will bear interest (including post-petition interest in any proceeding
under the Bankruptcy Code or other applicable bankruptcy laws) from the date of
such Event of Default, payable on demand at a rate that is 2.00% per annum in
excess of the interest rate otherwise payable hereunder with respect to the
applicable Loans (or, in the case of any such fees and other amounts, at a rate
which is 2.00% per annum in excess of the interest rate otherwise payable
hereunder for Loans outstanding as Base Rate Loans); provided that in the case
of any overdue principal or interest with respect to Eurocurrency Rate Loans,
upon the expiration of the Interest Period in effect at the time any increase in
interest rate is effective, such Eurocurrency Rate Loans will thereupon become
Base Rate Loans and thereafter such overdue principal or interest, as
applicable, will bear interest payable upon demand at a rate that is 2.00% per
annum in excess of the interest rate otherwise payable hereunder for such Base
Rate Loans. Payment or acceptance of the increased rates of interest provided
for in this Section 2.10(a) is not a permitted alternative to timely payment and
will not constitute a waiver of any Event of Default or otherwise prejudice or
limit any rights or remedies of the Administrative Agent or any Lender.


(b)Upon the occurrence and during the continuance of any Event of Default not
described in clause (a) above, the Required Lenders may, at their option, by
notice to the Company (which notice may be revoked at the option of the Required
Lenders notwithstanding any provision of Section 10.5(b) requiring the consent
of each Lender affected thereby for reductions in interest rates), declare that
(i) all Loans shall bear interest at a rate that is 2.00% per annum in excess of
the interest rate otherwise payable hereunder with respect to the applicable
Loans or (ii) in the case of any other amount outstanding hereunder that accrues
interest or fees, such amount shall bear interest or accrue fees at a rate that
is 2.00% per annum in excess of the rate otherwise payable hereunder with
respect to such amount. Any increase in applicable rates under this Section
2.10(b) shall automatically cease on the date on which the applicable Event(s)
of Default with respect to which the Required Lenders have increased the rate
pursuant to this clause (b) have been cured or waived.




80

--------------------------------------------------------------------------------




2.11Fees.


(a)Revolving Commitment Fee. The Company agrees to pay to the Lenders having
Revolving Credit Exposure the following fees:


(i)commitment fees equal to (A) the average of the daily difference between (1)
the Revolving Credit Commitments, and (2) the sum of (x) the aggregate principal
amount of outstanding Revolving Loans (but not any outstanding Swing Line Loans
unless and to the extent the Swing Line Lender has delivered a Swing Line
Refunding Notice to the Administrative Agent with respect to such Swing Line
Loans in accordance with Section 2.3), plus (y) the Letter of Credit Usage,
times (B) the Applicable Commitment Fee Rate; and


(ii)letter of credit fees equal to (A) the Applicable Margin for Revolving Loans
that are Eurocurrency Rate Loans, times (B) the average aggregate daily maximum
amount available to be drawn under all Letters of Credit issued and outstanding
under this Agreement (regardless of whether any conditions for drawing could
then be met and determined as of the close of business on any date of
determination).


All fees referred to in this Section 2.11(a) will be paid to the Administrative
Agent at the Payment Office and upon receipt, the Administrative Agent will
promptly distribute to each Lender its Pro Rata Share thereof.
(b)Letter of Credit Fees. The Company agrees to pay to the Administrative Agent,
for the account of each Issuing Bank, the following fees in respect of Letters
of Credit:


(i)a fronting fee equal to (A) the Issuing Bank’s prevailing rate (which shall
not exceed 0.125% per annum) times (B) the average aggregate daily maximum
amount available to be drawn under all Letters of Credit issued by it and
outstanding under this Agreement (determined as of the close of business on any
date of determination); and


(ii)such documentary and processing charges for any Issuance, amendment,
transfer or payment of a Letter of Credit as are in accordance with such Issuing
Bank’s standard schedule for such charges and as in effect at the time of such
Issuance, amendment, transfer or payment, as the case may be.


(c)Participation fees under clause (a)(ii) above and fronting fees under clause
(b) above (i) in respect of Letters of Credit denominated in Dollars shall be
paid in Dollars and (ii) in respect of Letters of Credit denominated in an
Alternative Currency or an Additional Letter of Credit Currency shall be paid in
Dollars calculated using the applicable Dollar Equivalent and Exchange Rate as
of the most recent Calculation Date with respect to the applicable Letter of
Credit.


(d)[Reserved].


(e)All fees referred to in Section 2.11(a) through 2.11(d) (except 2.11(b)(i))
will be calculated on the basis of a 360-day year and the actual number of days
elapsed. The fees referred to in Sections 2.11(a) and 2.11(b)(i) will be payable
quarterly in arrears on the last Business Day of each calendar quarter of each
year during the Revolving Credit Commitment Period, commencing on the first


81

--------------------------------------------------------------------------------




such date to occur at the end of the first full calendar quarter ending after
the Closing Date, and on the Revolving Credit Commitment Termination Date.


(f)In addition to the foregoing fees, the Company agrees to pay to Agents such
other fees in the amounts and at the times separately agreed upon in the
applicable Fee Letter.


(g)Once paid, none of the foregoing fees will be refundable under any
circumstances.


2.12[Reserved].


2.13Voluntary Prepayments/Commitment Reductions.


(a)Voluntary Prepayments. Any time and from time to time, with respect to any
Type of Loan, the Borrowers may prepay the Loans, in whole or in part, on any
Business Day, in an aggregate minimum amount of and integral multiples in excess
of that amount (or, in each case, if less the entire amount thereof), and upon
prior written notice given to the Administrative Agent or the Swing Line Lender,
as the case may be, (i) in the case of Base Rate Loans (other than Swing Line
Loans) and Eurocurrency Rate Loans, by 12:00 noon (New York City time in the
case of Loans denominated in Dollars, or Local Time in the case of any Credit
Extension denominated in any Alternative Currency) and (ii) in the case of Swing
Line Loans, by 2:00 p.m. New York City time, in each case on the applicable date
indicated below (or such shorter period as the Administrative Agent may agree in
its sole discretion), in each case, as set forth in the following table:
Class of Loans
Minimum
Amount
Integral
Multiple
Prior Notice
Base Rate Loans (other than Swing Line Loans)
$100,000;
¥100,000,000;
or 100,000 units
$50,000;
¥50,000,000;
or 50,000 units
One Business Day
Eurocurrency Rate Loans
$100,000;
¥100,000,000;
or 100,000 units
$50,000;
¥50,000,000;
or 50,000 units
Three Business Days
Swing Line Loans
$50,000
$50,000
Same day



Any amounts received after such time on such date will be deemed to have been
received on the next succeeding Business Day. Upon the giving of any such
notice, the principal amount of the Loans specified in such notice will become
due and payable without premium or penalty (except as set forth in Section
2.11(d) and subject to Section 2.18(d)) on the prepayment date specified
therein; provided that such notice may be conditioned on receiving the proceeds
necessary for such prepayment in a refinancing or otherwise. Any such voluntary
prepayment will be applied as specified in Section 2.15(a).
(b)Voluntary Revolving Credit Commitment Reductions. The Borrowers may, upon not
less than three (3) Business Days’ prior written notice (or such shorter period
as the Administrative Agent may agree in its sole discretion), at any time and
from time to time terminate in whole or permanently reduce in part, without
premium or penalty, the Revolving Credit Commitments in an amount up to the
amount by which the Revolving Credit Limit exceeds the Total Utilization of
Revolving Credit Commitments at the time of such proposed termination or
reduction; provided that any


82

--------------------------------------------------------------------------------




such partial reduction of the Revolving Credit Commitments must be in an
aggregate minimum amount of $10,000,000 and integral multiples of $1,000,000 in
excess of that amount (or, in each case, if less the entire amount thereof);
provided further, that the Borrowers may rescind any notice of termination under
this Section 2.13(b) if such notice was delivered in connection with a
refinancing or other transaction, that is not consummated or is otherwise
delayed. The Borrowers’ notice to the Administrative Agent will designate the
date (which must be a Business Day) of such termination or reduction and the
amount of any partial reduction, and such termination or reduction of the
Revolving Credit Commitments will be effective on the date specified in the
Borrowers’ notice and will reduce the Revolving Credit Commitment of each Lender
proportionately to its Pro Rata Share thereof.


2.14Mandatory Prepayments.


(a)Revolver Overadvance, Generally. If the Dollar Equivalent of the Total
Utilization of Revolving Credit Commitments as of any date exceeds the Revolving
Credit Limit as of such date, then the Administrative Agent may, in its sole
discretion, make a demand on the Company by giving written notice to the Company
of the amount of such excess and, within one Business Day after receipt of such
demand, the Company shall make a repayment of Revolving Loans such that, after
giving effect to such repayment, the Total Utilization of Revolving Credit
Commitments as of such date does not exceed the Revolving Credit Limit; provided
that to the extent that all or any portion of such overadvance is due to
fluctuations in currency exchange rates, then the Administrative Agent shall
first apply the provisions of clause (b) of this Section before applying the
provisions of this clause (a).


(b)Revolver Overadvance due to Currency Fluctuations. If at any time there are
Revolving Loans denominated in an Alternative Currency and/or Alternative
Currency Letters of Credit then outstanding and the Administrative Agent
determines that, on any Calculation Date, (i) the Dollar Equivalent of the Total
Utilization of Revolving Credit Commitments is greater than 105% of the
aggregate Revolving Credit Commitments of all Lenders or (ii) the Dollar
Equivalent of the Total Utilization of Revolving Credit Commitments denominated
in Alternative Currencies is greater than 105% of the Alternative Currency
Sub-limit as a result of fluctuations in the Exchange Rate of the applicable
Alternative Currency or Alternative Currencies to Dollars, then the
Administrative Agent may, in its sole discretion, make a demand on the
applicable Borrower or Borrowers by giving written notice to the Company of the
Dollar amount of such excess as of such Calculation Date and, within one
Business Day after receipt of such demand, the applicable Borrower or Borrowers
shall make a repayment of Revolving Loans such that, after giving effect to such
repayment, (i) the Dollar Equivalent of the Total Utilization of Revolving
Credit Commitments as of such Calculation Date does not exceed 105% of the
aggregate Revolving Credit Commitments of all Lenders or (ii) the Dollar
Equivalent of the Total Utilization of Revolving Credit Commitments denominated
in Alternative Currencies as of such Calculation Date does not exceed 105% of
the Alternative Currency Sub-limit, as applicable.


2.15Application of Prepayments/Reductions.


(a)Application of Voluntary Prepayments. Subject to Section 2.15(d), any
prepayment of any Loan pursuant to Section 2.13(a) will be applied as specified
by the Company in the applicable notice of prepayment and absent any such
direction as to the prepayment of such Loans, in direct order of maturity;
provided that in any event, any prepayment shall be applied ratably among
holders of the same Class of Loans (or, in the case of any Obligations other
than Loans, of the same type of such Obligations).


(b)Application of Mandatory Prepayments. Subject to Section 2.15(d), (i) any
prepayment by any Borrower pursuant to Section 2.14(b) will be applied to
prepayment of Loans of such Borrower in the applicable Alternative Currency or
Alternative Currencies and (ii) any prepayment by


83

--------------------------------------------------------------------------------




any Borrower pursuant to Section 2.14(a) will be applied to prepayment of Loans
of such Borrower as specified by the Company in the applicable notice of
prepayment and absent any such direction as to the prepayment of such Loans, in
direct order of maturity; provided that in any event, any prepayment shall be
applied ratably among holders of the same Class of Loans (or, in the case of any
Obligations other than Loans, of the same type of such Obligations).


(c)Application of Prepayments of Loans to Base Rate Loans and Eurocurrency Rate
Loans. Considering each Class of Loans being prepaid separately, any prepayment
thereof will be applied first to Base Rate Loans to the full extent thereof
before application to Eurocurrency Rate Loans, in each case, in a manner that
minimizes the amount of any payments required to be made by the Company pursuant
to Section 2.18(d).


(d)Application of Payments or Proceeds. During the continuance of an Event of
Default, the Administrative Agent may, and will upon the direction of the
Required Lenders, apply any and all payments received by the Administrative
Agent in respect of any Obligation in accordance with Section 8.3. All payments
made by a Credit Party to the Administrative Agent after any or all of the
Obligations have been accelerated (so long as such acceleration has not been
rescinded), including proceeds of Collateral, will be applied in accordance with
Section 8.3.


2.16General Provisions Regarding Payments.


(a)Except as otherwise specified herein, all payments by the Company of
principal, interest, fees and other Obligations will be made in Dollars (or (x)
in the case of any reimbursement payment by the Company in an Alternative
Currency pursuant to Section 2.4(d), in such Alternative Currency and (y) in the
case of the repayment of, or the payment of interest in respect of, any Loan
denominated in an Alternative Currency, in the applicable Alternative Currency)
in same day funds and by wire transfer (which will be the exclusive means of
payment hereunder), without defense, setoff or counterclaim, free of any
restriction or condition, and delivered to the Administrative Agent not later
than 12:00 noon (New York City time) on the date due at the Payment Office (or
such other address as the Administrative Agent may from time to time specify in
accordance with Section 10.1) for the account of the Lenders; for purposes of
computing interest and fees, funds received by the Administrative Agent after
that time on such due date may, in the Administrative Agent’s discretion, be
deemed to have been paid by the Company on the next succeeding Business Day. If,
for any reason, the Company is prohibited by any law from making any required
payment hereunder in an Alternative Currency, the Company shall make such
payment in Dollars in the Dollar Equivalent of the Alternative Currency payment
amount.


(b)[Reserved].


(c)The Administrative Agent (or its agent or sub-agent appointed by it) will
promptly distribute to each Lender at such address as such Lender may indicate
in writing, (i) such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due to such Lender pursuant to Sections
2.8, 2.10, 2.12, 2.13 or 2.14, and (ii) all other amounts due to such Lender,
including all fees payable with respect thereto, to the extent received by the
Administrative Agent.


(d)Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurocurrency Rate Loans, the Administrative Agent will give effect thereto in
apportioning payments received thereafter.


(e)Subject to the provisos set forth in the definition of “Interest Period,”
whenever any payment to be made hereunder is stated to be due on a day that is
not a Business Day, such payment


84

--------------------------------------------------------------------------------




will be made on the next succeeding Business Day and such extension of time will
be included in the computation of the payment of interest hereunder or of the
Revolving Credit Commitment fees hereunder.


(f)The Administrative Agent may deem any payment by or on behalf of the Company
hereunder that is not made in same day funds prior to 12:00 noon (New York City
time) to be a non-conforming payment. Any such payment will not be deemed to
have been received by the Administrative Agent until the later of (i) the time
such funds become available funds and (ii) the applicable next Business Day. The
Administrative Agent will give prompt written notice to the Company if any
payment is non-conforming. Any non-conforming payment may constitute or become a
Default or Event of Default in accordance with the terms of Section 8.1(a).
Interest will continue to accrue on any principal as to which a non-conforming
payment is made until such funds become available funds (but in no event less
than the period from the date of such payment to the next succeeding applicable
Business Day) at the rate determined pursuant to Section 2.10 from the date such
amount was due and payable until the date such amount is paid in full.


(g)Notwithstanding any other provisions hereof, so long as no Event of Default
has occurred and is continuing, if any prepayment of Eurocurrency Rate Loans is
required to be made prior to the last day of the Interest Period therefor, in
lieu of making any payment in respect of any such Eurocurrency Rate Loan prior
to the last day of the Interest Period therefor, the Company may, in the sole
discretion of the Company, deposit an amount sufficient to make any such
prepayment otherwise required to be made thereunder together with accrued
interest to the last day of such Interest Period into an escrow account
designated by the Administrative Agent until the last day of such Interest
Period, at which time the Administrative Agent will be authorized (without any
further action by or notice to or from the Company or any other Credit Party) to
apply such amount to the prepayment of such Loans in accordance with the
provisions of this Agreement otherwise applicable to such payment. Upon the
occurrence and during the continuance of any Event of Default, the
Administrative Agent will also be authorized (without any further action by or
notice to or from the Company or any other Credit Party) to apply such amount to
the prepayment of the outstanding Loans in accordance with the provisions of
this Agreement otherwise applicable to such payment.


2.17Ratable Sharing. The Lenders hereby agree among themselves that if any of
them, whether by voluntary payment, through the exercise of any right of set-off
or banker’s lien, by counterclaim or cross action or by the enforcement of any
right under the Credit Documents, or as adequate protection of a deposit treated
as cash collateral under the Bankruptcy Code or as a distribution in connection
with a plan of reorganization, plan of liquidation or similar dispositive plan,
receive payment or reduction of a proportion of the aggregate amount of
principal, interest, amounts payable in respect of Letters of Credit, fees and
other amounts then due and owing to such Lender hereunder or under the other
Credit Documents (collectively, the “Aggregate Amounts Due” to such Lender)
which is greater than the proportion received by any other Lender in respect of
the Aggregate Amounts Due to such other Lender, then the Lender receiving such
proportionately greater payment will (a) notify the Administrative Agent and
each other Lender of the receipt of such payment and (b) apply a portion of such
payment to purchase participations (which it will be deemed to have purchased
from each seller of a participation simultaneously upon the receipt by such
seller of its portion of such payment) in the Aggregate Amounts Due to the other
Lenders so that all such recoveries of Aggregate Amounts Due will be shared by
all of the Lenders in proportion to the Aggregate Amounts Due to them; provided
that if all or part of such proportionately greater payment received by such
purchasing Lender is thereafter recovered from such Lender upon the bankruptcy
or reorganization of the Company or otherwise, those purchases will be rescinded
and the purchase prices paid for such participations will be returned to such
purchasing Lender ratably to the extent of such recovery, but without interest.
The Company expressly consents to the foregoing arrangement and agrees that any
holder of a participation so purchased may exercise any and all rights of
banker’s lien, set-off or counterclaim with respect to any and all monies


85

--------------------------------------------------------------------------------




owing by the Company to that holder with respect thereto as fully as if that
holder were owed the amount of the participation held by that holder. The
provisions of this Section 2.17 will not be construed to apply to (i) any
payment made by a Credit Party pursuant to and in accordance with the express
terms of this Agreement as in effect on the Closing Date, (ii) any payment
obtained by any Lender as consideration for the assignment or sale of a
participation in any of its Loans or other Obligations owed to it, or (iii) the
exchange of any Loans held by a Lender for all or a portion of a new tranche of
Loans issued hereunder but only to the extent such new tranche of Loans is made
available to all Lenders on a pro rata basis.


2.18Making or Maintaining Eurocurrency Rate Loans.


(a)Inability to Determine Applicable Interest Rate. In the event that the
Administrative Agent or the Required Lenders determine (which determination will
be final and conclusive and binding upon all parties hereto), on any Interest
Rate Determination Date with respect to any Eurocurrency Rate Loans, that by
reason of circumstances affecting the London interbank market adequate and fair
means do not exist for ascertaining the interest rate applicable to such Loans
on the basis provided for in the definition of “Eurocurrency Rate” or the
Eurocurrency Rate for any requested Interest Period does not adequately and
fairly reflect the cost to Lenders of funding such Eurocurrency Rate Loan, the
Administrative Agent (including by direction of Required Lenders) will on such
date give notice (by telefacsimile or by telephone confirmed in writing) to the
Company and each Lender of such determination, whereupon (i) no Loans
denominated in Dollars may be made as, or converted to, Eurocurrency Rate Loans
until such time as the Administrative Agent notifies the Company and the Lenders
that the circumstances giving rise to such notice no longer exist; provided that
Eurocurrency Rate Loans denominated in an Alternative Currency shall bear
interest at an alternative rate mutually acceptable to the Company and the
Required Lenders and (ii) any Funding Notice or Conversion/Continuation Notice
given by the Company with respect to the Loans in respect of which such
determination was made will be deemed to be rescinded by the Company.


(b)Illegality or Impracticability of Eurocurrency Rate Loans. In the event that
on any date any Lender determines in good faith (which determination will be
final and conclusive and binding upon all parties hereto but will be made only
after consultation with the Company and the Administrative Agent) that the
making, maintaining or continuation of its Eurocurrency Rate Loans (i) has
become unlawful as a result of compliance by such Lender in good faith with any
law, treaty, governmental rule, regulation, guideline or order (or would
conflict with any such treaty, governmental rule, regulation, guideline or order
not having the force of law even though the failure to comply therewith would
not be unlawful), or (ii) has become impracticable, as a result of contingencies
occurring after the Closing Date that materially and adversely affect the London
interbank market or the position of such Lender in that market, then, and in any
such event, such Lender will be an “Affected Lender” and it will on that day
give notice (by telefacsimile or by telephone confirmed in writing) to the
Company and the Administrative Agent of such determination (which notice the
Administrative Agent will promptly transmit to each other Lender). If the
Administrative Agent receives a notice from any Lender pursuant to the preceding
sentence, then (A) the obligation of such Lender to make Loans as, or to convert
Loans to, Eurocurrency Rate Loans will be suspended until such notice is
withdrawn by such Affected Lender, (B) to the extent such determination by the
Affected Lender relates to a Eurocurrency Rate Loan then being requested by the
Company pursuant to a Funding Notice or a Conversion/Continuation Notice, such
Lender shall make such Loan as (or continue such Loan as or convert such Loan
to, as the case may be) a Base Rate Loan (or, with respect to Loans denominated
in an Alternative Currency or made to a Subsidiary Borrower that is a Foreign
Subsidiary, such Loans shall bear interest at an alternative rate mutually
acceptable to the Company and the Required Lenders), (C) such Lender’s
obligations to maintain its outstanding Eurocurrency Rate Loans (the “Affected
Loans”) will be terminated at the earlier to occur of the expiration of the
Interest Period then in effect with respect to the Affected Loans or when
required by law, and (D) the Affected Loans will automatically convert into Base
Rate Loans on the


86

--------------------------------------------------------------------------------




date of such termination. Notwithstanding the foregoing, to the extent a
determination by an Affected Lender as described above relates to a Eurocurrency
Rate Loan then being requested by the Company pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Company will have the option, subject to the
provisions of Section 2.18(d), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving written notice to
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
the Administrative Agent will promptly transmit to each other Lender). Except as
provided in the immediately preceding sentence, nothing in this Section 2.18(b)
will affect the obligation of any Lender other than an Affected Lender to make
or maintain Loans as, or to convert Loans to, Eurocurrency Rate Loans in
accordance with the terms hereof.


(c)LIBOR Replacement.


(i)Notwithstanding anything to the contrary herein or in any other Credit
Document, upon the occurrence of a Benchmark Transition Event (as determined in
good faith by the Administrative Agent or the Company) or an Early Opt-in
Election, as applicable, the Administrative Agent and the Company may amend this
Agreement to replace the Eurocurrency Rate with a Benchmark Replacement. Any
such amendment agreed between the Administrative Agent and the Company with
respect to a Benchmark Transition Event will become effective at 5:00 p.m. on
the fifth (5th) Business Day after the Administrative Agent has posted such
proposed amendment to all Lenders and the Company, so long as the Administrative
Agent has not received, by such time, written notice of objection to such
proposed amendment from Lenders comprising the Required Lenders; provided that,
with respect to any proposed amendment containing any SOFR-Based Rate, the
Lenders shall be entitled to object only to the Benchmark Replacement Adjustment
contained therein. Any such amendment agreed between the Administrative Agent
and the Company with respect to an Early Opt-in Election will become effective
on the date that Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders accept such
amendment. No replacement of Eurocurrency Rate with a Benchmark Replacement will
occur prior to the applicable Benchmark Transition Start Date.


(ii) In connection with the implementation of a Benchmark Replacement pursuant
to an amendment that has become effective as provided in Section 2.18(c)(i), the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Credit Document, any amendments implementing
such Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.


(iii)The Administrative Agent will promptly notify the Company and the Lenders
of (A) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and the related Benchmark Replacement Date and
Benchmark Transition Start Date, (B) the implementation of any Benchmark
Replacement, (C) the effectiveness of any Benchmark Replacement Conforming
Changes and (D) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this Section 2.18 (subject to the
agreement of the Company, to the extent required hereby), including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and


87

--------------------------------------------------------------------------------




any decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their reasonable
discretion (in good faith and in consultation with the Company) and without
consent from any other party hereto, except, in each case, as such agreement or
consent is expressly required pursuant to this Section 2.18.


(iv)Upon the Company’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (A) any notice that requests the conversion of any Base
Rate Loans to, or continuation of any Eurocurrency Rate Loans as, Eurocurrency
Rate Loans shall be ineffective, (B) if any Funding Notice requests a borrowing
of Eurocurrency Rate Loans, (1) if such borrowing is to be denominated in
Dollars and made by the Company or a Subsidiary Borrower that is a Domestic
Subsidiary, such borrowing shall be made in the form of Base Rate Loans and (2)
if such borrowing is to be denominated in an Alternative Currency or made by a
Subsidiary Borrower that is a Foreign Subsidiary, such Funding Notice shall be
ineffective and (C) any outstanding Eurocurrency Rate Loans denominated in an
Alternative Currency shall be continued, and any new Revolving Loans to be
denominated in an Alternative Currency may be made, as Revolving Loans bearing
interest at such rate as the applicable Lenders and the applicable Borrower may
agree adequately reflects the costs to such Lenders of making or maintaining
such Loans (or, in the absence of such agreement, (x) any such outstanding
Eurocurrency Rate Loans will be prepaid at the end of the applicable Interest
Period and (y) any such new Revolving Loans denominated in an Alternative
Currency shall not be made).


(v)The provisions of this Section 2.18(c) shall, solely with respect to
implementation of a Benchmark Replacement and Benchmark Replacement Conforming
Changes as expressly set forth herein, supersede any contrary provision of
Section 10.5.


(d)Compensation for Breakage or Non-Commencement of Interest Periods. In the
event of (i) the payment or prepayment (voluntary or otherwise) of any principal
of any Eurocurrency Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (ii) the
conversion of any Eurocurrency Rate Loan other than on the last day of the
Interest Period applicable thereto, (iii) the failure to borrow, convert,
continue or prepay any Eurocurrency Rate Loan on the date specified in any
notice delivered pursuant hereto (subject to any conditionality provisions
contained in any such notice) or (iv) the assignment of any Eurocurrency Rate
Loan earlier than the last day of the Interest Period applicable thereto as a
result of a request by the Company pursuant to Section 2.23, then, in any such
event, the Company will compensate each Lender for the actual loss, cost and
expense incurred by such Lender attributable to such event, excluding loss of
anticipated profits or margin and without giving to any applicable LIBOR
“floor.” A certificate of any Lender computing any amount or amounts that such
Lender is entitled to receive pursuant to this Section in reasonable detail will
be delivered to the Company and will be presumptively correct. The Company will
pay such Lender the amount shown as due on any such certificate within thirty
(30) days after receipt thereof.


(e)Booking of Eurocurrency Rate Loans. Any Lender may make, carry or transfer
Eurocurrency Rate Loans at, to, or for the account of any of its branch offices
or the office of an Affiliate of such Lender.






88

--------------------------------------------------------------------------------




2.19Increased Costs; Capital Adequacy.


(a)Compensation For Increased Costs and Taxes. In the event that any Lender
(which term includes each Issuing Bank for purposes of this Section 2.19(a))
determines in good faith (which determination will, absent manifest error, be
final and conclusive and binding upon all parties hereto) that any law, treaty
or governmental rule, regulation or order, or any change therein or in the
interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order),
or any determination of a Governmental Authority, in each case that becomes
effective after the Closing Date, or compliance by such Lender with any
guideline, request or directive issued or made after the Closing Date by any
central bank or other Governmental Authority: (i) subjects such Lender (or its
applicable Lending Office) to any additional Tax (other than (x) Indemnified
Taxes and (y) Excluded Taxes) with respect to this Agreement or any of the other
Credit Documents or any of its obligations hereunder or thereunder or any
payments to such Lender (or its applicable Lending Office) of principal,
interest, fees or any other amount payable hereunder or thereunder; (ii)
imposes, modifies or holds applicable any reserve (including any marginal,
emergency, supplemental, special or other reserve), special deposit, compulsory
loan, FDIC insurance or similar requirement against assets held by, or deposits
or other liabilities in or for the account of, or advances or loans by, or other
credit extended by, or any other acquisition of funds by, any office of such
Lender (other than any such reserve or other requirements with respect to
Eurocurrency Rate Loans that are reflected in the definition of “Eurocurrency
Rate”); or (iii) imposes any other condition (other than with respect to a Tax
matter) on or affecting such Lender (or its applicable Lending Office) or its
obligations hereunder or the London interbank market; and the result of any of
the foregoing is to increase the cost to such Lender of agreeing to make, making
or maintaining Loans hereunder or to reduce any amount received or receivable by
such Lender (or its applicable Lending Office) with respect thereto; then, in
any such case, the Company will pay to such Lender, within ten (10) Business
Days of receipt of the statement referred to in the next sentence, such
additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion may determine) as may be necessary to compensate such Lender for
any such increased cost or reduction in amounts received or receivable
hereunder. Such Lender will deliver to the Company (with a copy to the
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to such Lender under this
Section 2.19(a), which statement will be conclusive and binding upon all parties
hereto absent manifest error.


(b)Capital Adequacy Adjustment. In the event that any Lender (which term
includes each Issuing Bank for purposes of this Section 2.19(b)) determines that
the adoption, effectiveness, phase-in or applicability after the Closing Date of
any law, rule or regulation (or any provision thereof) regarding capital or
liquidity requirements, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable Lending Office) or any entity controlling any
Lender with any guideline, request or directive regarding capital or liquidity
requirements (whether or not having the force of law) of any such Governmental
Authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on the capital of such Lender or any entity
controlling such Lender as a consequence of, or with reference to, such Lender’s
Loans or Revolving Credit Commitments or Letters of Credit, or participations
therein or other obligations hereunder with respect to the Revolving Loans or
the Letters of Credit to a level below that which such Lender or such
controlling entity could have achieved but for such adoption, effectiveness,
phase-in, applicability, change or compliance (taking into consideration the
policies of such Lender or such controlling entity with regard to capital or
liquidity requirements), then from time to time, within five (5) Business Days
after receipt by the Company from such Lender of the statement referred to in
the next sentence, the Company will pay to such Lender such additional amount or
amounts as will compensate such Lender or such controlling entity for such
reduction. Such Lender


89

--------------------------------------------------------------------------------




will deliver to the Company (with a copy to the Administrative Agent) a written
statement, setting forth in reasonable detail the basis for calculating the
additional amounts owed to Lender under this Section 2.19(b), which statement
will be conclusive and binding upon all parties hereto absent manifest error.


(c)Dodd-Frank; Basel III. Notwithstanding anything herein to the contrary, (i)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States of America or foreign
regulatory authorities, in each case in respect of this clause (ii) pursuant to
Basel III, will, in each case, be deemed to be a change in law, treaty or
governmental rule, regulation or order under subsection (a) above and/or a
change in law, rule or regulation (or any provision thereof) regarding capital
or liquidity requirements under subsection (b) above, as applicable, regardless
of the date enacted, adopted or issued.


(d)Delay in Requests. The failure or delay on the part of any Lender (which term
will include each Issuing Bank for purposes of this Section 2.19(d)) to demand
compensation pursuant to the foregoing provisions of this Section 2.19 will not
constitute a waiver of such Lender’s right to demand such compensation; provided
that the Company will not be required to compensate a Lender pursuant to the
foregoing provisions of this Section 2.19 for any increased costs incurred or
reductions suffered more than one hundred and eighty (180) days prior to the
date that such Lender sends the Company written notice of such Lender’s
intention to claim compensation therefor; provided further, that if the
circumstance giving rise to such increased costs or reductions suffered is
retroactive, then the 180-day period referred to above will be extended to
include the period of retroactive effect thereof.


2.20Taxes; Withholding, etc..


(a)Except as required by Law or otherwise provided in this Section 2.20, each
payment by any Credit Party under any Credit Document will be made without
deduction or withholding for any Taxes with respect thereto.


(b)If any Taxes will be required by any Law to be deducted from or in respect of
any amount payable under any Credit Document to any Recipient (i) to the extent
such Taxes required to be deducted are Indemnified Taxes, such amount will be
increased as necessary to ensure that, after all required deductions for
Indemnified Taxes are made (including deductions for Indemnified Taxes
applicable to any increases to any amount under this Section 2.20(b)(i)), such
Recipient receives the amount it would have received had no such deductions for
Indemnified Taxes been made, (ii) the relevant Credit Party or the
Administrative Agent, as applicable, will make such deductions, (iii) the
relevant Credit Party or the Administrative Agent, as applicable, will timely
pay the full amount deducted to the relevant taxing authority or other authority
in accordance with applicable Law and (iv) as soon as practicable after any such
payment by a Credit Party is made, the relevant Credit Party will deliver to the
Administrative Agent an original or certified copy of a receipt evidencing such
payment or other evidence of payment reasonably satisfactory to the
Administrative Agent.


(c)In addition, the Credit Parties will timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes. As
soon as practicable after the date of any payment of Other Taxes by any Credit
Party pursuant to this Section 2.20(c), the relevant Credit Party will deliver
to the Administrative Agent the original or a certified copy of a receipt
evidencing payment thereof or other evidence of payment reasonably satisfactory
to the Administrative Agent.




90

--------------------------------------------------------------------------------




(d)Without duplication of Section 2.20(b) or Section 2.20(c), the Credit Parties
will indemnify and reimburse, within 10 days after receipt of a written demand
therefor (with copy to the Administrative Agent), each Recipient for all
Indemnified Taxes (including any Indemnified Taxes imposed by any jurisdiction
on amounts payable under this Section 2.20) imposed on or with respect to any
payment made by the Credit Parties hereunder, and any reasonable out-of-pocket
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally asserted. Any Recipient claiming
indemnity pursuant to this Section 2.20(d) will notify the Credit Parties of the
imposition of the relevant Indemnified Taxes as soon as practicable after the
Recipient becomes aware of such imposition. A certificate of the Recipient (or
of the Administrative Agent on behalf of such Recipient) claiming any
compensation under this clause (d), setting forth in reasonable detail the
amounts to be paid thereunder and delivered to the Company with copy to the
Administrative Agent, will be conclusive, absent manifest error.


(e)Without limiting Section 2.21, any Lender claiming any additional amounts
payable pursuant to this Section 2.20 will use its reasonable efforts
(consistent with its internal policies and Law) to change the jurisdiction of
its Lending Office if such a change would reduce any such additional amounts (or
any similar amount that may thereafter accrue) and would not, in the sole
determination of such Lender, be otherwise disadvantageous to such Lender.


(f)Withholding Certifications.


(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Credit Document will deliver to the
Company and the Administrative Agent, at the time or times reasonably requested
by the Company or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Company or the Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, will deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.20(f)(ii)(1), Section 2.20(f)(ii)(2) and Section 2.20(f)(ii)(4) below) will
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.


(ii)Without limiting the generality of the foregoing:
(1)any U.S. Lender will deliver to the Company and the Administrative Agent, on
or prior to the date on which such Lender becomes a party to this Agreement from
time to time thereafter upon the reasonable request of the Company or the
Administrative Agent, properly completed and executed copies of IRS Form W-9
(certifying that such U.S. Lender is exempt from U.S. federal backup withholding
tax);


(2)Any Non-U.S. Lender will, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
will be requested by the recipient), on or prior to the date on which


91

--------------------------------------------------------------------------------




such Non-U.S. Lender becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:


i)in the case of a Non-U.S. Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Credit Document, properly completed and executed copies of IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Credit Document,
properly completed and executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;


ii)properly completed and executed copies of IRS Form W-8ECI;


iii)in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Non-U.S. Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code, a “10-percent shareholder” of the Company within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) properly completed and
executed copies of IRS Form W-8BEN or W-8-BEN-E; or


iv)to the extent a Non-U.S. Lender is not the beneficial owner, properly
completed and executed copies of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W- 8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-2 or Exhibit F-3, IRS Form W-9 and/or
other certification documents from each beneficial owner, as applicable;
provided that, if the Non-U.S. Lender is a partnership and one or more direct or
indirect partners of such Non-U.S. Lender are claiming the portfolio interest
exemption, such Non-U.S. Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-4 on behalf of each such direct and
indirect partner;


(3)any Non-U.S. Lender will, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
will be requested by the recipient), on or prior to the date on which such
Non-U.S. Lender becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be


92

--------------------------------------------------------------------------------




prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and


(4)if a payment made to a Recipient under any Credit Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Recipient will deliver to the Company and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Recipient has complied with
such Recipient’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this Section
2.20(f)(ii)(4), “FATCA” will include any amendments made to FATCA after the date
of this Agreement.
Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it will update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.
(g)Any Administrative Agent that (i) is a U.S. Person will deliver to the
Company, on or prior to the date on which it becomes a party to this Agreement
(and from time to time thereafter upon the reasonable request of the Company),
properly completed and executed copies of IRS Form W-9 certifying that such
Administrative Agent is exempt from U.S. federal backup withholding tax or (ii)
is not a U.S. Person will deliver to the Company, on or prior to the date on
which it becomes a party to this Agreement (and from time to time thereafter
upon the reasonable request of the Company), properly completed and executed
copies of (A) IRS Form W-8IMY for payments that the Administrative Agent does
not receive for its own account, certifying that it is either a “U.S. branch”
within the meaning of US Treasury Regulation Section 1.1441-1(b)(2)(iv)(A) or a
“Qualifying Intermediary” that assumes primary withholding responsibility under
Chapter 3 and Chapter 4 of the Code and for Form 1099 reporting and backup
withholding and (B) IRS Form W-8ECI for payments that the Administrative Agent
receives for its own account.


(h)If any Recipient determines in its sole discretion exercised in good faith
that it has received a refund (which for purposes of this paragraph shall
include a credit received in lieu of a refund) of any Taxes as to which it has
been indemnified pursuant to this Section 2.20 (including by the payment of
additional amounts pursuant to this Section 2.20), it will pay to the Company an
amount equal to such refund (but only to the extent of indemnity payments made
or additional amounts paid under this Section 2.20 with respect to the Taxes
giving rise to such refund), net of all reasonable, documented, out-of-pocket
expenses of such Recipient and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). The Company,
upon the request of such Recipient, will repay to such Recipient the amount paid
over pursuant to this Section 2.20(h) (plus any penalties, interest or other
charges properly imposed by the relevant Governmental Authority) in the event
that such Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the Recipient be required to pay any amount to a Credit Party
pursuant to this paragraph (h) the payment of which would place the Recipient in
a less favorable


93

--------------------------------------------------------------------------------




net after-Tax position than the Recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph will not be
construed to require any Recipient to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to any
Credit Party or any other Person.


(i)Each Lender will severally indemnify the Administrative Agent, within 10 days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that any Credit Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.1(g) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Credit Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent will be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Credit
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
Section 2.20(i).


(j)Each party’s obligations under this Section 2.20 will survive the resignation
or replacement of the Administrative Agent or any assignment of right by, or the
replacement of, a Recipient.


(k)For purposes of this Section 2.20, the term “Lender” shall include any
Issuing Bank and the term “applicable law” includes FATCA.


2.21Obligation to Mitigate. Each Lender (which term includes each Issuing Bank
for purposes of this Section 2.21) agrees that, as promptly as practicable after
the officer of such Lender responsible for administering its Loans or Letters of
Credit, as the case may be, becomes aware of the occurrence of an event or the
existence of a condition that would cause such Lender to become an Affected
Lender or that would entitle such Lender to receive payments under Section 2.18,
2.19 or 2.20, it will, to the extent not inconsistent with the internal policies
of such Lender and any applicable legal or regulatory restrictions, use
reasonable efforts (a) to make, fund or maintain its Loans, including any
Affected Loans, or Issue its Letters of Credit, in each case through another
office of such Lender, or (b) to take such other measures as such Lender may
deem reasonable, if as a result thereof the circumstances which would cause such
Lender to be an Affected Lender would cease to exist or the additional amounts
which would otherwise be required to be paid to such Lender pursuant to Section
2.18, 2.19 or 2.20 would be materially reduced and if, as determined by such
Lender in its sole discretion, the making, Issue, funding or maintaining of such
Revolving Credit Commitments, Loans or Letters of Credit through such other
office or in accordance with such other measures, as the case may be, would not
otherwise adversely affect such Revolving Credit Commitments, Loans or Letters
of Credit or the interests of such Lender; provided that such Lender will not be
obligated to utilize such other office pursuant to this Section 2.21 unless the
Company agrees to pay all incremental expenses incurred by such Lender as a
result of utilizing such other office as described above. A certificate as to
the amount of any such expenses payable by the Company pursuant to this Section
2.21 (setting forth in reasonable detail the basis for requesting such amount)
submitted by such Lender to the Company (with a copy to the Administrative
Agent) will be conclusive absent manifest error.






94

--------------------------------------------------------------------------------




2.22Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender becomes a Defaulting Lender, then:


(a)during any Default Period with respect to such Defaulting Lender, such
Defaulting Lender will be deemed not to be a “Lender” for purposes of voting on
any matters (including the granting of any consents or waivers, except with
respect to Section 10.5(b) or any other matter which matter disproportionately
affects such Defaulting Lender) with respect to any of the Credit Documents;


(b)to the extent permitted by applicable law, until such time as the Default
Excess with respect to such Defaulting Lender has been reduced to zero, any
payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 8 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.4 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank or the Swing Line Lender hereunder; third, to cash
collateralize the Issuing Banks’ fronting exposure with respect to such
Defaulting Lender in accordance with Section 2.4(h); fourth, as the Company may
request (so long as no Default or Event of Default has occurred and is
continuing), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Company, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
cash collateralize the Issuing Banks’ future fronting exposure with respect to
such Defaulting Lender with respect to such future Letters of Credit issued
under this Agreement, in accordance with Section 2.4(h); sixth, to the payment
of any amounts owing to the Lenders, the Issuing Banks or the Swing Line Lender
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Banks or the Swing Line Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default has occurred
and is continuing, to the payment of any amounts owing to the Company as a
result of any judgment of a court of competent jurisdiction obtained by the
Company against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
Letter of Credit Usage in respect of which such Defaulting Lender has not fully
funded its appropriate share and (y) such Loans were made or the related Letters
of Credit were issued at a time when the conditions set forth in Section 3.2
were satisfied or waived, such payment shall be applied solely to pay the Loans
of, and Letter of Credit Usage owed to, all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or Letter of Credit
Usage owed to, such Defaulting Lender until such time as all Loans and funded
and unfunded participations in Letter of Credit Obligations and Swing Line Loans
are held by the Lenders pro rata in accordance with the applicable Revolving
Credit Commitments, without giving effect to Section 2.22(c). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section 2.22(b) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto. Such Defaulting Lender will not be entitled to receive (i) any increased
rate of interest pursuant to Section 2.10 and (ii) any fee pursuant to Section
2.11(a) or Section 2.11(c), in each case, in respect of any Default Period with
respect to such Defaulting Lender;


(c)all or any part of a Defaulting Lender’s participation in Letter of Credit
Obligations and Swing Line Loans will be reallocated among the non-Defaulting
Lenders holding Revolving Credit Commitments on a pro rata basis according to
their Revolving Credit Commitments


95

--------------------------------------------------------------------------------




(calculated without regard to such Defaulting Lender’s Revolving Credit
Commitment) but only to the extent that such reallocation does not cause any
non-Defaulting Lender’s Revolving Credit Exposure (defined, solely for purposes
of this clause (c), by reference to clause (b) of the definition of “Revolving
Credit Exposure”) at such time to exceed such Lender’s Revolving Credit
Commitment (it being understood that no reallocation hereunder will constitute a
waiver or release of any claim of a non-Defaulting Lender against a Defaulting
Lender as a result of such non-Defaulting Lender’s increased exposure following
such reallocation); provided that:


(i)if the reallocation described in this clause (c) cannot, or can only
partially, be effected, the Company will, without prejudice to any right or
remedy available to it hereunder or under Law, within one (1) Business Day
following written notice by the Administrative Agent (A) prepay the Swing Line
Loans of such Defaulting Lender in an amount equal to the amount by which such
Defaulting Lender’s Swing Line Loans exceed the amount of such Defaulting
Lender’s Swing Line Loans reallocated pursuant to this clause (c) (after giving
effect to any partial reallocation pursuant to this clause (c)) and (B) cash
collateralize such Defaulting Lender’s portion of the Revolving Credit Exposure
in respect of Letters of Credit (after giving effect to any partial reallocation
pursuant to this clause (c)) in accordance with the procedures set forth in
Section 2.4(h) for so long as such Revolving Credit Exposure in respect of
Letters of Credit is outstanding;


(ii)if the Company cash collateralizes any portion of such Defaulting Lender’s
Revolving Credit Exposure in respect of Letters of Credit pursuant to this
proviso, the Company will not be required to pay any letter of credit
participation fee to such Defaulting Lender during the period such Defaulting
Lender’s Revolving Credit Exposure in respect of Letters of Credit is cash
collateralized;


(iii)if the Revolving Credit Exposure in respect of Letters of Credit of the
non-Defaulting Lenders is reallocated pursuant to this clause (c), then the fees
payable to the Lenders pursuant to Section 2.11(a)(i) will be adjusted in
accordance with such non-Defaulting Lenders’ reallocated Revolving Credit
Exposure in respect of Letters of Credit; and


(iv)if any Defaulting Lender’s Revolving Credit Exposure in respect of Letters
of Credit is neither cash collateralized nor reallocated pursuant to this clause
(c), then, without prejudice to any rights or remedies of the Issuing Banks or
any Lender hereunder, all commitment fees that otherwise would have been payable
to such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Revolving Credit Commitment that was utilized by such Revolving Credit
Exposure in respect of Letters of Credit) and letter of credit participation fee
payable with respect to such Defaulting Lender’s Revolving Credit Exposure in
respect of Letters of Credit will be payable to the applicable Issuing Banks
until such Revolving Credit Exposure in respect of Letters of Credit is cash
collateralized and/or reallocated;


(d)the Total Utilization of Revolving Credit Commitments as at any date of
determination will be calculated as if such Defaulting Lender has funded all
Defaulted Loans. No Revolving Credit Commitment of any Lender will be increased
or otherwise affected, and, except as otherwise expressly provided in this
Section 2.22, performance by the Company of its obligations hereunder and the
other Credit Documents will not be excused or otherwise modified as a result of
any Funding Default or the operation of this Section 2.22. The rights and
remedies against a Defaulting Lender under this Section 2.22 are in addition to
other rights and remedies that the Company may have


96

--------------------------------------------------------------------------------




against such Defaulting Lender with respect to any Funding Default and that the
Administrative Agent or any Lender may have against such Defaulting Lender with
respect to any Funding Default; and


(e)as long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Company may, in its sole discretion, elect to
terminate the Revolving Credit Commitments of any Defaulting Lender without
penalty or premium; provided that the Required Lenders shall have consented to
such prepayment and/or termination.


For purposes of this Agreement, (i) “Funding Default” means, with respect to any
Defaulting Lender, the occurrence of any of the events set forth in the
definition of “Defaulting Lender,” and (ii) “Defaulted Loan” means any Loan of a
Defaulting Lender with respect to which such Defaulting Lender is a Defaulting
Lender.
2.23Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that:


(a)(i) any Lender (an “Increased Cost Lender”) gives notice to the Company that
such Lender is an Affected Lender or that such Lender is entitled to receive
payments under Section 2.18, 2.19 or 2.20, (ii) the circumstances that have
caused such Lender to be an Affected Lender or that entitle such Lender to
receive such payments remain in effect, and (iii) such Lender fails to withdraw
such notice within five (5) Business Days after Borrower’s request for such
withdrawal; or


(b)(i) any Lender becomes a Defaulting Lender, (ii) the Default Period for such
Defaulting Lender remains in effect, and (iii) such Defaulting Lender fails to
cure the default as a result of which it has become a Defaulting Lender within
five (5) Business Days after the Company’s request that it cure such default; or


(c)in connection with any proposed amendment, modification, termination, waiver
or consent with respect to any of the provisions of a Credit Document as
contemplated by Section 10.5(b), the consent of Required Lenders with respect to
which has been obtained but the consent of one or more of such other Lenders
(each a “Non-Consenting Lender”) whose consent is required has not been
obtained;


then, with respect to each such Increased Cost Lender, Defaulting Lender or
Non-Consenting Lender (the “Terminated Lender”), the Company may, by giving
written notice to the Administrative Agent and any Terminated Lender of its
election to do so, elect to cause such Terminated Lender (and such Terminated
Lender hereby irrevocably agrees) to assign its outstanding Loans and its
Revolving Credit Commitments, if any, in full to one or more Eligible Assignees
(each a “Replacement Lender”) in accordance with the provisions of Section 10.6
and the Company will pay the fees, if any, payable thereunder in connection with
any such assignment from an Increased Cost Lender or a Non-Consenting Lender and
the Defaulting Lender will pay the fees, if any, payable thereunder in
connection with any such assignment from such Defaulting Lender; provided that
(1) on the date of such assignment, the Replacement Lender must pay to a
Terminated Lender that is not a Defaulting Lender an amount equal to the sum of
(A) an amount equal to the principal of, and all accrued interest on, all
outstanding Loans of the Terminated Lender, (B) an amount equal to all
unreimbursed drawings that have been funded by such Terminated Lender, together
with all then unpaid interest with respect thereto at such time and (C) an
amount equal to all accrued, but theretofore unpaid fees owing to such
Terminated Lender pursuant to Section 2.11; (2) on the date of such assignment,
the Company must pay any amounts payable to such Terminated Lender pursuant to
Section 2.11(d), 2.18(d), 2.19 or 2.20; and (3) in the event such Terminated
Lender is a Non-Consenting Lender, each Replacement Lender will consent, at the
time of such assignment, to each matter in respect of which such Terminated
Lender was a Non-Consenting


97

--------------------------------------------------------------------------------




Lender; provided that the Company may not make such election with respect to any
Terminated Lender that is also an Issuing Bank unless, prior to the
effectiveness of such election, the Company has caused each outstanding Letter
of Credit Issued thereby to be cancelled, backstopped or cash collateralized.
Upon the assignment of all amounts owing to any Terminated Lender and the
termination or assignment of such Terminated Lender’s Revolving Credit
Commitments, if any, such Terminated Lender will no longer constitute a “Lender”
for purposes hereof; provided that any rights of such Terminated Lender to
indemnification hereunder will survive as to such Terminated Lender. Each Lender
agrees that if the Company exercises its option hereunder to cause an assignment
by such Lender as a Non-Consenting Lender or Terminated Lender, such Lender
will, promptly after receipt of written notice of such election, execute and
deliver all documentation necessary to effectuate such assignment in accordance
with Section 10.6. In the event that a Lender does not comply with the
requirements of the immediately preceding sentence within one (1) Business Day
after receipt of such notice, each Lender hereby grants to the Administrative
Agent an irrevocable power of attorney (which power of attorney will be coupled
with an interest) to execute and deliver such documentation as may be required
to give effect to an assignment in accordance with Section 10.6 on behalf of a
Non-Consenting Lender or Terminated Lender and any such documentation so
executed by the Administrative Agent will be effective for purposes of
documenting an assignment pursuant to Section 10.6.
2.24Incremental Facilities.


(a)Notice. At any time and from time to time, on one or more occasions, any
Borrower may, by written notice to the Administrative Agent, increase the
aggregate principal amount of Revolving Credit Commitments on the same terms as
the then-existing Revolving Credit Commitments (the “Incremental Facilities” and
the revolving loans and other extensions of credit made thereunder, the
“Incremental Loans”); provided that any such increase may result in a
commensurate increase in the Alternative Currency Sub-limit if agreed to by the
Company and the institutions providing such Incremental Facility.


(b)Ranking. Incremental Facilities will (i) rank pari passu in right of payment
and security with the Initial Revolving Commitments (subject to Section 8.3) and
(ii) be secured by the same Liens (with the same ranking in priority) that
secure the Initial Revolving Commitments.


(c)Size. The aggregate principal amount of Incremental Facilities on any date
Indebtedness thereunder is first committed will not exceed the Incremental
Amount. Each Incremental Facility will be in an integral multiple of $10,000,000
and in an aggregate principal amount that is not less than $10,000,000 (or such
lesser minimum amount approved by the Administrative Agent in its reasonable
discretion); provided that such amount may be less than such minimum amount or
integral multiple amount if such amount represents all the remaining
availability under the limit set forth above.


(d)Incremental Lenders. Incremental Facilities may be provided by any existing
Lender (it being understood that no existing Lender will have an obligation to
make all or any portion of any Incremental Loan) or by any Additional Lender on
terms permitted by this Section 2.24; provided that the Administrative Agent,
each Issuing Bank and/or the Swing Line Lender will have consented (in each
case, such consent not to be unreasonably withheld, conditioned or delayed) to
any such Person’s providing Incremental Facilities if such consent would be
required under Section 10.6(c)(ii) for an assignment of Revolving Loans or
Revolving Credit Commitments to such Person.


(e)Incremental Facility Amendments; Use of Proceeds. Each Incremental Facility
will become effective pursuant to an amendment (each, an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Credit Documents,
executed by the Company, each Person providing such Incremental Facility and the
Administrative Agent. Incremental Amendments may,


98

--------------------------------------------------------------------------------




without the consent of any other Lenders, effect such amendments to this
Agreement and the other Credit Documents as may be necessary or appropriate, in
the reasonable good faith opinion of the Administrative Agent and the Company,
to effect the provisions of this Section 2.24. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Incremental Amendment, this Agreement
and the other Credit Documents, as applicable, will be amended to the extent
necessary to reflect the existence and terms of the Incremental Facility and the
Incremental Loans evidenced thereby. This Section 2.24 will supersede any
provisions in Section 2.17 or 10.5 to the contrary. The Company may use the
proceeds of the Incremental Loans for any purpose permitted by this Agreement.


(f)Conditions. The availability of Incremental Facilities under this Agreement
will be subject solely to the following conditions, subject in each case to
Section 1.5:


(i)no Default or Event of Default will have occurred and be continuing on the
date such Incremental Loans are incurred or would occur immediately after giving
effect thereto; provided that the condition set forth in this clause (i) may be
waived (or not required) (other than with respect to Events of Default under
Section 8.1(a), (f) or (g)) by the Persons providing such Incremental Facility
if the proceeds of such Incremental Facility will be used to finance, in whole
or in part, a Permitted Investment or the purchase or other acquisition of
property and assets or business of any Person or of assets constituting a
business unit, a line of business or division of such Person, a facility or
Capital Stock in a Person; and


(ii)the representations and warranties in the Credit Documents will be true and
correct in all material respects (except for representations and warranties that
are already qualified by materiality, which representations and warranties will
be true and correct in all respects) immediately prior to, and immediately after
giving effect to, the incurrence of such Incremental Facility; provided that if
such Incremental Facility is being provided in connection with a Permitted
Investment, the condition set forth in this clause (ii) may be satisfied with
(x) the accuracy of Specified Representations and customary “acquisition
agreement representations” and (y) such other limitations or exceptions to
representations and warranties as may be agreed by the lenders providing such
Incremental Facility).


(g)Terms. Each Incremental Amendment will set forth the amount and terms of the
relevant Incremental Facility.


(h)[Reserved].


(i)Adjustments to Loans. Upon each increase in the Revolving Credit Commitments
pursuant to this Section 2.24,


(i)each Revolving Lender immediately prior to such increase will automatically
and without further act be deemed to have assigned to each lender providing a
portion of such increase (each an “Incremental Facility Lender”), and each such
Incremental Facility Lender will automatically and without further act be deemed
to have assumed, a portion of such Revolving Lender’s participations hereunder
in outstanding Letters of Credit and Swing Line Loans such that, after giving
effect to each such deemed assignment and assumption of participations, the
percentage of the aggregate outstanding (1) participations hereunder in Letters
of Credit and (2) participations hereunder in Swing Line Loans held by each
Revolving Lender will equal


99

--------------------------------------------------------------------------------




the percentage of the aggregate Revolving Credit Commitments of all Lenders
represented by such Revolving Lender’s Revolving Credit Commitments; and


(ii)if, on the date of such increase, there are any Revolving Loans outstanding,
such Revolving Loans will on or prior to the effectiveness of such Incremental
Facility be prepaid from the proceeds of Incremental Loans made hereunder
(reflecting such increase in Revolving Credit Commitments), which prepayment
will be accompanied by accrued interest on the Revolving Loans being prepaid and
any costs incurred by any Revolving Lender in accordance with Section 2.18(d).
The Administrative Agent and the Lenders hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement will not apply to the transactions effected pursuant
to the immediately preceding sentence.


2.25Designation of Subsidiary Borrowers. On the Closing Date, each of RWG
Germany and Kaman Lux is a Subsidiary Borrower party to this Agreement and will
remain so until the Company shall have executed and delivered to the
Administrative Agent a Subsidiary Borrower Termination with respect to RWG
Germany or Kaman Lux, as the case may be, whereupon RWG Germany or Kaman Lux, as
the case may be, shall cease to be a Subsidiary Borrower and a party to this
Agreement. For the avoidance of doubt, as of the Closing Date Kaman UK is not a
Subsidiary Borrower and shall not be party to this Agreement. After the Closing
Date, the Company may at any time and from time to time designate any Eligible
Subsidiary as a Subsidiary Borrower by delivery to the Administrative Agent of a
Subsidiary Borrower Agreement executed by such Subsidiary and the Company and
the satisfaction of the other conditions precedent set forth in Section 3.3, and
upon such delivery and satisfaction such Subsidiary shall for all purposes of
this Agreement be a Subsidiary Borrower and a party to this Agreement until the
Company shall have executed and delivered to the Administrative Agent a
Subsidiary Borrower Termination with respect to such Subsidiary, whereupon such
Subsidiary shall cease to be a Subsidiary Borrower and a party to this
Agreement. Notwithstanding the preceding sentence, no Subsidiary Borrower
Termination will become effective as to any Subsidiary Borrower at a time when
any principal of or interest on any Loan to such Borrower shall be outstanding
hereunder; provided that such Subsidiary Borrower Termination shall be effective
to terminate the right of such Subsidiary Borrower to request further Loans
under this Agreement. As soon as practicable upon receipt of a Subsidiary
Borrower Agreement, the Administrative Agent shall furnish a copy thereof to
each Lender.


SECTION 3.
CONDITIONS PRECEDENT



3.1Closing Date. The obligation of the Lenders on the Closing Date to (x) make
the Revolving Credit Commitments available to the Borrowers, (y) continue, and
deem reissued, the Existing Letters of Credit as Letters of Credit hereunder and
(z) fund the Initial Revolving Borrowings (the “Initial Credit Extension”) is
subject to the satisfaction, or waiver by the Required Lenders, of only the
following conditions on or before the Closing Date:


(a)Credit Documents. The Administrative Agent will have received a copy of each
of the following Credit Documents, in each case where applicable, executed and
delivered by the Company, each Subsidiary Borrower and each Guarantor
Subsidiary: (A) this Agreement; (B) the Amended and Restated Security Agreement;
(C) the Amended and Restated Securities Pledge Agreement; (D) each of the Notes
(if such Notes have been requested at least three (3) Business Days prior to the
date the funding of the Initial Credit Extension would otherwise occur); and (E)
the Perfection Certificate.


(b)Organizational Documents; Incumbency; Resolutions; Good Standing
Certificates. The Administrative Agent will have received:




100

--------------------------------------------------------------------------------




(i)Organizational Documents. A copy of each Organizational Document of the
Company, each Subsidiary Borrower and each Guarantor Subsidiary, certified as of
the Closing Date by its secretary or an assistant secretary (or any other
officer with an equivalent role, including a manager) each dated the Closing
Date or a recent date prior thereto.


(ii)Incumbency Certificate. A signature and incumbency certificate of the
officers or other authorized representatives of the Company, each Subsidiary
Borrower and each Guarantor Subsidiary executing the Credit Documents referenced
in Section 3.1(a), if applicable.


(iii)Resolutions. Resolutions of the board of directors or similar governing
body of the Company, each Subsidiary Borrower and each Guarantor Subsidiary
approving and authorizing the execution, delivery and performance of this
Agreement and the other Credit Documents to which it is a party or by which it
or its assets may be bound as of the Closing Date, certified as of the Closing
Date by its secretary or an assistant secretary (or any other officer with an
equivalent role, including a manager) as being in full force and effect without
modification or amendment.


(iv)Good Standing Certificates. A good standing certificate from the applicable
Governmental Authority of the jurisdiction of incorporation, organization or
formation of the Company, each Subsidiary Borrower and each Guarantor Subsidiary
if applicable.


(v)Formalities certificate. A certificate in form and substance reasonably
acceptable to the Administrative Agent from each Credit Party incorporated in
Luxembourg, represented by one of its managers, confirming that:


(1)it is not subject to bankruptcy (faillite), insolvency, voluntary or judicial
liquidation (liquidation volontaire ou judiciare), composition with creditors
(concordat préventif de faillite), reprieve from payment (sursis de paiement),
controlled management (gestion controlée);


(2)it is not, on the date hereof, in a state of cessation of payments (cessation
de payments) and has not lost its commercial creditworthiness;


(3)no application has been made by it or, as far as it is aware, by any other
person for the appointment of a commissaire, juge-commissaire, liquidateur,
curateur or similar officer pursuant to any insolvency or similar proceedings;
and


(4)to the best of its knowledge, no petition for the opening of such proceedings
has been presented by it or by any other person entitled to do so.


(vi)Specimens of signature. With respect to a Credit Party incorporated in
Luxembourg, a specimen of the signature of each person authorized by the
resolution referred to in paragraph 3.1(b)(ii) above.


(c)Funding Notice. The Administrative Agent will have received a fully executed
and delivered Funding Notice as required pursuant to 2.2 (or, in the case of the
Issuance of a Letter of Credit, an Issuance Notice pursuant to Section 2.4);
provided that all certifications made under such


101

--------------------------------------------------------------------------------




Funding Notice will be made (or deemed made) as of the Closing Date; provided
further that utilization of the Initial Revolving Commitments on the Closing
Date will be limited to the Initial Revolving Borrowing, and no Issuance Notice
shall be required with respect to the deemed reissuance of the Existing Letters
of Credit as Letters of Credit hereunder.


(d)Closing Date Certificate and Attachments. The Administrative Agent will have
received an executed Closing Date Certificate, together with all attachments
thereto, certifying to the satisfaction of the conditions set forth in Section
3.1(e) and 3.1(g).


(e)Representations. Each of the representations and warranties set forth in
Section 4 hereof and in the other Credit Documents will be true and correct in
all material respects (or, if qualified by “materiality,” “Material Adverse
Effect” or similar language, in all respects (after giving effect to such
qualification)) on and as of the Closing Date.


(f)Financial Statements. The Administrative Agent and the Lenders will have
received (i) the Historical Audited Financial Statements and (ii) the Historical
Unaudited Financial Statements.


(g)No Material Adverse Effect. Since September 27, 2019, no event or change
shall have occurred that has caused or would reasonably be expected to cause,
either in any case or in the aggregate, a Material Adverse Effect.
(h)Solvency. The Administrative Agent will have received a solvency certificate
in the form attached as Exhibit D from the chief financial officer or other
officer with equivalent duties of the Company certifying to the solvency of the
Company and the Subsidiaries on a consolidated basis after giving effect to the
Transactions.


(i)Personal Property Collateral. The Collateral Agent will have received:


(i)Deliverables, Etc. Solely to the extent not already delivered by the Company
or any Subsidiary to the Administrative Agent under the Original Credit
Agreement or the Existing Credit Agreement, in connection with the pledge of the
Capital Stock of the Company, each Guarantor Subsidiary and each Subsidiary
thereof, and the pledge of Indebtedness owing to the Credit Parties, in each
case to the extent required under the Amended and Restated Security Agreement,
the Company, each Subsidiary Borrower and each applicable Guarantor Subsidiary
will deliver, or cause to be delivered, to the Collateral Agent, to the extent
required under the Amended and Restated Securities Pledge Agreement, an original
stock certificate or other instruments representing such pledged Capital Stock
or Indebtedness, together with customary blank stock or other equity transfer
powers and instruments of transfer and irrevocable powers duly executed in
blank.


(ii)Lien Searches. The results of customary lien searches with regard to the
Company, each Subsidiary Borrower and each applicable Guarantor Subsidiary; and


(iii)UCC financing statements in appropriate form for filing under the UCC,
documents suitable for filing with the United States Patent and Trademark Office
and United States Copyright Office and all other documents and instruments
necessary to establish and perfect the Collateral Agent’s first priority Lien in
the Collateral other than foreign Intellectual Property (subject to Permitted
Liens), in each case, executed and delivered (if applicable, in proper form for
filing) by the Company and the Guarantors;




102

--------------------------------------------------------------------------------




(j)Opinions of Counsel to Credit Parties. The Administrative Agent and its
counsel will have received copies of (and each Credit Party hereby instructs
such counsel to deliver such opinions to the Administrative Agent and the
Lenders) customary legal opinions, each dated as of the Closing Date, of (i)
Latham & Watkins LLP, with respect to matters of U.S. federal and New York State
law and certain matters of the laws of the State of Delaware, (ii) Murtha
Cullina LLP, with respect to the Company, which is organized in the State of
Connecticut, and each Guarantor Subsidiary organized in the State of
Connecticut, (iii) Latham & Watkins LLP, with respect to RWG Germany, which is
organized under the laws of Germany, and (iv) Clément Konrad & Partners, with
respect to Kaman Lux, which is organized under the laws of the Grand Duchy of
Luxembourg.


(k)Fees and Expenses. All costs, fees, expenses (including reasonable,
documented, out-of-pocket legal fees and expenses of consultants and other
advisors) and other compensation payable to the Joint Lead Arrangers,
Administrative Agent and the Lenders will have been paid (or will concurrently
be paid) to the extent then due; provided that an invoice of such expenses will
have been presented no less than two (2) Business Days prior to the Closing
Date. For the avoidance of doubt the Company shall pay in cash all accrued and
unpaid fees in respect to participations in Existing Letters of Credit in
accordance with Section 2.12 of the Existing Credit Agreement on the Closing
Date.


(l)“Know-Your-Customer.” The Administrative Agent will have received all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations including the PATRIOT Act at least five (5) Business Days prior to
the Closing Date, to the extent requested from the Company, at least ten (10)
calendar days prior to the Closing Date, which shall include, for the avoidance
of doubt, a duly executed IRS Form W-9, or other applicable tax form.


(m)“Beneficial Ownership.” to the extent the Company qualifies as a “legal
entity customer” under 31 C.F.R. § 1010.230 (the “Beneficial Ownership
Regulation”), a certificate regarding beneficial ownership as required by the
Beneficial Ownership Regulation with respect to the Company which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.


For purposes of determining compliance with the conditions specified in this
Section 3.1, (i) each Lender that has signed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto and (ii) transactions occurring (or to occur)
on the Closing Date in accordance with, and as expressly set forth in, the funds
flow memorandum delivered to (and approved by) the Administrative Agent shall be
deemed to occur and have occurred substantially simultaneously with the Initial
Credit Extension.
3.2Conditions to Certain Credit Extensions After the Closing Date.


(a)Conditions Precedent. Except (x) in connection with the Initial Credit
Extension, and (y) as may be limited in respect of certain conditions precedent
as set forth in Section 1.5 with respect to any Limited Condition Acquisition
and other related Specified Transactions, the obligation of each Lender to make
any Loan, or each Issuing Bank to Issue any Letter of Credit, on any Credit
Date, including the Closing Date, are subject to the satisfaction, or waiver in
accordance with Section 10.5, of the following conditions precedent:




103

--------------------------------------------------------------------------------




(i)Notice. The Administrative Agent will have received a fully executed and
delivered Funding Notice, Application or Issuance Notice, as the case may be;


(ii)Revolving Credit Limit. After making the Credit Extensions requested on such
Credit Date, the Total Utilization of Revolving Credit Commitments will not
exceed the Revolving Credit Limit then in effect;


(iii)Representations and Warranties. As of such Credit Date, the representations
and warranties contained herein and in the other Credit Documents will be true
and correct in all material respects (except for those representations and
warranties that are conditioned by materiality, which will be true and correct
in all respects) on and as of that Credit Date to the same extent as though made
on and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties will have been true and correct in all material respects (except for
those representations and warranties that are conditioned by materiality, which
will have been true and correct in all respects) on and as of such earlier date;
and


(iv)No Default or Event of Default. As of such Credit Date, no event will have
occurred and be continuing or would result from the consummation of the
applicable Credit Extension, or the use of proceeds thereof, that would
constitute a Default or an Event of Default.


(b)Letters of Credit. In addition, with respect to any Letter of Credit, the
Administrative Agent will have received all other information required by the
applicable Application or Issuance Notice, and such other documents or
information as the applicable Issuing Bank may reasonably require in connection
with the Issuance of such Letter of Credit.


(c)Any Notice will be executed by an Authorized Officer in a writing delivered
to the Administrative Agent. The Administrative Agent, any Lender or any Issuing
Bank will not have any obligation to verify the veracity of any such notice
referred to above nor will the Administrative Agent, any Lender or any Issuing
Bank incur any liability to the Company in acting upon any notice referred to
above that the Administrative Agent believes in good faith to have been given by
a duly authorized officer or other Person authorized on behalf of the Company.
Each delivery of a Notice will constitute a representation and warranty that as
of the date of any Credit Extension (both immediately before and immediately
after such Credit Extension) the conditions contained in Section 3.2 have been
satisfied.


3.3Designation of a Subsidiary Borrower. The designation of a Subsidiary
Borrower pursuant to Section 2.25 is subject to the condition precedent that the
Company or such proposed Subsidiary Borrower shall have furnished or caused to
be furnished to the Administrative Agent:


(a)Organizational Documents. A copy of each Organizational Document of such
Subsidiary, certified as of a recent date by the appropriate governmental
official (to the extent applicable);


(b)Incumbency Certificate. A signature and incumbency certificate of the
officers or other authorized representatives of such Subsidiary executing the
Subsidiary Borrower Agreement and the other Credit Documents to which it is a
party or by which it or its assets may be bound;


(c)Resolutions. Resolutions of the board of directors or similar governing body
of such Subsidiary approving and authorizing the execution, delivery and
performance of the Subsidiary Borrower Agreement and the other Credit Documents
to which it is a party or by which it or its assets


104

--------------------------------------------------------------------------------




may be bound, certified by its secretary or an assistant secretary (or any other
officer with an equivalent role) as being in full force and effect without
modification or amendment;


(d)Good Standing Certificates. A good standing certificate from the applicable
Governmental Authority of the jurisdiction of incorporation, organization or
formation of such Subsidiary;


(e)Opinions of Counsel to Such Subsidiary. Customary legal opinions of counsel
to such Subsidiary, in form and substance reasonably satisfactory to the
Administrative Agent and its counsel, with respect to the laws of its
jurisdiction of organization and such other matters as are reasonably requested
by counsel to the Administrative Agent and addressed to the Administrative Agent
and the Lenders;


(f)Promissory Notes and Instruments. Any promissory notes requested by any
Lender, and any other instruments and documents reasonably requested by the
Administrative Agent; and


(g)“Know-Your-Customer.” The Administrative Agent will have received all
documentation and other information in respect of such Subsidiary reasonably
requested by any Lender to the extent required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations including the PATRIOT Act, which shall include, for the avoidance of
doubt, a duly executed IRS Form W-9, or other applicable tax form.


SECTION 4.REPRESENTATIONS AND WARRANTIES


In order to induce the Lenders, each Agent and each Issuing Bank to enter into
this Agreement and to make each Credit Extension to be made thereby, each
Borrower represents and warrants to the Lenders, the Agents and the Issuing
Banks, on the Closing Date and on each Credit Date, that the following
statements are true and correct:
4.1Organization; Requisite Power and Authority; Qualification. The Company and
each Subsidiary (a) is duly organized, validly existing and (if the concept is
relevant in the jurisdiction of organization of such Person) in good standing
under the laws of its jurisdiction of organization as identified in Schedule
4.10(b), except where the failure to be in good standing would not have a
Material Adverse Effect; (b) has all requisite organizational power and
authority to (i) own and operate its properties, to lease the property it
operates as lessee, and to carry on its business as now conducted and (ii) to
enter into the Credit Documents to which it is a party and to carry out the
transactions contemplated thereby, except where failure to comply with any of
the foregoing would not have a Material Adverse Effect, and (c) is qualified to
do business and in good standing as a foreign entity in every jurisdiction where
its assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where (i) such Person is organized, (ii)
there is no requirement to be so registered, or (iii) the failure to be so
qualified or in good standing has not had, and would not be reasonably expected
to have, a Material Adverse Effect. Each Subsidiary organized under the laws of
England and Wales or organized under the laws of a European Union jurisdiction
represents and warrants to the Lenders that its “centre of main interest” (as
that term is used in Article 3(l) of the EU Insolvency Regulation) is its
jurisdiction of organization.


4.2Due Authorization. The execution, delivery and performance of the Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party that is a party thereto.






105

--------------------------------------------------------------------------------




4.3No Conflict; Government Consents.


(a)No Conflict with Organizational Documents, Law or Contractual Obligations; No
Creation of Liens. The execution, delivery and performance by each Credit Party
of the Credit Documents to which it is a party and the consummation of the
transactions contemplated by the Credit Documents do not and will not (i)(1)
violate any of the Organizational Documents of such Credit Party or (2)
otherwise require any approval of any stockholder, member or partner of such
Credit Party, except for such approvals or consents which have been obtained or
made; (ii) violate any provision of any law, rule, regulation, order, judgment
or decree of any Governmental Authority applicable to or otherwise binding on
such Credit Party, except to the extent such violation would not reasonably be
expected to have a Material Adverse Effect; (iii) conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under, or otherwise require any approval or consent of any Person under, any
Contractual Obligation of such Credit Party, except to the extent such conflict,
breach or default would not reasonably be expected to have a Material Adverse
Effect, and except for such approvals or consents which have been obtained or
made; or (iv) result in or require the creation or imposition of any Lien upon
any of the properties or assets of such Credit Party (other than any Liens
created under any of the Credit Documents in favor of the Collateral Agent, on
behalf of the Secured Parties, and Permitted Liens).


(b)Governmental Consents. The execution, delivery and performance by each Credit
Party of the Credit Documents to which it is party and the consummation of the
transactions contemplated by the Credit Documents do not and will not require
any registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority, except for such filings and recordings
with respect to the Collateral made as of the Closing Date or made or to be made
in accordance with Sections 5.10, 5.12 and 5.16.


4.4Binding Obligation. Each Credit Document has been duly executed and delivered
by each Credit Party that is a party thereto and is the legally valid and
binding obligation of such Credit Party, enforceable against such Credit Party
in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by general equitable principles, regardless of
whether considered in a proceeding in equity or at law and principles of good
faith and fair dealing.


4.5Historical Financial Statements. The Historical Financial Statements were
prepared in conformity with GAAP applied on a consistent basis throughout the
periods covered thereby, except as may be indicated in the notes thereto, and
fairly present, in all material respects, the financial position, on a
consolidated basis, of the Persons described in such financial statements as at
the respective dates thereof and the results of operations and cash flows, on a
consolidated basis, of the entities described therein for each of the periods
then ended, subject, in the case of any such unaudited financial statements, to
changes resulting from audit and normal year-end adjustments.


4.6Projections. On and as of the Closing Date, the projections of the Company
and its Subsidiaries for the period from the Closing Date through and including
Fiscal Year 2024 (the “Projections”) are based on good faith estimates and
assumptions made by the management of the Company; provided that (i) forecasts
are not to be viewed as facts, (ii) any forecasts are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Credit Parties, (iii) no assurance can be given that any particular forecasts
will be realized and (iv) actual results may differ and such differences may be
material.


4.7No Material Adverse Effect. Since September 27, 2019, no event or change has
occurred that has caused or would reasonably be expected to cause, either in any
case or in the aggregate, a Material Adverse Effect.


106

--------------------------------------------------------------------------------




4.8Adverse Proceedings. There are no Adverse Proceedings, individually or in the
aggregate, that would reasonably be expected to have a Material Adverse Effect.
Neither the Company nor any of the Subsidiaries is subject to or in default with
respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.


4.9Payment of Taxes. Except as otherwise permitted under Section 5.3 or as would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, the Company and the Subsidiaries have timely filed with the
appropriate United States federal, state, local and foreign taxing authorities
all Tax returns and reports that were required to be filed and have timely paid
all Taxes owed by them, whether or not shown on such Tax returns or reports,
that would, in the aggregate, if not paid, be material to the Company and the
Subsidiaries when taken as a whole or be reportable under the Exchange Act or
required under FASB Standards to be disclosed on the Company’s consolidated
audited financial statements.


4.10Ownership of Material Property.


(a)Generally. The Company and its Subsidiaries have (i) good, valid and legal
fee simple title to (in the case of fee interests in real property), (ii) valid
leasehold interests in (in the case of leasehold interests in real or tangible
personal property) and (iii) good title to (in the case of all other tangible
personal property), all of their respective properties and material assets
necessary in the ordinary conduct of the Business, except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Except as permitted by this Agreement or as would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect, all such properties and assets are free and clear of Liens, except for
Permitted Liens.


(b)Capital Stock and Subsidiaries The Capital Stock of the Company and each
Subsidiary that is owned by the Company or any Subsidiary has been duly
authorized and validly issued in compliance with all applicable federal, state
and other Laws and is fully paid and non-assessable (except to the extent such
concepts are not applicable under the applicable Law of such Subsidiary’s
jurisdiction of formation). Except as set forth on Schedule 4.10(b), as of the
Closing Date, there is no existing option, warrant, call, right, commitment or
other agreement (including preemptive rights) to which any Subsidiary is a party
requiring, and there is no membership interest or other Capital Stock of any
Subsidiary outstanding which upon conversion or exchange would require, the
issuance by any Subsidiary of any additional membership interests or other
Capital Stock of any Subsidiary or other Securities convertible into,
exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Capital Stock of any Subsidiary. On the Closing
Date, the Company has no equity investments in any other Person other than those
specifically disclosed in Schedule 4.10(b).


(c)Intellectual Property. The Company and the Subsidiaries own or have the right
to use all Intellectual Property that is used in or otherwise necessary for the
operation of their respective Business as currently conducted, except where the
failure of the foregoing would not reasonably be expected to have a Material
Adverse Effect. The operation of the Business by the Company and the
Subsidiaries does not infringe upon, misappropriate, violate or otherwise
conflict with the Intellectual Property of any third party, except, in each
case, as would not reasonably be expected to have a Material Adverse Effect.


4.11Environmental Matters. To the best of the Company’s knowledge and belief,
the Company and each Subsidiary is in substantial compliance with all material
provisions of applicable Environmental Laws and all judgments, orders and
decrees relating thereto and binding upon the


107

--------------------------------------------------------------------------------




Company or any Subsidiary, in each case except where failure to be in compliance
would not have a Material Adverse Effect.


4.12Investment Company Regulation. Neither the Company nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.


4.13Margin Stock. Neither the Company nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of any Credit Extension made to or for the benefit of any Credit
Party or any Subsidiary will be used to purchase or carry any Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any Margin
Stock or for any purpose that violates, or is inconsistent with, the provisions
of Regulation U or X of the Board of Governors, as in effect from time to time
or any other regulation thereof or to violate the Exchange Act.


4.14EEA Financial Institutions. No Credit Party is an EEA Financial Institution.


4.15ERISA Compliance.


(a)Each Plan is in compliance in all respects with the applicable provisions of
ERISA, the Internal Revenue Code and other federal or state Laws, except as
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. The Company and each Borrower and ERISA Affiliate have
made all required contributions to each Plan subject to the Pension Funding
Rules, and no application for a funding waiver or an extension of any
amortization period pursuant to the Pension Funding Rules has been made with
respect to any Plan.


(b)There are no pending or, to the best knowledge of the Company or any
Borrower, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that would reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction under ERISA or
the Internal Revenue Code or violation of the fiduciary responsibility rules set
forth in Part 4 of Title I of ERISA with respect to any Plan that has resulted
or would reasonably be expected to result in a Material Adverse Effect.


(c)(i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability in an amount that would result
in a Material Adverse Effect; ; and (iii) neither the Company nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
4212(c) of ERISA.


(d)Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, with respect to each scheme or arrangement
mandated by a government other than the United States (a “Foreign Government
Scheme or Arrangement”) and with respect to each employee benefit plan
maintained or contributed to by any Credit Party or any Subsidiary of any Credit
Party that is not subject to United States law (a “Foreign Plan”):


(i)any employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
or, if applicable, accrued, in accordance with normal accounting practices;


(ii)the fair market value of the assets of each funded Foreign Plan, together
with the liability of each insurer for any Foreign Plan funded through insurance
or the


108

--------------------------------------------------------------------------------




book reserve established for any Foreign Plan, and any accrued contributions, is
sufficient to procure or provide for the accrued benefit obligations, as of the
Closing Date, with respect to all current and former participants in such
Foreign Plan according to the actuarial assumptions and valuations most recently
used to account for such obligations in accordance with applicable generally
accepted accounting principles; and


(iii)each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.


4.16Solvency. On the Closing Date, after giving effect to the Transactions,
including the making of the Credit Extensions to be made on the Closing Date and
giving effect to the application of the proceeds thereof, the Company and the
Subsidiaries, on a consolidated basis, are Solvent.


4.17Compliance with Laws.


(a)Generally. Each of the Company and the Subsidiaries is in compliance with all
applicable Laws in respect of the conduct of its business and the ownership of
its property, except (i) such instances in which such Laws are being contested
in good faith by appropriate proceedings diligently conducted and (ii) such
non-compliance that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.


(b)Anti-Corruption Laws and Sanctions. The Company has implemented and maintains
in effect policies and procedures designed to ensure compliance by the Company,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions, and, since three (3) years
prior to the Closing Date, the Company, its Subsidiaries and their respective
directors, officers and employees, and to the knowledge of the Company, its
agents with respect to their dealings by or on behalf of the Company, are in
compliance with applicable Sanctions in all material respects. None of (a) the
Company, any Subsidiary or to the knowledge of the Company or such Subsidiary
any of their respective directors, officers or employees, or (b) to the
knowledge of the Company, any agent of the Company or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Blocked Person. No Credit Extension or Letter of
Credit, use of proceeds or other Transactions will violate any Anti-Corruption
Law or Sanctions applicable to any party hereto. In relation to each Lender that
notifies the Administrative Agent to this effect (each a “Restricted Lender”),
this Section 4.17(b) shall only apply for the benefit of that Restricted Lender
to the extent that the Sanctions provisions would not result in (i) any
violation of, conflict with or liability under EU Regulation (EC) 2271/96 or
(ii) a violation or conflict with section 7 foreign trade rules (AWV)
(Außenwirtschaftsverordnung) (in connection with section 4 para 1 no 3 foreign
trade law (AWG) (Außenwirtschaftsgesetz)) or a similar anti-boycott statute. In
connection with any amendment, waiver, determination or direction relating to
any part of this Section 4.17(b) of which a Restricted Lender does not have the
benefit, the Revolving Credit Commitments of that Restricted Lender will be
excluded for the purpose of determining whether the consent of the Required
Lenders has been obtained or whether the determination or direction by the
Required Lenders has been made.


4.18Disclosure.


(a)None of the written information and data (other than any projections, any
information of a forward-looking nature and any general economic or specific
industry information developed by, and obtained from, third-party sources)
heretofore furnished to any Agent or the Lenders by or on behalf of the Company
on or prior to the Closing Date for use in connection with the transactions
contemplated hereby, when taken as a whole, contains any untrue statement of a
material fact or omits to state a material fact (known to any Responsible
Officer of the Company, in the case of any document not


109

--------------------------------------------------------------------------------




furnished by the Company) necessary in order to make the statements contained
therein taken as a whole not materially misleading in light of the circumstances
under which such statements were made (after giving effect to all supplements
and updates to such written information and data, in each case, furnished after
the date on which such written information or data was originally delivered and
prior to the Closing Date). Any projections furnished in writing to any Agent or
the Lenders by or on behalf of the Company have been prepared in good faith
based upon assumptions believed by the Company to be reasonable at the time made
(it being understood and agreed that such projections are not to be viewed as a
guarantee of financial performance or achievement, that such projections are
subject to significant uncertainties and contingencies, many of which are beyond
the Company’s control, and that actual results may differ from such projections
and such differences may be material).


(b)As of the Closing Date, to the best knowledge of the Company, the information
included in the Beneficial Ownership Certification provided on or prior to the
Closing Date to any Lender in connection with this Agreement is true and correct
in all respects.


4.19Perfection of Security Interests in the Collateral. On the Closing Date, the
Collateral Documents create valid security interests in, and Liens on, the
Collateral of the Credit Parties purported to be covered thereby on such date
and described therein (other than foreign Intellectual Property), which security
interests and Liens will be first priority Liens (subject to Permitted Liens)
with respect to personal property of the Credit Parties, to the extent such
Liens are perfected by filing appropriate UCC-1 financing statements against
each such Credit Party with the secretary of state of the state of incorporation
or formation of each such Credit Party and appropriate filings with the U.S.
Patent and Trademark Office and the U.S. Copyright Office, as applicable, or the
pledge of original stock certificates representing Capital Stock and customary
stock and other equity powers related thereto upon the timely and proper
filings, deliveries, notations and other actions contemplated by the Collateral
Documents (to the extent that such security interests and Liens may be perfected
by such filings, deliveries, notations and other actions contemplated by the
Collateral Documents).


4.20Use of Proceeds. The Company has used (or will use) the proceeds of the
Revolving Loans and the Swing Line Loans in accordance with Section 2.6.


4.21Representation as to Foreign Subsidiaries. The Company and each Borrower
that is a Foreign Subsidiary represents and warrants to the Administrative Agent
and the Lenders that:


(a)Such Foreign Subsidiary is subject to civil and commercial Laws with respect
to its obligations under this Agreement and the other Credit Documents to which
it is a party (collectively as to such Foreign Subsidiary, the “Applicable
Foreign Subsidiary Documents”), and the execution, delivery and performance by
such Foreign Subsidiary of the Applicable Foreign Subsidiary Documents
constitute and will constitute private and commercial acts and not public or
governmental acts. Neither such Foreign Subsidiary nor any of its property has
any immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) under the laws of the jurisdiction in which
such Foreign Subsidiary is organized and existing in respect of its obligations
under the Applicable Foreign Subsidiary Documents.


(b)The Applicable Foreign Subsidiary Documents are in proper legal form under
the Laws of the jurisdiction in which such Foreign Subsidiary is organized and
existing for the enforcement thereof against such Foreign Subsidiary under the
Laws of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Subsidiary
Documents. It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Subsidiary
Documents that the Applicable Foreign Subsidiary Documents be filed, registered
or recorded with, or executed or notarized before, any court or other


110

--------------------------------------------------------------------------------




authority in the jurisdiction in which such Foreign Subsidiary is organized and
existing or that any registration charge or stamp or similar Tax be paid on or
in respect of the Applicable Foreign Subsidiary Documents or any other document,
except for (i) any such filing, registration, recording, execution or
notarization as has been made or is not required to be made until the Applicable
Foreign Subsidiary Document or any other document is sought to be enforced and
(ii) any charge or Tax as has been timely paid.


(c)There is no Tax imposed by any Governmental Authority in or of the
jurisdiction in which such Foreign Subsidiary is organized and existing either
(i) on or by virtue of the execution or delivery of the Applicable Foreign
Subsidiary Documents or (ii) on any payment to be made by such Foreign
Subsidiary pursuant to the Applicable Foreign Subsidiary Documents, except as
has been disclosed to the Lenders.


(d)The execution, delivery and performance of the Applicable Foreign Subsidiary
Documents executed by such Foreign Subsidiary are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign
Subsidiary is organized and existing, not subject to any notification or
authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).


SECTION 5.AFFIRMATIVE COVENANTS


The Company, each Subsidiary Borrower and each Guarantor Subsidiary covenants
and agrees that so long as the Revolving Credit Commitments have not been
terminated and until the principal of and interest on each Loan, all fees and
all other expenses or amounts payable under any Credit Document (other than
amounts in respect of indemnification, expense reimbursement, yield protection
or Tax gross-up and contingent obligations, in each case that are not then owing
or with respect to which no claim has been made) have been paid in full and all
Letters of Credit have been cancelled, or have expired or have been cash
collateralized or otherwise backstopped in a manner satisfactory to the
applicable Issuing Bank and all amounts drawn thereunder have been reimbursed in
full, it will perform, and the Company will cause each of the Subsidiaries to
perform (to the extent applicable to such Subsidiaries), all covenants in this
Section 5.


5.1Financial Statements; Notices and Other Reports. The Company will deliver to
the Administrative Agent by Electronic Transmission, and the Administrative
Agent will deliver to the Lenders by Electronic Transmission:


(a)Annual Financial Statements. As soon as available, and in any event within
one hundred twenty (120) days after the end of each Fiscal Year ended after the
Closing Date, (i) the consolidated balance sheet of the Company and the
Subsidiaries and Unrestricted Subsidiaries as at the end of such Fiscal Year and
the related consolidated statements of operations, shareholders’ equity and cash
flows of the Company and the Subsidiaries and Unrestricted Subsidiaries for such
Fiscal Year, setting forth, in each case, in comparative form the corresponding
figures for the previous Fiscal Year, together with a Financial Officer
Certification and, within five (5) days after delivery of the financial
statements contemplated by this clause (a), a Narrative Report with respect
thereto, and (ii) with respect to such consolidated financial statements, a
report thereon by PricewaterhouseCoopers LLP or any other independent certified
public accountants of recognized national or regional standing selected by the
Company (or another accounting firm selected by the Company and reasonably
satisfactory to the Administrative Agent), which report (1) will not be subject
to any explanatory statement as to the Company’s ability to continue as a “going
concern” or like qualification or exception (other than with respect to (A) an
upcoming maturity of any Loans under this Agreement or (B) any actual or
anticipated


111

--------------------------------------------------------------------------------




inability to satisfy any Financial Covenant) or any qualification or exception
as to the scope of such audit and (2) will state that such consolidated
financial statements fairly present, in all material respects, the consolidated
financial position of the Company, the Subsidiaries and the Unrestricted
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated in conformity with GAAP applied on a
basis consistent with prior years (except as otherwise disclosed in such
financial statements).


(b)Interim Financial Statements. As soon as available, and in any event within
sixty (60) days after the end of each of the first three Fiscal Quarters of each
Fiscal Year, commencing with the March 27, 2020 Fiscal Quarter, the consolidated
balance sheet of the Company and the Subsidiaries and Unrestricted Subsidiaries
as at the end of such Fiscal Quarter and the related consolidated statements of
operations and cash flows of the Company and the Subsidiaries and Unrestricted
Subsidiaries for such Fiscal Quarter and for the period from the beginning of
the then current Fiscal Year to the end of such Fiscal Quarter, setting forth,
in each case, in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year, all in reasonable detail and
in accordance with GAAP in all material respects (subject to normal year-end
audit adjustments and the absence of footnotes), together with a Financial
Officer Certification and, within five (5) days after delivery of the financial
statements contemplated by this clause (b), a Narrative Report with respect
thereto. The Company may elect, in its sole discretion, to also provide the
consolidated balance sheet of the Company and the Subsidiaries and Unrestricted
Subsidiaries as at the end of the fourth Fiscal Quarter of any Fiscal Year and
the related consolidated statements of comprehensive income and cash flows of
the Company and the Subsidiaries and Unrestricted Subsidiaries for such Fiscal
Quarter and for the period from the beginning of the then current Fiscal Year to
the end of such Fiscal Quarter, but shall not be under any obligation to provide
such fourth Fiscal Quarter financial statements and any failure to so deliver
such financial statements shall not constitute a Default or Event of Default
under any Credit Document.


(c)Perfection Certificate. Together with each delivery of financial statements
of the Company and the Subsidiaries and Unrestricted Subsidiaries pursuant to
Sections 5.1(a) only, a duly completed Perfection Certificate for the Credit
Parties as of the most recent balance sheet date reflected in such financial
statements; provided that the Company shall not be required to deliver any
Perfection Certificate with respect to any Fiscal Year ended on or prior to
December 31, 2019.


(d)Information Regarding Unrestricted Subsidiaries. Notwithstanding anything to
the contrary in this Section 5.1, if the Company has any Unrestricted
Subsidiaries as of the last date on which the financial statements for any
fiscal period are required to be delivered pursuant to Section 5.1(a), 5.1(b) or
5.1(c), then the Company will include, together with delivery of such financial
statements, consolidating information (which may be unaudited) that shows in
reasonable detail in accordance with GAAP the breakdown of assets and
liabilities, and revenues and expenses, between the Company and the
Subsidiaries, on the one hand, and the Unrestricted Subsidiaries, on the other
hand, as of the dates and for the periods covered by such financial statements.


(e)Compliance Certificate. Together with each delivery of financial statements
of the Company and the Subsidiaries and Unrestricted Subsidiaries pursuant to
Sections 5.1(a) and 5.1(b), a duly executed and completed Compliance
Certificate; provided that (i) the Compliance Certificate accompanying such
financial statements for any Fiscal Quarter or Fiscal Year will certify as to
(and will include the information and calculations necessary for determining)
compliance or non-compliance with the applicable Financial Covenants for the
Test Period ended as of the date of such financial statements commencing with
the Q4-2019 Test Period and (ii) the Compliance Certificate accompanying such
financial statements for any Fiscal Quarter or Fiscal Year will be required to
include calculations in respect of the Financial Covenant set forth in Section
6.7(c) only to the extent that the Company is


112

--------------------------------------------------------------------------------




required to maintain a specified level of Liquidity pursuant to such Section as
of the end of the applicable Test Period.


(f)Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in GAAP from that used in the preparation of the Historical
Financial Statements, the consolidated financial statements of the Company and
the Subsidiaries and Unrestricted Subsidiaries delivered pursuant to this
Section 5.1 will differ in any material respect from the consolidated financial
statements that would have been delivered had no such change in GAAP occurred,
then the Company will deliver, together with the first delivery of such
financial statements after such change, one or more statements of reconciliation
for all prior financial statements delivered for the Fiscal Year immediately
preceding the Fiscal Year in which such change occurred.


(g)Accountants’ Report. Promptly upon receipt thereof, copies of all final
management letters identifying a material weakness or significant deficiency
submitted by the independent certified public accountants referred to in Section
5.1(a) in connection with each annual, interim or special audit or review of any
type of the financial statements or related internal control systems of the
Company or any Subsidiary made by such accountants.


(h)Notice of Default. Promptly upon a Responsible Officer of the Company
obtaining knowledge:


(i)    of the occurrence of any Default or Event of Default;
(ii)    that any Person has given any notice to the Company or any Subsidiary or
taken any other action with respect to any event or condition set forth in
Section 8.1(b); or
(iii)    of the occurrence of any event or change that has caused or evidences,
either in any case or in the aggregate, a Material Adverse Effect;
a certificate of an Authorized Officer of the Company specifying the nature and
period of existence of such condition, event or change, or specifying the notice
given and action taken by any such Person and the nature of such claimed Event
of Default, Default, default, event or condition, and what action the Company
has taken, is taking and proposes to take with respect thereto.
(i)Notice of Litigation and Judgments. Promptly upon a Responsible Officer of
the Company obtaining knowledge of:


(i) the institution of, or non-frivolous threat of, any Adverse Proceeding not
previously disclosed in writing by the Company to the Administrative Agent; or
(ii) any material development in any Adverse Proceeding or the entry of any
judgment;
that if adversely determined would be reasonably expected to result in a
Material Adverse Effect, written notice thereof by the Company together with
such other information as may be reasonably available to the Company to enable
the Administrative Agent and its counsel to evaluate such matters.
(j)Notices of ERISA Events. Promptly upon a Responsible Officer of the Company
becoming aware of the occurrence of any ERISA Event that would reasonably be
expected to result in a Material Adverse Effect, a written notice specifying the
nature thereof, what action the Company or any


113

--------------------------------------------------------------------------------




Subsidiary or any of their respective ERISA Affiliates has taken, is taking or
proposes to take with respect thereto.


(k)Notices Related to OFAC, Etc. The Company will promptly notify the
Administrative Agent if (i) a Responsible Officer of the Company has knowledge
that any Credit Party or any Subsidiary or its Unrestricted Subsidiaries or any
of their respective directors, officers, and employees is listed on the OFAC
Lists or otherwise becomes a Blocked Person, (ii) any Credit Party or any
Subsidiary or Unrestricted Subsidiary, or any of their respective directors and
officers (or, to the knowledge of a Responsible Officer, any employees of any
Credit Party or any Subsidiary or Unrestricted Subsidiary) is convicted on,
pleads nolo contendere to, is indicted on, or is arraigned and held over on,
charges involving money laundering or Sanctions, or (iii) any Credit Party or
any Subsidiary or Unrestricted Subsidiary or any of their respective directors
or officers (or, to the knowledge of a Responsible Officer, any employees of any
Credit Party or any Subsidiary or Unrestricted Subsidiary) has received formal
notice of any proceeding or investigation by any Governmental Authority in
connection with any violation of any applicable Sanctions.


(l)Other Material Indebtedness. Promptly after the delivery to the applicable
Debt Representative for any other Material Indebtedness (or any Refinancing
Indebtedness in respect of any of the foregoing) of the definitive documentation
evidencing such Indebtedness, the Company will deliver to the Administrative
Agent copies of all such executed definitive documents and all material
amendments, modifications, supplements, waivers or other material documents
delivered pursuant to the terms of the definitive documentation for any such
Material Indebtedness (including any such security documentation related
thereto).


(m)Other Information. The Company will deliver to the Administrative Agent,
promptly upon request therefor, such other information and data with respect to
the Company, any Subsidiary or any Unrestricted Subsidiary the Administrative
Agent may from time to time reasonably request (including on behalf of any
Lender) relating to the Loans including the Beneficial Ownership Regulation.


(n)Certification of Public Information. Concurrently with the delivery of any
document or notice required to be delivered pursuant to this Section 5.1, the
Company will indicate in writing whether such document or notice contains
Nonpublic Information. The Company and each Lender acknowledge that certain of
the Lenders may be “public-side” Lenders (Lenders that do not wish to receive
Nonpublic Information, a “Public Lender”) and, if documents or notices required
to be delivered pursuant to this Section 5.1 or otherwise are being distributed
by Electronic Transmission (including, through IntraLinks/IntraAgency, SyndTrak
or another relevant website or other information platform approved by the
Administrative Agent (the “Platform”)), any document or notice that the Company
has indicated contains Nonpublic Information will not be posted on that portion
of the Platform designated for such public-side Lenders. If the Company has not
indicated whether a document or notice delivered pursuant to this Section 5.1
contains Nonpublic Information, the Administrative Agent reserves the right to
post such document or notice solely on that portion of the Platform designated
for Lenders who wish to receive Nonpublic Information with respect to the
Company and the Subsidiaries and their respective securities. Notwithstanding
the foregoing or anything to the contrary in this Agreement, the following
documentation, notices and information shall be deemed not to contain Nonpublic
Information: (A) the Credit Documents, (B) notification of changes in the terms
of the Credit Documents and (C) all information delivered pursuant to Section
5.1(a), (b) or (e).


(o)Substitution of SEC Reports or Parent Financial Statements; Purchase
Accounting. Notwithstanding anything to the contrary in this Section 5.1:




114

--------------------------------------------------------------------------------




(i)The filing by the Company or any Parent, as applicable, of a Form 10-K or
Form 10-Q (or any successor or comparable forms) with the Securities and
Exchange Commission (or any successor thereto) with respect to any Fiscal Year
or Fiscal Quarter will be deemed to satisfy the obligations under Section 5.1(a)
or 5.1(b), as applicable, as to the Credit Parties and Subsidiaries covered by
such filing to deliver financial statements and a Narrative Report;


(ii)the obligations referred to in Sections 5.1(a) and 5.1(b) may be satisfied
(A) by furnishing the financial statements of the Company or any Parent for the
applicable Fiscal Year or Fiscal Quarter, as applicable, and (B) by the public
filing by the Company or any Parent of a Form 10-K or Form 10-Q, as applicable,
filed with the Securities and Exchange Commission (or any successor thereto);
provided that, with respect to each of the preceding clauses (A) and (B), (1) if
and so long as the Company and/or such Parent and its Subsidiaries has no
material independent operations, such information is accompanied by
consolidating information that need not be audited and that explains in
reasonable detail the differences between the information relating to the
Company or such Parent and its assets and liabilities, and revenues and
expenses, on the one hand, and the information relating to the Company and the
Subsidiaries and Unrestricted Subsidiaries, on the other hand, and (2) to the
extent such information is in lieu of information required to be provided under
Section 5.1(a), such materials are accompanied by a report and opinion of
independent registered public accounting firm of nationally or regionally
recognized standing selected by the Company (or another accounting firm selected
by the Company and reasonably satisfactory to the Administrative Agent) that
satisfies the criteria set forth in Section 5.1(a)(ii);


(iii)any financial statements required to be delivered pursuant to
Sections 5.1(a) or 5.1(b) will not be required to contain purchase accounting
adjustments relating to the Transactions or any other any transaction(s)
permitted hereunder (including Permitted Investments); and


(iv)the Administrative Agent will not have any obligation to request the
delivery of or to maintain copies of the documents referred to above.


(p)Confidentiality and Privilege. Notwithstanding anything to the contrary in
any Credit Document, neither the Company nor any Subsidiary will be required to
deliver or disclose to the Administrative Agent or any Lender any financial
information or data (i) that constitutes non-financial trade secrets or
non-financial proprietary information as determined in accordance with the
Company’s reasonable policies and practices applicable to safeguarding such
trade secrets or proprietary information (or to the extent any Agent, any
Issuing Bank or any Lender declines receipt of such trade secrets in accordance
with the last sentence of Section 10.17(a)), (ii) in respect of which disclosure
is prohibited or restricted by applicable Laws, including all applicable
security regulations and requirements of any Governmental Authority, (iii) that
is subject to bona fide attorney client or similar privilege or constitutes
attorney work product or (iv) the disclosure of which is prohibited by binding
agreements not entered into primarily for the purpose of qualifying for the
exclusion in this clause (iv); provided the foregoing will not limit the
Company’s obligation to deliver financial statements pursuant to Section 5.1(a)
and 5.1(b).


5.2Existence. Except as otherwise permitted under Section 6.8, (a) each Credit
Party will, and will cause each of the Subsidiaries to, at all times preserve
and keep in full force and effect (i) its existence and (ii) all rights and
franchises, licenses and permits unless, in each case of this clause (a) (other
than with respect to the preservation of the existence of the Company and each
Subsidiary Borrower), the failure to do so would not reasonably be expected to
have, individually or in the aggregate,


115

--------------------------------------------------------------------------------




a Material Adverse Effect and (b) each Credit Party that is a Foreign Subsidiary
will maintain all authorizations, consents, approvals and licenses from,
exemptions of, and filings and registrations with, each Governmental Authority
of the jurisdiction in which such Credit Party is organized and existing, unless
the failure to do so would not have a Material Adverse Effect.


5.3Payment of Taxes and Indebtedness. Except as would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, the
Company will, and will cause each of its Subsidiaries to (a) pay all Taxes as
and when due and (b) make all scheduled payments of all Indebtedness of the
Company and the Subsidiaries, as and when due in accordance with the documents
governing such Indebtedness as in effect from time to time (after giving effect
to all amendments, restatements, supplements or other modifications thereto and
all waivers and replacements thereof); provided that no such Tax, claim or
Indebtedness need be paid if it is being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted, so long as adequate
reserve or other appropriate provision, as may be required pursuant to GAAP has
been made therefor.


5.4Maintenance of Properties. Except if the failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and as otherwise permitted under Section 6.8, the Company will,
and will cause each of the Subsidiaries to, maintain or cause to be maintained
in good repair, working order and condition, ordinary wear and tear excepted,
all tangible properties that are necessary in the operation of the business of
such Person and from time to time will make or cause to be made all necessary
repairs, renewals and replacements thereof in Borrower’s reasonable discretion,
and prosecute, protect, defend, preserve, maintain, renew and enforce all
Intellectual Property (except to the extent the Company reasonably determines in
good faith that (a) such actions are not necessary or (b) the cost of such
actions is excessive in relation to the value of such Intellectual Property).


5.5Insurance. The Company will maintain or cause to be maintained, with
financially sound and reputable unaffiliated insurers, such liability insurance,
third party property damage insurance, business interruption insurance and
casualty insurance with respect to liabilities, losses or damage in respect of
the assets, properties and Business of the Company and the Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons
engaged in similar Business, in each case, in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as may be customary for such Persons. Without limiting
the generality of the foregoing, the Company will maintain or cause to be
maintained replacement value casualty insurance on the Collateral under such
policies of insurance, with such insurance companies, in such amounts, with such
deductibles, and covering such risks as are at all times carried or maintained
under similar circumstances by Persons engaged in similar Business.
Alternatively, the Company may self-insure in such amounts and in such manner as
may be appropriate in the Company’s industry and in the Company’s reasonable
business judgment. Subject to Section 5.16, each such policy of insurance will,
(i) in the case of liability insurance, name the Collateral Agent, on behalf of
the Secured Parties, as an additional insured thereunder as its interests may
appear and (ii) in the case of each casualty insurance policy, contain a lender
loss payable clause or endorsement that names the Collateral Agent, on behalf of
the Secured Parties, as the lender loss payee thereunder for any covered loss.
The Company will use commercially reasonable efforts to cause such policy of
insurance to provide for at least 30 days’ prior written notice to the
Collateral Agent of any modification or cancellation of the policy. To the
extent that the requirements of this Section 5.5 are not satisfied on the
Closing Date, the Company may satisfy such requirements within ninety (90) days
of the Closing Date (as extended by the Administrative Agent in its reasonable
discretion).


5.6Books and Records; Inspections. Each Credit Party will, and the Company will
cause each of the Subsidiaries to, keep proper books of record and accounts in
which full, true and


116

--------------------------------------------------------------------------------




correct entries will be made of all material dealings and transactions in
relation to its business and activities. Subject to Section 5.1(p) and Section
10.17(a), each Credit Party will, and the Company will cause each of the
Subsidiaries to, during normal business hours and with reasonable advance
notice, permit the Administrative Agent and any Lender and their respective
authorized representatives to visit and inspect any of the properties of such
Person, to inspect, copy and take extracts from its and their financial and
accounting records, and to discuss its and their affairs, finances and accounts
with its and their officers and independent public accountants, all upon
reasonable notice and at such reasonable times during normal business hours and
as often as may reasonably be requested; provided that (a) unless an Event of
Default has occurred and is continuing, only the Administrative Agent on behalf
of the Lenders may exercise rights under this Section 5.6; provided further,
that unless an Event of Default has occurred and be continuing, the
Administrative Agent shall not exercise such rights more often than two
(2) times during any calendar year and only one (1) such time shall be at the
Company’s expense and (b) in respect of any such discussions with any
independent accountants, the Company or such Subsidiary, as the case may be,
must receive reasonable advance notice thereof and a reasonable opportunity to
participate therein and such discussions will be subject to the execution of any
indemnity, non-reliance letter or other than requirements of such accountants.
The Administrative Agent and the Lenders acknowledge and agree that, in
accordance with its policies and practices related to trade secrets and
non-proprietary financial information, the Company can restrict access to areas
of certain facilities of the Company or its Subsidiaries, but such policies and
practices will not restrict access generally to the personnel of the Company and
its Subsidiaries outside such areas.


5.7Compliance with Laws. The Company will comply, and will cause each of the
Subsidiaries to comply, with the requirements of all applicable Laws, rules,
regulations and orders of any Governmental Authority (including all applicable
Environmental Laws and ERISA, but excluding Export Controls, applicable
Sanctions and Anti-Corruption Laws), noncompliance with which would reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect, unless where such Laws, rules, regulations and orders are being
contested in good faith by appropriate proceedings diligently conducted. The
Company will comply, and will cause each of the Subsidiaries to comply, in all
material respects with the requirements of all Export Controls, applicable
Sanctions and Anti-Corruption Laws unless where such Laws, rules, regulations
and orders are being contested in good faith by appropriate proceedings
diligently conducted. In relation to each Restricted Lender, this Section 5.7
shall only apply for the benefit of that Restricted Lender to the extent that
the Sanctions provisions would not result in (i) any violation of, conflict with
or liability under EU Regulation (EC) 2271/96 or (ii) a violation or conflict
with section 7 foreign trade rules (AWV) (Außenwirtschaftsverordnung) (in
connection with section 4 para 1 no 3 foreign trade law (AWG)
(Außenwirtschaftsgesetz)) or a similar anti-boycott statute. In connection with
any amendment, waiver, determination or direction relating to any part of this
Section 5.7 of which a Restricted Lender does not have the benefit, the
Revolving Credit Commitments of that Restricted Lender will be excluded for the
purpose of determining whether the consent of the Required Lenders has been
obtained or whether the determination or direction by the Required Lenders has
been made.


5.8Sanctions and Anti-Corruption Laws. The Company will maintain in effect and
enforce, and will procure that each of the Subsidiaries maintains in effect and
enforces, policies, procedures and internal controls designed to ensure
compliance by the Company, the Subsidiaries and their respective directors,
officers, and employees with applicable Sanctions and Anti-Corruption Laws.


5.9Environmental.


(a)Environmental Disclosure. The Company will deliver to the Administrative
Agent and the Lenders, as soon as practicable following the sending or receipt
thereof by the Company or any Subsidiary, a copy of any and all material written
communications with respect to any of the


117

--------------------------------------------------------------------------------




following events to the extent such event would reasonably be expected to result
in a Material Adverse Effect: (A) any Environmental Claims against the Company
or any Subsidiary, (B) any Release that could require Remedial Action by the
Company or any Subsidiary, and (C) any request for information from any
governmental agency that suggests such agency is investigating whether the
Company or any Subsidiary may be potentially responsible for any Hazardous
Materials Activity.


(b)Hazardous Materials Activities, Etc. The Company will promptly take, and will
cause each of the Subsidiaries promptly to take, any and all reasonable actions
necessary to (i) cure any violation of applicable Environmental Laws by such
Credit Party or such Subsidiaries that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and (ii) make an
appropriate response to any Environmental Claim against the Company or any
Subsidiary and discharge any obligations it may have to any Person thereunder
where failure to do so would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect; provided that neither the Company nor
any Subsidiary will be required to undertake any such actions to the extent that
its obligation to do so is being contested in good faith by appropriate
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP.


5.10Additional Subsidiaries.


(a)In the event that any Person becomes a Subsidiary (which, for purposes of the
foregoing reference to “Subsidiary” only, will be deemed to include an
Unrestricted Subsidiary) of the Company, such Person will be deemed to be a
Subsidiary hereunder until such time as the Company has designated such
Subsidiary as an Unrestricted Subsidiary in accordance with the terms hereof.


(b)In the event that any Person becomes a Domestic Subsidiary (other than an
Excluded Subsidiary), the Company will, within 45 days (or such longer time as
the Administrative Agent may agree in its sole discretion):


(i)cause such Domestic Subsidiary to become a Guarantor hereunder and a Grantor
under the Amended and Restated Security Agreement and, to the extent applicable,
a Pledgor under the Amended and Restated Securities Pledge Agreement, in each
case by executing and delivering to the Administrative Agent and the Collateral
Agent a Counterpart Agreement and such other Collateral Documents (including the
deliverables set forth in Section 5.11 below and an acknowledgement to any
Intercreditor Agreement then applicable), in each case as may be reasonably
requested by the Collateral Agent and take and cause such Domestic Subsidiary to
take such actions (including the actions set forth in Section 5.11 below) as are
required by the Collateral Documents or are reasonably requested by the
Collateral Agent to perfect the security interests created by the Collateral
Documents;


(ii)upon reasonable request by the Administrative Agent, take all such actions
and execute and deliver, or cause to be executed and delivered, all appropriate
resolutions, secretary certificates, certified Organizational Documents and
customary legal opinions relating to the matters described in this Section
5.10(b); and


(iii)deliver to the Administrative Agent a supplement to Schedule 4.10(b), which
will be deemed to supplement Schedule 4.10(b) for all purposes hereof.


(c)In the event that any Person becomes a Foreign Subsidiary or a Foreign
Subsidiary Holding Company (in each case, other than an Immaterial Subsidiary)
of the Company, and the ownership interests of such Foreign Subsidiary or
Foreign Subsidiary Holding Company are owned


118

--------------------------------------------------------------------------------




directly by the Company or by any Guarantor Subsidiary, the Company will, or
will cause such Subsidiary to (in the absence of any other applicable limitation
hereunder), within 45 days (or such longer time as the Administrative Agent may
agree in its sole discretion), deliver all such applicable documents,
instruments and agreements necessary in the reasonable determination of the
Administrative Agent to grant to the Collateral Agent a perfected Lien in such
ownership interests in favor of the Collateral Agent, for the benefit of the
Secured Parties, under the Amended and Restated Securities Pledge Agreement;
provided that in no event will more than 66% of the Voting Capital Stock of any
Foreign Subsidiary or Foreign Subsidiary Holding Company be required to be
delivered or granted or perfected as a Lien for the benefit of the Secured
Parties; provided further, that in no event will the Company or any Subsidiary
be required to execute any document, instrument or agreement, complete any
filing or take any other action (i) with respect to the perfection of the
Collateral Agent’s security interest in such ownership interests in any
jurisdiction outside of the United States or any State thereof, (ii) that would
violate applicable Law or (iii) that would provide any Lien in respect of
Excluded Assets.


(d)Notwithstanding anything to the contrary in any Credit Document, the Credit
Parties are not required to (i) provide a Lien on any Real Estate Asset that it
may own or hereafter acquire, or subject such Real Estate Asset to the Lien of
the Collateral Documents in favor of the Collateral Agent, for the benefit of
the Secured Parties, or (ii) perfect a Lien on any fixtures affixed to any
improvements on any Real Estate Asset that it may own or hereafter acquire other
than by means of the filing of a financing statement under Article 9 of the UCC
(and only to the extent that such financing statement would be effective to
effect such perfection).


5.11Additional Collateral. If the Company or any Credit Party that is a Domestic
Subsidiary acquires any property or assets after the Closing Date (or, if such
Domestic Subsidiary was not a Credit Party on the Closing Date, after the date
on which such Domestic Subsidiary became a Credit Party in accordance with
Section 5.10 or otherwise) (in each case, other than (i) Excluded Assets, (ii)
Real Estate Assets and (iii) any property or assets that constitute Collateral
under the Amended and Restated Security Agreement or Pledged Collateral under
the Amended and Restated Securities Pledge Agreement, and in either such case
under this clause (iii) become subject to the Lien thereunder upon acquisition
thereof), then the Company will notify the Administrative Agent of such acquired
property or asset within 5 days of the acquisition thereof, and the Company or
the applicable Credit Party will take such actions as the Administrative Agent
may reasonably request to grant and perfect a Lien in such property or assets to
secure the Obligations. In addition, in no event shall (1) landlord lien
waivers, estoppels, bailee letters or collateral access letters be required, (2)
notices be required to be sent to account debtors or other contractual third
parties prior to a an Event of Default pursuant to Section 8.1(a) or Section
8.1(f), (3) the Credit Parties be required to enter into or otherwise establish
source code escrow or register any intellectual property, or (4) the Credit
Parties be required to provide any notice to or obtain the consent of
governmental authorities under the Federal Assignment of Claims Act (or any
state equivalent thereof). For purposes of this Section 5.11, “fair market
value” will be determined by the Company in good faith (and, if supported by an
opinion of a reputable valuation or investment banking firm, shall be
conclusive).


5.12Further Assurances. At any time or from time to time upon the request of the
Administrative Agent, each Credit Party will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as the Administrative Agent or the Collateral Agent may reasonably request in
order to effect fully the purposes of the Credit Documents. In furtherance and
not in limitation of the foregoing, each Credit Party will take such actions as
the Administrative Agent or the Collateral Agent may reasonably request from
time to time to ensure that the Obligations are guaranteed by the Guarantors and
are secured by the Collateral, including all of the outstanding Capital Stock of
the Company and each of the Subsidiaries to the extent constituting Collateral.




119

--------------------------------------------------------------------------------




5.13Designation of Subsidiaries and Unrestricted Subsidiaries. The Company may
designate any Subsidiary as an Unrestricted Subsidiary or re-designate any
Unrestricted Subsidiary as a Subsidiary, in each case, so long as immediately
before and after giving effect to such designation or re-designation, (a) no
Default or Event of Default will have occurred and be continuing or would
immediately result therefrom, and (b) the Company will be in compliance with the
Financial Covenants for the most recently ended Test Period prior to giving
effect to such designation.


5.14Use of Proceeds. All proceeds of the Revolving Loans and the Swing Line
Loans will be used in accordance with Section 2.6 (including that no part of the
proceeds of any Revolving Loan will be used, whether directly or indirectly, for
any purpose that would entail a violation of Regulation T, Regulation U or
Regulation X).


5.15Permitted Supplier Financing Arrangements. The Company will, and will cause
each of the Subsidiaries to, (a) promptly provide the Administrative Agent with
executed copies of all documentation regarding Permitted Supplier Financing
Arrangements and (b) include on each Compliance Certificate delivered pursuant
to Section 5.1(e) the aggregate amount of any accounts receivable that have been
sold pursuant to Permitted Supplier Financing Arrangements during the applicable
Fiscal Quarter and the applicable Fiscal Year (or portion thereof) and the
applicable discount rate with respect to such sales.


5.16Post-Closing Matters. The Company will, and will cause each of the
Subsidiaries to, take each of the actions set forth on Schedule 5.16 within the
time period prescribed therefor on such schedule (as such time period may be
extended by the Administrative Agent).


SECTION 6.
NEGATIVE COVENANTS



The Company, each Subsidiary Borrower and each Guarantor Subsidiary covenants
and agrees that so long as the Revolving Credit Commitments have not been
terminated and until the principal of and interest on each Loan, all fees and
all other expenses or amounts payable under any Credit Document (other than
amounts in respect of indemnification, expense reimbursement, yield protection
or Tax gross-up and contingent obligations, in each case that are not then owing
or with respect to which no claim has been made) have been paid in full and all
Letters of Credit have been cancelled, or have expired or have been cash
collateralized or otherwise backstopped in a manner satisfactory to the
applicable Issuing Bank and all amounts drawn thereunder have been reimbursed in
full, it will perform, and the Company will cause each Subsidiary to perform (to
the extent applicable to such Subsidiary), all covenants in this Section 6.
6.1Indebtedness. The Company will not, nor will it permit any Subsidiary to,
directly or indirectly, create, incur, assume or guaranty, or otherwise become
directly or indirectly liable with respect to any Indebtedness, except:


(a)the Obligations (including all obligations arising under any Secured Rate
Contract and all Bank Product Obligations, in each case to the extent
constituting Obligations);


(b)Indebtedness, the incurrence of which would not cause the Company to be in
violation of the Financial Covenants set forth in Section 6.7 determined as of
the most recently ended Test Period on a Pro Forma Basis (including with respect
to any applicable Permitted Investment) after giving effect thereto; provided
(i) that no Event of Default has occurred and is continuing or would result from
such incurrence and (ii) to the extent any such Indebtedness is secured, that
the Liens in respect of such Indebtedness are permitted pursuant to Section 6.2;




120

--------------------------------------------------------------------------------




(c) Indebtedness of the Company or any Subsidiary described on Schedule 6.1 in
existence on the Closing Date;


(d)Indebtedness of the Company or any Subsidiary with respect to Capital Leases
and Purchase Money Indebtedness in an aggregate amount at any time outstanding
not to exceed the greater of (1) $50,000,000 and (2) an amount equal to 33.3% of
TTM Consolidated Adjusted EBITDA at such time (calculated as of the end of the
immediately preceding Fiscal Quarter for which financial statements were most
recently delivered pursuant to Section 5.1(a) or (b) or, if prior to the first
to occur of (x) the date for delivery of the first financial statements to be
delivered pursuant to Sections and (y) the date of actual delivery of such first
financial statements, the most recent financial statements referred to in
Section 4.4), in each case determined at the time of incurrence (but not any
refinancings thereof); provided that (i) such Indebtedness is issued and any
Liens securing such Indebtedness are created within 365 days after the
acquisition, construction, lease or improvement of the asset financed and (ii)
any such Indebtedness is secured only by the asset acquired, constructed, leased
or improved in connection with the incurrence of such Indebtedness or proceeds
thereof and related property; provided further, that individual financings
provided by a lender or group of lenders may be cross collateralized to other
financings provided by such lender or group;


(e)Indebtedness in respect of Rate Contracts entered into for non-speculative
purposes;


(f)Indebtedness of any Subsidiary owing to the Company or to any other
Subsidiary, or of the Company owing to any Subsidiary; provided that (i) to the
extent that the aggregate principal amount of Indebtedness owed by a Credit
Party to a Non-Credit Party at any time outstanding exceeds $25,000,000, such
excess amount shall be subject to an intercompany subordination agreement in
form and substance reasonably satisfactory to the Administrative Agent and
(ii) in the case of any Indebtedness of any such Subsidiary that is not a
Guarantor Subsidiary owing to the Company or any Guarantor Subsidiary, such
Indebtedness is permitted under Section 6.6 (subject to the proviso at the end
thereof);


(g)Permitted Convertible Indebtedness not to exceed $400,000,000 at any one time
outstanding;


(h)[reserved];


(i)[reserved];


(j)Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Subsidiary, or Indebtedness attaching solely to
assets that are acquired by the Company or any Subsidiary, in each case after
the Closing Date; provided that (i) such Indebtedness existed at the time such
Person became a Subsidiary or at the time such assets were acquired and, in each
case, was not created in anticipation or contemplation thereof and (ii) such and
Indebtedness is not guaranteed by the Company or any of its Subsidiaries (other
than by any Person that becomes a Subsidiary in connection with the foregoing
and its Subsidiaries);


(k)Indebtedness incurred by the Company or any Subsidiary in the form of
indemnification, incentive, non-compete, consulting, adjustment of purchase
price or similar obligations (including “earn-outs” or similar obligations in
connection with acquisitions) and other contingent obligations (other than in
respect of Indebtedness for borrowed money of another Person), or guaranty
securing the performance of the Company or any Subsidiary (both before and after
liability associated


121

--------------------------------------------------------------------------------




therewith becomes fixed), in each case, pursuant to any agreement entered into
in connection with dispositions or acquisitions (including Permitted
Investments) of any business, assets or Subsidiary;


(l)Indebtedness pursuant to any guaranties, performance, surety, statutory,
appeal or similar bonds or obligations incurred in the ordinary course of
business or any bankers’ acceptance, bank guarantees, letter of credit,
warehouse receipt or similar facilities (including in respect of workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation claims)
or tenant improvement loans incurred in the ordinary course of business;


(m)guaranties of the obligations of suppliers, customers, franchisees, lessors
and licensees of the Company or any Subsidiary incurred in the ordinary course
of business;


(n)Indebtedness in respect of letters of credit issued for the account of the
Company or any Subsidiary in the ordinary course of business; provided that the
aggregate principal amount of such Indebtedness, when combined with the
aggregate amount of Letters of Credit Issued pursuant to Section 2.4(a), will
not exceed the Letter of Credit Sub-limit;


(o)Indebtedness of the Company or any Subsidiary in connection with Bank
Products incurred in the ordinary course of business;


(p)Indebtedness owing to any unaffiliated insurance company in connection with
the financing of insurance premiums;


(q)Indebtedness assumed by the Company or any Subsidiary in connection with a
Permitted Investment; provided that no Event of Default has occurred and is
continuing or would result from such assumption; and provided further that in
the case of such Indebtedness that is assumed, (x) the Total Net Leverage Ratio
(after giving effect to the assumption thereof) does not exceed the maximum
Total Net Leverage Ratio permitted at the time of such assumption pursuant to
Section 6.7(a) determined as of the most recently ended Test Period on a Pro
Forma Basis, and (y) such Indebtedness was not created in anticipation or
contemplation of such Permitted Investment;


(r)Indebtedness incurred by the Company or any Subsidiary to a seller or vendor
in connection with one or more acquisitions in an aggregate amount at any time
outstanding not to exceed the greater of (1) $37,500,000 and (2) an amount equal
to 25.0% of TTM Consolidated Adjusted EBITDA;


(s)to the extent constituting Indebtedness, Investments permitted under Section
6.6 (other than under Section 6.6(n));


(t)[reserved];


(u)Indebtedness incurred in connection with deferred compensation or stock-based
compensation;


(v)(i) Indebtedness consisting of promissory notes issued by the Company or any
Subsidiary to current or former officers, managers, consultants, directors and
employees (or their respective spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees) to finance the purchase or
redemption of Capital Stock or securities convertible into Capital Stock of the
Company or any Parent and (ii) reasonable severance payments to officers and
employees;




122

--------------------------------------------------------------------------------




(w)the incurrence by the Company or any Subsidiary of Indebtedness constituting
a Permitted Refinancing in exchange for, or the net proceeds of which are used
to renew, refund, refinance, replace, defease or discharge any Indebtedness
(other than intercompany Indebtedness) that was permitted to be incurred under
clause (b), (c), (d), (g), (h), (i), (j), (q), (r), (t), (y) or (z) of this
Section 6.1;


(x)(i) guaranties by the Company of Indebtedness of a Guarantor Subsidiary,
(ii) guaranties by any Subsidiary of Indebtedness of the Company or a Guarantor
Subsidiary, or (iii) guaranties by the Company or a Guarantor Subsidiary of
Indebtedness of any Non-Credit Party that would have been permitted as an
Investment by the Company or a Guarantor Subsidiary in such Subsidiary pursuant
to Section 6.6, with respect, in each case, to Indebtedness otherwise permitted
to be incurred pursuant to this Section 6.1; provided that if the Indebtedness
that is being guaranteed is unsecured and/or Subordinated Debt, the guaranty
will also be unsecured and/or be expressly subordinated in right of payment to
the Obligations; provided further, that, in the case of foregoing clause (ii),
if such Indebtedness of the Company or a Guarantor Subsidiary is being
guaranteed by a Non-Credit Party, then either (A) such Non-Credit Party shall
also guarantee the Obligations or (B) such guarantee by such Non-Credit Party
shall be subject to the proviso to this Section 6.1 below;


(y)Indebtedness of Joint Venture Subsidiaries in an aggregate principal amount
at any time outstanding not to exceed the greater of (1) $22,500,000 and (2) an
amount equal to 15% of TTM Consolidated Adjusted EBITDA; and


(z)additional Indebtedness of the Company or any Subsidiary in an aggregate
principal amount, at any time outstanding, not to exceed the greater of (1)
$100,000,000 and (2) an amount equal to 75% of TTM Consolidated Adjusted EBITDA;


provided that, the aggregate principal amount of Indebtedness of Non-Credit
Parties incurred in reliance on clauses (b), (q) and (z) of this Section 6.1
will not exceed at the time of incurrence thereof the greater of (x) $75,000,000
and (y) an amount equal to 50.0% of TTM Consolidated Adjusted EBITDA at such
time (calculated as of the end of the immediately preceding Fiscal Quarter for
which financial statements were most recently delivered pursuant to Section
5.1(a) or (b) or, if prior to the first to occur of (x) the date for delivery of
the first financial statements to be delivered pursuant to Sections and (y) the
date of actual delivery of such first financial statements, the most recent
financial statements referred to in Section 4.4), and Permitted Refinancings of
the foregoing.


For purposes of determining compliance with this Section 6.1:


(1)the principal amount of Indebtedness outstanding under any clause of this
Section 6.1 will be determined after giving effect to the application of
proceeds of any such Indebtedness to refinance any such other Indebtedness;


(2)guarantees of, or obligations in respect of letters of credit relating to,
Indebtedness that are otherwise included in the determination of a particular
amount of Indebtedness will not be included in the determination of such amount
of Indebtedness.


(3)(i) the accrual of interest, the accretion of accreted value, the accretion
or amortization of original issue discount and the payment of interest in the
form of additional Indebtedness, (ii) the payment of premiums, fees, expenses,
charges and additional or contingent interest on obligations and (iii) increases
in the amount of Indebtedness outstanding solely as a result of fluctuations in
the exchange rate of currencies, in each case, will not be deemed to be an
incurrence of Indebtedness;




123

--------------------------------------------------------------------------------




(4)for purposes of determining compliance with any Cap on the incurrence of
Indebtedness, the Dollar equivalent principal amount of Indebtedness denominated
in a foreign currency will be calculated based on the relevant currency exchange
rate in effect on the date such Indebtedness was incurred, in the case of term
debt, or first committed or first incurred (whichever yields the lower Dollar
equivalent), in the case of revolving credit debt; provided that if such
Indebtedness is issued to refinance other Indebtedness denominated in a foreign
currency, and such refinancing would cause the applicable Dollar denominated Cap
to be exceeded if calculated at the relevant currency exchange rate in effect on
the date of such refinancing, such Dollar denominated Cap will be deemed not to
have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed (i) the principal amount of such Indebtedness being
refinanced plus (ii) the aggregate amount of accrued but unpaid interest, fees,
underwriting discounts, defeasance costs, premiums (including tender premiums)
and other costs and expenses (including original issue discount, upfront fees or
similar fees) incurred in connection with such refinancing;


(5)the principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, will be calculated based on the currency exchange rate applicable to
the currencies in which such respective Indebtedness is denominated that is in
effect on the date of such refinancing. The principal amount of any non-interest
bearing Indebtedness or other discount security constituting Indebtedness at any
date will be the principal amount thereof that would be shown on a balance sheet
of the Company dated such date prepared in accordance with GAAP;


(6)in the event that an item of Indebtedness (or any portion thereof) meets the
criteria of more than one of the clauses of this Section 6.1, the Company may,
in its sole discretion, at the time of incurrence, divide, classify or
reclassify, or at any later time divide, classify or reclassify, such item of
Indebtedness (or any portion thereof) in any manner that complies with this
covenant; provided that all Indebtedness created pursuant to the Credit
Documents will be deemed to have been incurred in reliance on the exception in
clause (a) above, and shall not be permitted to be reclassified pursuant to this
paragraph (other than in connection with a refinancing thereof pursuant to a
separate exception to this covenant);


(7)for the avoidance of doubt, if the Company or any Subsidiary incurs
Incremental Loans using a ratio-based test on the same date that it incurs
Indebtedness under any Dollar-based Cap, then the ratio-based test will be
calculated with respect to such incurrence under the ratio-based test without
regard to any incurrence of such Indebtedness under the Dollar-based Cap;


(8)in the case of any Permitted Refinancing of Indebtedness, (x) the original
amount of Refinanced Indebtedness (including with respect to successive
Permitted Refinancings) will continue to be considered to have been incurred
under the clause of this Section 6.1 in reliance on which such Refinanced
Indebtedness was initially incurred (or to which such Refinanced Indebtedness at
such time has been classified, as applicable), and (y) if Refinanced
Indebtedness was initially incurred in reliance on (or at such time has been
classified to, as applicable) a clause of this Section 6.1 that is subject to a
Cap, and such Permitted Refinancing would cause such Cap to be exceeded, then
such Cap will be deemed not to be exceeded to the extent that the aggregate
principal amount of the Refinancing Indebtedness incurred to replace the
Refinanced Indebtedness does not exceed the Maximum Refinancing Amount; and


(9)notwithstanding anything to the contrary under any Credit Document, (i)
obligations incurred by the Company or a Subsidiary to a third party which do
not constitute Indebtedness (including for the avoidance of doubt guarantees for
(x) trade obligations incurred by the Company’s Affiliates in the ordinary
course of business and (y) Indebtedness or trade obligations of other Persons in
which the Company or its Affiliates have made an Investment not otherwise
prohibited under Section 6.6) and (ii)


124

--------------------------------------------------------------------------------




contractual indemnities, not having substantially the same effect as a
guarantee, given in the ordinary course of business, in each case of sub-clauses
(i) and (ii) shall not be restricted by this covenant or any other covenant
under the Credit Documents.


6.2Liens. The Company will not, nor will the Company permit any Subsidiary to,
directly or indirectly, create, incur, assume or permit to exist any Lien on or
with respect to any of its property or assets (including any document or
instrument in respect of goods or accounts receivable), whether now owned or
hereafter acquired, or any income or profits therefrom, except the following
(collectively, “Permitted Liens”):


(a)Liens securing the Obligations (including Incremental Facilities, Extended
Revolving Credit Commitments, and all obligations arising under any Secured Rate
Contract and all Bank Product Obligations, in each case to the extent
constituting Obligations);


(b)[reserved];


(c)Liens described on Schedule 6.2 in existence on the Closing Date, including
any modification, replacement, extension or renewal of any such Lien upon or in
the same property subject thereto and the modification, replacement, extension,
renewal or refinancing of the obligations secured or benefited by such Liens
(including, if such Lien secures Indebtedness described on Schedule 6.1, Liens
securing any Permitted Refinancing thereof);


(d)Liens securing Indebtedness in respect of Capital Leases and Purchase Money
Indebtedness, in each case permitted pursuant to Section 6.1(d), and Permitted
Refinancing thereof; provided that, at the time of incurrence of such Liens, the
Company would be in compliance with the Financial Covenants applicable as of the
most recently ended Test Period on a Pro Forma Basis;


(e)Liens granted to (and in favor of) a Credit Party to secure intercompany
Indebtedness permitted by Section 6.1; provided that, if such Liens encumber
Collateral, such Liens shall rank junior in priority to the Liens securing the
Obligations pursuant to intercreditor and/or subordination terms that are
reasonably acceptable to the Required Lenders;


(f)Liens on accounts receivable sold pursuant to Permitted Supplier Financing
Arrangement;


(g)Liens on assets acquired, or on assets of a Person that is acquired, securing
Indebtedness permitted pursuant to Section 6.1(j) (provided that such (i) Liens
were existing at the time of such acquisition and were not created in
anticipation or contemplation of such acquisition and (ii) do not extend to
property not subject to such Liens at the time of such acquisition (other than
improvements thereon)) and Permitted Refinancings thereof; provided that (i) the
amount of Current Assets subject to such Liens does not, when aggregated with
the aggregate amount of Current Assets subject to Liens permitted by Section
6.2(hh), exceed $35,000,000 at any time outstanding and (ii) at the time of
incurrence of such Liens, the Company would be in compliance with the Financial
Covenants applicable as of the most recently ended Test Period on a Pro Forma
Basis;


(h)Liens solely on any escrow accounts and deposits therein or on any cash
earnest money deposits made by the Company or any Subsidiary in connection with
any letter of intent or purchase agreement permitted hereunder;


(i)Liens of landlords, carriers, warehousemen, mechanics, repairmen, lessors,
workmen and materialmen, and other Liens imposed by law (other than any such
Lien imposed pursuant


125

--------------------------------------------------------------------------------




to Section 430(k) of the Internal Revenue Code or by ERISA), in each case
incurred in the ordinary course of business and not overdue for a period of more
than sixty (60) days or, if more than sixty (60) days overdue, are unfiled and
no other action has been taken to enforce such Lien or that are being contested
in good faith and by appropriate actions, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;


(j)Liens for Taxes not yet due or to the extent the Company and the Subsidiaries
are in compliance with Section 5.3 with respect thereto;


(k)deposits and other Liens to secure the performance of (i) tenders, bids,
trade contracts, governmental contracts, trade contracts, performance and
return-of-money bonds and other similar contracts (other than obligations for
the payment of Indebtedness for borrowed money) and (ii) leases, subleases,
statutory obligations, surety, stay, judgment and appeal bonds, performance
bonds and other obligations of a like nature, in each case incurred in the
ordinary course of business;


(l)Liens incurred by the Company or any Subsidiary in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security;


(m)Liens created in the ordinary course of business on deposits to secure
liability for premiums to insurance carriers or securing insurance premium
financing arrangements;


(n)(i) Liens that are contractual or common law rights of set-off or rights of
pledge relating to (A) the establishment of depository relations in the ordinary
course of business with banks or other deposit-taking financial institutions not
given in connection with the incurrence of Indebtedness or (B) pooled deposit or
sweep accounts of the Company or any Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Company and the Subsidiaries, or (C) purchase orders and other agreements
entered into with customers of the Company or any Subsidiary in the ordinary
course of business or consistent with past practice and (ii) Liens securing cash
management obligations (that do not constitute Indebtedness) and obligations in
respect of Bank Products incurred in the ordinary course of business;


(o)Liens (i) of a collection bank arising under Section 4-208 or 4-210 of the
Uniform Commercial Code on the items in the course of collection, (ii)
encumbering reasonable customary initial deposits and margin deposits, (iii)
attaching to commodity trading accounts or other commodities brokerage accounts
incurred in the ordinary course of business or consistent with past practice and
not for speculative purposes and (iv) in favor of a banking or other financial
institution arising as a matter of law encumbering deposits or other funds
maintained with a financial institution (including the right of set-off) and
that are within the general parameters customary in the banking industry;


(p)possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Investments owned as of the Closing Date and
in connection with Investments not otherwise prohibited by this Agreement;
provided that such Liens (i) attach only to such Investments and (ii) secure
only obligations incurred in the ordinary course and arising in connection with
the acquisition or disposition of such Investments and not any obligation in
connection with margin financing or otherwise;


(q)survey exceptions, encumbrances, ground leases, easements or reservations of,
or rights of others for, licenses, rights-of-way, servitudes, sewers, electric
lines, drains, telegraph and telephone and cable television lines, gas and oil
pipelines and other similar purposes, reservations of


126

--------------------------------------------------------------------------------




rights, or zoning, building codes or other restrictions (including, without
limitation, minor defects or irregularities in title and similar encumbrances)
as to the use of real properties or Liens incidental to the conduct of the
business of such Person or to the ownership of its properties which do not and
will not in the aggregate materially adversely interfere with the ordinary
conduct of the business of the Company or any Subsidiary;


(r)any zoning or similar land use restrictions or rights reserved to or vested
in any governmental office or agency, including without limitation, site plan
agreements, development agreements and contractual zoning agreements, to control
or regulate the use of any real property;


(s)Liens disclosed by the title insurance policies for any Real Estate Asset and
any replacement, extension or renewal of any such Liens (so long as the
Indebtedness and other obligations secured by such replacement, extension or
renewal Liens are permitted by this Agreement); provided that such replacement,
extension or renewal Liens do not cover any property other than the property
that was subject to such Liens prior to such replacement, extension or renewal;


(t)any interest or title of a lessor or sublessor under any lease of real estate
permitted hereunder or any Liens on such interest or title that do not affect
the Company’s or applicable Subsidiary’s leasehold or subleasehold estate in any
Real Estate Asset;


(u)leases, licenses, subleases, sublicenses, occupancy agreements or assignments
granted to others in the ordinary course of business or consistent with past
practice (or other agreement under which the Company or any Subsidiary has
granted rights to end users to access and use the Company’s or any Subsidiary’s
products, technologies, facilities or services) which do not (x) interfere in
any material respect with the business of the Company and the Subsidiaries,
taken as a whole, or (y) secure any Indebtedness;


(v)licenses or sub-licenses of patents, copyrights, trademarks and other
Intellectual Property rights granted by the Company or any Subsidiary in the
ordinary course of business and any interest or title in connection therewith,
which do not interfere in any material respect with the ordinary conduct of
business of the Company or any Subsidiary;


(w)Liens arising in connection with conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by the
Company or any Subsidiary in the ordinary course of business permitted by this
Agreement, and purchase orders and other agreements entered into with customers
of the Company or any Subsidiary in the ordinary course of business;


(x)purported Liens (i) evidenced by the filing of precautionary financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business or (ii) arising from equipment or other
materials which are not owned by the Company or any Guarantor Subsidiary located
on the premises of the Company or a Guarantor Subsidiary (but not in connection
with, or as part of, the financing thereof) from time to time in the ordinary
course of business and consistent with current practices of the Company and the
Guarantor Subsidiaries and precautionary financing statement filings in respect
thereof;


(y)Liens on cash or Cash Equivalents used to defease or to satisfy and discharge
Indebtedness; provided that such defeasance or satisfaction and discharge is not
prohibited hereunder;


(z)trustees’ Liens granted pursuant to any indenture governing any Indebtedness
not otherwise prohibited by this Agreement in favor of the trustee under such
indenture and securing only


127

--------------------------------------------------------------------------------




obligations to pay compensation to such trustee, to reimburse such trustee of
its expenses and to indemnify such trustee under the terms of such indenture;


(aa)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
and Liens on specific items of inventory or other goods and proceeds thereof of
any Person securing such Person’s obligations in respect of bankers’ acceptances
or letters of credit permitted under Section 6.1 issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or other goods in the ordinary course of business;


(ab)Liens on Capital Stock in joint ventures securing obligations of such joint
venture;


(ac)judgment Liens not constituting an Event of Default under Section 8.1(i);


(ad)Liens securing Indebtedness under letters of credit permitted to be incurred
pursuant to Section 6.1(n) or cash collateralization (which includes Liens over
both the applicable cash or Cash Equivalents and the accounts into which the
same are deposited) of such Indebtedness;


(ae)Liens on assets of Non-Credit Parties securing Indebtedness of Non-Credit
Parties permitted to be incurred under Section 6.1;


(af)Liens given in the ordinary course of business to a public utility or any
Governmental Authority when required by such utility or Governmental Authority
in connection with the operation of Borrower’s or such Subsidiary’s business or
property;


(ag)Liens securing Indebtedness assumed in connection with a Permitted
Investment in reliance on Section 6.1(q), in any such case to the extent
incurred as Pari Passu Lien Indebtedness or Junior Lien Indebtedness, and
Permitted Refinancings thereof; and


(ah)Liens securing obligations, including Indebtedness, in an aggregate amount
not to exceed, on the date such Liens are granted, the greater of (1)
$75,000,000 and (2) an amount equal to 50.0% of TTM Consolidated Adjusted EBITDA
at such time (calculated as of the end of the immediately preceding Fiscal
Quarter for which financial statements were most recently delivered pursuant to
Section 5.1(a) or (b) or, if prior to the first to occur of (x) the date for
delivery of the first financial statements to be delivered pursuant to Sections
and (y) the date of actual delivery of such first financial statements, the most
recent financial statements referred to in Section 4.4), and Permitted
Refinancings of the foregoing.


For purposes of determining compliance with this Section 6.2:
(1)the increase in the amount of any obligation secured by a Lien by virtue of
(i) the accretion or amortization of original issue discount, (ii) the payment
of interest, fees and other amounts in the form of Indebtedness, and (iii) as a
result of fluctuations in the exchange rate of currencies, in each case will not
be deemed to be an incurrence or existence of additional Liens;


(2)in the case of any Permitted Refinancing of Indebtedness or other obligations
secured by a Lien, (x) the original amount of Refinanced Indebtedness or other
obligations (including with respect to successive Permitted Refinancings) will
continue to be considered to have been incurred under the clause of this Section
6.2 in reliance on which such Lien was initially incurred (or to which such Lien
at such time has been classified, as applicable), and (y) if any Liens securing
obligations are incurred to refinance Liens securing obligations initially
incurred in reliance on a clause of this Section 6.2 measured by a Cap,


128

--------------------------------------------------------------------------------




and such refinancing would cause such Cap to be exceeded, then such clause will
be deemed not to be exceeded to the extent that the aggregate principal amount
of the new obligations incurred to replace such existing obligations does not
exceed the Maximum Refinancing Amount;


(3)for the avoidance of doubt, if the Company or any Subsidiary incurs any Lien
securing any Incremental Loans using a ratio-based test on the same date that it
incurs any Lien securing such Indebtedness under any Dollar-based Cap, then the
ratio-based test will be calculated with respect to such incurrence under the
ratio-based test without regard to any incurrence of such Indebtedness under the
Dollar-based Cap; and


(4)in the event that any Lien (or any portion thereof) meets the criteria of
more than one of the clauses of this Section 6.2, the Company may, in its sole
discretion, at the time of incurrence, divide, classify or reclassify, or at any
later time divide, classify or reclassify, such Lien (or any portion thereof) in
any manner that complies with this covenant; provided that all Liens created
pursuant to the Credit Documents will be deemed on the Closing Date to have been
incurred in reliance on the exception in clause (a) above and shall not be
permitted to be reclassified pursuant to this paragraph (other than in
connection with a permitted refinancing thereof).


6.3No Further Negative Pledges. The Company will not, nor will it permit any
Subsidiary to, enter into any agreement prohibiting the creation or assumption
of any Lien upon any of its properties or assets, whether now owned or hereafter
acquired, to secure the Obligations other than:


(a)specific property encumbered to secure payment of particular Indebtedness or
to be sold pursuant to an executed agreement with respect to a permitted Asset
Sale or other disposition described in the definition of “Asset Sale”;


(b)restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses, joint venture
agreements, asset sale agreements, stock sale agreements and similar agreements
entered into to the extent permitted hereunder; provided that such restrictions
are limited to the property or assets secured by such Liens or the property or
assets subject to such leases, licenses, joint venture agreements, asset sale
agreements, stock sale agreements or similar agreements, as the case may be;


(c)restrictions set forth in any document governing Indebtedness permitted
pursuant to Section 6.1(b), so long as such restrictions do not restrict or
otherwise impair the rights of the Agent, the Lenders or any other Secured Party
under this Agreement or any other Credit Document or any refinancing thereof;


(d)restrictions under any subordination or intercreditor agreement reasonably
acceptable to the Required Lenders with respect to Indebtedness permitted under
Section 6.1;


(e)restrictions on Non-Credit Parties pursuant to Indebtedness permitted under
Section 6.1;


(f)restrictions on Persons or property at the time such Person or property is
acquired (including under Indebtedness permitted to be incurred pursuant to
Section 6.1(j)); provided such restrictions were existing at the time of such
acquisition and were not created in anticipation or contemplation thereof and
are limited to the Person or property so acquired;




129

--------------------------------------------------------------------------------




(g)restrictions on assets financed or acquired pursuant to Section 6.1(d) (to
the extent such restrictions were not created in contemplation of such
acquisition of assets and do not extend to any assets other than such assets so
acquired except to the extent permitted by Section 6.1(d));


(h)restrictions that exist on the Closing Date and (to the extent not otherwise
permitted by this Section 6.3) are listed on Schedule 6.3 hereto and to the
extent such restrictions are set forth in an agreement evidencing Indebtedness,
are set forth in any agreement evidencing any permitted modification,
replacement, renewal, extension or refinancing of such Indebtedness so long as
such modification, replacement, renewal, extension or refinancing does not
expand the scope of such restrictions;


(i)apply by reason of any applicable Law, rule, regulation or order or are
required by any Governmental Authority having jurisdiction over the Company or
any Subsidiary;


(j)restrictions arising in connection with cash or other deposits permitted
under Section 6.2; and


(k)restrictions imposed by any agreement governing Indebtedness entered into
after the Closing Date and permitted under Section 6.1 that are, taken as a
whole, in the good faith judgment of the Company, not materially more
restrictive with respect to the Company or any Subsidiary than customary market
terms for Indebtedness of such type (and, in the case of any term indebtedness,
are no more restrictive than the restrictions contained in this Agreement), so
long as the Company shall have determined in good faith that such restrictions
will not affect its obligation or ability to make any payments required or to
provide security hereunder.


6.4Restricted Debt Payments. The Company will not, nor will it permit any
Subsidiary to, directly or indirectly, pay or make any Restricted Debt Payment
except:


(a) subject to the terms of any applicable subordination provisions, the Company
or any Subsidiary may:


(i)make all regularly scheduled payments of principal, interest, fees and
premiums and all payments of indemnities and expenses in respect of any Junior
Financing when due;


(ii)pay customary closing, consent and similar fees related to any Junior
Financing;


(iii)make mandatory prepayments, mandatory redemptions and mandatory purchases,
in each case pursuant to the terms governing any Junior Financing as in effect
on the date of incurrence or issuance (including in connection with a
refinancing thereof) of such Junior Financing


(iv)prepay Indebtedness (x) of the Company or any Subsidiary owed to the Company
or any Guarantor Subsidiary, (y) of any Non-Credit Party owed to any Non-Credit
Party or (z) of the Company or any Guarantor Subsidiary to any Non-Credit Party
to the extent the amount of such prepayment is treated as an Investment in
Non-Credit Parties and may be made in compliance with Section 6.6,


(v)convert any intercompany Indebtedness of any Subsidiary to the Company or to
any other Subsidiary into Capital Stock of such Subsidiary;


130

--------------------------------------------------------------------------------




(vi)prepay or refinance any Junior Financing (including the payment of any
premium in connection therewith) with the proceeds of any other Junior Financing
otherwise permitted by Section 6.1 (including any Permitted Refinancing thereof
and/or or with the proceeds of any sale of or contribution to the Capital Stock
of the Company (other than the proceeds of any Specified Equity Contribution))
to the extent such proceeds are not otherwise used under this Agreement and do
not increase the Available Amount; and


(vii)convert any Junior Financing to Capital Stock (other than Disqualified
Capital Stock) of the Company or of any Parent;


(b)subject to the terms of any applicable subordination provisions, the Company
or any Subsidiary may, after the fifth anniversary of the incurrence of any
Junior Financing, make any payments necessary to prevent any such Indebtedness
from being treated as “applicable high yield discount obligations” under Section
163(e)(5) or Section 163(i) of the Internal Revenue Code;


(c)so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, Restricted Debt Payments made from the net cash proceeds
received by the Company after the Closing Date pursuant to contributions to its
common equity capital or issuances of its Capital Stock (other than Disqualified
Capital Stock and, in all cases, other than proceeds of any Specified Equity
Contribution) of the Company or any Parent (other than to the extent otherwise
used under this Agreement or applied to the Available Amount) that are used
substantially contemporaneously to make such Restricted Debt Payment;


(d)Restricted Debt Payments in an aggregate amount not to exceed the Available
Amount (excluding clause (a)(x) of the definition of “Available Amount”) as in
effect immediately before such Restricted Debt Payment; provided that (i) no
Event of Default has occurred and is continuing or would result therefrom and
(ii) if the Restricted Debt Payments are being made exclusively in reliance on
clauses (a)(i) and/or (a)(ii) of the definition of “Available Amount”, the Total
Leverage Ratio at the time of making such Restricted Debt Payment shall be less
than or equal to 2.50:1.00;


(e)Restricted Debt Payments, so long as (i) no Event of Default has occurred and
is continuing at such time or would result after giving effect to such
Restricted Debt Payment and (ii) the Total Leverage Ratio at the time of making
such Restricted Debt Payment (taking into account the making of such Restricted
Debt Payment) is less than 2.00:1.00; and


(f)as long as no Event of Default has occurred and is continuing at such time or
would result after giving effect thereto, Restricted Debt Payments in an
aggregate amount not to exceed $5,000,000 in any Fiscal Year.


For purposes of determining compliance with this Section 6.4:
(1)the amount set forth in Section 6.4(f) (without duplication) may, in lieu of
Restricted Debt Payments, be utilized by the Company or any Subsidiary to make
or hold any Investments in accordance with Section 6.6(y); and


(2)in the event that any Restricted Debt Payment (or any portion thereof) meets
the criteria of more than one of the clauses of this Section 6.4, the Company
may, in its sole discretion, at the time of making such payment, divide,
classify or reclassify, or at any later time divide, classify or reclassify,
such Restricted Debt Payment (or any portion thereof) in any manner that
complies with this covenant.


131

--------------------------------------------------------------------------------




6.5Restrictions on Subsidiary Distributions. Except as provided herein, the
Company will not, nor will it permit any Subsidiary to, create or otherwise
cause or suffer to exist or become effective any consensual encumbrance or
restriction of any kind on the ability of any Subsidiary of the Company to (i)
pay dividends or make any other distributions on any of such Subsidiary’s
Capital Stock owned by the Company or any other Subsidiary of the Company; (ii)
repay or prepay any Indebtedness owed by such Subsidiary to the Company or any
other Subsidiary of the Company; (iii) make loans or advances to the Company or
any other Subsidiary of the Company; or (iv) transfer any of its property or
assets to the Company or any other Subsidiary of the Company, in each case,
other than restrictions:


(a)in agreements evidencing Indebtedness permitted in accordance with Section
6.1(a), (c), (d) (that impose restrictions on the property so acquired,
constructed, leased or improved), (g), (h), (i), (j) (limited to such acquired
Person or asset), (q), (r), (t), (y) and (z);


(b)in agreements evidencing Permitted Refinancing of Indebtedness permitted in
accordance with Section 6.1(w) or other Indebtedness issued or incurred
(including by means of the extension or renewal of existing Indebtedness) to
refinance, refund, extend, defease, discharge, renew or replace other
Indebtedness; provided that the encumbrances, restrictions and conditions under
any such refinancing are not materially more restrictive, taken as a whole, than
those contained in the documentation governing the Indebtedness being refinanced
(as determined by the Company in good faith);


(c)by reason of customary provisions restricting assignments, subletting, or
other transfers contained in leases, licenses, joint venture agreements and
similar agreements entered into in the ordinary course of business;


(d)that are or were created by virtue of any transfer of, agreement to transfer
or option or right with respect to any property, assets or Capital Stock not
otherwise prohibited under this Agreement;


(e)apply by reason of any applicable Law, rule, regulation or order or are
required by any Governmental Authority having jurisdiction over the Company or
any Subsidiary;


(f)restrictions on Non-Credit Parties pursuant to Indebtedness permitted under
Section 6.1 and pursuant to restrictions in agreements related to Investments
and acquisitions permitted by Section 6.6;


(g)restrictions on Persons or property at the time such Person or property is
acquired; provided such restrictions were existing at the time of such
acquisition and were not created in anticipation or contemplation thereof;


(h)under licensing, sub-licensing, leasing or sub-leasing agreements entered
into by the Company or any Subsidiary, in each case entered into in the ordinary
course of business, and provisions restricting assignment of any agreement
entered into by the Company or any Subsidiary in the ordinary course of
business;


(i)restrictions that exist on the Closing Date;


(j)restrictions imposed by any agreement governing Indebtedness entered into
after the Closing Date and permitted under Section 6.1 that are, taken as a
whole, in the good faith judgment of the Company, no more restrictive with
respect to the Company or any Subsidiary than customary market terms for
Indebtedness of such type (and, in any event, are no more restrictive than the
restrictions


132

--------------------------------------------------------------------------------




contained in this Agreement), so long as the Company shall have determined in
good faith that such restrictions will not affect its obligation or ability to
make any payments required hereunder;


(k)negative pledges that are permitted pursuant to Section 6.3;


(l)customary provisions restricting assignment of any agreement entered into in
the ordinary course of business; and


(m)restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business and restrictions that arise in
connection with cash or other deposits permitted hereunder.


6.6Investments. The Company will not, nor will it permit any Subsidiary to,
directly or indirectly, make or own any Investment in any Person, including any
Joint Venture, except:


(a)cash and Cash Equivalents; provided that any Investment which when made
complies with the requirements of the definition of “Cash Equivalents” may
continue to be held notwithstanding that such Investment if made thereafter
would not comply with such requirements;


(b)Investments by the Company in any Subsidiary and by any Subsidiary in the
Company or any other Subsidiary;


(c)accounts receivable arising and trade credit granted in the ordinary course
of business or consistent with past practice;


(d)Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors or pursuant to any plan of reorganization
or similar arrangement upon the bankruptcy or insolvency of such account
debtors;


(e)deposits, prepayments and other credits to suppliers made in the ordinary
course of business;


(f)capital expenditures in respect of the Company and the Subsidiaries in
accordance with GAAP (other than any expenditure that involves the acquisition,
whether by purchase, merger or otherwise, of all or substantially all of the
assets of, all of the Capital Stock of, or a business line or unit or a division
of, any Person);


(g)(i) advances, loans or extensions of credit by the Company or any Subsidiary
in compliance with applicable laws to officers, directors, and employees of the
Company or any Subsidiary for reasonable and customary travel, entertainment or
relocation, out-of-pocket or other business-related expenses in an aggregate
amount outstanding at any date of determination not to exceed $5,000,000, (ii)
Investments made pursuant to a “rabbi trust” or similar employee benefit plan or
arrangement designed to defer the taxability of compensation to an employee,
officer or director of purchase payments made in connection with an acquisitions
(so long as the direct payment of such compensation would not otherwise be
prohibited hereunder), (iii) loans by the Company or any Subsidiary in
compliance with applicable laws to officers, directors, and employees of the
Company or any Subsidiary the proceeds of which are used to pay taxes owned in
connection with the vesting of Capital Stock of the Company or any Subsidiary,
and (iv) advances, loans or extensions of credit by the Company or any
Subsidiary to officers, directors, and employees of the Company or any
Subsidiary for any other purpose in an aggregate amount at any date of
determination not to exceed $5,000,000;


133

--------------------------------------------------------------------------------




(h)cash and non-cash loans to officers, directors, and employees of the Company
or any of its Subsidiaries, the proceeds of which will be used to purchase
Capital Stock of the Company or any Parent, if the proceeds of loans are
contributed to the Company;


(i)advances of payroll payments to employees in the ordinary course of business;


(j)Permitted Acquisitions;


(k)Investments described on Schedule 6.6 in existence on the Closing Date and
any modification, replacement, renewal, reinvestment or extension of any of such
Investments; provided that the amount of any Investment permitted pursuant to
this Section 6.6(k) is not increased from the amount of such Investment on the
Closing Date except pursuant to the terms of such Investment as of the Closing
Date or as otherwise permitted by another clause of this Section 6.6;


(l)Investments in an aggregate amount not to exceed the Available Amount as in
effect immediately before such Investment; provided that no Event of Default has
occurred and is continuing or would result therefrom;


(m)Investments of any Person that becomes a Subsidiary on or after the Closing
Date; provided that (i) such Investments exist at the time such Person is
acquired and (ii) such Investments are not made in anticipation or contemplation
of such Person becoming a Subsidiary (it being understood and agreed that any
consideration paid by a Credit Party in connection with a Permitted Acquisition
that may be allocable directly or indirectly to Investments in Persons that are
not Credit Parties (as determined in good faith by the Company at the time of
closing such Investment (or at the time an LCA Election is made with respect
thereto, if applicable) and without taking into account purchase accounting
adjustments) must be permitted by clause (d) of the proviso appearing in the
definition of “Permitted Acquisition”);


(n)Indebtedness permitted by Section 6.1 (other than Indebtedness permitted by
Section 6.1(f), 6.1(s) or 6.1(x)(iii));


(o)bank deposits in the ordinary course of business;


(p)Investments made as a result of the receipt of non-cash consideration from a
disposition made in compliance with Section 6.8;


(q)so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, (i) Investments by the Company or any Subsidiary made
from the net cash proceeds received by the Company after the Closing Date
pursuant to contributions to the common equity capital of the Company (other
than Specified Equity Contributions) and (ii) Investments made by the Company or
any Subsidiary in exchange for Capital Stock (other than Disqualified Capital
Stock) of the Company or any Parent, in each case to the extent not otherwise
used under this Agreement or applied to the Available Amount;


(r)loans and advances by the Company or any Subsidiary to any Parent the
proceeds of which are used by such Parent to redeem or repurchase Capital Stock
of the Company or such Parent;


(s)guarantees by (i) the Company of obligations of any Subsidiary and (ii) any
Subsidiary of obligations of the Company or any other Subsidiary, in each case
which obligations do not constitute Indebtedness;






134

--------------------------------------------------------------------------------




(t)Investments in Rate Contracts;


(u)Investments made to effect the Transactions;


(v)Investments (including debt obligations and Capital Stock) (i) received in
connection with the bankruptcy, workout, recapitalization or reorganization of,
or in settlement of delinquent obligations of, or other disputes with, the
issuer of such Investment or an Affiliate thereof, (ii) arising in the ordinary
course of business or consistent with past practice or upon the foreclosure with
respect to any secured Investment, (iii) received in satisfaction of judgments
against any other Person and (iv) as a result of the settlement, compromise or
resolutions of litigation, arbitration or other disputes of the Company or any
Subsidiary with Persons who are not Affiliates;


(w)Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;


(x)to the extent constituting Investments, purchases and acquisitions of
inventory, supplies, materials and equipment or purchases of contract rights or
licenses or leases of Intellectual Property, in each case in the ordinary course
of business;


(y)Investments made in reliance on clause (1) of the last paragraph of Section
6.4;


(z)Investments, so long as (i) no Default or Event of Default has occurred and
is continuing at such time or would result after giving effect to such
Investment and (ii) the Total Leverage Ratio at the time of the making of such
Investment and giving effect thereto and the use of proceeds thereof is less
than or equal 2.50:1.00;


(aa)Investments in Unrestricted Subsidiaries that do not exceed in the aggregate
at any one time outstanding, determined at the time of incurrence thereof, the
greater of (i) $37,500,000 and (ii) an amount equal to 25% of TTM Consolidated
Adjusted EBITDA;


(ab)Investments in Joint Venture Subsidiaries in the aggregate at any one time
outstanding, determined at the time of incurrence thereof, the greater of (1)
$37,500,000 and (2) an amount equal to 25% of TTM Consolidated Adjusted EBITDA;
and


(ac)Investments that do not exceed, in the aggregate at any one time
outstanding, determined at the time of incurrence thereof, the greater of (i)
$50,000,000 and (ii) an amount equal to 33.3% of TTM Consolidated Adjusted
EBITDA; provided that Investments in Unrestricted Subsidiaries pursuant to this
clause (cc) shall not exceed, in the aggregate at any one time outstanding
determined at the time of incurrence thereof, the greater of (i) $25,000,000 and
(ii) an amount equal to 16.67% of TTM Consolidated Adjusted EBITDA;
provided that, the aggregate amount of Investments in Non-Credit Parties
incurred in reliance on clauses (b), (j) and (aa) of this Section 6.6 will not
exceed, at any one time outstanding, determined at the time of incurrence
thereof, the Non-Guarantor Investment Cap; provided that any Investments in
Non-Credit Parties to fund the consummation of any Permitted Acquisition shall
not reduce the amount available under the Non-Guarantor Investment Cap.


135

--------------------------------------------------------------------------------




For purposes of determining compliance with this Section 6.6:
(1)except to the extent an Investment was made using the Available Amount, to
the extent any Investment in any Person is made in compliance with this Section
6.6 in reliance on a clause above that is subject to a Cap and, subsequently,
such Person returns to the Company, any other Credit Party or, to the extent
applicable, any Subsidiary all or any portion of such Investment (in the form of
a dividend, distribution, liquidation or otherwise but excluding intercompany
Indebtedness), such return shall be deemed to be credited to the clause of this
Section 6.6 against which the Investment is then charged, but in any event not
in an amount that would result in the aggregate dollar amount able to be
invested in reliance on such category to exceed such Cap;


(2)for purposes of determining compliance with any Cap on the making of
Investments, the Dollar equivalent amount of the Investment denominated in a
foreign currency shall be calculated based on the relevant currency exchange
rate in effect on the date such Investment was made;


(3)in the event that any Investment (or any portion thereof) meets the criteria
of more than one of the clauses of this Section 6.6, the Company may, in its
sole discretion, at the time of making such Investment, divide, classify or
reclassify, or at any later time divide, classify or reclassify, such Investment
(or any portion thereof) in any manner that complies with this covenant.


6.7Financial Covenants.


(a)Total Net Leverage Ratio. Commencing with the Q4-2019 Test Period, the
Company will not permit the Total Net Leverage Ratio on the last day of each
Test Period ending as of the last day of the Fiscal Quarter for which financial
statements have been or are required to have been delivered pursuant to Section
5.1(b) to be greater than 4.00 to 1.00; provided that (x) if the Company
consummates a Material Permitted Investment, then the Company may elect that the
maximum Total Net Leverage Ratio permitted under this Section 6.7(a) be
increased to 4.50 to 1.00 for each of the four consecutive Test Periods that
include the Fiscal Quarter in which such Material Permitted Investment is
consummated (each such period, an “Adjusted Covenant Period”) and (y)
notwithstanding the foregoing clause (x), absent the consent of the Required
Lenders, (A) the Company may only make an election for an Adjusted Covenant
Period with respect to any Material Permitted Investment on or prior to the date
that the Company delivers the Compliance Certificate (and related financial
statements required pursuant to section 5.1(a) or 5.1(b), as applicable)
covering the Fiscal Quarter in which the Material Permitted Investment was
consummated and (B) the Company may not elect an Adjusted Covenant Period for at
least one full Fiscal Quarter following the end of an Adjusted Covenant Period;
provided, further, that (i) the Company will provide notice in writing to the
Administrative Agent of such increase and a transaction description of such
Material Permitted Investment (regarding the name of the Person or assets being
acquired and the approximate purchase price, subject in each case to applicable
confidentiality restrictions) and (ii) following the completion of each Adjusted
Covenant Period, the maximum Total Net Leverage Ratio permitted under this
Section 6.7(a) will revert to 4.00 to 1.00.


(b)Interest Coverage Ratio. Commencing with the Q4-2019 Test Period, the Company
will not permit the Interest Coverage Ratio as of the end of any Test Period to
be less than 3.00 to 1.00.


(c)Liquidity. The Company will not permit Liquidity (i) as of the last day of
the Fiscal Quarter ending on or about September 30, 2023, to be less than an
amount equal to 50% of the aggregate principal amount of the Specified
Convertible Notes outstanding as of such date, and (ii) as of the last day of
the Fiscal Quarter ending on December 31, 2023 and ending on or about March 29,
2024, to be less than an amount equal to 100% of the aggregate principal amount
of the Specified Convertible


136

--------------------------------------------------------------------------------




Notes outstanding as of such date; provided that (x) if the Specified
Convertible Notes then outstanding are extended to, or refinanced with
Indebtedness that has, a maturity date that occurs in a Fiscal Quarter after the
Q2-2024 Fiscal Quarter, then the applicable Fiscal Quarters for determination of
compliance with the foregoing sub-clauses (i) and (ii) will be extended
correspondingly such that they are tested as of the penultimate and last Fiscal
Quarters, respectively, immediately preceding the Fiscal Quarter in which the
Specified Convertible Notes then mature and (y) if all of the Specified
Convertible Notes then outstanding are extended to, or are refinanced with
Indebtedness that has, a maturity date that is after the Revolving Credit
Commitment Termination Date, then this clause (c) will automatically cease to
have any effect upon effectiveness of such extension or refinancing.


6.8Fundamental Changes; Disposition of Assets. The Company will not, nor will it
permit any Subsidiary to, (i) enter into any transaction of merger,
consolidation or Division, or liquidate, wind-up or dissolve itself (or suffer
any liquidation or dissolution), (ii) convey, sell, lease, exchange, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or any
part of its business, assets or property of any kind whatsoever, whether real,
personal or mixed and whether tangible or intangible, whether now owned or
hereafter acquired or leased or (iii) sell, assign, pledge or otherwise dispose
of any Capital Stock of any Subsidiary, except:


(a)Any Subsidiary of the Company may merge or consolidate with the Company
(including a merger, the purpose of which is to reorganize the Company into a
new jurisdiction); provided that (x) the Company shall be the continuing or
surviving Person and (y) such merger or consolidation does not result in the
Company ceasing to be organized under the Laws of the United States, any State
or Commonwealth thereof or the District of Columbia;


(b)(i) any Non-Credit Party may merge or consolidate with or into any other
Non-Credit Party, (ii) any Subsidiary may merge or consolidate with or into any
other Subsidiary that is a Credit Party, (iii) any merger the sole purpose of
which is to reincorporate or reorganize a Credit Party in another jurisdiction
in the United States shall be permitted, so long as the Company provides notice
to the Administrative Agent promptly, and in any event no more than five (5)
Business Days, after the consummation of such transaction, (iv) any Subsidiary
may liquidate or dissolve or change its legal form if the Company determines in
good faith that such action is in the best interests of the Company and the
Subsidiaries and is not materially disadvantageous to the Lenders, provided, in
the case of clauses (ii) through (iv), that (A) no Change of Control shall
result therefrom and (B) the surviving Person (or, with respect to clause (iv),
the Person who receives the assets of such dissolving or liquidated Subsidiary
that is a Guarantor) shall be a Credit Party, and (v) any Credit Party or any
Subsidiary may conduct a Division that produces two or more surviving or
resulting Persons; provided that, if a Division is conducted by a Credit Party,
then (A) the Company shall give the Administrative Agent at least five (5)
Business Days’ prior written notice (which may be revocable) of such Credit
Party’s intention to conduct a Division and (B) each surviving or resulting
Person of such Division shall be a Credit Party (and, if the dividing Person is
the Company, each surviving or resulting Person shall be a Borrower, unless the
Administrative Agent otherwise consents) and shall remain liable for all
Obligations (other than Excluded Swap Obligations, where applicable) of the
Credit Party conducting the Division;


(c)any Subsidiary may dispose of all or substantially all of its assets to the
Company or any other Subsidiary; provided that a Guarantor Subsidiary may not
dispose of all or substantially all of its assets to a Non-Credit Party unless
treated as an Investment that is permitted by Section 6.6.


(d)conveyances, sales, leases, exchanges, transfers or other dispositions that
do not constitute Asset Sales;




137

--------------------------------------------------------------------------------




(e)Asset Sales; provided that (i) the consideration received for such assets is
in an amount at least equal to the fair market value thereof (determined in good
faith by the Company), (ii) no less than 75% of which will paid in cash and
(iii) no Default or Event of Default has occurred and is continuing or would
result therefrom; provided further, that for the purposes of clause (ii), any
liabilities (as shown on the Company’s most recent balance sheet provided
hereunder or in the footnotes thereto) of the Company, other than liabilities
that are by their terms subordinated to the payment in cash of the Obligations,
that are assumed by the transferee with respect to the applicable Asset Sale and
for which the Company and all of the Subsidiaries shall have been validly
released by all applicable creditors in writing; provided further, that the
Company and the Subsidiaries may not sell All or Substantially All of their
assets, taken as a whole, to any Person in reliance on this clause (e);


(f)the Company and the Subsidiaries may lease (as lessee) or license (as
licensee) real or personal property so long as any such lease or license does
not create a Capital Lease except to the extent permitted by Section 6.1(d);


(g)any transaction (other than an Asset Sale) in connection with a Permitted
Acquisition or other Investment permitted by Section 6.6; provided that if the
merging or consolidating Subsidiary is a Guarantor Subsidiary, the surviving
entity is or becomes a Guarantor Subsidiary;


(h)sales, leases, assignments, conveyances, transfers, licenses, exchanges or
dispositions of other assets; provided that in no event shall the aggregate net
book value of the assets sold, leased, assigned, conveyed, transferred,
licensed, exchanged or otherwise disposed of pursuant to this clause (h) exceed
$150,000,000 during the term of this Agreement; provided further, that if, in
connection with any sale, lease, assignment, conveyance, transfer, license,
exchange or disposition (a “Reinvestment Sale”) in any calendar year, the
Company or such Subsidiary re-invests, or commits to re-invest, the proceeds of
such Reinvestment Sale in other useful assets of the Company or any Subsidiary
within twelve (12) months of the date of such sale, then the net book value of
the assets sold pursuant to such Reinvestment Sale shall not be included in any
determinations made under this clause (h);


(i)dispositions of Investments in Joint Ventures or Joint Venture Subsidiaries
to the extent required by, or pursuant to, customary agreements between the
joint venture parties set forth in binding agreements between such parties;


(j)Disposition of non-core assets acquired in any Permitted Investment that the
Company determines will not be used or useful in the business of the Company and
its Subsidiaries; and


(k)sales of accounts receivable pursuant to any Permitted Supplier Financing
Arrangement.


6.9Transactions with Affiliates. The Company will not, nor will it permit any
Subsidiary to, directly or indirectly, enter into or permit to exist any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate of the Company, on terms that
are less favorable to the Company or that Subsidiary, as the case may be, than
those that might be obtained at the time from a Person who is not such an
Affiliate; provided that the foregoing restriction will not apply to:


(a)any transaction between or among any of the Credit Parties and/or any of
their Subsidiaries to the extent not otherwise prohibited by this Agreement;




138

--------------------------------------------------------------------------------




(b)indemnity provided to and reasonable and customary fees and expense
reimbursement paid to members of the board of directors (or similar governing
body) of the Company or any Subsidiary;


(c)(i) compensation, benefits and indemnification arrangements (including the
payment of bonuses and other deferred compensation) for directors, officers and
other employees of the Company or any Subsidiary entered into in the ordinary
course of business or approved by the board of directors of the Company or the
applicable Subsidiary, (ii) employment and severance agreements between the
Company or any Subsidiary and their employees, officers or directors, entered in
the ordinary course of business, (iii) any issuance of securities, or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment arrangements, stock options, stock ownership plans,
including restricted stock plans, stock grants, directed share programs and
other equity based plans and the granting and stockholder rights of registration
rights approved by the Company’s board of directors; and (iv) payments or loans
(or cancellation of loans) to officers, directors and employees that are
approved by a majority of or the Company’s board of directors, subject to the
limitations set forth in Section 6.6;


(d)transactions described in Schedule 6.9 in existence on the Closing Date;


(e)any purchase by any Person (including any Parent) of Capital Stock (other
than Disqualified Capital Stock) of the Company, or any contribution by any
Person (including any Parent) to the equity capital of the Company;


(f)the existence of, or the performance of obligations under the terms of,
agreements entered into in connection with a Permitted Acquisition or other
Investment permitted by Section 6.6 (including payments of earnouts and other
similar payments);


(g)Restricted Debt Payments permitted by Section 6.4, Investments permitted by
Section 6.6, Indebtedness permitted by Section 6.1 and transactions permitted by
Section 6.8 (including Asset Sales and the exceptions thereto);


(h)the entering into or performance of any tax sharing agreement or arrangement;
provided that any payments made thereunder comply with Section 6.4; and


(i)any transaction or series of related transactions involving consideration
valued at less than $10,000,000 (as determined in good faith by the Company).


6.10Conduct of Business. The Company will not, nor will it permit any Subsidiary
to, engage in any material business other than the Business.


6.11Certain Amendments or Waivers. The Company will not, nor will it permit any
Subsidiary to, (a) amend, supplement, waive or otherwise modify any provision of
its Organizational Documents in a manner that would be materially adverse to the
interests of the Lenders or (b) change or amend the terms of the documentation
with regard to any Material Indebtedness that is Junior Financing (in each case,
except to the extent such changes or amendments are not prohibited by any
applicable intercreditor or subordination provisions applicable to such Junior
Financing), in each case in a manner that would be materially adverse to the
interests of the Lenders.


6.12Fiscal Year. Make any change in Fiscal Year; provided, however, that the
Company may, upon written notice to the Administrative Agent, change its Fiscal
Year to any other Fiscal Year reasonably acceptable to the Administrative Agent,
in which case, the Company and the Administrative


139

--------------------------------------------------------------------------------




Agent will, and are hereby authorized by the Lenders to, make any adjustments to
this Agreement that are necessary to reflect such change in Fiscal Year.


SECTION 7.
GUARANTY



7.1Guaranty of the Obligations. Subject to the provisions of Section 7.2, the
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to the Administrative Agent for the ratable benefit of the Secured Parties the
due and punctual payment in full of all Guaranteed Obligations when the same
will become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)). In addition, in order to induce the
Lenders to extend credit to the other Subsidiary Borrowers hereunder, the
Company hereby irrevocably and unconditionally guarantees, as a primary obligor
and not merely as a surety, the payment when and as due of the Obligations of
the Subsidiary Borrowers. The Company further agrees that the due and punctual
payment of such Obligations of the Subsidiary Borrowers may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its guarantee hereunder notwithstanding any such
extension or renewal of any such Obligation. The Guaranty provided in this
Section 7 amends and restates, and replaces, the entirety of the Subsidiary
Guaranty (as defined in the Existing Credit Agreement).


7.2Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor will be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to (a)
the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the Guaranteed Obligations. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided that, solely for
purposes of calculating the Fair Share Contribution Amount with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder will not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to the
sum of (1) the aggregate amount of all payments and distributions made on or
before such date by such Contributing Guarantor in respect of this Guaranty
(including in respect of this Section 7.2), minus (2) the aggregate amount of
all payments received on or before such date by such Contributing Guarantor from
the other Contributing Guarantors as contributions under this Section 7.2. The
amounts payable as contributions hereunder will be determined as of the date on
which the related payment or distribution is made by the applicable Funding
Guarantor. The allocation among Contributing Guarantors of their obligations as
set forth in this Section 7.2 will not be construed in any way to limit the
liability of any Contributing Guarantor hereunder. Each Guarantor is a third
party beneficiary to the contribution agreement set forth in this Section 7.2.




140

--------------------------------------------------------------------------------




7.3Liability of Guarantors Absolute. Each Guarantor agrees that its obligations
hereunder are irrevocable, absolute, independent and unconditional and will not
be affected by any circumstance which constitutes a legal or equitable discharge
of a guarantor or surety other than payment in full of the Guaranteed
Obligations. In furtherance of the foregoing and without limiting the generality
thereof, each Guarantor agrees as follows:


(a)this Guaranty is a guaranty of payment when due and not of collectability;


(b)this Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;


(c)the Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between the
Company and any Secured Party with respect to whether such Event of Default has
occurred and is continuing;


(d)the obligations of each Guarantor hereunder are independent of the
obligations of the Company and the obligations of any other guarantor (including
any other Guarantor) of the obligations of the Company, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against the Company or any of such other guarantors and
whether or not the Company is joined in any such action or actions;


(e)payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations will in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if the Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment will not be deemed to
release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment will not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;


(f)any Secured Party, upon such terms as it deems appropriate (subject to the
provisions of the Credit Documents), without notice or demand and without
affecting the validity or enforceability hereof or giving rise to any reduction,
limitation, impairment, discharge or termination of any Guarantor’s liability
hereunder, from time to time may (i) renew, extend, accelerate, increase the
rate of interest on, or otherwise change the time, place, manner or terms of
payment of the Guaranteed Obligations; (ii) settle, compromise, release or
discharge, or accept or refuse any offer of performance with respect to, or
substitutions for, the Guaranteed Obligations or any agreement relating thereto
and/or subordinate the payment of the same to the payment of any other
obligations; (iii) request and accept other guaranties of the Guaranteed
Obligations and take and hold security for the payment hereof or the Guaranteed
Obligations; (iv) release, surrender, exchange, substitute, compromise, settle,
rescind, waive, alter, subordinate or modify, with or without consideration, any
security for payment of the Guaranteed Obligations, any other guaranties of the
Guaranteed Obligations, or any other obligation of any Person (including any
other Guarantor) with respect to the Guaranteed Obligations; (v) enforce and
apply any security now or hereafter held by or for the benefit of such Secured
Party in respect hereof or the Guaranteed Obligations and direct the order or
manner of sale thereof, or exercise any other right or remedy that such Secured
Party may have against any such security, in each case as such Secured Party in
its discretion may determine consistent herewith or the applicable Secured Rate
Contract or Bank Product Agreement and any applicable security agreement,
including foreclosure on any such security pursuant to one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable, and even though such action operates to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of any Guarantor
against the Company or any security for the


141

--------------------------------------------------------------------------------




Guaranteed Obligations; and (vi) exercise any other rights available to it under
the Credit Documents, the Secured Rate Contracts or the Bank Product Agreements;
and


(g)this Guaranty and the obligations of Guarantors hereunder will be valid and
enforceable and will not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor will have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under the Credit Documents, the Secured
Rate Contracts or the Bank Product Agreements, at law, in equity or otherwise)
with respect to the Guaranteed Obligations or any agreement relating thereto, or
with respect to any other guaranty of or security for the payment of the
Guaranteed Obligations; (ii) any rescission, waiver, amendment or modification
of, or any consent to departure from, any of the terms or provisions (including
provisions relating to events of default) hereof, any of the other Credit
Documents, any of the Secured Rate Contracts, the Bank Product Agreements or any
agreement or instrument executed pursuant thereto, or of any other guaranty or
security for the Guaranteed Obligations, in each case whether or not in
accordance with the terms hereof or such Credit Document, such Secured Rate
Contract, such Bank Product Agreements or any agreement relating to such other
guaranty or security; (iii) the Guaranteed Obligations, or any agreement
relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any
source (other than payments received pursuant to the other Credit Documents, any
of the Secured Rate Contracts, any Bank Product Agreements or from the proceeds
of any security for the Guaranteed Obligations, except to the extent such
security also serves as collateral for indebtedness other than the Guaranteed
Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Secured Party might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Secured
Party’s consent to the change, reorganization or termination of the corporate
structure or existence of the Company or any Subsidiary and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guaranteed Obligations; (vii) any defenses, set-offs or counterclaims
which the Company may allege or assert against any Secured Party in respect of
the Guaranteed Obligations, including failure of consideration, breach of
warranty, payment, statute of frauds, statute of limitations, accord and
satisfaction and usury; and (viii) any other act or thing or omission, or delay
to do any other act or thing, which may or might in any manner or to any extent
vary the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations.


7.4Waivers by Guarantors. To the fullest extent permitted by law, each Guarantor
hereby waives, for the benefit of the Secured Parties: (a) any right to require
any Secured Party, as a condition of payment or performance by such Guarantor,
to (i) proceed against the Company, any other guarantor (including any other
Guarantor) of the Guaranteed Obligations or any other Person, (ii) proceed
against or exhaust any security held from the Company, any such other guarantor
or any other Person, (iii) proceed against or have resort to any balance of any
credit on the books of any Secured Party in favor of the Company or any other
Person, or (iv) pursue any other remedy in the power of any Secured Party
whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of the Company or any other
Guarantor including any defense based on or arising out of the lack of validity
or the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
the Company or any other Guarantor from any cause other than payment in full of
the Guaranteed Obligations; (c) any defense based upon any statute or rule of
law which provides that the obligation of a surety must be neither larger in
amount nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Secured Party’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts


142

--------------------------------------------------------------------------------




to bad faith; (e) (i) any principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms hereof and any legal
or equitable discharge of such Guarantor’s obligations hereunder, (ii) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement hereof, (iii) any rights to set-offs, recoupments
and counterclaims, and (iv) promptness, diligence and any requirement that any
Secured Party protect, secure, perfect or insure any security interest or lien
or any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder, the Secured Rate
Contracts, the Bank Product Agreements or any agreement or instrument related
thereto, notices of any renewal, extension or modification of the Guaranteed
Obligations or any agreement related thereto, notices of any extension of credit
to the Company and notices of any of the matters referred to in Section 7.3 and
any right to consent to any thereof; and (g) any defenses or benefits that may
be derived from or afforded by law which limit the liability of or exonerate
guarantors or sureties, or which may conflict with the terms hereof.


7.5Guarantors’ Rights of Subrogation, Contribution, etc. Until the Guaranteed
Obligations will have been indefeasibly paid in full in cash and the Revolving
Credit Commitments will have terminated and all Letters of Credit have been
cancelled, or have expired or have been cash collateralized or otherwise
backstopped in a manner satisfactory to the applicable Issuing Bank and all
amounts drawn thereunder have been reimbursed in full, each Guarantor hereby
waives any claim, right or remedy, direct or indirect, that such Guarantor now
has or may hereafter have against the Company or any other Guarantor or any of
its assets in connection with this Guaranty or the performance by such Guarantor
of its obligations hereunder, in each case whether such claim, right or remedy
arises in equity, under contract, by statute, under common law or otherwise and
including (a) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against the Company with respect to
the Guaranteed Obligations, (b) any right to enforce, or to participate in, any
claim, right or remedy that any Secured Party now has or may hereafter have
against the Company, and (c) any benefit of, and any right to participate in,
any collateral or security now or hereafter held by any Secured Party. In
addition, until the Guaranteed Obligations will have been indefeasibly paid in
full in cash and the Revolving Credit Commitments will have terminated and all
Letters of Credit have been cancelled, or have expired or have been cash
collateralized or otherwise backstopped in a manner satisfactory to the
applicable Issuing Bank and all amounts drawn thereunder have been reimbursed in
full, each Guarantor will withhold exercise of any right of contribution such
Guarantor may have against any other guarantor (including any other Guarantor)
of the Guaranteed Obligations, including any such right of contribution as
contemplated by Section 7.2. Each Guarantor further agrees that, to the extent
the waiver or agreement to withhold the exercise of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement or indemnification such Guarantor may have
against the Company or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, will be
junior and subordinate to any rights any Secured Party may have against the
Company, to all right, title and interest any Secured Party may have in any such
collateral or security, and to any right any Secured Party may have against such
other guarantor. If any amount will be paid to any Guarantor on account of any
such subrogation, reimbursement, indemnification or contribution rights at any
time when all Guaranteed Obligations will not have been finally and indefeasibly
paid in full, such amount will be held in trust for the Administrative Agent on
behalf of Secured Parties and will forthwith be paid over to the Administrative
Agent for the benefit of Secured Parties to be credited and applied against the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms hereof.


7.6Subordination of Other Obligations. Any Indebtedness of the Company or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such Indebtedness collected or received by the


143

--------------------------------------------------------------------------------




Obligee Guarantor after an Event of Default has occurred and is continuing will
be held in trust for the Administrative Agent on behalf of Secured Parties and
will forthwith be paid over to the Administrative Agent for the benefit of
Secured Parties to be credited and applied against the Guaranteed Obligations
but without affecting, impairing or limiting in any manner the liability of the
Obligee Guarantor under any other provision hereof.


7.7Continuing Guaranty. This Guaranty is a continuing guaranty and will remain
in effect until all of the Guaranteed Obligations will have been paid in full
and the Revolving Credit Commitments will have terminated and all Letters of
Credit have been cancelled, or have expired or have been cash collateralized or
otherwise backstopped in a manner satisfactory to the Issuing Banks and all
amounts drawn thereunder have been reimbursed in full. Each Guarantor hereby
irrevocably waives any right to revoke this Guaranty as to future transactions
giving rise to any Guaranteed Obligations.


7.8Authority of Guarantors or the Company. It is not necessary for any Secured
Party to inquire into the capacity or powers of any Guarantor or the Company or
the officers, directors or any agents acting or purporting to act on behalf of
any of them.


7.9Financial Condition of the Company. Any Credit Extension may be made to the
Company or continued from time to time, and any Rate Contracts may be entered
into from time to time, in each case without notice to or authorization from any
Guarantor regardless of the financial or other condition of the Company at the
time of any such grant or continuation or at the time such Rate Contracts is
entered into, as the case may be. No Secured Party will have any obligation to
disclose or discuss with any Guarantor its assessment, or any Guarantor’s
assessment, of the financial condition of the Company. Each Guarantor has
adequate means to obtain information from the Company on a continuing basis
concerning the financial condition of the Company and their ability to perform
their obligations under the Credit Documents and the Rate Contracts, and each
Guarantor assumes the responsibility for being and keeping informed of the
financial condition of the Company and of all circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations. Each Guarantor hereby waives
and relinquishes any duty on the part of any Secured Party to disclose any
matter, fact or thing relating to the business, operations or conditions of the
Company now known or hereafter known by any Secured Party.


7.10Bankruptcy, etc.


(a)The obligations of the Guarantors hereunder will not be reduced, limited,
impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of the Company or any
other Guarantor or by any defense which the Company or any other Guarantor may
have by reason of the order, decree or decision of any court or administrative
body resulting from any such proceeding.


(b)Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) will be included in the Guaranteed Obligations because it is the
intention of the Guarantors and Secured Parties that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve the Company of any portion
of such Guaranteed Obligations. Guarantors will permit any trustee in
bankruptcy, receiver, debtor in possession, assignee for the benefit of
creditors or similar Person to pay the Administrative


144

--------------------------------------------------------------------------------




Agent, or allow the claim of the Administrative Agent in respect of, any such
interest accruing after the date on which such case or proceeding is commenced.


(c)In the event that all or any portion of the Guaranteed Obligations are paid
by the Company, the obligations of Guarantors hereunder will continue and remain
in full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Secured Party as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered will
constitute Guaranteed Obligations for all purposes hereunder.


7.11Discharge of Guaranty upon Sale of Guarantor. If, in compliance with the
terms and provisions of the Credit Documents, (a) all of the Capital Stock of
any Guarantor or any of its successors in interest hereunder or (b) all or
substantially all of the property of any Guarantor is sold, disposed of or
otherwise transferred (such Guarantor, a “Transferred Guarantor”) to any Person
(other than any other Credit Party), such Transferred Guarantor will, upon the
consummation of such sale, disposition or other transfer (including by merger or
consolidation), automatically be discharged and released, without any further
action by any Secured Party or any other Person, effective as of the time of
such sale, disposition or other transfer, from its obligations under this
Agreement (including under Sections 10.2 and 10.3) and the other Credit
Documents, including its obligations to pledge and grant any Collateral owned by
it pursuant to any Collateral Document and, in the case of the sale of all of
the Capital Stock of such Transferred Guarantor, the pledge of such Capital
Stock to the Collateral Agent pursuant to the Collateral Documents will be
released, and the Collateral Agent will take, and the Secured Parties hereby
irrevocably authorize the Collateral Agent to take, such actions as are
necessary or desirable to effect each discharge and release described in this
Section 7.11 in accordance with the relevant provisions of the Collateral
Documents.


7.12General Limitation on Guarantee Obligations. In any action or proceeding
involving any state corporate limited partnership or limited liability company
law, or any applicable state, federal or foreign bankruptcy, insolvency,
reorganization or other Law affecting the rights of creditors generally, if the
obligations of any Guarantor under Section 7.1 would otherwise be held or
determined to be void, voidable, invalid or unenforceable, or subordinated to
the claims of any other creditors, on account of the amount of its liability
under Section 7.1, then, notwithstanding any other provision to the contrary,
the amount of such liability will, without any further action by such Guarantor,
any Credit Party or any other Person, be automatically limited and reduced to
the highest amount (after giving effect to the right of contribution established
in Section 7.2 and the right of subrogation) that is valid and enforceable, not
void or voidable and not subordinated to the claims of other creditors as
determined in such action or proceeding.


7.13Keepwell. Each Qualified ECP Guarantor that is the Company or a Domestic
Subsidiary of the Company hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Credit Party to honor
all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor will only be liable under
this Section 7.13 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 7.13, or otherwise
under this Guaranty, voidable under applicable Law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 7.13 will remain
in full force and effect until the Guaranteed Obligations have been paid in full
and the Revolving Credit Commitments will have terminated, and all Loans or
other Obligations hereunder which are accrued and payable have been paid or
satisfied and all Letters of Credit will have expired (without any pending
drawing) or have been cancelled or cash collateralized in accordance with the
terms of this Agreement. Each Qualified ECP Guarantor intends that this Section


145

--------------------------------------------------------------------------------




7.13 constitute, and this Section 7.13 will be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Credit
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.


SECTION 8.
EVENTS OF DEFAULT



8.1 Events of Default. Each of the events referred to in clauses (a) through (m)
of this Section 8.1 shall constitute an “Event of Default”:


(a)Failure to Make Payments When Due. Failure by the Company to pay (i) when due
any installment of principal of any Loan, whether at stated maturity, by
acceleration, by mandatory prepayment or otherwise; or (ii) when due any amount
payable to the applicable Issuing Bank in reimbursement of any drawing under a
Letter of Credit (including any requirement to deposit cash collateral in
connection therewith); or (iii) any interest on any Loan or any fee or any other
amount due hereunder within five (5) Business Days after the date due; or


(b)Default in Other Agreements.


(i)Failure of the Company, any other Credit Party or any of its Subsidiaries to
pay when due any principal of or interest on or any other amount payable in
respect of one or more items of Indebtedness (other than Indebtedness referred
to in Section 8.1(a)) with an aggregate principal amount (including undrawn
commitments) in excess of $25,000,000, in each case beyond the grace period, if
any, provided therefor; or


(ii)a breach or default by the Company, any other Credit Party or its
Subsidiaries with respect to any other material term of (1) one or more items of
Indebtedness with an aggregate principal amount (including undrawn commitments)
in excess of $25,000,000 or (2) any loan agreement, mortgage, indenture or other
agreement relating to Indebtedness with an aggregate principal amount (including
undrawn commitments) in excess of $25,000,000, in each case beyond the grace
period, if any, provided therefor, if the effect of such breach or default is to
cause, or to permit the holder or holders of that Indebtedness (or a trustee or
agent on behalf of such holder or holders), to cause, that Indebtedness to
become or be declared due and payable (or redeemable) prior to its stated
maturity;


provided that (x) Section 8.1(b)(ii) will not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness and (y) such failure described in Section
8.1(b) is unremedied or is not duly waived or cured prior to any termination of
commitments or acceleration hereunder; or
(c)Breach of Negative Covenants or Financial Covenants. Failure of the Company,
any of its Subsidiaries to perform or comply with any term, condition or
covenant contained in Section 6; or


(d)Breach of Representations, Etc. Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any Credit
Party or any Subsidiary in writing pursuant to the terms of the Credit Documents
was false in any material respect (or, to the extent such representation and
warranty contains qualifications as to materiality, it was false in any respect)
as of the date made or deemed made; or




146

--------------------------------------------------------------------------------




(e)Breach of Other Covenants. The Company or any Subsidiary (i) defaults in the
performance of or compliance with any covenant contained in Section 5.1(h)(i),
Section 5.2 (as applicable only to the existence of the Company and each
Subsidiary Borrower) or Section 5.10, (ii) defaults in any material respect in
the performance of or compliance with any covenant contained in Section 5.14, or
(iii) defaults in the performance of or compliance with any covenant contained
in any other covenant in this Agreement or in any of the other Credit Documents,
other than any such covenants referred to in subclauses (i) and (ii) above or
any other provision of this Section 8.1, and, solely with respect to this clause
(iii), such default is not remedied, cured or waived within thirty (30) days
after the earlier to occur of the date on which a Responsible Officer has
knowledge of such default and the date of receipt by the Company of written
notice from the Administrative Agent of such default; or


(f)Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court of
competent jurisdiction enters a decree or order for relief in respect of the
Company or any Subsidiary (other than an Immaterial Subsidiary) in an
involuntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, which decree
or order is not stayed; or any other similar relief is granted under any
applicable federal or state law; or (ii) an involuntary case is commenced
against the Company or any Subsidiary (other than an Immaterial Subsidiary)
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect; or a decree or order of a court
having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over the Company or any Subsidiary (other than an Immaterial Subsidiary),
or over all or a substantial part of its property, is entered; or there occurs
the involuntary appointment of an interim receiver, trustee or other custodian
of the Company or any Subsidiary (other than an Immaterial Subsidiary) for all
or a substantial part of its property; or a warrant of attachment, execution or
similar process is issued against any substantial part of the property of the
Company or any Subsidiary (other than an Immaterial Subsidiary), and any such
event described in this clause (ii) continues for sixty (60) days without having
been dismissed, bonded or discharged; or


(g)Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) The Company or any
Subsidiary (other than an Immaterial Subsidiary) has an order for relief entered
with respect to it or commences a voluntary case under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, or consents to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or consents to the appointment of or taking possession
by a receiver, trustee or other custodian for all or a substantial part of its
property; or (ii) the Company or any Subsidiary (other than an Immaterial
Subsidiary) makes any assignment for the benefit of creditors; or (iii) the
Company or any Subsidiary (other than an Immaterial Subsidiary) admits in
writing its inability to pay its debts as such debts become due; or (iv) the
board of directors (or similar governing body) of the Company or any Subsidiary
(other than an Immaterial Subsidiary) (or any committee thereof) adopts any
resolution or otherwise authorizes any action to approve any of the actions
referred to herein or in Section 8.1(f); or


(h)Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving in any individual case an amount in excess of
$25,000,000 (to the extent not covered by insurance (as to which a solvent and
unaffiliated insurance company has acknowledged coverage) or third-party
indemnities (as to which the indemnitor has acknowledged responsibility)) is
entered or filed against the Company or any Subsidiary (other than an Immaterial
Subsidiary) or any of their respective assets and remains undischarged,
unvacated, unbonded or unstayed for a period of sixty (60) days (or in any event
later than five (5) days prior to the date of any proposed sale thereunder); or




147

--------------------------------------------------------------------------------




(i)Dissolution. Any order, judgment or decree is entered against the Company or
any Subsidiary (other than an Immaterial Subsidiary) decreeing the involuntary
dissolution or split up of such Credit Party and such order remains undischarged
or unstayed for a period in excess of sixty (60) days; or


(j)ERISA; Foreign Plans. (i) An ERISA Event occurs with respect to a Pension
Plan or Multiemployer Plan which has resulted or would reasonably be expected to
result in liability of the Borrowers under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount that would
reasonably be expected to have a Material Adverse Effect, (ii) the Borrowers or
any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount that would reasonably be expected to have a Material Adverse Effect or
(iii) any of Borrowers or the Subsidiaries shall have been notified that any of
them has, in relation to a Foreign Plan, incurred a debt or other liability in
respect of Foreign Plans, in each case, that would reasonably be expected to
have a Material Adverse Effect; or


(k)Guaranties, Collateral Documents and other Credit Documents. At any time
after the execution and delivery thereof:


(i)the Guaranty for any reason, other than the satisfaction in full of all
Obligations, ceases to be in full force and effect (other than in accordance
with its terms) or is declared to be null and void or any Guarantor repudiates
its obligations thereunder;


(ii)this Agreement or any Collateral Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations in
accordance with the terms hereof) or is declared null and void, or the
Collateral Agent does not have or ceases to have a valid and perfected Lien in
all or a material portion of the Collateral purported to be covered by the
Collateral Documents (except to the extent not required to be valid or perfected
by the Credit Documents) with the priority required by the relevant Collateral
Document, in each case, for any reason other than actions taken by or on behalf
of the Collateral Agent or any Secured Party or the failure of the Collateral
Agent or any Secured Party to take any action within its control and except as
to Collateral consisting of real property to the extent that such losses are
covered by a lender’s title insurance policy; or


(iii)any Credit Party contests the validity or enforceability of any Credit
Document in writing or denies in writing that it has any further liability,
including with respect to future advances by the Lenders, under any Credit
Document to which it is a party; or


(l)Junior Financing Documentation. The payment or lien subordination provisions,
as applicable, set forth in any Junior Lien Intercreditor Agreement or any
Subordination Agreement to which a Debt Representative representing any Junior
Financing that is Material Indebtedness is a party, cease to be effective or
cease to be legally valid, binding and enforceable, against the lenders or
holders of the Junior Financing represented by such Debt Representative; or


(m)Change of Control. A Change of Control occurs.


8.2    Remedies upon an Event of Default. Upon the occurrence of any Event of
Default and the request of the Required Lenders (provided that such request
shall not be required in the case of any


148

--------------------------------------------------------------------------------




Event of Default pursuant to Section 8.1(f) or 8.1(g)), upon notice to the
Company by the Administrative Agent:


(a)the applicable Revolving Credit Commitments and the obligation of the Issuing
Banks to Issue any Letter of Credit will immediately terminate or be reduced (as
specified by the Administrative Agent);


(b)the aggregate principal of all applicable Loans, all accrued and unpaid
interest thereon, all fees and all other Obligations under this Agreement and
the other Credit Documents, together with an amount equal to the maximum amount
that may at any time be drawn under all Letters of Credit then outstanding
(regardless of whether any beneficiary under any such Letter of Credit will have
presented, or will be entitled at such time to present, the drafts or other
documents or certificates required to draw under such Letters of Credit), will
become due and payable immediately, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by each
Credit Party; provided that the foregoing will not affect in any way the
obligations of the Lenders under Section 2.4(e);


(c)the Company will immediately comply with the provisions of Section 2.4(h)
with respect to the deposit of cash collateral to secure the Letter of Credit
Usage and future payment of related fees; an


(d)the Administrative Agent may, and may cause the Collateral Agent to, exercise
any and all of its other rights and remedies under applicable law (including any
applicable UCC) or at equity, hereunder and under the other Credit Documents.


provided that upon an Event of Default pursuant Section 8.1(f) or 8.1(g), the
Revolving Credit Commitments of each Lender and the obligations of the Issuing
Bank to issue (or to cause it designee to issue) Letters of Credit shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable and the obligation of the Company to cash collateralize the Letters
of Credit as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent, the Collateral Agent or any
Lender.
8.3Application of Proceeds. Notwithstanding anything to the contrary contained
in this Agreement or any other Credit Document, upon the occurrence and during
the continuance of an Event of Default and after the acceleration of the
principal amount of any of the Loans hereunder:


(a)each Credit Party irrevocably waives the right to direct the application of
any and all payments at any time or times thereafter received by the
Administrative Agent, the Collateral Agent or any Issuing Bank from or on behalf
of any Credit Party, and, as between each Credit Party on the one hand and the
Administrative Agent, the Collateral Agent, each Issuing Bank and the Lenders on
the other, the Administrative Agent and each Issuing Bank will have the
continuing and exclusive right to apply and to reapply any and all payments
received against the Obligations in such manner as the Administrative Agent (or,
as applicable, such Issuing Bank) may deem advisable and consistent with this
Agreement (including pursuant to clause (b) below) notwithstanding any previous
application by Administrative Agent (or, as applicable, such Issuing Bank); and


(b)subject to Section 2.15(d), any and all payments received by any Secured
Party (other than through the Administrative Agent), including proceeds of
Collateral, will be applied:




149

--------------------------------------------------------------------------------




(i)first, to all fees, costs, indemnities, liabilities, obligations and expenses
incurred by or owing to the Administrative Agent or the Collateral Agent with
respect to this Agreement, the other Credit Documents or the Collateral;


(ii)second, to all fees, costs, indemnities, liabilities, obligations and
expenses incurred by or owing to any Lender or Issuing Bank with respect to this
Agreement, the other Credit Documents or the Collateral;


(iii)third, to accrued and unpaid interest on the Obligations (including any
interest which, but for the provisions of the Bankruptcy Code, would have
accrued on such amounts);


(iv)fourth, (A) to the principal amount of the Obligations, including, without
limitation, with respect to the deposit of cash collateral to secure the Letter
of Credit Usage and future payment of related fees in compliance with Section
2.4(h), (B) to any Obligations under any Secured Rate Contract and (C) to any
Obligation under any Bank Product Agreement for which the Administrative Agent
has received written notice of such Obligations as being outstanding in an
aggregate amount not to exceed $5,000,000;


(v)fifth, to any other Indebtedness or obligations of any Credit Party owing to
the Administrative Agent, the Collateral Agent, any Lender or any other Secured
Party under the Credit Documents or any Bank Product Agreement for which the
Administrative Agent has received written notice of such Obligations as being
outstanding under such Bank Product Agreement; and


(vi)sixth, to the Company or to whomever may be lawfully entitled to receive
such balance or as a court of competent jurisdiction may direct.


In carrying out the foregoing, (a) amounts received will be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (b) each of the Persons entitled to receive a payment in
any particular category will receive an amount equal to its pro rata share of
amounts available to be applied pursuant thereto for such category.
SECTION 9.
AGENTS



9.1Appointment and Duties.


(a)    Appointment of Agent. Each Lender and each Issuing Bank hereby appoints
JPMorgan (together with any successor Agent pursuant to Section 9.9) as the
Administrative Agent and the Collateral Agent hereunder and authorizes each such
Agent to (i) execute and deliver the Credit Documents and accept delivery
thereof on its behalf from any Credit Party, (ii) take such action on its behalf
and to exercise all rights, powers and remedies and perform the duties as are
expressly delegated to such Agent under such Credit Documents and (iii) exercise
such powers as are reasonably incidental thereto. In furtherance of the
foregoing, each of the Lenders (including in its capacity as a potential Secured
Swap Provider or a Bank Product Provider) hereby irrevocably appoints and
authorizes the Collateral Agent to act as the agent of (and to hold any security
interest created by the Collateral Documents for and on behalf of or in trust
for) such Lender for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Credit Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Collateral Agent (and any co-agents,
sub-agents and attorneys-in-fact appointed by the


150

--------------------------------------------------------------------------------




Collateral Agent pursuant to Section 9.4 for purposes of holding or enforcing
any Lien on the Collateral (or any portion thereof) granted under the Collateral
Documents, or for exercising any rights and remedies thereunder at the direction
of the Collateral Agent), will be entitled to the benefits of all provisions of
this Section 9 (including Section 9.8(b), as though such co-agents, sub-agents
and attorneys-in-fact were the “collateral agent” under the Credit Documents) as
if set forth in full herein with respect thereto. The provisions of this
Section 9 are solely for the benefit of the Agents, the Issuing Banks and the
Lenders and no Credit Party will have any rights as a third party beneficiary of
any of the provisions thereof. In performing its functions and duties hereunder,
each Agent will act solely as an agent of the Lenders and does not assume and
will not be deemed to have assumed any obligation towards or relationship of
agency or trust with or for the Company or any Subsidiary.


(b)Duties as Collateral and Disbursing Agent. Without limiting the generality of
clause (a) above, each of the Administrative Agent and the Collateral Agent, as
applicable, will each have the right and authority (to the exclusion of the
Lenders and the Issuing Banks), and is hereby authorized, to (i) act as the
disbursing and collecting agent for the Lenders and the Issuing Banks with
respect to all payments and collections arising in connection with the Credit
Documents (including in any proceeding described in Section 8.1(f) or (g) or any
other bankruptcy, insolvency or similar proceeding), and each Person making any
payment in connection with any Credit Document to any Secured Party is hereby
authorized to make such payment to such Agent, (ii) file and prove claims and
file other documents necessary or desirable to allow the claims of the Secured
Parties with respect to any Obligation in any proceeding described in Section
8.1(f) or (g) or any other bankruptcy, insolvency or similar proceeding (but not
to vote, consent or otherwise act on behalf of such Person), (iii) act as
collateral agent for each Secured Party for purposes of the perfection of all
Liens created by such agreements and all other purposes stated therein, (iv)
manage, supervise and otherwise deal with the Collateral, (v) take such other
action as is necessary or desirable to maintain the perfection and priority of
the Liens created or purported to be created by the Credit Documents, (vi)
except as may be otherwise specified in any Credit Document, exercise all
remedies given to such Agent and the other Secured Parties with respect to the
Credit Parties and/or the Collateral, whether under the Credit Documents,
applicable Law or otherwise and (vii) execute any amendment, consent or waiver
under the Credit Documents on behalf of any Lender that has consented in writing
to such amendment, consent or waiver; provided, however, that each such Agent
hereby appoints, authorizes and directs each Lender and the Issuing Bank to act
as collateral sub-agent for such Agent, the Lenders and the Issuing Banks for
purposes of the perfection of all Liens with respect to the Collateral,
including any deposit account maintained by a Credit Party with, and cash and
Cash Equivalents held by, such Lender or Issuing Bank, and may further authorize
and direct the Lenders and the Issuing Banks to take further actions as
collateral sub-agents for purposes of enforcing such Liens or otherwise to
transfer the Collateral subject thereto to such Agent, and each Lender and
Issuing Bank hereby agrees to take such further actions to the extent, and only
to the extent, so authorized and directed.


(c)Limited Duties. Under the Credit Documents, each of the Administrative Agent
and the Collateral Agent (i) is acting solely on behalf of the Secured Parties
(except to the limited extent provided in Section 2.7(b) with respect to the
Register), with duties that are entirely administrative in nature,
notwithstanding the use of the defined terms “Administrative Agent,” “Collateral
Agent,” “Agent,” the terms “agent” and “collateral agent” and similar terms in
any Credit Document to refer to such Agent, which terms are used for title
purposes only, (ii) is not assuming any obligation under any Credit Document
other than as expressly set forth therein or any role as agent, fiduciary or
trustee of or for any Lender, Issuing Bank or other Person and (iii) will have
no implied functions, responsibilities, duties, obligations or other liabilities
under any Credit Document, and each Secured Party, by accepting the benefits of
the Credit Documents, hereby waives and agrees not to assert any claim against
such Agent based on the roles, duties and legal relationships expressly
disclaimed in clauses (i) through (iii) above. Without limiting the generality
of the foregoing, the use of the term “agent” in this Agreement with reference
to the Administrative Agent or the Collateral Agent is not intended to connote
any


151

--------------------------------------------------------------------------------




fiduciary duty or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom and is intended to create or reflect only an administrative
relationship between independent contracting parties.


9.2Binding Effect. Each Secured Party, by accepting the benefits of the Credit
Documents, agrees that (a) any action taken by the Administrative Agent, the
Collateral Agent or the Required Lenders (or, if expressly required hereby, a
greater proportion of the Lenders) in accordance with the provisions of the
Credit Documents, (b) any action taken by the Administrative Agent or the
Collateral Agent in reliance upon the instructions of Required Lenders (or,
where so required, such greater proportion) and (c) the exercise by the
Administrative Agent, the Collateral Agent or the Required Lenders (or, where so
required, such greater proportion) of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, will be
authorized and binding upon all of the Secured Parties.


9.3Use of Discretion.


(a)No Action without Instructions. Neither the Administrative Agent nor the
Collateral Agent will be required to exercise any discretion or take, or to omit
to take, any action, including with respect to enforcement or collection, except
any action it is required to take or omit to take (i) under any Credit Document
or (ii) pursuant to instructions from the Required Lenders (or, where expressly
required by the terms of this Agreement, a greater proportion of the Lenders).
Each Agent shall be entitled to rely, and shall be fully protected in relying,
upon any communication, instrument or document believed by it to be genuine and
correct and to have been signed or sent by the proper Person or Persons, and
shall be entitled to rely and shall be protected in relying on opinions and
judgments of attorneys (who may be attorneys for Borrower and the Subsidiaries),
accountants, experts and other professional advisors selected by it. No Lender
shall have any right of action whatsoever against any Agent as a result of such
Agent acting or (where so instructed) refraining from acting hereunder or any of
the other Credit Documents in accordance with the instructions of the Required
Lenders (or, where expressly required by the terms of this Agreement, a greater
proportion of the Lenders).


(b)Right Not to Follow Certain Instructions. Notwithstanding clause (a) above,
neither the Administrative Agent nor the Collateral Agent will be required to
take, or to omit to take, any action in connection herewith or any of the other
Credit Documents or from the exercise of any power, discretion or authority
vested in it hereunder or thereunder (i) unless, upon demand, such Agent
receives an indemnification satisfactory to it from the Lenders (or, to the
extent applicable and acceptable to such Agent, any other Person) against all
Liabilities that, by reason of such action or omission, may be imposed on,
incurred by or asserted against such Agent or any Related Person thereof or (ii)
that is, in the opinion of such Agent or its counsel, may expose such Agent to
liability or that is contrary to any Credit Document or applicable Law
including, for the avoidance of doubt any action that may be in violation of the
automatic stay or that may affect a foreclosure, modification or termination of
property of a Defaulting Lender under any Bankruptcy Proceeding or under the
Bankruptcy Code, and no Agent will have any duty to disclose or will be liable
for the failure to disclose, any information relating to any Credit Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
such Agent or any of its Affiliates in any capacity.


(c)Exclusive Right to Enforce Rights and Remedies. Notwithstanding anything to
the contrary contained herein or in any other Credit Document, the authority to
enforce rights and remedies hereunder and under the other Credit Documents
against the Credit Parties or any of them will be vested exclusively in, and all
actions and proceedings in equity or at law in connection with such enforcement
will be instituted and maintained exclusively by, the Administrative Agent and
the Collateral Agent in accordance with the Credit Documents for the benefit of
all the Lenders and the Issuing Banks;


152

--------------------------------------------------------------------------------




provided that the foregoing will not prohibit (i) each of the Administrative
Agent and the Collateral Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as such Agent)
hereunder and under the other Credit Documents, (ii) each Issuing Bank and the
Swing Line Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as Issuing Bank or Swing Line Lender, as the
case may be) hereunder and under the other Credit Documents, (iii) any Lender
from exercising setoff rights in accordance with Section 10.4 or (iv) any Lender
from filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Credit Party under any
bankruptcy or other debtor relief law; provided further, that if at any time
there is no Person acting as the Administrative Agent hereunder and under the
other Credit Documents, then (A) the Required Lenders will have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 9.1 and (B)
in addition to the matters set forth in clauses (ii), (iii) and (iv) of the
preceding proviso and subject to Section 10.4, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.


9.4Delegation of Rights and Duties. Each of the Administrative Agent and the
Collateral Agent may, upon any term or condition it specifies, delegate or
exercise any of its rights, powers and remedies under, and delegate or perform
any of its duties or any other action with respect to, any Credit Document by or
through any trustee, co-agent, employee, attorney-in-fact and any other Person
(including any Secured Party). Upon acceptance of any such delegation from the
Administrative Agent or the Collateral Agent, any such Person will benefit from
this Section 9 to the extent provided by such Agent and will be, and will be
deemed to have agreed to be, bound by the provisions of Sections 10.14, 10.15,
10.16 and 10.17.


9.5Reliance and Liability.


(a)Each of the Administrative Agent and the Collateral Agent may, without
incurring any liability hereunder, (i) treat the payee of any Note as its holder
until such Note has been assigned in accordance with Section 10.6, (ii) rely on
the Register to the extent set forth in Section 10.6, (iii) consult with any of
its Related Persons and, whether or not selected by it, any other advisors,
accountants and other experts (including advisors to, and accountants and
experts engaged by, any Credit Party) and (iv) rely and act upon any document
and information (including those transmitted by Electronic Transmission) and any
telephone message or conversation, in each case believed by it to be genuine and
transmitted, signed or otherwise authenticated by the appropriate parties.


(b)None of the Administrative Agent, the Collateral Agent and their respective
Related Persons will be liable for any action taken or omitted to be taken by
any of them under or in connection with any Credit Document, and each Secured
Party, the Company and each other Credit Party hereby waive and will not assert
(and the Company will cause each other Credit Party to waive and agree not to
assert) any right, claim or cause of action based thereon, except to the extent
of liabilities resulting primarily from the gross negligence or willful
misconduct of such Agent or, as the case may be, such Related Person (each as
determined in a final, non-appealable judgment by a court of competent
jurisdiction) in connection with the duties expressly set forth herein. Without
limiting the foregoing, neither the Administrative Agent nor the Collateral
Agent:


(i)will be responsible or otherwise incur liability for any action or omission
taken in reliance upon the instructions of the Required Lenders or for the
actions or omissions of any of its Related Persons selected with reasonable care
(other than employees, officers and directors of such Agent, when acting on
behalf of such Agent);




153

--------------------------------------------------------------------------------




(ii)will be responsible to any Lender, Issuing Bank or other Person for the due
execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, any Credit
Document;


(iii)makes any warranty or representation, or will be responsible, to any
Lender, Issuing Bank or other Person for (A) any statement, document,
information, including any written or oral statements or in any financial or
other statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to Lenders or by or on behalf of any Credit Party
to any Agent or any Lender in connection with the Credit Documents and the
transactions contemplated thereby or for the financial condition or business
affairs of any Credit Party or any other Person liable for the payment of any
Obligations, (B) any representation or warranty made or furnished by or on
behalf of any Credit Party or any Related Person of any Credit Party in
connection herewith or with any Credit Document or any transaction contemplated
herein or therein or any other document, certificate or information with respect
to any Credit Party, whether or not transmitted or (except for documents
expressly required under any Credit Document to be transmitted to the Lenders)
omitted to be transmitted by such Agent, including as to completeness, accuracy,
scope or adequacy thereof, or for the scope, nature or results of any due
diligence performed by such Agent in connection with the Credit Documents, (C)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth in any Credit Document or the occurrence of any Default,
(D) the execution, effectiveness, genuineness, validity, enforceability,
collectability, sufficiency or genuineness hereof or of any Credit Document or
any other agreement, instrument or document or (E) the satisfaction of any
condition set forth in Section 3 or elsewhere in any Credit Document, and (F)
and, for each of the items set forth in clauses (A) through (E) hereof, each
Lender and Issuing Bank hereby waives and agrees not to assert any right, claim
or cause of action it might have against the Administrative Agent or the
Collateral Agent based thereon; and


(iv)will have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Credit Document, whether any condition set
forth in any Credit Document is satisfied or waived, as to the financial
condition of any Credit Party or as to the occurrence or continuation or
possible occurrence or continuation of any Default or Event of Default or will
be deemed to have notice or knowledge of such occurrence or continuation unless
it has received a written notice from the Company or any Lender or Issuing Bank
describing such Default or Event of Default clearly labeled “notice of default”
(in which case such Agent will promptly give notice of such receipt to all
Lenders).


(c)Each party to this Agreement acknowledges and agrees that the Administrative
Agent may from time to time use one or more outside service providers for the
tracking of all Uniform Commercial Code financing statements (and/or other
collateral related filings and registrations from time to time) required to be
filed or recorded pursuant to the Credit Documents and the notification to the
Administrative Agent, of, among other things, the upcoming lapse or expiration
thereof. No Agent will be liable for any action taken or not taken by any such
service provider.


9.6Agent Individually. Each of the Administrative Agent and the Collateral Agent
and their Affiliates may make loans and other extensions of credit to, acquire
Capital Stock of, engage in any kind of business, including but not limited to
any type of financial advisory business, with any Credit Party or Affiliate
thereof as though it were not acting as an Agent and may receive separate fees
and other


154

--------------------------------------------------------------------------------




payments therefor. To the extent the Administrative Agent, the Collateral Agent
or any of their respective Affiliates makes any Loan or otherwise becomes a
Lender hereunder, it will have and may exercise the same rights and powers
hereunder and will be subject to the same obligations and liabilities as any
other Lender and the terms “Lender,” “Required Lender,” and any similar terms
will, except where otherwise expressly provided in any Credit Document, include
such Agent or such Affiliate, as the case may be, in its individual capacity as
Lender or as one of the Required Lenders.


9.7Lender Credit Decision.


(a)Each Lender and Issuing Bank acknowledges that it will, independently and
without reliance upon the Administrative Agent, the Collateral Agent, any Lender
or Issuing Bank or any of their Related Persons or upon any document (including
any offering and disclosure materials in connection with the syndication of the
Loans) solely or in part because such document was transmitted by such Agent or
any of its Related Persons, conduct its own independent investigation of the
financial condition and affairs of each Credit Party and make and continue to
make its own credit decisions in connection with entering into, and taking or
not taking any action under, any Credit Document or with respect to any
transaction contemplated in any Credit Document, in each case based on such
documents and information as it will deem appropriate. Each Lender further
represents and warrants that it has reviewed the confidential information
memorandum and each other document made available to it on the Platform in
connection with this Agreement and has acknowledged and accepted the terms and
conditions applicable to the recipients thereof (including any such terms and
conditions set forth, or otherwise maintained, on the Platform with respect
thereto). Except for documents expressly required by any Credit Document to be
transmitted by the Administrative Agent or the Collateral Agent to the Lenders
or Issuing Banks, no such Agent will have any duty or responsibility to provide
any Lender or Issuing Bank with any credit or other information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of any Credit Party or any Affiliate of any Credit Party that
may come in to the possession of such Agent or any of its Related Persons.


(b)If any Lender or Issuing Bank has elected to abstain from receiving Nonpublic
Information concerning the Credit Parties or their Affiliates, such Lender or
Issuing Bank acknowledges that, notwithstanding such election, the
Administrative Agent and/or the Credit Parties will, from time to time, make
available syndicate-information (which may contain Nonpublic Information) as
required by the terms of, or in the course of administering the Loans to the
credit contact(s) identified for receipt of such information on the Lender’s
administrative questionnaire who are able to receive and use all syndicate-level
information (which may contain Nonpublic Information) in accordance with such
Lender’s compliance policies and contractual obligations and applicable Law,
including federal and state securities laws; provided that if such contact is
not so identified in such questionnaire, the relevant Lender or Issuing Bank
hereby agrees to promptly (and in any event within one (1) Business Day) provide
such a contact to the Administrative Agent and the Credit Parties upon request
therefor by the Administrative Agent or the Credit Parties. Notwithstanding such
Lender’s or Issuing Bank’s election to abstain from receiving material
non-public information, such Lender or Issuing Bank acknowledges that if such
Lender or Issuing Bank chooses to communicate with the Administrative Agent, it
assumes the risk of receiving Nonpublic Information concerning the Credit
Parties or their Affiliates. In the event that any Lender has determined for
itself to not access any information disclosed through the Platform or
otherwise, such Lender acknowledges that (i) other Lenders may have availed
themselves of such information and (ii) neither the Company nor the
Administrative Agent has any responsibility for such Lender’s decision to limit
the scope of the information it has obtained in connection with this Agreement
and the other Credit Documents.


(c)Each Lender, by delivering its signature page to this Agreement or an
Assignment Agreement and funding its Loan, will be deemed to have acknowledged
receipt of, and


155

--------------------------------------------------------------------------------




consented to and approved, each Credit Document and each other document required
to be approved by any Agent, the Required Lenders or the Lenders, as applicable,
on the Closing Date.


9.8Expenses; Indemnities; Withholding.


(a)Each Lender agrees to reimburse the Administrative Agent, the Collateral
Agent and each of their respective Related Persons (to the extent not reimbursed
by any Credit Party) promptly upon demand, severally and ratably, in proportion
to its Pro Rata Share, for any costs and expenses (including fees, charges and
disbursements of financial, legal and other advisors and Other Taxes paid in the
name of, or on behalf of, any Credit Party) that may be incurred by such Agent
or any of its Related Persons in connection with the preparation, syndication,
execution, delivery, administration, modification, consent, waiver or
enforcement of, or the taking of any other action (whether through negotiations,
through any work-out, bankruptcy, restructuring or other legal or other
proceeding (including preparation for and/or response to any subpoena or request
for document production relating thereto) or otherwise) in respect of, or legal
advice with respect to, its rights or responsibilities under, any Credit
Document.


(b)Each Lender further agrees to indemnify the Administrative Agent, the
Collateral Agent and each of their respective Related Persons (to the extent not
reimbursed by any Credit Party), severally and ratably, in proportion to its Pro
Rata Share, from and against Liabilities (including, to the extent not
indemnified pursuant to Section 9.8(c), taxes, interests and penalties imposed
for not properly withholding or backup withholding on payments made to or for
the account of any Lender) that may be imposed on, incurred by or asserted
against such Agent or any of its Related Persons in any matter relating to or
arising out of, in connection with or as a result of any Credit Document or any
other act, event or transaction related, contemplated in or attendant to any
such document, or, in each case, any action taken or omitted to be taken by such
Agent or any of its Related Persons under or with respect to any of the
foregoing (IN ALL CASES, WHETHER OR NOT CAUSED OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF ANY AGENT OR RELATED
PERSON); provided, however, that no Lender will be liable to the Administrative
Agent, the Collateral Agent or any of their respective Related Persons to the
extent such liability has resulted solely and directly for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
claims, suits, judgments, litigations, investigations, inquiries or proceedings,
costs, expenses or disbursements which have resulted from the gross negligence
or willful misconduct of such Agent or, as the case may be, such Related Person,
as determined by a court of competent jurisdiction in a final non-appealable
judgment or order. No Lender shall be liable under this Section or otherwise for
any failure of another Lender to satisfy such other Lender’s obligations under
the Credit Documents.


(c)To the extent required by any applicable law, the Administrative Agent and
the Collateral Agent may withhold from any payment to any Lender under a Credit
Document an amount equal to any applicable withholding tax. If the Internal
Revenue Service or any other Governmental Authority asserts a claim that such
Agent did not properly withhold tax from amounts paid to or for the account of
any Lender (because the appropriate certification form was not delivered, was
not properly executed, or fails to establish an exemption from, or reduction of,
withholding tax with respect to a particular type of payment, or because such
Lender failed to notify such Agent or any other Person of a change in
circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason), or such Agent reasonably determines
that it was required to withhold taxes from a prior payment but failed to do so,
such Lender will promptly indemnify such Agent fully for all amounts paid,
directly or indirectly, by such Agent as tax or otherwise, including penalties
and interest, and together with all expenses incurred by such Agent, including
legal expenses, allocated internal costs and out-of-pocket expenses. Each of the
Administrative Agent and the Collateral Agent may offset against any payment to
any Lender under a Credit Document, any applicable withholding tax that was
required to


156

--------------------------------------------------------------------------------




be withheld from any prior payment to such Lender but which was not so withheld,
as well as any other amounts for which such Agent is entitled to indemnification
from such Lender under this Section 9.8(c).


9.9Resignation of Administrative Agent, Collateral Agent or Issuing Bank.


(a)Each of the Administrative Agent and the Collateral Agent may resign at any
time by delivering notice of such resignation to the Lenders and the Company,
effective on the date set forth in such notice or, if no such date is set forth
therein, upon the date such notice will be effective, in accordance with the
terms of this Section 9.9. If such Agent delivers any such notice, the Required
Lenders will have the right, subject to the consent of the Company (such consent
not to be unreasonably withheld, conditioned or delayed), at all times other
than during the continuation of an Event of Default under Section 8.1(a), (f) or
(g), to appoint a successor Administrative Agent or Collateral Agent, as
applicable. The Administrative Agent’s resignation shall become effective on the
earliest of (i) 30 days after delivery of the notice of resignation (regardless
of whether a successor has been appointed or not), (ii) the appointment of a
successor Administrative Agent by the Required Lenders or (iii) such other date,
if any, agreed to by the Required Lenders. If, after 30 days after the date of
such retiring Agent’s notice of resignation, no successor Administrative Agent
or Collateral Agent, as applicable, has been appointed by the Required Lenders
that has accepted such appointment, then such retiring Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent or Collateral Agent, as
applicable, from among the Lenders or a commercial banking institution organized
under the laws of the United States (or any State thereof) or a United States
branch or agency of a commercial banking institution, in each case, having
combined capital and surplus of at least $500,000,000. Each appointment under
this clause (a) will be subject to the prior consent of the Company, which will
not be unreasonably withheld but will not be required during the continuance of
an Event of Default.


(b)Effective immediately upon its resignation, (i) any retiring Administrative
Agent or Collateral Agent will be discharged from its duties and obligations
under the Credit Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lender or the Issuing Banks
under any of the Credit Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed), (ii) the Lenders will assume and perform all
of the duties of such Agent until a successor Administrative Agent or Collateral
Agent, as applicable, will have accepted a valid appointment hereunder, (iii)
such retiring Agent and its Related Persons will no longer have the benefit of
any provision of any Credit Document as Administrative Agent or Collateral
Agent, as applicable, other than with respect to any actions taken or omitted to
be taken while such retiring Agent was, or because such Agent had been, validly
acting as Administrative Agent or Collateral Agent, as applicable, under the
Credit Documents and (iv) subject to its rights under Section 9.3, such retiring
Agent will take such action as may be reasonably necessary to assign to the
applicable successor Administrative Agent or Collateral Agent its rights as
Administrative Agent or Collateral Agent, as applicable, under the Credit
Documents. After any retiring Administrative Agent’s or Collateral Agent’s
resignation hereunder as the Administrative Agent, the provisions of this
Section 9 and Sections 10.2, 10.3, 10.4, 10.10, 10.14, 10.15, and 10.16 will
inure to its benefit, its sub-agents and their respective affiliates benefit as
to any actions taken or omitted to be taken by any of them while it was
Administrative Agent or Collateral Agent hereunder. Effective immediately upon
the acceptance of a valid appointment as Administrative Agent or Collateral
Agent by a successor Administrative Agent or Collateral Agent, such successor
Administrative Agent or Collateral Agent will succeed to, and become vested
with, all the rights, powers, privileges and duties of such retiring Agent under
the Credit Documents and the retiring Administrative Agent or Collateral Agent
will promptly (A) transfer to its successor all sums, Securities and other items
of Collateral held under the Collateral Documents, together with all records and
other documents necessary or appropriate in connection with the performance of
the duties of the successor Administrative Agent or Collateral Agent under the
Credit Documents, and (B) execute and deliver to such successor Administrative
Agent or Collateral Agent such


157

--------------------------------------------------------------------------------




amendments to financing statements, and take such other actions, as may be
necessary or appropriate in connection with the assignment to such successor
Administrative Agent or Collateral Agent of the security interests created under
the Collateral Documents.


(c)Any Issuing Bank may resign at any time by delivering notice of such
resignation to the Administrative Agent, effective on the date set forth in such
notice or, if no such date is set forth therein, on the date such notice will be
effective. Upon such resignation, the applicable Issuing Bank will remain an
Issuing Bank and will retain its rights and obligations in its capacity as such
(other than any obligation to Issue Letters of Credit but including the right to
receive fees or to have Lenders participate in any L/C Reimbursement Agreement
Obligation thereof) with respect to Letters of Credit Issued by such Issuing
Bank prior to the date of such resignation and will otherwise be discharged from
all other duties and obligations under the Credit Documents.


9.10Release of Collateral or Guarantors


(a)Each Lender and Issuing Bank hereby consents to the release and hereby
directs the Administrative Agent and the Collateral Agent to release (or, in the
case of clause (b)(ii) below, release or subordinate) the following:


(i)any Guarantor from its guaranty of any Obligation pursuant to Section 7.11 or
upon such Guarantor becoming an Excluded Subsidiary, and such Guarantor will be
automatically released from its Obligations thereunder; provided, however, that
the release of any Guarantor Subsidiary from its obligations under this
Agreement and the other Credit Documents as a result of it becoming an Excluded
Subsidiary of the type described in clause (h) of the definition thereof (and
which clause is the only basis on which such Guarantor Subsidiary would
constitute an Excluded Subsidiary) shall only be permitted if at the time such
Guarantor Subsidiary becomes an Excluded Subsidiary of such type (1) no Default
or Event of Default shall have occurred and be continuing, (2) after giving Pro
Forma effect to such release and the consummation of the transaction that causes
(or, in the absence of this proviso, would cause) such Subsidiary to be an
Excluded Subsidiary of such type, the Company is deemed to have made a new
Investment in such Subsidiary for purposes of Section 6.6 (as if such Subsidiary
were then newly acquired) in an amount equal to (I) the fair market value of
such Subsidiary as of the date that it becomes such an Excluded Subsidiary (as
reasonably determined by the Company in good faith), times (II) the percentage
of the total Capital Stock of such Subsidiary then issued and outstanding that
is retained by the Credit Parties on such date, and such Investment is permitted
pursuant to Section 6.6 (other than Section 6.6(k)) at such time, (3) the
Capital Stock of such Subsidiary then issued and outstanding that is not
retained by Credit Parties on such date shall be owned by a Person that is not a
Credit Party or an Affiliate of a Credit Party, (4) the transaction pursuant to
which such Guarantor Subsidiary became an Excluded Subsidiary of such type was
(i) not entered into in contemplation of the release provision set forth in this
Section 9.10(a) and (ii) a bona fide joint venture or otherwise not prohibited
pursuant to Section 6.8 and (5) a Responsible Officer of the Company certifies
to the Administrative Agent compliance with preceding clauses (1) through (4);
provided further, that no such release shall occur if such Guarantor continues
to be a guarantor in respect of any Material Indebtedness that is Junior
Financing or any Permitted Refinancing in respect of any of the foregoing;


(ii)any Lien held by the Collateral Agent for the benefit of the Secured Parties
against any Guarantor upon the release of such Guarantor from its guaranty
pursuant to clause (i) above;


158

--------------------------------------------------------------------------------




(iii)any Lien held by the Collateral Agent for the benefit of the Secured
Parties against (1) any Collateral that is sold, transferred, conveyed or
otherwise disposed of by a Credit Party in a transaction permitted by the Credit
Documents (including pursuant to a valid waiver or consent), (2) any property
subject to a Lien permitted hereunder in reliance upon Section 6.1(d) and (3)
all of the Collateral and all Credit Parties, upon (A) termination of the
Revolving Credit Commitments, (B) payment and satisfaction in full of all Loans,
all obligations to reimburse the Issuing Banks for drawings honored under
Letters of Credit, all other Obligations under the Credit Documents (excluding
contingent obligations as to which no claim has been asserted) and all
Obligations arising under Secured Rate Contracts and Bank Product Agreements
that the Administrative Agent has theretofore been notified in writing by the
holder of such Obligations are then due and payable, (C) deposit of cash
collateral with respect to all contingent Obligations (or, as an alternative to
cash collateral, in the case of any Letter of Credit Obligation, receipt by the
Administrative Agent of a back-up letter of credit) in amounts and on terms and
conditions and with parties satisfactory to the Administrative Agent, the
applicable Issuing Bank and each Indemnitee that is, or may be, owed such
Obligations (excluding contingent Obligations (other than obligations to
reimburse the Issuing Banks for drawings honored under Letters of Credit) as to
which no claim has been asserted), and, in the case of this clause (3), the
Collateral Documents, the guarantees made herein, the Liens and all other
security interests granted thereunder will automatically terminate, and (D) to
the extent requested by the Administrative Agent, receipt by the Administrative
Agent and the Secured Parties of liability releases from the Credit Parties each
in form and substance reasonably acceptable to the Administrative Agent;


(iv)any Lien held by the Collateral Agent for the benefit of the Secured Parties
against any Credit Party against accounts receivable sold pursuant to a
Permitted Supplier Financing Arrangement; and


(v)the releases contemplated by Section 10.28.


(b)Each Lender and Issuing Bank hereby directs the Administrative Agent and the
Collateral Agent, and each of the Administrative Agent and the Collateral Agent
hereby agrees, upon receipt of reasonable advance notice from the Company, to
execute and deliver or file such documents and to perform other actions
reasonably necessary to release the guaranties and Liens when and as directed in
this Section 9.10, subject to receipt by the Administrative Agent of a
certification of the Company as to such matters as are reasonably required by
the Administrative Agent. To the extent any Collateral is disposed of as
permitted by this Section to any Person other than a Credit Party, such
Collateral will be sold free and clear of Liens created by the Credit Documents
and the Administrative Agent will be authorized to take any actions deemed
appropriate in order to effect the foregoing.


(c)In the event of a foreclosure by the Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition, the
Collateral Agent (at the direction of the Required Lenders) or any Lender may be
the purchaser or licensor of any or all of such Collateral at any such sale or
other disposition and the Collateral Agent, as agent for and representative of
Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities unless Required Lenders will otherwise agree in writing),
at the direction of the Required Lenders, will be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such public sale, to use and apply any of
the Obligations as a credit on account of the purchase price for any collateral
payable by the Collateral Agent at such sale or other disposition (including
pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the
Bankruptcy Code), the Collateral


159

--------------------------------------------------------------------------------




Agent (or any Lender, except with respect to a “credit bid” pursuant to Section
363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code). Any
release of guarantee obligations will be deemed subject to the provision that
such guarantee obligations will be reinstated if after such release any portion
of any payment in respect of the Obligations guaranteed thereby will be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Company or
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Company or Guarantor
or any substantial part of its property, or otherwise, all as though such
payment had not been made. The Collateral Agent will not be responsible for or
have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Collateral Agent’s Lien thereon, or any
certificate prepared by any Credit Party in connection therewith, nor will the
Collateral Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.


9.11Certain ERISA Matters.


(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and not, for the avoidance of
doubt, to or for the benefit of the Company or any other Credit Party, that at
least one of the following is and will be true:


(i)such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Revolving Loans, the Letters of Credit, the Revolving Credit Commitments or
this Agreement,


(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement,


(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Revolving Credit Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Revolving Credit Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D)
to the best knowledge of such Lender, the requirements of subsection (a) of Part
I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Revolving Credit Commitments and this Agreement, or






160

--------------------------------------------------------------------------------




(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.


(b)In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and not, for the avoidance of doubt, to or for the benefit
of the Company or any other Credit Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Revolving Credit Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Credit Document or any documents
related hereto or thereto).


For purposes of this Section 9.11, “Benefit Plan” shall mean any of (a) an
“employee benefit plan” (as defined in ERISA) that is subject to Title I of
ERISA, (b) a “plan” as defined in and subject to Section 4975 of the Internal
Revenue Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Internal Revenue Code) the assets of any such “employee benefit plan” or
“plan”.
9.12Joint Lead Arrangers and Joint Bookrunners. Notwithstanding any provision to
the contrary contained elsewhere in this Agreement or in any other Credit
Document, none of the Joint Lead Arrangers and Joint Bookrunners will have any
duties or responsibilities, nor will any of such Agents have or be deemed to
have any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities will be read
into this Agreement or any other Credit Document or otherwise exist against any
of such Agents. At any time that any Lender serving (or whose Affiliate is
serving) as Joint Lead Arranger or Joint Bookrunner will have transferred to any
other Person (other than any Affiliates) all of its interests in the Loans, such
Lender (or an Affiliate of such Lender acting as Joint Lead Arranger or Joint
Bookrunner) will be deemed to have concurrently resigned as such Joint Lead
Arranger or Joint Bookrunner.


9.13Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim. In
the case of pendency of any proceeding under any Bankruptcy Proceeding relative
to any Credit Party, the Administrative Agent (irrespective of whether the
principal of any Loan will then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
will have made any demand on the Company) will be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:


(a)to file a verified statement pursuant to the Federal Rules of Bankruptcy
Procedure that, in its sole opinion, complies with such rule’s disclosure
requirements for entities representing more than one creditor;


(b)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its respective agents
and counsel and all other amounts due the Administrative Agent under Section 2,
Section 10.2 and Section 10.3) allowed in such judicial proceeding; and




161

--------------------------------------------------------------------------------




(c)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent will consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under this Agreement. To the extent that the payment of any
such compensation, expenses, disbursements and advances of the Administrative
Agent, its agents and counsel, and any other amounts due the Administrative
Agent under this Agreement out of the estate in any such proceeding, will be
denied for any reason, payment of the same will be secured by a Lien on, and
will be paid out of, any and all distributions, dividends, money, securities and
other properties that the Lenders may be entitled to receive in such proceeding
whether in liquidation or under any plan of reorganization or arrangement or
otherwise.
Nothing contained herein will be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.
9.14Matters of Foreign Law.
  
(a)Germany. The parties hereto acknowledge and agree for the purposes of taking
and ensuring the continuing validity of German law governed pledges
(Pfandrechte) with the creation of parallel debt obligations of the Company and
its Subsidiaries as will be further described in a separate German law governed
parallel debt undertaking. The Administrative Agent shall (i) hold such parallel
debt undertaking as fiduciary agent (Treuhaender) and (ii) administer and hold
as fiduciary agent (Treuhaender) any pledge created under a German law governed
Collateral Document which is created in favor of any Secured Party or
transferred to any Secured Party due to its accessory nature (Akzessorietaet),
in each case of (i) and (ii) in its own name and for the account of the Secured
Parties. Each Lender, on its own behalf and on behalf of its affiliated Secured
Parties, hereby authorizes the Administrative Agent to enter as its agent
(Vertreter) in its name and on its behalf into any German law governed
Collateral Document, to accept as its agent in its name and on its behalf any
pledge under such Collateral Document and to agree to and execute as its agent
in its name and on its behalf any amendments, supplements and other alterations
to any such Collateral Document and to release any such Collateral Document and
any pledge created under any such Collateral Document in accordance with the
provisions herein and/or the provisions in any such Collateral Document.


(b)Additional Foreign Law Provisions. To the extent that, after the Closing
Date, the Company designates any additional Subsidiary Borrower that is
organized under the laws of any jurisdiction (other than of any State or the
District of Columbia of the United States of America), the applicable Subsidiary
Borrower Agreement may include additional acknowledgements and undertakings with
respect to such Subsidiary Borrower as counsel to the Company may deem
reasonably necessary or appropriate in connection with such designation (in
consultation with the Administrative Agent), and any such provision in such
Subsidiary Borrower Agreement shall be incorporated by reference in this
Agreement.




162

--------------------------------------------------------------------------------




SECTION 10.
MISCELLANEOUS



10.1Notices.


(a)Addresses. All notices and other communications required or expressly
authorized to be made by this Agreement will be given in writing, unless
otherwise expressly specified herein, and (i) addressed to the address set forth
on Appendix B or otherwise indicated to the Company and the Administrative Agent
in writing, (ii) posted to the Platform (to the extent such system is available
and set up by or at the direction of the Administrative Agent prior to posting),
(iii) posted to any other E-System approved by or set up by or at the direction
of the Administrative Agent or (iv) addressed to such other address as will be
notified in writing (A) in the case of the Company, the Administrative Agent,
the Collateral Agent and the Swing Line Lender, to the other parties hereto and
(B) in the case of all other parties, to the Company, the Administrative Agent
and the Collateral Agent. Transmissions made by electronic mail or E-Fax to the
Administrative Agent will be effective only (x) for notices where such
transmission is specifically authorized by this Agreement, (y) if such
transmission is delivered in compliance with procedures of the Administrative
Agent applicable at the time and previously communicated to Borrower, and (z) if
receipt of such transmission is acknowledged by the Administrative Agent.


(b)Effectiveness. (i) All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement will be effective and be deemed to have been received (i) if
delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one (1) Business Day after delivery to such courier service,
(iii) if delivered by mail, three (3) Business Days after deposit in the mail,
(iv) if delivered by facsimile (other than to post to an E-System pursuant to
clause (a)(ii) or (a)(iii) above), upon sender’s receipt of confirmation of
proper transmission, and (v) if delivered by posting to any E-System, on the
later of the Business Day of such posting and the Business Day access to such
posting is given to the recipient thereof in accordance with the standard
procedures applicable to such E-System; provided, however, that no
communications to the Administrative Agent pursuant to this Section 10.1 will be
effective until received by the Administrative Agent.


(i)The posting, completion and/or submission by any Credit Party of any
communication pursuant to an E-System will constitute a representation and
warranty by the Credit Parties that any representation, warranty, certification
or other similar statement required by the Credit Documents to be provided,
given or made by a Credit Party in connection with any such communication is
true, correct and complete except as expressly noted in such communication or
E‑System.


(c)Each Lender will notify the Administrative Agent and the Collateral Agent in
writing of any changes in the address to which notices to such Lender should be
directed, of addresses of its Lending Office, of payment instructions in respect
of all payments to be made to it hereunder and of such other administrative
information as the Administrative Agent will reasonably request.


(d)Electronic Transmissions.


(i)Authorization. Subject to the provisions of Section 10.1(a), each of the
Administrative Agent, the Collateral Agent, the Lenders, each Credit Party and
each of their Related Persons, is authorized (but not required) to transmit,
post or otherwise make or communicate, in its sole discretion, Electronic
Transmissions in connection with any Credit Document and the transactions
contemplated therein. Each Credit Party and each Secured Party hereto
acknowledges and agrees that the use of Electronic Transmissions is


163

--------------------------------------------------------------------------------




not necessarily secure and that there are risks associated with such use,
including risks of interception, disclosure and abuse and each indicates it
assumes and accepts such risks by hereby authorizing the transmission of
Electronic Transmissions.


(ii)Signatures. Subject to the provisions of Section 10.1(a), (i)(A) no posting
to any E-System will be denied legal effect merely because it is made
electronically, (B) each E-Signature on any such posting will be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting will be deemed sufficient to satisfy any requirement for a “writing,” in
each case including pursuant to any Credit Document, any applicable provision of
any applicable UCC, the federal Uniform Electronic Transactions Act, the
Electronic Signatures in Global and National Commerce Act and any substantive or
procedural Law governing such subject matter, (ii) each such posting that is not
readily capable of bearing either a signature or a reproduction of a signature
may be signed, and will be deemed signed, by attaching to, or logically
associating with such posting, an E-Signature, upon which the Administrative
Agent, the Collateral Agent, each other Secured Party and each Credit Party may
rely and assume the authenticity thereof, (iii) each such posting containing a
signature, a reproduction of a signature or an E-Signature will, for all intents
and purposes, have the same effect and weight as a signed paper original and
(iv) each party hereto or beneficiary hereto agrees not to contest the validity
or enforceability of any posting on any E-System or E-Signature on any such
posting under the provisions of any applicable Law requiring certain documents
to be in writing or signed; provided, however, that nothing herein will limit
such party’s or beneficiary’s right to contest whether any posting to any
E-System or E-Signature has been altered after transmission.


(iii)Separate Agreements. All uses of an E-System will be governed by and
subject to, in addition to Section 10.1, the separate terms, conditions and
privacy policy posted or referenced in such E-System (or such terms, conditions
and privacy policy as may be updated from time to time, including on such
E-System) and related Contractual Obligations executed by the Administrative
Agent and Credit Parties in connection with the use of such E-System.


(iv)LIMITATION OF LIABILITY. ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS WILL BE
PROVIDED “AS IS” AND “AS AVAILABLE.” NONE OF THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT, ANY LENDER OR ANY OF THEIR RELATED PERSONS WARRANTS THE
ACCURACY, ADEQUACY OR COMPLETENESS OF ANY E-SYSTEMS OR ELECTRONIC TRANSMISSION
AND DISCLAIMS ALL LIABILITY (WHETHER OR NOT BASED ON STRICT LIABILITY AND
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN CONTRACT, TORT OR OTHERWISE)) FOR ERRORS OR
OMISSIONS THEREIN. NO WARRANTY OF ANY KIND IS MADE BY THE ADMINISTRATIVE AGENT,
THE COLLATERAL AGENT ANY LENDER OR ANY OF THEIR RELATED PERSONS IN CONNECTION
WITH ANY E SYSTEMS OR ELECTRONIC COMMUNICATION, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS. The Company,
each other Credit Party executing this Agreement and each Secured Party agrees
that the Administrative Agent has no responsibility for maintaining or providing
any equipment, software,


164

--------------------------------------------------------------------------------




services or any testing required in connection with any Electronic Transmission
or otherwise required for any E-System.


(e)Each Credit Party agrees that the Administrative Agent may make the
communications described in clause (a) above available to the other Agents, the
Lenders, the Swing Line Lender or the Issuing Banks by posting such
communications on any Platform.


(f)Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States federal and state securities laws, to make reference to information that
is not made available through the “Public Side Information” portion of the
Platform and that may contain Nonpublic Information with respect to the Company,
the Subsidiaries or their respective securities for purposes of United States
federal or state securities laws. In the event that any Public Lender has
determined for itself to not access any information disclosed through the
Platform or otherwise, such Public Lender acknowledges that (i) other Lenders
may have availed themselves of such information and (ii) neither the Company nor
the Administrative Agent has any responsibility for such Public Lender’s
decision to limit the scope of the information it has obtained in connection
with this Agreement and the other Credit Documents.


10.2Expenses. The Company agrees to pay promptly, in each case for which an
invoice has been delivered to the Company, (a) if the Closing Date occurs, all
actual, reasonable and documented in reasonable detail out-of-pocket costs and
expenses of the Administrative Agent, the Collateral Agent, the Issuing Banks
and the Joint Lead Arrangers in the preparation of the Credit Documents and any
consents, amendments, waivers or other modifications thereto; (b) all the costs
of furnishing all opinions by counsel for the Company and the other Credit
Parties; (c) the actual, reasonable and documented in reasonable detail
out-of-pocket fees, expenses and disbursements of counsel to the Administrative
Agent, the Collateral Agent, the Issuing Banks and the Joint Lead Arrangers in
connection with (i) the negotiation, preparation, execution and administration
of the Credit Documents (if the Closing Date occurs) and (ii) any consents,
amendments, waivers or other modifications thereto and any other documents or
matters requested by the Company, limited to fees, expenses and disbursements of
one primary counsel and, if reasonably necessary, one local counsel in each
relevant jurisdiction (which may be a single local counsel acting in multiple
jurisdictions); (d) all the actual, reasonable and documented in reasonable
detail expenses of creating, perfecting and recording Liens in favor of the
Collateral Agent, for the benefit of the Secured Parties, including filing and
recording fees, expenses and Taxes, stamp or documentary Taxes, search fees,
title insurance premiums and actual, reasonable documented out-of-pocket fees,
expenses and disbursements of counsel to each of the Administrative Agent and
the Collateral Agent and of counsel providing any opinions that the
Administrative Agent and the Collateral Agent or the Required Lenders may
reasonably request in respect of the Collateral or the Liens created pursuant to
the Collateral Documents; (e) all the actual, reasonable and documented in
reasonable detail out-of-pocket costs and reasonable fees, expenses and
disbursements of any auditors, accountants, consultants or appraisers reasonably
engaged by the Administrative Agent and the Collateral Agent; (f) all the
actual, reasonable and documented in reasonable detail out-of-pocket costs and
reasonable expenses (including the reasonable fees, expenses and disbursements
of any appraisers, consultants, advisors and agents employed or retained by the
Collateral Agent and its counsel) in connection with the custody or preservation
of any of the Collateral; (g) all the actual, reasonable and documented in
reasonable detail out-of-pocket costs and reasonable expenses of the
Administrative Agent and the Joint Lead Arrangers in connection with the
administration of the Credit Documents and any amendment, waiver or consent in
respect thereof; (h) without duplication of payments described in Section
2.20(c), all Other Taxes; and (i) after the occurrence and during the
continuance of a Default or an Event of Default, all actual, reasonable and
documented in reasonable detail out-of-pocket costs and expenses, including
reasonable attorneys’ fees and costs of


165

--------------------------------------------------------------------------------




settlement, incurred by any Agent, any Issuing Bank and the Lenders in enforcing
any Obligations of or in collecting any payments due from any Credit Party
hereunder or under the other Credit Documents by reason of such Default or Event
of Default (including in connection with the sale of, collection from, or other
realization upon any of the Collateral or the enforcement of the Guaranty) or
preservation of any right or remedy under any Credit Document or in connection
with any refinancing or restructuring of the credit arrangements provided
hereunder in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy cases or proceedings, limited, in the case of legal fees and
expenses, to fees, disbursements and expenses of one counsel to the Agents and
the Lenders taken as a whole (and, if reasonably necessary, one local counsel in
any relevant jurisdiction (which may be a single local counsel acting in
multiple jurisdictions) and, solely in the event of an actual or potential
conflict of interest between any Agent and the Lenders, where the Person or
Persons affected by such conflict of interest inform the Company in writing of
such conflict of interest, one additional counsel in each relevant jurisdiction
to each group of affected Persons similarly situated taken as a whole)). For the
avoidance of doubt, no payment or expense reimbursement shall be made pursuant
to this Section 10.2 in respect of Excluded Taxes.


10.3Indemnity; Certain Waivers.


(a)Indemnity. In addition to the payment of expenses pursuant to Section 10.2,
each Credit Party agrees to indemnify, pay and hold harmless, each Agent, each
Issuing Bank, each Lender and each of their respective Related Persons (each, an
“Indemnitee”), from and against any and all Indemnified Liabilities; provided
that no Credit Party will have any obligation to any Indemnitee hereunder with
respect to any Indemnified Liabilities to the extent such Indemnified
Liabilities (i) arise from (A) the bad faith, gross negligence or willful
misconduct of that Indemnitee or its Related Persons as determined by a court of
competent jurisdiction in a final non-appealable order or (B) any material
breach of the obligations of that Indemnitee or its Related Persons under this
Agreement or any other Credit Document as determined by a court of competent
jurisdiction in a final non-appealable order, (ii) relate to any dispute solely
among Indemnitees other than (A) claims against an Agent, in its capacity as
such or in fulfilling its role as an Agent, and (B) claims arising out of any
act or omission on the part of any Credit Party or any Subsidiary or Affiliates
or (iii) any settlement entered into by any Indemnitee or of any Related Person
in connection with the foregoing without the Company’s prior written consent
(such consent not to be unreasonably withheld, conditioned or delayed), but, if
such settlement occurs with Borrower’s written consent or if there is a final
judgment for the plaintiff in any action or claim with respect to any of the
foregoing, the Company will be liable for such settlement or for such final
judgment. To the extent that the undertakings to defend, indemnify, pay and hold
harmless set forth in this Section 10.3 may be unenforceable in whole or in part
because they are violative of any law or public policy, the applicable Credit
Party will contribute the maximum portion that it is permitted to pay and
satisfy under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by Indemnitees or any of them. The Credit Parties agree
that, without the prior written consent of the Administrative Agent, which
consent will not be unreasonably withheld or delayed, the Credit Parties will
not enter into any settlement of a Claim in respect of which indemnification
could have been sought by an Indemnitee under this Section 10.3(a) unless such
settlement includes an explicit and unconditional release from the party
bringing such Claim of all Indemnitees which could have sought indemnification
with respect to such Claim under this Section 10.3(a). This Section 10.3 will
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.


(b)To the extent that the Credit Parties fail to indefeasibly pay any amount
required to be paid by them to the Agents, the Issuing Banks or the Swing Line
Lender under Sections 10.3(a) in accordance with Section 9.8(b), each Lender
severally agrees to pay to the applicable Agent, the applicable Issuing Bank or
the Swing Line Lender, as the case may be, such Lender’s Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of


166

--------------------------------------------------------------------------------




such unpaid amount (such indemnity will be effective whether or not the related
losses, claims, damages, liabilities and related expenses are incurred or
asserted by any party hereto or any third party); provided that the unreimbursed
Claim was incurred by or asserted against any of the Agents, the Issuing Banks
or the Swing Line Lender in its capacity as such.


(c)No Indemnitee will be liable for any damages arising from the use by others
of information or other materials obtained through electronic,
telecommunications or other information transmission systems (including the
Platform) and neither any Indemnitee nor any Credit Party (or any of their
respective directors, officers, employees, controlling Persons, controlled
affiliates or agents) will be liable for any indirect, special, punitive or
consequential damages in connection with the Transactions, this Agreement or any
other Credit Document (including the Facilities and the use of proceeds
hereunder), or with respect to any activities or other transactions related to
the Facilities; provided that nothing contained in this sentence limits the
Credit Parties’ indemnity and reimbursement obligations to the extent such
special, indirect, punitive or consequential damages are included in any third
party claim in connection with which such Indemnitee is entitled to
indemnification hereunder.


10.4Set-Off. In addition to any rights now or hereafter granted under applicable
law and not by way of limitation of any such rights, upon the occurrence of any
Event of Default each Lender is hereby authorized by each Credit Party at any
time or from time to time subject to the consent of the Administrative Agent
(such consent not to be unreasonably withheld or delayed), without notice to any
Credit Party or to any other Person (other than the Administrative Agent), any
such notice being hereby expressly waived, to set off and to appropriate and to
apply any and all deposits (general or special, including Indebtedness evidenced
by certificates of deposit, whether matured or unmatured, but not including
trust accounts) and any other Indebtedness at any time held or owing by such
Lender to or for the credit or the account of any Credit Party against and on
account of the obligations and liabilities of any Credit Party to such Lender
hereunder, the Letters of Credit and participations therein and under the other
Credit Documents, including all claims of any nature or description arising out
of or connected hereto, the Letters of Credit and participations therein or with
any other Credit Document, irrespective of whether or not (a) such Lender will
have made any demand hereunder or (b) the principal of or the interest on the
Loans or any amounts in respect of the Letters of Credit or any other amounts
due hereunder will have become due and payable pursuant to Section 2 and
although such obligations and liabilities, or any of them, may be contingent or
unmatured. Notwithstanding the foregoing, nothing contained in this Section 10.4
shall provide any Lender with any recourse against Excluded Assets.


10.5Amendments and Waivers.


(a)Required Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, will in any event be effective without the written concurrence
of the Required Lenders, except the Administrative Agent may, with the consent
of the Company only, amend, modify or supplement this Agreement (i) to cure any
ambiguity, omission, defect or inconsistency, so long as such amendment,
modification or supplement does not adversely affect the rights of any Lender or
Issuing Bank, provided that no such amendment will become effective until the
fifth Business Day after it has been posted to the Lenders, and then only if the
Required Lenders have not objected in writing within such five (5) Business Day
period, (ii) to enter into additional or supplemental Collateral Documents,
(iii) to release Collateral or Guarantors in accordance with Section 9 of this
Agreement and the Collateral Documents and (iv) any Fee Letter may be amended by
the parties thereto without the consent of any other Person.


(b)Affected Lenders’ Consent. No amendment, modification, termination, or
consent will be effective if the effect thereof would:


167

--------------------------------------------------------------------------------




(i)extend the scheduled final maturity date of any Loan of any Lender without
the written consent of such Lender; provided that no amendment, modification or
waiver of any condition precedent, covenant, Default or Event of Default will
constitute an extension of a final maturity date (other than a waiver of a
Default or Event of Default resulting from any failure to pay at the final
maturity date);


(ii)waive, reduce or postpone any scheduled repayment (but not prepayment or
mandatory prepayment, which will be governed by Section 10.5(a)) of any Loan
held by any Lender pursuant to Section 2.12 without the written consent of such
Lender;


(iii)extend the stated expiration date of any Letter of Credit beyond the
Revolving Credit Commitment Termination Date without the written consent of the
applicable Issuing Bank (it being acknowledged and agreed that each Issuing Bank
may agree to extend such stated expiration date in connection with an Extension
under Section 10.5(h));


(iv)reduce the rate of interest on any Loan held by any Lender (other than any
waiver of any increase in the interest rate applicable to any Loan pursuant to
Section 2.10) or any fee payable to a Lender under this Agreement without the
written consent of such Lender;


(v)extend the time for payment of any such interest, fees or reimbursement
obligation in respect of any Letter of Credit without the written consent of all
the Lenders directly affected thereby (it being understood that the waiver of
any mandatory prepayment will not constitute an extension of any time for
payment of interest or fees);


(vi)reduce the principal amount of any Loan held by a Lender without the written
consent of such Lender or reduce any reimbursement obligation in respect of any
Letter of Credit without the written consent of the applicable Issuing Bank to
which such reimbursement obligation is payable;


(vii)amend, modify, terminate or waive any provision of Section 10.5(a), this
Section 10.5(b) or Section 10.5(c) without the written consent of all Lenders
and, as applicable, all Issuing Banks;


(viii)amend (x) the definition of “Required Lenders”, (y) the definition of “Pro
Rata Share” or (z) the pro rata application of payments otherwise required by
the terms of this Agreement as in effect on the Closing Date in each case
without the written consent of all Lenders; provided that, with the consent of
the Required Lenders, additional extensions of credit pursuant hereto may be
included in the determination of “Required Lenders” or “Pro Rata Share”, as
applicable, on substantially the same basis as the Revolving Credit Commitments
and the Revolving Loans are included on the Closing Date; provided further, that
such definitions may also be amended in furtherance of any amendment permitted
by another subsection of this Section 10.5(b) with the consent of such Persons
as are required by such subsection;


(ix)amend, modify, terminate or waive any provision of Section 10.6(g) (as it
relates to any participation with the Company or its Affiliates) without the
written consent of all Lenders;




168

--------------------------------------------------------------------------------




(x)release, or subordinate the Collateral Agent’s Liens on, all or substantially
all of the Collateral or release all or substantially all of the Guarantors from
the Guaranty, except as expressly provided in the Credit Documents as in effect
on the Closing Date, or in connection with securing additional secured
obligations equally and ratably with the other Obligations in accordance with
the Credit Documents as in effect on the Closing Date, without the written
consent of all Lenders;


(xi)consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document without the written consent of
all Lenders;


(xii)extend or increase any Revolving Credit Commitments of any Lender without
the written consent of such Lender;


(xiii)subordinate the Obligations under the Credit Documents to any other
Indebtedness without the written consent of each adversely affected Lender;


(xiv)amend or modify the definition of “Secured Swap Provider”, “Obligations”,
“Secured Rate Contracts”, “Bank Products” and “Bank Product Provider”, in each
case, in a manner materially adverse to any Secured Swap Provider or Bank
Product Provider (as applicable) holding outstanding Obligations under Secured
Rate Contracts or Bank Products (as applicable) at such time without the written
consent of such Person; or


(xv)amend or modify the consent rights of the Lenders in the definitions of
“Alternative Currencies” and “Eligible Subsidiary” in each case without the
written consent of all Lenders.


provided that (x) any change to the definition of Total Net Leverage Ratio or in
the component definitions thereof shall not constitute a reduction in the unused
commitment fees, and the agreement, consent or waiver by the Required Lenders of
unused commitment fees as set forth in the paragraph immediately succeeding the
table in the definition of “Applicable Commitment Fee Rate” in Section 1.1 shall
not constitute a postponement of any date scheduled for, or a reduction in the
amount of, any payment of interest or any payment of fees, and (y) the Required
Lenders may waive any increase in the interest rate applicable to any Loan or
other Obligation pursuant to Section 2.10.
(c)Other Consents. No amendment, waiver or consent will, unless in writing and
signed by the Administrative Agent, the Collateral Agent, the Swing Line Lender
or the Issuing Banks, as the case may be, in addition to the Required Lenders or
all Lenders directly affected thereby, as the case may be (or by Administrative
Agent with the consent of the Required Lenders or all the Lenders directly
affected thereby, as the case may be), affect the rights or duties of the
Administrative Agent, the Collateral Agent, the Swing Line Lender or the Issuing
Banks, as applicable, in its capacity as such, under this Agreement or any other
Credit Document. Further, no amendment, modification, termination or waiver of
any provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, will:


(i)increase or extend any Revolving Credit Commitment of any Lender over the
amount thereof then in effect without the consent of such Lender; provided that
(x) no amendment, modification or waiver of any condition precedent, covenant,
Default or Event of Default (other than any Default or Event of Default arising
from the failure to pay any amounts otherwise then due and payable hereunder)
will constitute an increase in


169

--------------------------------------------------------------------------------




or extension of any Revolving Credit Commitment of any Lender, and (y) any
change to the definition of Total Net Leverage Ratio or in the component
definitions thereof shall not constitute an increase or extension of any
Revolving Credit Commitment and the agreement, consent or waiver by the Required
Lenders of interest or unused commitment fees as set forth in the paragraph
immediately succeeding the applicable table in the definition of “Applicable
Commitment Fee Rate” in Section 1.1 shall not constitute an increase or
extension of any Revolving Credit Commitment;


(ii)amend, modify, terminate or waive any provision hereunder relating to the
Swing Line Sub-limit or the Swing Line Loans without the consent of the Swing
Line Lender and the Required Lenders;


(iii)alter the required application of any repayments or prepayments (including
payments made from proceeds of Collateral) as between Classes pursuant to
Section 2.15 or Section 8.3 or modify Section 2.17 without the consent of all
Lenders, Bank Product Providers and Secured Swap Providers of each class
otherwise entitled thereto which is being allocated a lesser repayment or
prepayment (including payments made from proceeds of Collateral) as a result
thereof; provided that Required Lenders may waive, in whole or in part, any
prepayment so long as the application, as between Classes, of any portion of
such prepayment which is still required to be made is not altered;


(iv)amend, modify, terminate or waive any obligation of the Lenders relating to
the purchase of participations in Letters of Credit as provided in Section
2.4(e) without the written consent of the Administrative Agent and of the
Issuing Banks and the Required Lenders;


(v)amend, modify, terminate or waive any provision of Section 9 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent; or


(vi)amend, waive or otherwise modify any provision of the paragraph immediately
succeeding the table in the definition of “Applicable Commitment Fee Rate” in
Section 1.1 without the consent of the Required Lenders (but no consent of other
Lenders shall be required); or


(vii)amend, modify or waive any condition precedent set forth in Section 3.2
with respect to making Revolving Loans, Swing Line Loans or the issuance of
Letters of Credit without the consent of the Required Lenders.


(d)Execution of Amendments, etc. The Administrative Agent may, but will have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent will be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case will entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 will be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit will not be
construed as a waiver of any Default or Event of Default, regardless of whether
any Agent, any Lender or Issuing Bank may have had notice or knowledge of such
Default or Event of Default at the time. No notice or demand on the Company or
any


170

--------------------------------------------------------------------------------




other Credit Party in any case will entitle the Company or any other Credit
Party to any other or further notice or demand in similar or other
circumstances.


(e)Intercreditor Agreements and Subordination Agreements. Notwithstanding
anything to the contrary in this Agreement, no Lender consent is required to
effect (i) the entry into, amendment or supplement to any Intercreditor
Agreement or any Subordination Agreement, in any such case that is (A) for the
purpose of adding the holders of Pari Passu Lien Indebtedness, Junior Lien
Indebtedness or Subordinated Debt (or a Debt Representative with respect
thereto), as applicable, permitted hereunder as parties thereto (regardless of
whether also constituting another category of Indebtedness hereunder), as
expressly contemplated by the terms of such Intercreditor Agreement or such
Subordination Agreement (it being understood that any such amendment or
supplement may make such other changes to the applicable intercreditor or
subordination agreement as determined by the Administrative Agent, are required
to effectuate the foregoing; provided that such other changes are not adverse,
in any material respect, to the interests of the Lenders) or (B) expressly
contemplated by any Intercreditor Agreement or any Subordination Agreement.


(f)Additional Amendments Provisions.


(i)Nothing herein will be deemed to prohibit an amendment and/or amendment and
restatement of this Agreement consented to by the Required Lenders, the Company
and the Administrative Agent (A) to add one or more additional credit facilities
to this Agreement (it being understood that no Lender will have any obligation
to provide or to commit to provide all or any portion of any such additional
credit facility) and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Credit Documents
with the Revolving Loans and the accrued interest and fees in respect thereof
and (B) to effect the amendments contemplated by the proviso in Section
10.5(b)(viii) and such other amendments to this Agreement and the other Credit
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent to provide for such additional credit facility.


(g)Extension.


(i)Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Company to all Lenders having Revolving Credit Commitments with a like
commitment termination date, in each case on a pro rata basis (based on the
aggregate outstanding principal amounts of Revolving Credit Commitments) and on
the same terms to each such Lender, the Company is hereby permitted to
consummate from time to time transactions with individual Lenders that accept
the terms contained in such Extension Offers to extend the commitment
termination of each such Lender’s Revolving Credit Commitments of such class,
and, subject to the terms hereof, otherwise modify the terms of such Revolving
Credit Commitments pursuant to the terms of the relevant Extension Offer
(including by increasing the interest rate and/or fees payable in respect of
such Revolving Credit Commitments (and related outstandings) (each, an
“Extension;” and each group of Revolving Credit Commitments, in each case as so
extended, as well as the original Revolving Credit Commitments (in each case not
so extended), being a separate “tranche”), so long as the following terms are
satisfied:




171

--------------------------------------------------------------------------------




(1)no Default or Event of Default will have occurred and be continuing at the
time the Extension Offer is delivered to the Lenders or at the time of such
Extension; and


(2)except as to interest rates, fees and final commitment termination date
(which will be determined by the Company and set forth in the relevant Extension
Offer, subject to acceptance by the applicable Lenders), the Revolving Credit
Commitment of any Lender that agrees to an Extension with respect to such
Revolving Credit Commitment extended pursuant to an Extension (an “Extended
Revolving Credit Commitment”) and the related outstandings will be a Revolving
Credit Commitment (or related outstandings, as the case may be) with the same
terms (or terms not less favorable to existing Lenders holding Revolving Credit
Commitments) as the original Revolving Credit Commitments (and related
outstandings); provided that (1) the borrowing and payments (except for (A)
payments of interest and fees at different rates on Extended Revolving Credit
Commitments (and related outstandings), (B) repayments required upon the
commitment termination date of the non-extending tranche of Revolving Credit
Commitments and (C) repayment made in connection with a permanent repayment and
termination of commitments) of Revolving Loans with respect to Extended
Revolving Credit Commitments after the applicable Extension date will be made on
a pro rata basis with all other Revolving Credit Commitments, (2) subject to
Section 10.5(c), all Swing Line Loans and Letters of Credit will be participated
in on a pro rata basis by all Lenders with Revolving Credit Commitments
(including Extended Revolving Credit Commitments) in accordance with their
percentage of the Revolving Credit Commitments, (3) assignments and
participations of Extended Revolving Credit Commitments and related Revolving
Loans will be governed by the same assignment and participation provisions
applicable to the other Revolving Credit Commitments and Revolving Loans and (4)
at no time will there be Revolving Credit Commitments hereunder (including
Extended Revolving Credit Commitments and any existing Revolving Credit
Commitments) which have more than two (2) different maturity dates.


(ii)If the aggregate principal amount of Revolving Credit Commitments in respect
of which a Lender will have accepted the relevant Extension Offer will exceed
the maximum aggregate principal amount of Revolving Credit Commitments offered
to be extended by the Company pursuant to such Extension Offer, then the
Revolving Credit Commitments of such Lender will be extended ratably up to such
maximum amount based on the respective principal or commitment amounts with
respect to which such Lender have accepted such Extension Offer. With respect to
all Extensions consummated by the Company pursuant to this Section, (i) such
Extensions will not constitute voluntary or mandatory payments or prepayments
for purposes of Sections 2.13 or 2.14 and (ii) no Extension Offer is required to
be in any minimum amount or any minimum increment; provided that the Company may
at its election specify as a condition to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant Extension Offer
in the Company’s sole discretion and may be waived by the Company) of Revolving
Credit Commitments (as applicable) of any or all applicable tranches be
tendered. The Administrative Agent, the Collateral Agent, the Issuing Banks, the
Swing Line Lender and the Lenders hereby consent to the transactions
contemplated by this Section (including, for the avoidance of doubt, payment of
any interest, fees or premium in respect of any Extended Revolving


172

--------------------------------------------------------------------------------




Credit Commitments on such terms as may be set forth in the relevant Extension
Offer) and hereby waive the requirements of any provision of this Agreement or
any other Credit Document that may otherwise prohibit or conflict with any such
Extension or any other transaction contemplated by this Section.


(iii)No consent of any Lender, any Issuing Bank, the Swing Line Lender, the
Collateral Agent or the Administrative Agent will be required to effectuate any
Extension, other than (A) the consent of each Lender agreeing to such Extension
with respect to one or more of its Revolving Credit Commitments (or a portion
thereof) and (B) with respect to any Extension of the Revolving Credit
Commitments, the consent of the Issuing Banks and the Swing Line Lender. All
Extended Revolving Credit Commitments and all obligations in respect thereof
will be Obligations under this Agreement and the other Credit Documents and
secured by the same Liens on the Collateral that secure all other applicable
Obligations. The Lenders hereby irrevocably authorize the Administrative Agent
and the Collateral Agent to enter into amendments to this Agreement and the
other Credit Documents with the Company (on behalf of all Credit Parties) as may
be necessary in order to establish new tranches or sub-tranches in respect of
Revolving Credit Commitments so extended and such technical amendments as may be
necessary in the reasonable opinion of the Administrative Agent and the Company
in connection with the establishment of such new tranches or sub-tranches, in
each case on terms consistent with this Section (any such amendment, an
“Extension Amendment”). In addition, if so provided in such amendment and with
the consent of the Issuing Banks, participations in Letters of Credit expiring
on or after the applicable commitment termination date will be re-allocated from
Lenders holding non-extended Revolving Credit Commitments to Lenders holding
Extended Revolving Credit Commitments in accordance with the terms of such
amendment; provided, however, that such participation interests will, upon
receipt thereof by the relevant Lenders holding Revolving Credit Commitments, be
deemed to be participation interests in respect of such Revolving Credit
Commitments and the terms of such participation interests will be adjusted
accordingly. The Administrative Agent will promptly notify each Lender of the
effectiveness of each such Extension Amendment.


(iv)In connection with any Extension, the Company will provide the
Administrative Agent at least five (5) Business Days (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
will agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section 10.5(g). This Section 10.5(g) will
supersede any provisions of this Section 10.5 or Section 2.17 or 10.4 to the
contrary.


10.6Successors and Assigns; Participations.


(a)Generally. This Agreement will be binding upon the parties hereto and their
respective successors and assigns and will inure to the benefit of the parties
hereto and the successors and assigns of the Lenders. No Credit Party’s rights
or obligations hereunder nor any interest therein may be assigned or delegated
by any Credit Party without the prior written consent of all of the Lenders.
Nothing in this Agreement, expressed or implied, will be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly


173

--------------------------------------------------------------------------------




contemplated hereby, Affiliates of each of the Administrative Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.


(b)Register. Each Credit Party, the Administrative Agent and the Lenders will
deem and treat the Persons listed as the Lenders in the Register as the holders
and owners of the corresponding Revolving Credit Commitments and Loans listed
therein for all purposes hereof, and no assignment or transfer of any such
Revolving Credit Commitment or Loan (whether or not evidenced by a Note) will be
effective, in each case, unless and until recorded in the Register following
receipt of an Assignment Agreement effecting the assignment or transfer thereof,
together with the required forms and certificates regarding Tax matters and any
fees payable in connection with such assignment, in each case, as provided in
Section 10.6(d). Each assignment will be recorded in the Register following
receipt by the Administrative Agent of the Assignment Agreement, applicable
know-your-customer documentation, and recordation and processing fee. The date
of such recordation of a transfer will be referred to herein as the “Assignment
Effective Date.” Any request, authority or consent of any Person who, at the
time of making such request or giving such authority or consent, is listed in
the Register as a Lender will be conclusive and binding on any subsequent
holder, assignee or transferee of the corresponding Revolving Credit Commitments
or Loans.


(c)Right to Assign. Each Lender will have the right at any time to sell, assign
or transfer all or a portion of its rights and obligations under this Agreement,
including all or a portion of its Revolving Credit Commitment or Loans owing to
it or other Obligation (provided that, pro rata assignments will not be
required, but each such assignment will be of a uniform, and not varying,
percentage of all rights and obligations under and in respect of any Loan and
any related Revolving Credit Commitment):


(i)to any Person meeting the criteria of clause (a) or clause (c) of the
definition of “Eligible Assignee” upon the giving of notice to the Company and
the Administrative Agent and, for any assignment of Revolving Credit Commitments
and/or Revolving Loans, consented to by each of the Swing Line Lender and the
Issuing Banks (such consent not to be unreasonably withheld or delayed); and


(ii)to any Person meeting the criteria of clause (b) of the definition of
“Eligible Assignee” and consented to by each of the Borrower, the Administrative
Agent, the Swing Line Lender and the Issuing Banks (each such consent not to be
(x) unreasonably withheld, delayed or conditioned and (y) in the case of the
Company, required at any time an Event of Default will have occurred and then be
continuing); provided that (1) the Company’s refusal to accept an assignment to
a Disqualified Lender will be deemed to be reasonable, (2) the Company’s consent
will be required with respect to any assignments to Disqualified Lenders and (3)
the Company will be deemed to have consented to any such assignment (other than
to an assignment to a Disqualified Lender) unless it will object thereto by
written notice to the Administrative Agent within ten (10) Business Days after
having received written notice thereof; provided further, that each such
assignment pursuant to this Section 10.6(c)(ii) will be in an aggregate amount
of not less than $5,000,000 (or such lesser amount as may be agreed to by the
Company and the Administrative Agent or as will constitute the aggregate amount
of the Revolving Credit Commitments and Revolving Loans of the assigning Lender)
with respect to the assignment of the Revolving Credit Commitments and Revolving
Loans.


Notwithstanding the foregoing, no assignment may be made (A) to a Natural Person
or (B) to a Disqualified Lender and, to the extent that any assignment of any
Loan and/or related Revolving Credit Commitment is purported to be made to a
Disqualified Lender, such Person shall be required immediately


174

--------------------------------------------------------------------------------




(and in any event within five (5) Business Days) to assign all Loans and
Revolving Credit Commitments then owned by such Person to another Lender (other
than a Defaulting Lender) or Eligible Assignee at a purchase price equal to the
lesser of (x) the principal amount thereof and (y) the amount that such Person
paid to acquire such Loans or Revolving Credit Commitments, in each case, plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder (and the Company shall be entitled to seek
specific performance in any applicable court of law or equity to enforce this
sentence).
(d)Mechanics. Assignments and assumptions of Loans and Revolving Credit
Commitments will only be effected by manual execution and delivery to the
Administrative Agent of an Assignment Agreement and will be effective as of the
applicable Assignment Effective Date. In connection with all assignments there
will be delivered to the Administrative Agent such forms, certificates or other
evidence, if any, as the assignee under such Assignment Agreement may be
required to deliver pursuant to Section 2.20(f), together with payment to the
Administrative Agent of a registration and processing fee of $3,500; provided
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.


(e)Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Revolving Credit
Commitments and Loans, as the case may be, represents and warrants as of the
Closing Date or as of the Assignment Effective Date that (i) (A) it is an
Eligible Assignee and (B) it is not a Disqualified Lender, it being acknowledged
by the Credit Parties, the Lenders and the other Secured Parties that the
Administrative Agent will be entitled to rely on such representations and
warranties set forth in this clause (i) without any diligence in respect to the
accuracy of such representations and warranties and any breach of such
representations and warranties by such Lender will not give rise to any
liability on the part of the Administrative Agent; and (ii) it has experience
and expertise in the making of or investing in commitments or loans such as the
applicable Revolving Credit Commitments or Loans, as the case may be.


(f)Effect of Assignment. Subject to the terms and conditions of this Section
10.6, as of the Assignment Effective Date (i) the assignee thereunder will have
the rights and obligations of a “Lender” hereunder to the extent of its interest
in the Loans and Revolving Credit Commitments as reflected in the Register and
will thereafter be a party hereto and a “Lender” for all purposes hereof; (ii)
the assigning Lender thereunder will, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof under Section 10.8) and be
released from its obligations hereunder (and, in the case of an assignment
covering all or the remaining portion of an assigning Lender’s rights and
obligations hereunder, such Lender will cease to be a party hereto on the
Assignment Effective Date; provided that anything contained in any of the Credit
Documents to the contrary notwithstanding, (A) the Issuing Banks will continue
to have all rights and obligations thereof with respect to such Letters of
Credit until the cancellation or expiration of such Letters of Credit and the
reimbursement of any amounts drawn thereunder and (B) such assigning Lender will
continue to be entitled to the benefit of all indemnities hereunder as specified
herein with respect to matters arising out of the prior involvement of such
assigning Lender as a Lender hereunder); (iii) the Revolving Credit Commitments
will be modified to reflect the Revolving Credit Commitment of such assignee and
any Revolving Credit Commitment of such assigning Lender, if any; and (iv) if
any such assignment occurs after the issuance of any Note hereunder, the
assigning Lender will, upon the effectiveness of such assignment or as promptly
thereafter as practicable, surrender its applicable Notes to the Administrative
Agent for cancellation, and thereupon the Company will issue and deliver new
Notes, if so requested by the assignee and/or assigning Lender, to such assignee
and/or to such assigning Lender, with appropriate insertions, to reflect the new
Revolving Credit Commitments and/or outstanding Loans of the assignee and/or the
assigning Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with clauses (b) through
(f)


175

--------------------------------------------------------------------------------




will be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (g).


(g)Participations. Each Lender will have the right at any time to sell one or
more participations to any Person (other than to (x) a Disqualified Lender or
(y) the Company or its Affiliates) in all or any part of its Revolving Credit
Commitments, Loans or in any other Obligation; provided that (x) the
Administrative Agent may provide a list of Disqualified Lenders to any Lender
upon the request of such Lender pursuant to Section 2.7(c) and (y) with respect
to any participation by a Lender to a Disqualified Lender or, to the extent the
Company’s consent is required under this Section 10.6, to any other Person, such
participation will not be rendered void as a result but the Company shall be
entitled to pursue any remedy available to them (whether at law or in equity,
including specific performance to unwind such participation) against the Lender
and such Disqualified Lender, as applicable, but in no case shall the Company or
any other Person be entitled to pursue any remedy against the Administrative
Agent. The holder of any such participation, other than an Affiliate of the
Lender granting such participation, will not be entitled to require such Lender
to take or omit to take any action hereunder except with respect to any
amendment, modification or waiver that would (i) extend the scheduled maturity
of any Loan, Note or Letter of Credit (unless such Letter of Credit is not
extended beyond the Revolving Credit Commitment Termination Date) in which such
participant is participating, or reduce the rate or extend the time of payment
of interest or fees thereon (except in connection with a waiver of applicability
of any post-default increase in interest rates) or reduce the principal amount
thereof, or increase the amount of the participant’s participation over the
amount thereof then in effect (it being understood that a waiver of any Default
or Event of Default or of a mandatory reduction in the Revolving Credit
Commitment will not constitute a change in the terms of such participation, and
that an increase in any Revolving Credit Commitment or Loan will be permitted
without the consent of any participant if the participant’s participation is not
increased as a result thereof), (ii) consent to the assignment or transfer by
any Credit Party of any of its rights and obligations under this Agreement or
(iii) release all or substantially all of the Collateral under the Collateral
Documents (except as expressly provided in the Credit Documents) supporting the
Loans hereunder or release all or substantially all of the aggregate value of
the guarantees in which such participant is participating. The Company agrees
that each participant will be entitled to the benefits of Sections 2.18(d), 2.19
and 2.20 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (c) of this Section; provided that (i) the
participant agrees to be subject to the provisions of Sections 2.21 and 2.23 as
if it were an assignee under Section 10.6(c), (ii) a participant will not be
entitled to receive any greater payment under Sections 2.19 or 2.20 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such participant, unless the sale of the participation to
such participant is made with the Company’s prior written consent to the
participant and (iii) a participant that would be a Non-U.S. Lender if it were a
Lender will not be entitled to the benefits of Section 2.20 unless the Company
is notified of the participation sold to such participant and such participant
agrees, for the benefit of the Company, to comply with Section 2.20 as though it
were a Lender (it being understood that the documentation required under Section
2.20(f) or Section 2.20(g) will be delivered to the participant). Each Lender
that sells a participation agrees, at the Company’s request and expense, to use
reasonable efforts to cooperate with the Company to effectuate the provisions of
Sections 2.21 and 2.23 with respect to any participant. To the extent permitted
by law, each participant also will be entitled to the benefits of Section 10.4
as though it were a Lender; provided that such participant agrees to be subject
to Section 2.17 as though it were a Lender. Each Lender that sells a
participation or makes a grant to an SPC pursuant to Section 10.6(i), acting
solely for this purpose as a non-fiduciary agent of the Company, will maintain a
register on which it records the name and address of each participant or SPC, as
applicable, and the principal amounts (and stated interest) of each
participant’s or SPC’s interest in the Loans and Revolving Credit Commitments
(each, a “Participant Register”). The entries in the Participant Register will
be conclusive absent manifest error, and such Lender, the Company and the
Administrative Agent will treat each Person whose name is recorded in the
Participant Register pursuant to the terms hereof as


176

--------------------------------------------------------------------------------




the owner of such Loans and Revolving Credit Commitments for all purposes of
this Agreement, notwithstanding any notice to the contrary. No Lender will have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any participant or SPC or any information
relating to a participant’s or SPC’s interest in any commitments, loans, letters
of credit or its other obligations under any Credit Document) except to the
extent that such disclosure is necessary to establish that such commitment,
loan, or other obligation is in registered form under Section 5f.103-1(c) or
proposed Section 1.163-5(b) of the United States Treasury Regulations (or any
amended or successor version).


(h)Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.6, any Lender
may assign and/or pledge all or any portion of its Loans, the other Obligations
owed by or to such Lender, and its Notes, if any, to secure obligations of such
Lender, including, without limitation, to any Federal Reserve Bank or any other
central bank as collateral security pursuant to Regulation A of the Board of
Governors and any operating circular issued by such Federal Reserve Bank or any
such other central bank; provided that no Lender, as between the Company and
such Lender, will be relieved of any of its obligations hereunder as a result of
any such assignment and pledge; provided further, in no event will the
applicable Federal Reserve Bank, central bank, pledgee or trustee be considered
to be a “Lender” or be entitled to require the assigning Lender to take or omit
to take any action hereunder. Without limiting the foregoing, in the case of any
Lender that is a fund that invests in bank loans or similar extensions of
credit, such Lender may, without the consent of Borrower, the Issuing Bank, the
Swing Line Lender, the Administrative Agent or any other Person, collaterally
assign or pledge all or any portion of its rights under this Agreement,
including the Loans and Notes or any other instrument evidencing its rights as a
Lender under this Agreement, to any holder of, trustee for, or any other
representative of holders of, obligations owed or securities issued, by such
fund, as security for such obligations or securities. For the avoidance of
doubt, the Administrative Agent (in its capacity as the Administrative Agent)
shall have no responsibility for maintaining a Participant Register.


(i)Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Company, the option to provide to the Company all
or any part of any Revolving Loan that such Granting Lender would otherwise be
obligated to make to the Company pursuant to this Agreement; provided that (i)
nothing herein will constitute a commitment by any SPC to make any Loan and (ii)
if an SPC elects not to exercise such option or otherwise fails to provide all
or any part of such Loan, the Granting Lender will be obligated to make such
Loan pursuant to the terms hereof; provided further, that nothing herein will
make the SPC a “Lender” for the purposes of this Agreement, obligate the Company
or any other Credit Party or the Administrative Agent to deal with such SPC
directly, obligate the Company or any other Credit Party in any manner to any
greater extent than it was obligated to the Granting Lender, or increase costs
or expenses of the Company. The Credit Parties and the Administrative Agent will
be entitled to deal solely with, and obtain good discharge from, the Granting
Lender and will not be required to investigate or otherwise seek the consent or
approval of any SPC, including for the approval of any amendment, waiver or
other modification of any provision of any Credit Document. The making of a Loan
by an SPC hereunder will utilize the Revolving Credit Commitment of the Granting
Lender to the same extent, and as if, such Loan were made by such Granting
Lender. Each party hereto hereby agrees that no SPC will be liable for any
indemnity or similar payment obligation under this Agreement (all liability for
which will remain with the Granting Lender). In furtherance of the foregoing,
each party hereto hereby agrees (which agreement will survive the termination of
this Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPC, it will not institute against, or join any other Person in
instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the


177

--------------------------------------------------------------------------------




laws of the United States of America or any state thereof. In addition,
notwithstanding anything to the contrary contained in this Section 10.6(i), any
SPC may (i) with notice to, but without the prior written consent of, the
Company and the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to the Granting
Lender or to any financial institutions (consented to by the Company and the
Administrative Agent) providing liquidity and/or credit support to or for the
account of such SPC to support the funding or maintenance of Loans and (ii)
disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC.


(j)Electronic Signatures, Etc. The words “execution,” “signed,” “signature,” and
words of like import in any Assignment Agreement will be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which will be of the same legal effect, validity or enforceability as a manually
executed signature or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.


10.7Independence of Covenants; Interpretation. All covenants hereunder will be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
will not avoid the occurrence of a Default or an Event of Default if such action
is taken or condition exists. Any dispute regarding the occurrence or
continuance of a Default or Event of Default will be resolved by the Company and
the Required Lenders (or Administrative Agent), and no Person other than the
Required Lenders (or the Administrative Agent) will assert that a Default or
Event of Default will have occurred and be continuing.


10.8Survival of Representations, Warranties and Agreements. All representations,
warranties and agreements made herein will survive the execution and delivery
hereof and the making of any Credit Extension. Notwithstanding anything herein
or implied by law to the contrary, the agreements of each Credit Party set forth
in Sections 2.18, 2.19, 2.20, 10.2, 10.3, 10.14, 10.15 and 10.16 and the
agreements of the Lenders set forth in Sections 2.17, 9.5, 9.6, 9.8 and 10.17
will survive the termination of all Revolving Credit Commitments, the
cancellation or expiration of the Letters of Credit and the reimbursement of any
amounts drawn thereunder, and the termination hereof, and the payment in full of
all other Obligations.


10.9No Waiver; Remedies Cumulative. No failure or delay on the part of any Agent
or any Lender in the exercise of any power, right or privilege hereunder or
under any other Credit Document will impair such power, right or privilege or be
construed to be a waiver of any default or acquiescence therein, nor will any
single or partial exercise of any such power, right or privilege preclude other
or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and will be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents or any of the Secured Rate Contracts or any of the Bank Product
Agreements. Any forbearance or failure to exercise, and any delay in exercising,
any right, power or remedy hereunder will not impair any such right, power or
remedy or be construed to be a waiver thereof, nor will it preclude the further
exercise of any such right, power or remedy.


10.10Marshalling; Payments Set Aside. No Agent or any Lender will be under any
obligation to marshal any assets in favor of any Credit Party or any other
Person or against or in payment of any or all of the Obligations. To the extent
that any Credit Party makes a payment or payments to the Administrative Agent or
the Lenders (or to the Administrative Agent, on behalf of the Lenders), or the


178

--------------------------------------------------------------------------------




Administrative Agent or the Lenders enforce any security interests or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law, any equitable cause or any intercreditor arrangement
contemplated hereunder, then, to the extent of such recovery, the obligation or
part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor or related thereto, will be revived and continued in full
force and effect as if such payment or payments had not been made or such
enforcement or setoff had not occurred.


10.11Severability. In case any provision in or obligation hereunder or any Note
will be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, will not in any way be
affected or impaired thereby.


10.12Obligations Several; Independent Nature of the Lenders’ Rights.


(a)The obligations of the Lenders hereunder are several and no Lender will be
responsible for the obligations or Revolving Credit Commitment of any other
Lender hereunder. Nothing contained herein or in any other Credit Document, and
no action taken by the Lenders pursuant hereto or thereto, will be deemed to
constitute the Lenders as a partnership, an association, a joint venture or any
other kind of entity. The amounts payable at any time hereunder to each Lender
will be a separate and independent debt, and each Lender will be entitled to
protect and enforce its rights arising out hereof and it will not be necessary
for any other Lender to be joined as an additional party in any proceeding for
such purpose.


(b)Each Lender acknowledges and agrees that it will act collectively through the
Administrative Agent and, without limiting the delegation of authority to the
Administrative Agent set forth herein, the Required Lenders will direct the
Administrative Agent with respect to the exercise of rights and remedies
hereunder (including with respect to alleging the existence or occurrence of,
and exercising rights and remedies as a result of, any Default or Event of
Default in each case that could be waived with the consent of the Required
Lenders), and such rights and remedies will not be exercised other than through
the Administrative Agent.


10.13Headings. Section headings herein are included herein for convenience of
reference only and will not constitute a part hereof for any other purpose or be
given any substantive effect.


10.14Applicable Law. This Agreement and the rights and obligations of the
parties hereunder will be governed by, and will be construed and enforced in
accordance with, the laws of the State of New York.


10.15Consent to Jurisdiction.


(a)All judicial proceedings brought against any Credit Party arising out of or
relating hereto or any other Credit Document, or any of the Obligations, will be
brought in any state or federal court of competent jurisdiction in the State,
County and City of New York. By executing and delivering this Agreement, each
Credit Party, for itself and in connection with its properties, irrevocably (a)
accepts generally and unconditionally the exclusive jurisdiction and venue of
such courts; (b) waives any defense of forum non conveniens; (c) agrees that
service of all process in any such proceeding in any such court may be made by
registered or certified mail, return receipt requested, to the applicable Credit
Party at its address provided in accordance with Section 10.1; (d) agrees that
service as provided in clause (c) above is sufficient to confer personal
jurisdiction over the applicable Credit Party in any such


179

--------------------------------------------------------------------------------




proceeding in any such court, and otherwise constitutes effective and binding
service in every respect; and (e) agrees that Agents and Lenders retain the
right to serve process in any other manner permitted by law or to bring
proceedings against any Credit Party in the courts of any other jurisdiction.


(b)Each Subsidiary Borrower irrevocably designates and appoints the Company, as
its authorized agent, to accept and acknowledge on its behalf, service of any
and all process which may be served in any suit, action or proceeding of the
nature referred to in Section 10.15(a) in any state or federal court of
competent jurisdiction in the State, County and City of New York. The Company
hereby represents, warrants and confirms that the Company has agreed to accept
such appointment. Said designation and appointment shall be irrevocable by each
such Subsidiary Borrower until all Revolving Loans, all reimbursement
obligations, interest thereon and all other amounts payable by such Subsidiary
Borrower hereunder and under the other Credit Documents shall have been paid in
full in accordance with the provisions hereof and thereof and such Subsidiary
Borrower shall have been terminated as a Borrower hereunder pursuant to Section
2.25. Each Subsidiary Borrower hereby consents to process being served in any
suit, action or proceeding of the nature referred to in Section 10.15(a) in any
state or federal court of competent jurisdiction in the State, County and City
of New York by service of process upon the Company as provided in this Section
10.15(b); provided that, to the extent lawful and possible, notice of said
service upon such agent shall be mailed by registered or certified air mail,
postage prepaid, return receipt requested, to the Company and (if applicable to)
such Subsidiary Borrower at its address set forth in the Subsidiary Borrower
Agreement to which it is a party or to any other address of which such
Subsidiary Borrower shall have given written notice to the Administrative Agent
(with a copy thereof to the Company). Each Subsidiary Borrower irrevocably
waives, to the fullest extent permitted by applicable law, all claim of error by
reason of any such service in such manner and agrees that such service shall be
deemed in every respect effective service of process upon such Subsidiary
Borrower in any such suit, action or proceeding and shall, to the fullest extent
permitted by law, be taken and held to be valid and personal service upon and
personal delivery to such Subsidiary Borrower. To the extent any Subsidiary
Borrower has or hereafter may acquire any immunity from jurisdiction of any
court or from any legal process (whether from service or notice, attachment
prior to judgment, attachment in aid of execution of a judgment, execution or
otherwise), each Subsidiary Borrower hereby irrevocably waives such immunity in
respect of its obligations under the Credit Documents. Nothing in this Agreement
or any other Credit Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by applicable law.


10.16WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THE CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY
AND AGREES THAT ANY SUCH ACTION OR PROCEEDING WILL BE TRIED BEFORE A COURT AND
NOT BEFORE A JURY. EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED
ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS,
AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE
DEALINGS. EACH OF THE PARTIES HERETO WARRANTS AND REPRESENTS THAT EACH HAS HAD
THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.


10.17Confidentiality; Tombstones; Etc.


(a)Confidentiality. Each Agent, each Issuing Bank and each Lender will (A) not
furnish any Nonpublic Information identified as such by the Company to any other
Person and (B) treat all Nonpublic Information with the same degree of care as
it treats its own confidential information, it


180

--------------------------------------------------------------------------------




being understood and agreed by the Company that, in any event, an Agent, an
Issuing Bank or a Lender may make (i) disclosures of such information to
creditors of any such Lender, Affiliates of such Agent, such Issuing Bank or
such Lender, to their and such Affiliates’ shareholders, officers, directors,
employees, legal counsel, independent auditors and other experts, advisors or
agents who need to know such information in connection with the transactions
contemplated hereby, are informed of the confidential nature of such information
and are instructed to keep such information confidential (and to other Persons
authorized by an Agent, Issuing Bank or Lender to organize, present or
disseminate such information in connection with disclosures otherwise made in
accordance with this Section 10.17) other than any Disqualified Lender, (ii)
disclosure to any rating agency when required by it, (iii) disclosures required
or requested by any Governmental Authority or self-regulatory authority or
representative thereof or by the NAIC or pursuant to legal or judicial process,
including in connection with assignments or pledges made pursuant to Section
10.6(h); provided that, unless specifically prohibited by applicable law, court
order or any Governmental Authority or representative thereof, each Agent, each
Issuing Bank and each Lender will notify the Company of any request by any
Governmental Authority or representative thereof (other than any such request in
connection with any examination of the financial condition or other routine
examination of such Agent, such Issuing Bank or such Lender (or such Lender’s
Affiliates to whom disclosure has been made pursuant to the preceding clause
(i)) by such Governmental Authority or representative thereof or self-regulatory
authority or any such request pursuant to the Right to Financial Privacy Act of
1978) for disclosure of any such Nonpublic Information prior to disclosure of
such information, (iv) disclosures in connection with the enforcement of its
rights under any Credit Document, (v) disclosures to any other party to this
Agreement, (vi) disclosures to an actual or prospective investor in an SPC
(provided that such investor is not a Disqualified Lender and is advised of and
agrees to be bound by either the provisions of this Section 10.17 or other
provisions at least as restrictive as this Section 10.17), (vii) disclosures
with the consent of the Company, (viii) disclosures to potential assignees,
participants and credit support providers who are, in any such case, subject to
an agreement containing provisions at least as restrictive as those contained in
this Section 10.17 (it being understood that in no event shall such disclosure
be made to any Disqualified Lender) and (ix) disclosures to the extent such
Nonpublic Information (A) becomes publicly available other than as a result of a
breach of this Section 10.17 or (B) becomes available to such Agent, such
Issuing Bank or such Lender on a non-confidential basis from a source other than
the Company or any Subsidiary or any of their respective Affiliates that is not
known by such Agent, such Issuing Bank or such Lender to be subject to
confidentiality obligations to the Company or any Subsidiary or their respective
Affiliate. In addition, each Agent, each Issuing Bank and each Lender may
disclose the existence of this Agreement and the information about this
Agreement to market data collectors, similar services providers to the lending
industry, and service providers to the Agents, the Issuing Banks and the Lenders
in connection with the administration and management of this Agreement and the
other Credit Documents. For the avoidance of doubt, in no event will any Agent,
any Issuing Bank or any Lender disclose Nonpublic Information to any
Disqualified Lender unless such disclosure is otherwise consented to by the
Company. Notwithstanding anything to the contrary in any Credit Document, each
Agent, each Issuing Bank and each Lender acknowledges and agrees that, solely in
the case of trade secrets of the Company and its Subsidiaries, the Company shall
identify the proposed disclosure of such trade secrets prior to actual
disclosure thereof and if such Agent, such Issuing Bank or such Lender provides
its express written consent to such receipt of such trade secrets, then such
Agent, such Issuing Bank or such Lender hereby agrees to keep such trade secrets
confidential in perpetuity; provided that (i) each Agent, each Issuing Bank and
each Lender shall be permitted to decline to receive such trade secrets upon its
express prior written consent and (ii) if any Agent, any Issuing Bank or any
Lender so declines to receive such trade secrets, then the Company and the
Subsidiaries shall be permitted to withhold such trade secrets from such Agent,
such Issuing Bank or such Lender, as the case may be.


(b)Tombstones. Each Credit Party consents to the publication by the
Administrative Agent of advertisements in financial and other newspapers and
periodicals or on a home page or similar


181

--------------------------------------------------------------------------------




place for dissemination of information on the Internet or worldwide web as it
may choose, and the circulation of similar promotional materials, on and
following the Closing Date in the form of a “tombstone” or otherwise, containing
information customarily included in such advertisements and materials, including
(i) the names of the Company and its Affiliates (or any of them), (ii) the
Administrative Agent and its Affiliates’ titles and roles in connection with the
Transactions and (iii) the amount, type and closing date of the Revolving Credit
Commitments and the Loans.


10.18Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law will not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder will bear interest at the Highest Lawful Rate
until the total amount of interest due hereunder equals the amount of interest
which would have been due hereunder if the stated rates of interest set forth in
this Agreement had at all times been in effect. In addition, if when the Loans
made hereunder are repaid in full the total interest due hereunder (taking into
account the increase provided for above) is less than the total amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect, then to the extent
permitted by law, the Company will pay to the Administrative Agent an amount
equal to the difference between the amount of interest paid and the amount of
interest which would have been paid if the Highest Lawful Rate had at all times
been in effect. Notwithstanding the foregoing, it is the intention of the
Lenders and the Company to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess will be cancelled automatically and, if previously paid, will at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to the Company.


10.19Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered will be deemed an original, but all
such counterparts together will constitute but one and the same instrument.
Signature pages may be detached from multiple separate counterparts and attached
to a single counterpart. Delivery of an executed signature page of this
Agreement by facsimile transmission or Electronic Transmission will be as
effective as delivery of a manually executed counterpart hereof.


10.20No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the parties hereto and no presumption or burden of proof
will arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Agreement.


10.21Effectiveness; Entire Agreement. This Agreement will become effective upon
the execution of a counterpart hereof by each of the parties hereto and receipt
by the Company and the Administrative Agent of written or telephonic
notification of such execution and authorization of delivery thereof.


10.22No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Credit Parties. Each Credit
Party acknowledges and agrees:


(a)nothing in the Credit Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between the Lenders and each Credit Party, its stockholders or its affiliates;


182

--------------------------------------------------------------------------------




(b)the transactions contemplated by the Credit Documents are arm’s-length
commercial transactions between the Lenders, on the one hand, and each Credit
Party, on the other;


(c)in connection therewith and with the process leading to such transaction each
of the Lenders is acting solely as a principal and not the agent or fiduciary of
any Credit Party, its management, stockholders, creditors or any other Person;


(d)no Lender has assumed an advisory or fiduciary responsibility in favor of any
Credit Party with respect to the transactions contemplated hereby or the process
leading thereto (irrespective of whether any Lender or any of its affiliates has
advised or is currently advising any Credit Party on other matters) or any other
obligation to any Credit Party except the obligations expressly set forth in the
Credit Documents;


(e)each Credit Party has consulted its own legal and financial advisors to the
extent it deemed appropriate;


(f)each Credit Party is responsible for making its own independent judgment with
respect to such transactions and the process leading thereto; and


(g)no Credit Party will claim that any Lender has rendered advisory services of
any nature or respect, or owes a fiduciary or similar duty to any Credit Party,
in connection with such transaction or the process leading thereto.


10.23No Third Parties Benefit. This Agreement is made and entered into for the
sole protection and legal benefit of the Company, the Lenders, the Issuing Banks
party hereto, the Agents and each other Secured Party, and their permitted
successors and assigns, and no other Person will be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Credit Documents. No Agent
or any Lender will have any obligation to any Person not a party to this
Agreement or the other Credit Documents.


10.24PATRIOT Act. Each Lender and the Administrative Agent (for itself and not
on behalf of any Lender) hereby notifies the Credit Parties that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies the Credit Parties, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Credit
Parties in accordance with the PATRIOT Act.


10.25Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and


(b)the effects of any Bail-In Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent


183

--------------------------------------------------------------------------------




undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.


10.26Acknowledgement Regarding any Supported QFCs.


To the extent that the Credit Documents provide support, through a guarantee or
otherwise, for Rate Contracts or any other agreement or instrument that is a QFC
(such support, “QFC Credit Support” and each such QFC a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Credit Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Credit Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Credit Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.


(b)As used in this Section, the following terms have the following meanings:


“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Covered Entity” means any of the following:
(a)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);


(b)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or


(c)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).




184

--------------------------------------------------------------------------------




“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


10.27Judgment Currency.


(a)The Credit Parties’ obligations hereunder and under the other Credit
Documents to make payments in Dollars shall not be discharged or satisfied by
any tender or recovery pursuant to any judgment expressed in or converted into
any currency other than Dollars, except to the extent that such tender or
recovery results in the effective receipt by the Administrative Agent, the
respective Lender or the applicable Issuing Bank of the full amount of Dollars
expressed to be payable to the Administrative Agent or such Lender or such
Issuing Bank under this Agreement or the other Credit Documents. If, for the
purpose of obtaining or enforcing judgment against any Credit Party in any court
or in any jurisdiction, it becomes necessary to convert into or from any
currency other than Dollars (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in Dollars, the conversion shall be
made at the Dollar Equivalent determined as of the Calculation Date immediately
preceding the day on which the judgment is given.


(b)If there is a change in the rate of exchange prevailing between the
Calculation Date described in clause (a) above and the date of actual payment of
the amount due, the Credit Parties shall pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount) as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of Dollars which could have been purchased with the amount of
Judgment Currency stipulated in the judgment or judicial award at the rate of
exchange prevailing on the Calculation Date.


(c)For purposes of determining the Dollar Equivalent or any other rate of
exchange for this Section 10.27, such amounts shall include any premium and
costs payable in connection with the purchase of Dollars.


10.28Amendment and Restatement. This Agreement is an amendment and restatement
of the Existing Credit Agreement (which in turn was an amendment and restatement
of the Original Credit Agreement). This Agreement does not extinguish, discharge
or release the Obligations (as defined in the Existing Credit Agreement, the
“Existing Obligations”) outstanding under the Existing Credit Agreement except
to the extent such Obligations are paid as of the Closing Date, Collateral
Agent’s Liens securing the Existing Obligations or the priority of any mortgage,
pledge, security agreement or any other security therefor. For the avoidance of
doubt, each of Kaman Lux and Kaman Aerospace Group, Inc. confirms for the
benefit of the Secured Parties that, the Lien created by it pursuant to a
Luxembourg law governed share pledge agreement dated 22 June 2016 between,
amongst others, Kaman Aerospace Group, Inc. as pledgor, JPMorgan, as
administrative agent for the benefit of the Secured Parties and Kaman Lux shall
(a) remain in full force and effect notwithstanding the amendments referred to
in this amendment and restatement agreement of the Existing Credit Agreement and
(b) continue to secure its Obligations under the Credit Documents as amended
(including, but not limited to, under this Agreement). Nothing herein contained
shall be construed as a substitution or novation of the Existing Obligations,
which shall remain in full force and effect, except to the extent such
Obligations are paid as of the Closing Date or except as modified hereby or by
instruments and agreements executed concurrently herewith. Nothing expressed or
implied in this Agreement shall be construed as a release or other discharge of
any Borrower or any other Credit Party under the Existing Credit Agreement and
the Credit Documents entered into in connection therewith from any of its
obligations and liabilities as “Company”, a “Borrower,” a


185

--------------------------------------------------------------------------------




“Guarantor” or a “Credit Party” thereunder. Notwithstanding the foregoing or any
provision in any Credit Documents, the parties hereto acknowledge and agree
that, upon the effectiveness of this Agreement:


(a)Kaman UK will be, and hereby is, irrevocably released as a “Subsidiary
Borrower”, as a “Borrower” and as a “Guarantor” under the Credit Documents and
from and after the Closing Date Kaman UK shall not constitute a Subsidiary
Borrower, a Borrower or a Guarantor hereunder, and that certain Equitable Share
Mortgage, dated February 5, 2013 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time) by and between Kaman
Aerospace Group, Inc., as mortgagor, and JPMorgan Chase Bank, N.A.., as
administrative agent, shall be terminated, released and extinguished;


(b)none of the Foreign Subsidiaries (including, for the purposes of this clause
(b), any Foreign Subsidiary Holding Company) or their Subsidiaries, owned
directly or indirectly by Company shall provide a guarantee and no voting stock
in excess of 66% in any Foreign Subsidiary and none of the Foreign Subsidiaries
of Company or their direct or indirect assets (including any stock) provide
collateral support (directly or indirectly), in each case, with respect to any
Loan, Revolving Credit Commitment or other obligation under any Credit Document
of Company or any Domestic Subsidiary;


(c)the Subsidiary Guaranty (as defined in the Existing Credit Agreement) in its
entirety is amended and restated by, and replaced with, Section 7 of this
Agreement; and


(d)Each of Kaman Engineering Services, Inc., a Washington corporation and an
Immaterial Subsidiary of the Company (“Kaman Washington”), Kaman X Corporation,
a Connecticut corporation and an Immaterial Subsidiary of the Company (“Kaman X
Corporation”), and K-MAX Corporation, a Connecticut corporation and an
Immaterial Subsidiary of the Company (“K-MAX”), will be, and hereby is,
irrevocably released as a “Guarantor” under the Credit Documents and as a
grantor and/or pledgor under the Collateral Documents, and from and after the
Closing Date none of Kaman Washington, Kaman X Corporation and K-MAX will
constitute a Guarantor hereunder or a grantor and/or pledgor under the
Collateral Documents.


[Remainder of Page Intentionally Left Blank]








186

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.
THE COMPANY:
KAMAN CORPORATION
By:    _/s/ Robert D. Starr_____________________
Name:    Robert D. Starr
Title:    Executive Vice President and Chief
Financial Officer




[Signature Page to Second Amended & Restated Credit and Guaranty Agreement]



--------------------------------------------------------------------------------




SUBSIDIARY BORROWERS:
RWG GERMANY GmbH
By:    _/s/ Robert G. Paterson _______________
Name: Robert G. Paterson
Title: Managing Director
KAMAN LUX HOLDINGS S.à r.l.
By:    _/s/ Robert D. Starr____________________
Name: Robert D. Starr
Title: Category A Manager




[Signature Page to Second Amended & Restated Credit and Guaranty Agreement]



--------------------------------------------------------------------------------




GUARANTOR SUBSIDIARIES:
KAMAN AEROSPACE GROUP, INC.
KAMAN AEROSPACE CORPORATION
KAMATICS CORPORATION
KAMAN COMPOSITES - WICHITA, INC.
KAMAN COMPOSITES - VERMONT, INC.
KAMAN PRECISION PRODUCTS, INC.
EXTEX ENGINEERED PRODUCTS, INC.
By:    _/s/ Robert D. Starr_______________________
Name: Robert D. Starr
Title: Executive Vice President and Chief
Financial Officer


[Signature Page to Second Amended & Restated Credit and Guaranty Agreement]



--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as Administrative Agent and Collateral Agent
By:
_/s/ Kelly Milton__________________________    Name: Kelly Milton

Title: Executive Director




[Signature Page to Second Amended & Restated Credit and Guaranty Agreement]



--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as a Lender and as an Issuing Bank
By:    _/s/ Kelly Milton_________________________
Name: Kelly Milton
Title: Executive Director




[Signature Page to Second Amended & Restated Credit and Guaranty Agreement]



--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as Swing Line Lender, as a Lender and as an Issuing Bank
By:    _/s/ Christopher T. Phelan_________________
Name: Christopher T. Phelan
Title: Senior Vice President




[Signature Page to Second Amended & Restated Credit and Guaranty Agreement]



--------------------------------------------------------------------------------




Citizens Bank, N.A., as a Lender
By:    _/s/ Kathryn H. Lambrecht________________
Name: Kathyrn H. Lambrecht
Title: Vice President




[Signature Page to Second Amended & Restated Credit and Guaranty Agreement]



--------------------------------------------------------------------------------




Fifth Third National Bank, National Association, as a Lender
By:    _/s/ Jose A. Rosado _____________________
Name: Jose A. Rosado
Title: Senior Vice President






[Signature Page to Second Amended & Restated Credit and Guaranty Agreement]



--------------------------------------------------------------------------------




KeyBank National Association, as a Lender
By:    _/s/ Eric W. Domin______________________
Name: Eric W. Domin
Title: VP




[Signature Page to Second Amended & Restated Credit and Guaranty Agreement]



--------------------------------------------------------------------------------




TRUIST BANK, as a Lender
By:    _/s/ Anika Kirs ______________________
Name: Anika Kirs
Title: Vice President


For any Lender requiring a second signature line:
By:    _ ______________________    
Name:
Title:






[Signature Page to Second Amended & Restated Credit and Guaranty Agreement]



--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and as an Issuing Bank
By:    _/s/ Barbara A. Keegan___________________
Name: Barbara A. Keegan
Title: Senior Vice President




[Signature Page to Second Amended & Restated Credit and Guaranty Agreement]



--------------------------------------------------------------------------------




Bank of Montreal, as a Lender
By:    _/s/ Andrew Berryman___ ______________
Name: Andrew Berryman
Title: Vice President




[Signature Page to Second Amended & Restated Credit and Guaranty Agreement]



--------------------------------------------------------------------------------




Bank of Montreal, London Branch, as a Lender
By:    _/s/ Tom Woolgar ______________________
Name: TOM WOOLGAR
Title: MD & HEAD, CORPORATE
BANKING, EMEA
For any Lender requiring a second signature line:


By:    _/s/ Scott Matthews _____________________
Name: SCOTT MATTHEWS
Title: MD, CFO, INTERNATIONAL






[Signature Page to Second Amended & Restated Credit and Guaranty Agreement]



--------------------------------------------------------------------------------




The Northern Trust Company, as a Lender
By:    _/s/ Eric Siebert ________________________
Name: Eric Siebert
Title: Senior Vice President




[Signature Page to Second Amended & Restated Credit and Guaranty Agreement]



--------------------------------------------------------------------------------




U.S. Bank National Association, as a Lender
By:    _/s/ Paul F. Johnson _____________________
Name: Paul F. Johnson
Title: Vice President


[Signature Page to Second Amended & Restated Credit and Guaranty Agreement]



--------------------------------------------------------------------------------




WEBSTER BANK, N.A., as a Lender
By:    _/s/ George G. Sims_____________________
Name: Paul G. Sims
Title: Senior Vice President







[Signature Page to Second Amended & Restated Credit and Guaranty Agreement]



--------------------------------------------------------------------------------




APPENDIX A
TO CREDIT AND GUARANTY AGREEMENT
Revolving Credit Commitments
Lender
Initial Revolving Commitment
Pro Rata Share
JPMorgan Chase Bank, N.A.
$100,000,000.00
12.500000000%
Bank of America, N.A.
$100,000,000.00
12.500000000%
Citizens Bank, N.A.
$100,000,000.00
12.500000000%
Fifth Third Bank, National Association
$75,000,000.00
9.375000000%
KeyBank National Association
$75,000,000.00
9.375000000%
Truist Bank
$75,000,000.00
9.375000000%
Wells Fargo Bank, National Association
$75,000,000.00
9.375000000%
Bank of Montreal
$50,000,000.00
6.250000000%
The Northern Trust Company
$50,000,000.00
6.250000000%
U.S. Bank National Association
$50,000,000.00
6.250000000%
Webster Bank, N.A.
$50,000,000.00
6.250000000%
Total
$800,000,000.00
100.000000000%









Appendix A-1

--------------------------------------------------------------------------------







APPENDIX B
TO CREDIT AND GUARANTY AGREEMENT
Notice Addresses
(i)    if to the Company or any other Credit Party:
c/o Kaman Corporation,
1332 Blue Hills Avenue,
Bloomfield, Connecticut 06002,
Attention: Jairaj Chetnani, Vice President & Treasurer (telecopy:
+1.860.502.1253; jc.chetnani@kaman.com)
with a copy (which shall not constitute notice) to:
Latham & Watkins LLP
885 Third Avenue
New York, NY 10022
Attention: Dennis D. Lamont (telecopy: +1.212.751.4864; dennis.lamont@lw.com)
(ii)    if to Agent:
JPMorgan Chase Bank, N.A.
10 South Dearborn Street
Chicago, Illinois 60603
Attention: Philip Martino (telecopy: +1.312.732.4864;
philip.c.martino@chase.com)
with a copy (which shall not constitute notice) to:
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019
Attention: Jed Zobitz, Esq. (Telecopy: +1.212.474.3700; JZobitz@cravath.com)
(iii)    if to Agent in connection with any Credit Extension:
denominated in Dollars:
JPMorgan Chase Bank, N.A.
10 South Dearborn Street
Chicago, Illinois 60603
Attention: Philip Martino (telecopy: +1.312.732.4864;
philip.c.martino@chase.com)
denominated in any Alternative Currency:
J.P. Morgan Europe Limited
25 Bank Street
Canary Wharf, London E14 5JP
Attention: The Manager, Loan & Agency Services (telecopy: +44.207.777.2360;
loan_and_agency_london@jpmorgan.com)






Appendix B-1

--------------------------------------------------------------------------------





(iv)    If to JPMorgan in its capacity as Issuing Bank:
JPMorgan Chase Bank, N.A.
10 South Dearborn Street
Chicago, Illinois 60603
Attention: Philip Martino (telecopy: +1.312.732.4864;
philip.c.martino@chase.com)
(iv)    if to BANA in its capacity as Swing Line Lender or Issuing Bank:
Bank of America, N.A.,
Sixth Floor
900 West Trade St.
Charlotte, NC 28255
Attention: David Tischler (telecopy: +1.704.625.4512; david.tischler@bofa.com)




Appendix B-2